Exhibit 10.1

EXECUTION COPY

Deal CUSIP: 23833EAM6

Term Loan CUSIP: 23833EAP9

Revolving Facility CUSIP: 23833EAN4

 

 

 

CREDIT AGREEMENT

DATED AS OF MAY 15, 2015,

AMONG

DAVE & BUSTER’S HOLDINGS, INC.,

AS HOLDINGS AND A GUARANTOR,

DAVE & BUSTER’S, INC.,

AS THE BORROWER

THE OTHER GUARANTORS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

AND

BMO HARRIS BANK,

CITIZENS BANK, N.A.

REGIONS BANK,

BBVA COMPASS BANK,

AND

MUFG UNION BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

AND WELLS FARGO SECURITIES, LLC,

AS JOINT BOOKRUNNERS AND JOINT LEAD ARRANGERS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

Section 1.           The Credit Facilities.

     1   

Section 1.1

 

Term Loan Commitments

     1   

Section 1.2

 

Revolving Credit Commitments

     1   

Section 1.3

 

Letters of Credit

     2   

Section 1.4

 

Applicable Interest Rates

     7   

Section 1.5

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

     9   

Section 1.6

 

Manner of Borrowing Loans and Designating Applicable Interest Rates; Notice to
the Administrative Agent

     9   

Section 1.7

 

Interest Periods

     11   

Section 1.8

 

Maturity of Loans

     12   

Section 1.9

 

Prepayments

     13   

Section 1.10

 

Default Rate

     16   

Section 1.11

 

Evidence of Indebtedness

     16   

Section 1.12

 

Funding Indemnity

     17   

Section 1.13

 

Commitment Terminations

     18   

Section 1.14

 

Substitution of Lenders

     18   

Section 1.15

 

Swing Loans

     19   

Section 1.16

 

Incremental Facilities

     20   

Section 1.17

 

Defaulting Lenders

     24   

Section 1.18

 

Term Loan Maturity Extensions

     26   

Section 1.19

 

Revolving Credit Termination Date Extensions

     27   

Section 1.20

 

Refinancing/Replacement Facilities

     30   

Section 1.21

 

Certain Permitted Term Loan Repurchases

     34   

Section 2.           Fees.

     35   

Section 2.1

 

Fees

     35   

Section 3.           Place and Application of Payments.

     36   

Section 3.1

 

Place and Application of Payments

     36   

Section 4.           Joint and Several Obligors, Guarantees and Collateral.

     37   

Section 4.1

 

Guarantees

     37   

Section 4.2

 

Collateral

     38   

Section 4.3

 

Liens on Real Property

     39   

Section 4.4

 

Further Assurances

     40   

 

i



--------------------------------------------------------------------------------

Section 5.           Definitions, Interpretations; Accounting Terms.

  40   

Section 5.1

Definitions

  40   

Section 5.2

Interpretation

  77   

Section 5.3

Accounting Principles

  79   

Section 5.4

Determination of Compliance with Certain Covenants; Amounts

  79   

Section 5.5

Letter of Credit Amounts

  80   

Section 6.           Representations and Warranties.

  80   

Section 6.1

Organization and Qualification

  80   

Section 6.2

Subsidiaries

  80   

Section 6.3

Authority and Validity of Obligations

  81   

Section 6.4

Margin Stock; Federal Reserve Regulations; Use of Proceeds

  81   

Section 6.5

Financial Reports

  81   

Section 6.6

No Material Adverse Effect

  82   

Section 6.7

Full Disclosure

  82   

Section 6.8

Intellectual Property

  82   

Section 6.9

Governmental Authority and Licensing

  82   

Section 6.10

Good Title; Ownership of Property

  83   

Section 6.11

Litigation and Other Controversies

  83   

Section 6.12

Taxes

  83   

Section 6.13

Approvals

  83   

Section 6.14

Collateral Documents; Creation, Perfection and Validity of Liens

  83   

Section 6.15

Investment Company

  84   

Section 6.16

ERISA; Labor Matters

  84   

Section 6.17

Compliance with Laws; Environmental Matters; OFAC

  84   

Section 6.18

Other Agreements

  85   

Section 6.19

Solvency

  85   

Section 6.20

No Default

  85   

Section 6.21

PATRIOT Act; FCPA

  85   

Section 6.22

Insurance Matters

  86   

Section 7.           Conditions Precedent.

  86   

Section 7.1

All Credit Events

  86   

Section 7.2

Initial Credit Event

  86   

Section 8.           Covenants.

  89   

Section 8.1

Maintenance of Business

  89   

Section 8.2

Maintenance of Properties

  89   

 

ii



--------------------------------------------------------------------------------

Section 8.3

Taxes and Assessments

  89   

Section 8.4

Insurance

  89   

Section 8.5

Financial Reports

  90   

Section 8.6

Inspection; Lender Conference Calls

  93   

Section 8.7

Borrowings and Guarantees

  94   

Section 8.8

Liens

  98   

Section 8.9

Investments, Acquisitions, Loans and Advances

  101   

Section 8.10

Mergers, Consolidations and Sales

  104   

Section 8.11

Reserved

  105   

Section 8.12

Dividends and Certain Other Restricted Payments

  105   

Section 8.13

ERISA

  108   

Section 8.14

Compliance with Laws

  108   

Section 8.15

Burdensome Contracts With Affiliates

  109   

Section 8.16

No Changes in Fiscal Year

  111   

Section 8.17

Formation of Subsidiaries; Further Assurances

  111   

Section 8.18

Change in the Nature of Business

  111   

Section 8.19

Use of Proceeds

  111   

Section 8.20

No Restrictions

  112   

Section 8.21

Payments of Other Indebtedness; Modifications of Organizational Documents and
Other Documents

  113   

Section 8.22

Financial Covenants

  114   

Section 8.23

Holdings

  114   

Section 8.24

Anti-Corruption Laws

  114   

Section 9.           Events of Default and Remedies.

  115   

Section 9.1

Events of Default

  115   

Section 9.2

Non-Bankruptcy Defaults

  117   

Section 9.3

Bankruptcy Defaults

  117   

Section 9.4

Collateral for Undrawn Letters of Credit

  117   

Section 9.5

Notice of Default

  118   

Section 10.         Change in Circumstances.

  118   

Section 10.1

Change in Law

  118   

Section 10.2

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of,
Eurodollar Rate

  119   

Section 10.3

Increased Cost and Reduced Return

  119   

Section 10.4

Lending Offices

  120   

 

iii



--------------------------------------------------------------------------------

Section 10.5

Discretion of Lender as to Manner of Funding

  120   

Section 10.6

Mitigation

  121   

Section 11.         The Administrative Agent and the Collateral Agent.

  121   

Section 11.1

Appointment and Authorization of Administrative Agent and Collateral Agent

  121   

Section 11.2

Administrative Agent in its Individual Capacity

  123   

Section 11.3

Exculpatory Provisions

  123   

Section 11.4

Reliance by Agent

  124   

Section 11.5

Delegation of Duties

  124   

Section 11.6

Successor Agent

  124   

Section 11.7

Non-Reliance on Agent and Other Lenders

  125   

Section 11.8

Name Agents

  126   

Section 11.9

Withholding Taxes

  126   

Section 11.10

Lender’s Representations, Warranties and Acknowledgements

  126   

Section 11.11

Collateral Documents and Guaranty

  127   

Section 11.12

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim

  128   

Section 12.         The Guarantees.

  129   

Section 12.1

The Guarantees

  129   

Section 12.2

Guarantee Unconditional

  130   

Section 12.3

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

  131   

Section 12.4

Subrogation

  131   

Section 12.5

Waivers

  132   

Section 12.6

Limit on Recovery

  132   

Section 12.7

Stay of Acceleration

  132   

Section 12.8

Benefit to Guarantors

  132   

Section 12.9

Guarantor Covenants

  132   

Section 13.         Miscellaneous.

  133   

Section 13.1

Taxes

  133   

Section 13.2

No Waiver, Cumulative Remedies

  135   

Section 13.3

Non-Business Days

  136   

Section 13.4

Documentary Taxes

  136   

Section 13.5

Survival of Representations

  136   

Section 13.6

Survival of Indemnities

  136   

Section 13.7

Sharing of Set-Off

  136   

 

iv



--------------------------------------------------------------------------------

Section 13.8

Notices

  137   

Section 13.9

Counterparts

  139   

Section 13.10

Successors and Assigns

  139   

Section 13.11

Participants

  139   

Section 13.12

Assignments by Lenders

  140   

Section 13.13

Amendments

  143   

Section 13.14

Headings

  145   

Section 13.15

Costs and Expenses; Indemnification

  145   

Section 13.16

Set-off

  147   

Section 13.17

Entire Agreement

  148   

Section 13.18

Governing Law

  148   

Section 13.19

Severability of Provisions

  148   

Section 13.20

Excess Interest

  148   

Section 13.21

Construction

  149   

Section 13.22

Lender’s and L/C Issuer’s Obligations Several

  149   

Section 13.23

Submission to Jurisdiction; Waiver of Jury Trial

  149   

Section 13.24

USA PATRIOT Act

  150   

Section 13.25

Confidentiality

  150   

Section 13.26

No Advisory or Fiduciary Responsibility

  151   

Section 13.27

Electronic Execution of Assignments and Certain Other Documents

  152   

 

v



--------------------------------------------------------------------------------

Exhibit A —

Notice of Payment Request

Exhibit B —

Notice of Borrowing

Exhibit C —

Notice of Continuation/Conversion

Exhibit D-1 —

Term Note

Exhibit D-2 —

Revolving Note

Exhibit D-3 —

Swing Note

Exhibit E —

Compliance Certificate

Exhibit F —

Additional Guarantor Supplement

Exhibit G —

Assignment and Assumption

Exhibit H —

Commitment Amount Increase Notice

Exhibit I —

Form of Auction Procedures

Exhibit J —

Form of Prepayment Notice

Exhibit K —

Form of Swing Loan Notice

Schedule 1 —

Commitments

Schedule 5.1(a) —

Immaterial Subsidiaries

Schedule 5.1(b) —

Mortgaged Properties

Schedule 5.1(c) —

Unrestricted Subsidiaries

Schedule 5.1(d) —

Existing Letters of Credit

Schedule 6.2 —

Subsidiaries

Schedule 6.8 —

Intellectual Property

Schedule 6.14(a) —

Filing Offices (Financing Statements)

Schedule 6.14(c) —

Filing Offices (Mortgages)

Schedule 7.2(l) —

Opinions of Counsel

Schedule 8.7 —

Permitted Surviving Indebtedness

Schedule 8.8 —

Existing Liens

Schedule 8.9 —

Certain Investments

Schedule 8.15 —

Transactions with Affiliates

Schedule 13.8 —

Certain Addresses for Notices

 

i



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement is entered into as of May 15, 2015, by and among Dave &
Buster’s Holdings, Inc., a Delaware corporation (“Holdings”), Dave & Buster’s,
Inc., a Missouri corporation, as the borrower (the “Borrower”), the direct and
indirect Subsidiaries of the Borrower from time to time party to this Agreement,
as Guarantors, the several financial institutions from time to time party to
this Agreement, as Lenders, Swing Line Lender and/or L/C Issuer, Bank of
America, N.A., as administrative agent as provided herein (the “Administrative
Agent”), and Wells Fargo Bank, National Association, as syndication agent. All
capitalized terms used herein without definition shall have the same meanings
herein as such terms are defined in Section 5.1 hereof.

PRELIMINARY STATEMENT

(A) The Borrower has requested that (a) the Lenders provide Term Loans to the
Borrower in an original aggregate principal amount of $150,000,000, the proceeds
of which will be used by the Borrower (i) to finance a portion of the
Refinancing (including the refinancing of the term loans outstanding under the
Existing Credit Agreement) and (ii) to pay the Transaction Costs and (b) from
time to time on and after the Closing Date the Lenders lend to the Borrower and
the L/C Issuer issue Letters of Credit for the account of the Borrower pursuant
to a revolving credit facility (with a sub-facility for swingline loans) in an
aggregate amount equal to $350,000,000, which may be used (i) on the Closing
Date to finance a portion of the Transactions and (ii) on and after the Closing
Date to finance the ongoing working capital and other general corporate purposes
of the Borrower and its Subsidiaries (including capital expenditures,
acquisitions, working capital and/or purchase price adjustments, other
investments, Restricted Payments and any other transaction not prohibited by the
Loan Documents).

(B) The Lenders have indicated their willingness to so lend and the L/C Issuer
has indicated its willingness to so issue Letters of Credit, in each case, on
the terms and subject to the conditions set forth herein, including the granting
of Liens to the Collateral Agent for the benefit of the Secured Creditors on the
Collateral to secure the Secured Obligations pursuant to the Collateral
Documents and the making of the guarantees pursuant to the Guarantees.

(C) It is a condition to the obligations of the Lenders and the effectiveness of
this Agreement that, among other conditions, the loans under the Existing Credit
Agreement be repaid in full and the commitments under the Existing Credit
Agreement be terminated.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby covenant and agree as follows:

 

SECTION 1. THE CREDIT FACILITIES.

Section 1.1 Term Loan Commitments. Subject to the terms and conditions hereof,
each Term Loan Lender, by its acceptance hereof, severally agrees to make a loan
(individually a “Term Loan” and collectively the “Term Loans”) in U.S. Dollars
to the Borrower in an amount not to exceed such Term Loan Lender’s Term Loan
Commitment. The Term Loans pursuant to the Term Loan Commitments in effect on
the Closing Date shall be advanced in a single Borrowing on the Closing Date. As
provided in Section 1.6(a) hereof, the Borrower may elect that the Term Loans be
outstanding as Base Rate Loans or Eurodollar Loans. No amount repaid or prepaid
on any Term Loan may be reborrowed.

Section 1.2 Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Revolving Lender, by its acceptance hereof, severally agrees to
make a loan or loans (individually a “Revolving Loan” and collectively the
“Revolving Loans”) in U.S. Dollars to the Borrower from time to



--------------------------------------------------------------------------------

time on a revolving basis up to the amount of such Revolving Lender’s Revolving
Credit Commitment of the applicable Class, subject to any increases or
reductions thereof pursuant to the terms hereof, before the Revolving Credit
Termination Date applicable to such Class of Revolving Credit Commitment. The
sum of the aggregate principal amount of Revolving Loans, Swing Loans, and the
U.S. Dollar Equivalent of all L/C Obligations at any time outstanding shall not
exceed the aggregate Revolving Credit Commitments of such Class in effect at
such time. Each Borrowing of Revolving Loans of any Class shall be made ratably
by the relevant Revolving Lenders in proportion to their respective Revolver
Percentages. As provided in Section 1.6(a) hereof, the Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Revolving Credit Termination Date applicable to such Class of Revolving
Credit Commitment, subject to the terms and conditions hereof. With respect to
any Borrowing of Revolving Loans of any Class made (i) on the Closing Date, the
Borrower may use the proceeds thereof to finance a portion of the Transactions
and (ii) on and after the Closing Date, the Borrower may use the proceeds
thereof to finance the ongoing working capital and purchase price adjustments
and other general corporate purposes of the Borrower and its Subsidiaries
(including to finance Permitted Acquisitions, capital expenditures, investments,
Restricted Payments and for such other legal purposes as are permitted or not
prohibited hereunder).

Section 1.3 Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit Facility of such Class, the
L/C Issuer shall, in reliance upon the agreements of the Lenders set forth in
this Section 1.3, (i) issue commercial or standby Letters of Credit for the
account of the Borrower for use by the Borrower or one or more of its
Subsidiaries and (ii) honor drawings under the Letters of Credit in accordance
with such Letter of Credit; provided that at the time of issuance of any Letter
of Credit (or an amendment to an existing Letter of Credit that increases the
face amount thereof), the U.S. Dollar Equivalent of the aggregate undrawn face
amount of all outstanding Letters of Credit (after giving effect to such
issuance or amendment) does not exceed the L/C Sublimit of such Class. Each
Letter of Credit shall be issued by the L/C Issuer, but each Revolving Lender in
respect of such Class shall be obligated to reimburse the L/C Issuer for such
Revolving Lender’s Revolver Percentage of the amount of each drawing thereunder
and, accordingly, each Letter of Credit shall constitute usage of the relevant
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the U.S. Dollar Equivalent of all L/C Obligations then
outstanding.

(b) Applications.

(i) At any time before the relevant Revolving Credit Termination Date
(including, for the avoidance of doubt, on the Closing Date), the L/C Issuer
shall, at the request of the Borrower, issue one or more Letters of Credit in
U.S. Dollars, Canadian Dollars or such other currency as is acceptable to the
L/C Issuer (Canadian Dollars and such other currencies acceptable to the L/C
Issuer from time to time are referred to herein as “Eligible Foreign
Currencies”), in a form reasonably satisfactory to the L/C Issuer and the
Borrower, with expiration dates (or which are cancelable) no later than the
earlier of (x) 12 months from the date of issuance or last extension, or such
later time as may be agreed by the Required Revolving Lenders and (y) seven
(7) Business Days prior to the Revolving Credit Termination Date, in an
aggregate face amount as set forth in Section 1.3(a) above, upon the receipt of
an application duly executed by the Borrower, and, if such Letter of Credit is
for the account of one of the Subsidiaries, such Subsidiary, for the relevant
Letter of Credit in the form then customarily prescribed by the L/C Issuer for
the Letter of Credit requested (each an “Application”). Notwithstanding anything
contained in any Application to the contrary: (i) the Borrower shall pay fees in
connection with each Letter of Credit as set forth in Section 2.1 hereof and
(ii) except as otherwise provided in Section 1.9(b)(iii) and (b)(v) hereof,
before the occurrence and continuance of an Event of Default, the L/C Issuer
will not call for the funding by the Borrower of any amount under a Letter of
Credit before being presented with a drawing thereunder. The L/C Issuer agrees
to issue amendments to the Letter(s) of Credit increasing the amount, or
extending the expiration date, thereof at the request of the Borrower, subject
to the conditions of Section 7.1 hereof and the other terms of this Section 1.3.

 

2



--------------------------------------------------------------------------------

(ii) If the Borrower so requests in any applicable Application, the L/C Issuer
shall agree to issue a Letter of Credit that has automatic extension provisions
(each, an “Auto-Extension Letter of Credit”) in accordance with the provisions
hereof; provided that, any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued, but which date shall be at least ten
(10) Business Days prior to the maturity of such Auto-Extension Letter of
Credit. Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit expiration date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof, or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Revolving Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 7.1 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of the Borrower to reimburse the L/C Issuer for all drawings (for the
avoidance of doubt, excluding any fees and expenses incurred by the L/C Issuer
in connection therewith) under a Letter of Credit (a “Reimbursement Obligation”)
and reimbursement of the Reimbursement Obligations shall be made by no later
than 1:00 p.m. (New York time) on the Business Day immediately following the
date that the Borrower receives notice that such drawing is made (or, if such
notice is received less than two hours prior to the deadline for requesting Base
Rate Loans pursuant to Section 1.6, on the second Business Day immediately
following the date the Borrower receives such notice), in U.S. Dollars in funds
that are immediately available at the Administrative Agent’s principal office in
New York, New York or such other office as the Administrative Agent may
designate in writing to the Borrower (who shall thereafter cause to be
distributed to the L/C Issuer such amount(s) in like funds). As to any Letter of
Credit payable in an Eligible Foreign Currency, the Reimbursement Obligation
shall be payable in either (i) the U.S. Dollar Equivalent of the relevant amount
of such Eligible Foreign Currency at the rate of exchange then current in New
York, New York for transfers of such Eligible Foreign Currency to the place of
payment or (ii) such Eligible Foreign Currency. If the Borrower does not inform
the L/C Issuer that it intends to timely reimburse the amount of any drawing
under a Letter of Credit in accordance with this Section 1.3(c) from its own
funds, the Administrative Agent shall promptly notify each relevant Revolving
Lender of the date of such drawing, the amount of such Reimbursement Obligation,
and the amount of such Revolving Lender’s Revolver Percentage thereof and the
Borrower shall be deemed to have requested a Borrowing of Revolving Loans in the
form of Base Rate Loans to be disbursed on the date of such drawing in an amount
equal to the U.S. Dollar Equivalent of such Reimbursement Obligation (without
regard to the minimums and multiples specified in Section 1.5 hereof) and such
Reimbursement Obligation shall be deemed discharged, subject to (x) the
aggregate amount of Revolving Credit Commitments of such Class available at such
time and (y) the conditions set forth in Section 7.1 hereof (it being understood
that the failure of the Borrower to pay the L/C Issuer the Reimbursement
Obligation from its own funds and any delay in the payment of any Reimbursement
Obligation beyond the date and time due shall not constitute a Default or an
Event of Default hereunder to the extent a Base Rate Loan is

 

3



--------------------------------------------------------------------------------

disbursed in accordance with this Section 1.3(c)); provided that with respect to
any Reimbursement Obligations that are not reimbursed by a Borrowing of
Revolving Loans, such Reimbursement Obligations that are not so reimbursed shall
bear interest (which the Borrower hereby promises to pay) from and after the
date such drawing is paid at a rate per annum equal to the Default Rate as set
forth in Section 1.10. If the Borrower does not make any such reimbursement
payment on the date due and the Participating Lenders fund their Participating
Interest therein in the manner set forth in Section 1.3(d) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.3(d) below.

(d) The Participating Interests. Each Revolving Lender (other than the Revolving
Lender acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Revolving Lender (a “Participating
Lender”), an undivided percentage participating interest (a “Participating
Interest”), to the extent of its Revolver Percentage of such Class, in each
Letter of Credit issued by, and each Reimbursement Obligation owed to, the L/C
Issuer in respect of such Class. Upon any failure by the Borrower to pay any
Reimbursement Obligation (or if such Reimbursement Obligation is not reimbursed
with Revolving Loans pursuant to Section 1.3(c)) at the time required on the
date the related drawing is to be paid as set forth in Section 1.3(c) above, or
if the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (New York time) or, if
such certificate is received after such time, not later than 1:00 p.m. (New York
time) on the following Business Day, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of the U.S. Dollar Equivalent of such unpaid or recaptured
Reimbursement Obligation together with interest on such amount accrued from the
date the related payment was made by the L/C Issuer to the date of such payment
by such Participating Lender at a rate per annum equal to: (i) from the date the
related payment was made by the L/C Issuer to the date two (2) Business Days
after payment by such Participating Lender is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Participating Lender to the date such payment
is made by such Participating Lender, the Alternate Base Rate in effect for each
such day. Each such Participating Lender shall thereafter be entitled to receive
its Revolver Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Revolver Percentage thereof as a Revolving Lender hereunder. The
several obligations of the Participating Lenders to the L/C Issuer under this
Section 1.3 shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set off, counterclaim
or defense to payment which any Participating Lender may have or have had
against the Borrower, the L/C Issuer, the Administrative Agent, any Revolving
Lender or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations shall not be affected by any Default or Event of
Default or by any reduction or termination of any Revolving Credit Commitment of
any Revolving Lender, and each payment by a Participating Lender under this
Section 1.3 shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e) Manner of Requesting a Letter of Credit. The Borrower shall provide at least
three (3) Business Days’ (or such shorter period as may be reasonably agreed to
by the Administrative Agent) advance written notice to the Administrative Agent
of each request for the issuance of a Letter of Credit, such notice in each case
to be accompanied by an Application for such Letter of Credit properly completed
and executed by the Borrower and, in the case of an amendment, extension or an
increase in the amount of a Letter of Credit, a written request therefor, in a
form reasonably acceptable to the Administrative Agent and the L/C Issuer. The
Administrative Agent shall promptly notify the L/C Issuer of the Administrative
Agent’s receipt of each such notice and the L/C Issuer shall promptly notify the
Administrative Agent and the Lenders of the issuance of the Letter of Credit so
requested.

 

4



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrower’s obligation to reimburse Reimbursement
Obligations as provided in subsection (c) of this Section 1.3 shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuer shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the L/C Issuer; provided that the foregoing shall not be
construed to excuse the L/C Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by the L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct or material breach of its obligations under this Agreement or the
applicable Application on the part of the L/C Issuer (as determined by a final,
non-appealable judgment of a court of competent jurisdiction) or action not in
accordance with the standards of reasonable care specified in, as applicable,
the Uniform Customs and Practice for Documentary Credits (2007 Revision), ICC
Publication 600 (or any replacement publication) or the International Standby
Practices, International Chamber of Commerce Publication No. 590 (ISP98) by, the
L/C Issuer, the L/C Issuer shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the L/C Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

(g) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced L/C
Issuer (provided that no consent of the replaced L/C Issuer will be required if
there are no outstanding L/C Obligations owed to such replaced L/C Issuer at the
time of such replacement) and the successor L/C Issuer. The Administrative Agent
shall notify the Lenders of any such replacement of the L/C Issuer. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer. From and after the
effective date of any such replacement (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under

 

5



--------------------------------------------------------------------------------

this Agreement with respect to Letters of Credit issued by it prior to such
replacement and any Letters of Credit outstanding on the date of such
replacement, but shall not be required to issue additional Letters of Credit or
to renew or extend Letters of Credit outstanding on the date of such
replacement.

(h) Provisions Related to New Revolving Credit Commitments, Extended Revolving
Credit Commitments and Replacement Revolving Credit Commitments. If the maturity
date in respect of any Class of Revolving Credit Commitments occurs prior to the
expiration of any Letter of Credit, then (x) if one or more other Classes of
Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase Participating Interest therein and to make
Revolving Loans and payments in respect thereof pursuant to Section 1.3(c) and
(d)) under (and ratably participated in by Lenders pursuant to) the relevant
Revolving Credit Commitments in respect of such non-terminating Classes up to an
aggregate amount not to exceed the aggregate principal amount of the Unused
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and (y) to
the extent not reallocated pursuant to immediately preceding clause (x), the
Borrower shall make arrangements reasonably satisfactory to the L/C Issuer to
cash collateralize or otherwise backstop any such Letter of Credit. Commencing
with the maturity date of any Class of Revolving Credit Commitments, if not
previously determined, the sublimit for Letters of Credit shall be agreed with
the administrative agent under the extended Classes.

(i) Obligation to Issue L/Cs. The L/C Issuer shall not be under any obligation
to issue any Letter of Credit if:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms enjoin or restrain the L/C Issuer from issuing the Letter of
Credit, or any law applicable to the L/C Issuer or any request or directive
(having the force of law) from any governmental authority with jurisdiction over
the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular or
shall impose upon the L/C Issuer with respect to the Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it (for which the L/C Issuer is not otherwise compensated
hereunder);

(ii) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally, which policies have
been implemented in good faith and apply generally to similarly situated
borrowers;

(j) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, (i) the rules of the ISP shall apply to each standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(k) Conflicts with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

6



--------------------------------------------------------------------------------

Section 1.4 Applicable Interest Rates. (a) Base Rate Loans. Subject to
Section 1.10, each Base Rate Loan made or maintained by a Lender shall bear
interest during each Interest Period it is outstanding (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual days elapsed) on
the unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Alternate Base Rate from time to time in effect,
payable in arrears, on the last day of each of March, June, September and
December and at maturity (whether by acceleration or otherwise).

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100th of 1%) equal to the greatest of (a) the Base
Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on
such day plus 0.50% and (c) the Adjusted Eurodollar Rate (without giving effect
to clause (b) of the definition thereof) for a Eurodollar Loan with a one-month
interest period (or if such day is not a Business Day, the immediately preceding
Business Day) plus 1.00%. If the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted Eurodollar
Rate for any reason, including the inability or failure of the Administrative
Agent to obtain sufficient quotations in accordance with the terms of the
definition thereof, the Alternate Base Rate shall be determined without regard
to clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the then applicable or the Adjusted Eurodollar Rate shall be
effective on the effective date of such change in the Base Rate, the Federal
Funds Effective Rate or the then applicable Adjusted Eurodollar Rate,
respectively.

“Base Rate” shall mean for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. The “prime rate” is a rate set by Bank of America based upon
various factors including Bank of America’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such prime rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

(b) Eurodollar Loans. Subject to Section 1.10, each Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted Eurodollar Rate applicable for
such Interest Period, payable in arrears on the last day of the Interest Period
and at maturity (whether by acceleration or otherwise) and, if the applicable
Interest Period is longer than three months, on each day that would have been
the last day of the Interest Period had the Interest Period been three months.

“Adjusted Eurodollar Rate” shall mean, with respect to any Eurodollar Loan for
any Interest Period or any Base Rate Loan the interest rate on which is
determined by reference to clause (c) of the definition of “Alternate Base
Rate”, (a) an interest rate per annum (rounded upward, if necessary, to the next
1/100th of 1%) determined by the Administrative Agent to be equal to the
Eurodollar Rate for such Eurodollar Borrowing in effect for such Interest Period
divided by (b) 1 minus the Statutory Reserves (if any) for such Borrowing of
Eurodollar Loans for such Interest Period.

 

7



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean:

(i) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (x) the London Interbank Offered Rate (“LIBOR”) as published on
the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time), at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period or (y) a comparable or
successor rate, which rate is approved by the Administrative Agent, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period; and if the Eurodollar Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement; and

(ii) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Statutory Reserves” shall mean, for any day during any Interest Period for any
Eurodollar Loan or any Base Rate Loan the interest rate on which is determined
by reference to clause (c) of the definition of “Alternate Base Rate”, the
average maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained, during such Interest Period
under regulations issued from time to time (including “Regulation D,” issued by
the Board of Governors of the Federal Reserve Bank of the United States (the
“Reserve Regulations”) by member banks of the United States Federal Reserve
System in New York City with deposits exceeding one billion U.S. Dollars against
Eurocurrency funding liabilities (currently referred to as “Eurocurrency
liabilities” (as such term is used in Regulation D)). Borrowings of Eurodollar
Loans shall be deemed to constitute Eurodollar liabilities and to be subject to
such reserve requirements without benefit of or credit for proration, exceptions
or offsets which may be available from time to time to any Lender under the
Reserve Regulations.

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding if reasonably
determined.

(d) Retroactive Adjustments of Applicable Margin. If, as a result of any
restatement or other adjustment to the financial statements of the Borrower or
for any other reason, the Borrower or the Lenders determine that (i) the Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender of the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the

 

8



--------------------------------------------------------------------------------

rights of the Administrative Agent, any Lender or the L/C Issuer, as the case
may be, under Section 1.3 or 1.4 or under Section 9. The Borrower’s obligations
under this paragraph shall survive the termination of the Commitments and the
repayment of all other Obligations hereunder.

Section 1.5 Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced under a Credit Facility shall be in an amount not
less than $500,000, or such greater amount which is an integral multiple of
$100,000 in excess thereof (or, in each case, such lesser amount then
available); provided that the foregoing requirement shall not apply to Swing
Loans. Each Borrowing of Eurodollar Loans advanced, continued or converted under
a Credit Facility shall be in an amount equal to $2,000,000 or such greater
amount which is an integral multiple of $500,000 in excess thereof. Without the
Administrative Agent’s consent, there shall not be more than twelve
(12) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

Section 1.6 Manner of Borrowing Loans and Designating Applicable Interest Rates;
Notice to the Administrative Agent. (a) An Authorized Representative of the
Borrower shall give (x) telephonic notice or (y) a Committed Loan Notice
(provided that any telephonic notice must be confirmed immediately by delivery
to the Administrative Agent of a Committed Loan Notice) to the Administrative
Agent by no later than 12:00 noon (New York time): (i) at least three
(3) Business Days before the date (or, one Business Day in the case of any
Borrowing of Eurodollar Loans to be made on the Closing Date) on which the
Borrower requests the Lenders to advance a Borrowing of Eurodollar Loans and
(ii) at least one (1) Business Day before the date the Borrower requests the
Lenders to advance a Borrowing of Base Rate Loans. The Loans included in each
Borrowing shall bear interest initially at the type of rate specified in such
Committed Loan Notice of a new Borrowing. Thereafter, subject to the terms and
conditions hereof, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in
Section 1.5 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans or
convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, the Borrower may convert
all or part of such Borrowing into Eurodollar Loans for an Interest Period or
Interest Periods specified by the Borrower. The Borrower shall give all such
Committed Loan Notices requesting the advance, continuation or conversion of a
Borrowing to the Administrative Agent by facsimile (or other electronic
transmission, if arrangements for doing so have been approved in writing by the
Administrative Agent) substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form reasonably acceptable to the Administrative
Agent. Notice of the continuation of a Borrowing of Eurodollar Loans for an
additional Interest Period or of the conversion of part or all of a Borrowing of
Base Rate Loans into Eurodollar Loans must be given by no later than 12:00 noon
(New York time) at least three (3) Business Days before the date of the
requested continuation or conversion. All such Committed Loan Notices concerning
the advance, continuation or conversion of a Borrowing shall specify the date of
the requested advance, continuation or conversion of a Borrowing (which shall be
a Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Loans in any such notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. The Borrower agrees that the Administrative Agent may rely
on any such telecopy notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation. Except as otherwise provided herein, a Eurodollar
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Loan. During the existence of a Default, no Loan may be
requested as, converted to or continued as Eurodollar Loans without the consent
of the Required Lenders. After giving effect to all Borrowings, all conversions
of Loans from one Type to another and all continuations of Loans as the same
Type, there shall not be more than ten Interest Periods in effect with respect
to Loans.

 

9



--------------------------------------------------------------------------------

(b) Notice to the Lenders. The Administrative Agent shall give prompt notice to
each applicable Lender of any notice from the Borrower received pursuant to
Section 1.6(a) above and, if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in clause
(d) below. If a Committed Loan Notice requests the Lenders to make Eurodollar
Loans, the Administrative Agent shall give notice to the Borrower and each
applicable Lender by like means of the interest rate applicable thereto promptly
after the Administrative Agent has made such determination.

(c) Borrower’s Failure to Notify; Automatic Continuations and Conversions. Any
outstanding Borrowing of Base Rate Loans shall automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 1.6(a) that the Borrower intends to convert such Borrowing
into a Borrowing of Eurodollar Loans or such Borrowing is prepaid in accordance
with Section 1.9(a). If the Borrower fails to give notice pursuant to
Section 1.6(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 1.6(a) and
such Borrowing is not prepaid in accordance with Section 1.9(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Loans. Upon delivery of written notice by the Required
Lenders, no advance, continuation or conversion of a Borrowing of Eurodollar
Loans shall be made if an Event of Default has occurred and is continuing. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Loans in any Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(d) Disbursement of Loans. Not later than 1:00 p.m. (New York time) on the date
of any requested advance of a new Borrowing, subject to Section 7.1 or 7.2
hereof, as applicable, each Lender shall make available its Loan comprising part
of such Borrowing in funds immediately available at the principal office of the
Administrative Agent in New York, New York. The Administrative Agent shall make
the proceeds of each new Borrowing available to the Borrower at the
Administrative Agent’s principal office in New York, New York by depositing such
proceeds to the credit of the Borrower’s operating account as notified in the
applicable Notice of Borrowing or as the Borrower and the Administrative Agent
may otherwise agree; provided that, if, on the date any Notice of Borrowing with
respect to a Borrowing is given by the Borrower, there are outstanding
Reimbursement Obligations (and, in lieu thereof, in substitution of, or in
addition to, amounts funded by Participating Lenders under Section 1.3(d) to pay
the Administrative Agent for the account of the applicable L/C Issuer unpaid or
recaptured Reimbursement Obligations (the “Participating Interest
Obligations”)), then the proceeds of such Borrowing, first, shall be applied to
the payment in full of any such Participating Interest Obligations and, once
repaid in full, Reimbursement Obligations, and second, shall be made available
to the Borrower as provided above.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing of Eurodollar Loans (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon (New York time) on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with Section 1 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 1) and may, in
reliance upon such assumption, make available to the Borrower a corresponding

 

10



--------------------------------------------------------------------------------

amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f) Exchange/Rollover. Notwithstanding anything to the contrary in this
Agreement, any Lender may exchange, continue or rollover all or a portion of its
Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
or such Lender.

Section 1.7 Interest Periods. As provided in Section 1.6(a) and 1.15 hereof, at
the time of each request to advance, continue or create by conversion a
Borrowing of Eurodollar Loans or Swing Loans, the Borrower shall select in the
relevant Committed Loan Notice an Interest Period applicable to such Loans from
among the available options. The term “Interest Period” means the period
commencing on the date a Borrowing of Loans is advanced, continued or created by
conversion and ending: (a) in the case of Base Rate Loans, on the last day of
the calendar quarter (i.e., the last day of March, June, September or December,
as applicable) in which such Borrowing is advanced, continued or created by
conversion (or on the last day of the following calendar quarter if such Loan is
advanced, continued or created by conversion on the last day of a calendar
quarter) and the final maturity date of such Base Rate Loans and (b) in the case
of a Eurodollar Loan 1, 2, 3 or 6 months thereafter (in each case, subject to
availability); provided, however, that:

(i) any Interest Period for a Borrowing of Loans consisting of Base Rate Loans
that otherwise would end after the final maturity date of such Loans shall end
on the final maturity date of such Loans;

(ii) no Interest Period with respect to any portion of Loans of any type shall
extend beyond the final maturity date of such type of Loans;

(iii) whenever the last day of any Interest Period in respect of Eurodollar
Loans would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day; provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day;

(iv) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on

 

11



--------------------------------------------------------------------------------

the numerically corresponding day in the next calendar month; provided, however,
that if there is no numerically corresponding day in the month in which such an
Interest Period is to end or if such an Interest Period begins on the last
Business Day of a calendar month, then such Interest Period shall end on the
last Business Day of the calendar month in which such Interest Period is to end;
and

(v) with respect to Swing Loans, if the Borrower does not inform the Swing Line
Lender that it intends to repay a Swing Loan on the last day of the applicable
Interest Period from its own funds, the Administrative Agent shall promptly
notify each Revolving Lender of the amount of such Swing Loan, and the amount of
such Revolving Lender’s Revolver Percentage thereof and the Borrower shall be
deemed to have requested a Borrowing of Revolving Loans in the form of Base Rate
Loans to be disbursed on the date such Swing Loan was required to be repaid in
an amount equal to such Swing Loan (without regard to the minimums and multiples
specified in Section 1.5 hereof), subject to (x) the aggregate amount of
Revolving Credit Commitments available at such time and (y) the conditions set
forth in Section 7.1 hereof (it being understood that the failure of the
Borrower to repay such Swing Loan to the Swing Line Lender from its own funds at
the end of the applicable Interest Period and any delay in the payment of any
Swing Loan beyond the date and time when due shall not constitute a Default or
an Event of Default hereunder to the extent a Base Rate Loan is disbursed in
accordance with this Section 1.7(v)).

Section 1.8 Maturity of Loans. (a) Scheduled Payments of Term Loans. The
Borrower shall make principal payments on the Term Loans in installments on the
last day of each March, June, September and December in each year, commencing
with the calendar quarter ending September 30, 2015, with the amount of each
such principal installment to equal the amount set forth in Column B below shown
opposite of the relevant due date as set forth in Column A below (as adjusted
from time to time in accordance with this Agreement):

 

COLUMN A    COLUMN B   PAYMENT DATE    SCHEDULED PRINCIPAL
PAYMENT ON TERM LOANS  

September 30, 2015

   $ 1,875,000   

December 31, 2015

   $ 1,875,000   

March 31, 2016

   $ 1,875,000   

June 30, 2016

   $ 1,875,000   

September 30, 2016

   $ 1,875,000   

December 31, 2016

   $ 1,875,000   

March 31, 2017

   $ 1,875,000   

June 30, 2017

   $ 1,875,000   

September 30, 2017

   $ 1,875,000   

December 31, 2017

   $ 1,875,000   

March 31, 2018

   $ 1,875,000   

June 30, 2018

   $ 1,875,000   

September 30, 2018

   $ 1,875,000   

December 31, 2018

   $ 1,875,000   

March 31, 2019

   $ 1,875,000   

June 30, 2019

   $ 1,875,000   

September 30, 2019

   $ 1,875,000   

December 31, 2019

   $ 1,875,000   

March 31, 2020

   $ 1,875,000   

May 15, 2020

    
 
 
  Remaining aggregate
outstanding principal
amount of all Term
Loans   
  
  
  

 

12



--------------------------------------------------------------------------------

, it being agreed that the final payment comprised of both principal and
interest not sooner paid on the Term Loans shall be due and payable on May 15,
2020, the final maturity thereof. Each such principal payment shall be applied
to the Lenders holding the Term Loans pro rata based upon their Term Loan
Percentages of the Term Loans owed to them that are payable on such date. If any
New Term Loans are advanced pursuant to Section 1.16 hereof, the Borrower shall
make principal payments on such New Term Loans as set forth in the Commitment
Amount Increase Notice with respect thereto contemplated by, and as otherwise
permitted by, Section 1.16 (and, in connection therewith, the amount of the
scheduled installments payable with respect to the then existing Term Loans may
be ratably increased by the aggregate principal amount of such New Term Loans
and may be further increased on a pro rata basis in accordance with customary
practice and to the extent necessary in the reasonable opinion of the
Administrative Agent for all such Term Loans to be treated as one tranche). If
any Extended Term Loans are made pursuant to Section 1.18, the Borrower shall
make principal payments on the Extended Term Loans in installments on the dates
and in the amounts set forth in the applicable Term Loan Extension Amendment. If
any Refinancing Term Loans are made pursuant to Section 1.20(a), the Borrower
shall make principal payments on Refinancing Term Loans in installments on the
dates and in the amounts set forth in the applicable Refinancing Term Loan
Amendment.

(b) Revolving Loans. Each Class of Revolving Loan, both for principal and
interest not previously paid, shall mature and become due and payable by the
Borrower on the Revolving Credit Termination Date for such Class.

(c) Swing Loans. Subject to Section 1.7(v), each Swing Loan, both for principal
and interest not previously paid, shall mature and become due and payable by the
Borrower on the date that is ten Business Days after such Swing Loan is made.

Section 1.9 Prepayments. (a) Optional. The Borrower may prepay in whole or in
part (but, if in part, then: (A) if such Borrowing is of Base Rate Loan, in an
amount not less than $500,000 (or such lesser amount then outstanding), (B) if
such Borrowing is of Eurodollar Loans, in an amount not less than $2,000,000 (or
such lesser amount then outstanding) and (C) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Section 1.5 and
1.15 hereof, as applicable, remains outstanding) any Borrowing of Eurodollar
Loans at any time upon at least three (3) Business Days prior notice (in a form
substantially consistent with Exhibit J hereto or otherwise reasonably
acceptable to the Administrative Agent), such notice shall be irrevocable
(subject to the last sentence of this paragraph) and shall be given no later
than 12:00 noon (New York time) on such day by the Borrower to the
Administrative Agent, and any Borrowing of Base Rate Loans at any time upon at
least one (1) Business Days prior notice, such notice shall be irrevocable
(subject to the last sentence of this paragraph) and shall be given no later
than 12:00 noon (New York time) on such day by the Borrower to the
Administrative Agent, such prepayment to be made by the payment of the principal
amount to be prepaid and, in the case of the Term Loans or Eurodollar Loans or
Swing Loans, accrued interest thereon to the date fixed for prepayment plus any
amounts due the Lenders under Section 1.12 hereof. Notwithstanding anything to
the contrary contained in this Agreement, the Borrower may rescind any notice of
prepayment under this Section 1.9(a) if such prepayment would have resulted from
transactions, which transactions shall not be consummated or shall otherwise be
delayed.

(b) Mandatory. (i) If the Borrower or any Restricted Subsidiary shall at any
time or from time to time make a Disposition or shall suffer an Event of Loss,
then the Borrower shall promptly

 

13



--------------------------------------------------------------------------------

notify the Administrative Agent of such Disposition or Event of Loss (including
the amount of the estimated Net Cash Proceeds to be received by the Borrower or
any Restricted Subsidiary in respect thereof) and, within five Business Days
after the receipt of such Net Cash Proceeds, the Borrower shall prepay the
relevant Term Loans in an aggregate amount equal to 100% of the amount of all
such Net Cash Proceeds; provided that this subsection shall not require any such
prepayment with respect to Net Cash Proceeds (y) received on account of
Dispositions during any Fiscal Year of the Borrower not exceeding $2,500,000 in
the aggregate or received on account of Events of Loss during any Fiscal Year of
the Borrower not exceeding $2,500,000 in the aggregate and (z) in the case of
any Disposition or Event of Loss not covered by clause (y) above, so long as no
Event of Default has occurred and is continuing, if the Borrower (A) actually
reinvests such Net Cash Proceeds, within 12 months of the receipt thereof, in
assets that perform the same or similar function for the Borrower or a
Restricted Subsidiary, to the extent such Net Cash Proceeds are actually
reinvested in such assets or (B) states in a notice delivered within 12 months
of the receipt of such Net Cash Proceeds, that the Borrower or a Restricted
Subsidiary has committed to reinvest such Net Cash Proceeds in assets that
perform the same or similar function in the business of the Borrower or a
Restricted Subsidiary, to the extent such Net Cash Proceeds are actually
reinvested in such assets within 18 months following the receipt thereof.
Promptly after the end of such 12-month or 18-month period, as applicable, the
Borrower shall notify the Administrative Agent whether the Borrower or a
Restricted Subsidiary has reinvested such Net Cash Proceeds in such assets, and,
to the extent such Net Cash Proceeds have not been so reinvested, the Borrower
shall promptly prepay the relevant Term Loans in the amount of such Net Cash
Proceeds in excess of the applicable $2,500,000 basket described above not so
reinvested. The amount of each such prepayment shall be applied to the relevant
outstanding Term Loans in accordance with this Section 1.9 until paid in full.

(ii) If after the Closing Date the Borrower or any Restricted Subsidiary shall
issue or incur any Indebtedness for Borrowed Money, other than Indebtedness for
Borrowed Money permitted by Section 8.7 hereof (including Indebtedness issued or
incurred under Sections 1.16, 1.18 and 1.19 (but excluding Section 1.20 or any
Indebtedness incurred as a Permitted Refinancing of all or a portion of existing
Term Loans of any Class)), the Borrower shall promptly notify the Administrative
Agent of the estimated Net Cash Proceeds of such issuance or incurrence. Within
five Business Days after receipt thereof, 100% of such Net Cash Proceeds shall
be applied by the Borrower to prepay the relevant Term Loans in accordance with
this Section 1.9 until paid in full. The Borrower acknowledges that its
performance hereunder shall not limit the rights and remedies of the Lenders for
any breach of Section 8.7 hereof or any other terms of the Loan Documents.

(iii) The Borrower shall, on each date any Revolving Credit Commitments are
reduced pursuant to Section 1.13 hereof, prepay the Revolving Loans, Swing
Loans, and, if necessary, pre-fund the L/C Obligations (or make other
arrangements reasonably satisfactory to the L/C Issuer) by the amount, if any,
necessary to reduce the sum of the aggregate principal amount of Revolving
Loans, Swing Loans, and U.S. Dollar Equivalent of all L/C Obligations then
outstanding with respect to such Class to the amount to which such Revolving
Credit Commitments have been so reduced.

(iv) Unless the Borrower otherwise directs, prepayments of Loans of any type
under this Section 1.9(b) shall be applied first to Borrowings of Base Rate
Loans until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.9(b) shall be made by the payment of
the principal amount to be prepaid and accrued interest thereon to the date of
prepayment together with any amounts due to the Lenders under Section 1.12
hereof.

(v) If at any time the sum of the unpaid principal balance of the Revolving
Loans, Swing Loans, and the U.S. Dollar Equivalent of all L/C Obligations then
outstanding of any Class shall be in excess of the Revolving Credit Commitments
of such Class in effect at such time, the

 

14



--------------------------------------------------------------------------------

Borrower shall immediately and without notice or demand pay over the amount of
the excess to the Administrative Agent for the account of the Revolving Lenders
as and for a mandatory prepayment on such Obligations, with each such prepayment
first to be applied to the Revolving Loans and Swing Loans until paid in full
with any remaining balance to be held by the Administrative Agent in the
Collateral Account as security for the Obligations owing with respect to the
Letters of Credit.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
relevant Revolving Credit Termination Date may, subject to the terms and
conditions of this Agreement, be borrowed, repaid, and borrowed again. No amount
of the Term Loans paid or prepaid may be reborrowed, and, in the case of any
partial prepayment, (i) in the case of optional prepayments made pursuant to
subsection (a) above, such prepayment shall be applied to the remaining
amortization payments on the Term Loans of such Class in accordance with
instructions of the Borrower (and in the event the Borrower fails to so
instruct, such prepayment shall be applied to the remaining amortization
payments on the Term Loans of such Class in direct order of maturity) and
(ii) in the case of mandatory prepayments made pursuant to subsection (b) above,
such prepayment shall be applied to the remaining amortization payments on the
relevant Term Loans of such Class in direct order of maturity.

(d) Notwithstanding anything herein to the contrary, all mandatory prepayments
made pursuant to subsection (b) above, to the extent attributable to Foreign
Subsidiaries, are subject to restrictions under the applicable local law,
including financial assistance or corporate benefit provisions, restrictions on
the making of dividends or other distributions of cash in respect of the Equity
Interests of such Foreign Subsidiaries and the fiduciary and statutory duties of
the directors of the relevant Foreign Subsidiaries. It is understood and agreed
that if the Borrower or any Restricted Subsidiary would incur a material tax
liability, including a deemed dividend pursuant to Section 956 of the Code, if
all or a portion of the funds required to make a mandatory prepayment pursuant
to clause (b) above were distributed as a dividend or a distribution or
otherwise transferred in cash to the Borrower (a “Restricted Amount”), the
amount the Borrower will be required to mandatorily prepay pursuant clause
(b) above may, at the option of the Borrower, be reduced by the Restricted
Amount until such time as such dividend, distribution or other transfer of such
Restricted Amount may be made without incurring such tax liability.

(e) (i) Notwithstanding anything contained herein to the contrary, in the event
the Borrower is required to make any mandatory prepayment (a “Waivable Mandatory
Prepayment”) of the Term Loans pursuant to Section 1.9(b)(i) or (ii), not less
than two Business Days prior to the date (the “Required Prepayment Date”) on
which the Borrower elects (or is otherwise required) to make such Waivable
Mandatory Prepayment, the Borrower shall notify Administrative Agent of the
amount of such prepayment, and Administrative Agent will promptly thereafter
notify each Lender holding an outstanding Term Loan of the amount of such
Lender’s pro rata share of such Waivable Mandatory Prepayment and such Lender’s
option to refuse such amount. Each such Lender may exercise such option by
giving written notice to the Administrative Agent of its election to do so on or
before the date that is one Business Day prior to the Required Prepayment Date
(it being understood that any Lender which does not notify the Administrative
Agent of its election to exercise such option on or before the first Business
Day prior to the Required Prepayment Date shall be deemed to have elected, as of
such date, not to exercise such option). On the Required Prepayment Date, the
Borrower shall pay to the Administrative Agent the amount of the Waivable
Mandatory Prepayment less the amount of the Declined Proceeds (as defined
below), which amount shall be applied by the Administrative Agent to prepay the
Term Loans of those Lenders that have elected to accept such Waivable Mandatory
Prepayment (which prepayment shall be applied to the scheduled installments of
principal of the Term Loans in the applicable Class(es) of Term Loans in
accordance with clause (c) above). The portion of the Waivable Mandatory
Prepayment otherwise payable to those Lenders that have elected to exercise such
option and decline such Waivable Mandatory Prepayment (such declined amounts,
the “Declined Proceeds”) shall be retained by the Borrower for any purpose not
prohibited by this Agreement.

 

15



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Section 1.9(b), any
amounts required to be prepaid pursuant to clauses (i) or (ii) of Section 1.9(b)
shall be reduced pro rata by any amounts required to be prepaid under similar
provisions contained in agreements governing indebtedness incurred pursuant to
Section 8.7(n) or (o) to the extent permitted to be paid pursuant to the
provisions of this Agreement.

Section 1.10 Default Rate. Notwithstanding anything to the contrary contained
herein (and in lieu thereof), while any Event of Default pursuant to
Section 9.1(a) (with respect to any principal, interest or fees) has occurred
and is continuing or after acceleration of the Obligations, the Borrower shall
pay interest (after as well as before entry of judgment thereon and in any event
to the extent permitted by law) on such overdue principal, interest or fees at a
rate per annum (the “Default Rate”) equal to:

(a) for any Base Rate Loan or any Swing Loan bearing interest based on the
Alternate Base Rate, the sum of 2.0% plus the Applicable Margin plus the
Alternate Base Rate from time to time in effect;

(b) for any Eurodollar Loan, the sum of 2.0% plus (x) until the end of the
applicable Interest Period in effect immediately prior to such Event of Default,
the Eurodollar Rate in effect thereon plus the Applicable Margin and
(y) thereafter, the sum of 2.0% plus the Applicable Margin plus the Alternate
Base Rate from time to time in effect;

(c) for any Reimbursement Obligation, the sum of 2.0% plus the Applicable Margin
for Revolving Loans plus the Alternate Base Rate from time to time in effect;
and

(d) for any Letter of Credit fee, the sum of 2.0% plus the Letter of Credit fee
due under Section 2.1 with respect to such Letter of Credit.

While any such Event of Default has occurred and is continuing or after
acceleration of the Obligations, accrued and unpaid interest having accrued at
the Default Rate shall be paid on demand of the Administrative Agent at the
request or with the consent of the Required Lenders.

Section 1.11 Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence, absent manifest error, of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

 

16



--------------------------------------------------------------------------------

(d) Any Lender may request through the Administrative Agent that its Loans be
evidenced by a promissory note or notes substantially in the forms of Exhibit
D-1 (in the case of its Term Loan and referred to herein as a “Term Note”), D-2
(in the case of its Revolving Loans and referred to herein as a “Revolving
Note”), or D-3 (in the case of its Swing Loans and referred to herein as a
“Swing Note”), as applicable (the Term Notes, Revolving Notes, and Swing Note
being hereinafter referred to collectively as the “Notes” and individually as a
“Note”). In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to such Lender in the amount of the relevant Term Loan,
Revolving Credit Commitment, or Swing Line Sublimit, as applicable. Thereafter,
the Loans evidenced by such Note or Notes and interest thereon shall at all
times (including after any assignment pursuant to Section 13.12) be represented
by one or more Notes payable to the payee named therein or any assignee pursuant
to Section 13.12, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced solely as described in subsections (a) and (b) above.

Section 1.12 Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender but
excluding any loss of anticipated profit) as a result of:

(a) any payment (including any scheduled payment of principal on Term Loans),
continuation, prepayment or conversion of a Eurodollar Loan on a date other than
the last day of its Interest Period (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise), or

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or to
convert a Base Rate Loan into a Eurodollar Loan on the date specified in a
notice given pursuant to Section 1.6(a) or 1.15 hereof, then, upon the demand of
such Lender made within 30 days of the occurrence of any such loss, cost or
expense, the Borrower shall pay to such Lender such amount as will reimburse
such Lender for such loss, cost or expense (including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained, but excluding any loss of profit) and any customary
administrative fees charged by the Lender in connection with the foregoing. Such
loss, cost or expense to any Lender shall be deemed to be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for U.S. Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. If any Lender makes such a claim for compensation, it shall provide to
the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of such loss, cost or expense in reasonable detail (including
an explanation of the basis for and the computation of such loss, cost or
expense) in accordance with the previous sentence and the amounts shown on such
certificate shall be deemed prima facie correct, absent manifest error.

 

17



--------------------------------------------------------------------------------

Section 1.13 Commitment Terminations. The Borrower shall have the right at any
time and from time to time, upon at least five (5) Business Days prior
irrevocable (subject to the last sentence of this paragraph) written notice to
the Administrative Agent, to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, to reduce such Revolving Credit
Commitments, any partial termination to be (i) in an amount not less than
$10,000,000 or any whole multiple of $1,000,000 in excess thereof and
(ii) allocated ratably among the Lenders in proportion to their respective
Revolver Percentages of the relevant Class, as applicable, provided that such
Revolving Credit Commitment may not be reduced to an amount less than the sum of
the aggregate principal amount of Revolving Loans, Swing Loans, and L/C
Obligations then outstanding in respect of such Class, except to the extent of
any prepayment of Revolving Loans and Swing Loans or cash collateralization of
L/C Obligations in connection therewith. Any termination of the Revolving Credit
Commitments below the L/C Sublimit or Swing Line Sublimit then in effect with
respect to such Class shall reduce the L/C Sublimit and Swing Line Sublimit, as
applicable, to such amount. The Administrative Agent shall give prompt notice to
each applicable Lender of any such termination of the relevant Revolving Credit
Commitments. Any termination of the Commitments pursuant to this Section 1.13
may not be reinstated. Notwithstanding the foregoing, the Borrower may rescind
or postpone any notice of termination of the Revolving Credit Commitments of any
Class if such termination would have resulted from transactions, which
transactions shall not be consummated or otherwise shall be delayed.

Section 1.14 Substitution of Lenders. In the event (a) any Lender fails to fund
(i) its Revolver Percentage of a Borrowing of Revolving Loans at a time when all
of the conditions precedent under Section 7.1 or 7.2, as applicable, have been
satisfied or fails to fund its Revolver Percentage of amounts owed under
Section 1.3 or 1.15 hereof or (ii) any portion of its Term Loans pursuant to any
outstanding Term Loan Commitment at a time when all conditions precedent
applicable thereto have been satisfied, (b) the Borrower receives a claim from
any Lender or any governmental authority on account of any Lender for
compensation under Section 10.3 or 13.1 hereof, (c) the Borrower receives notice
from any Lender of any illegality pursuant to Section 10.1 hereof, (d) any
Lender is a Defaulting Lender or is otherwise in default in any material respect
with respect to its obligations under the Loan Documents or (e) a Lender fails
to consent to an amendment, waiver or other modification requested under
Section 13.13 hereof at a time when the Required Lenders (or the requisite
Lenders whose consent is required under Section 13.13) have approved such
amendment or waiver (any such Lender referred to in clauses (a), (b), (c),
(d) or (e) above, an “Affected Lender”), the Borrower may, in addition to any
other rights the Borrower may have hereunder or under applicable law, (i) solely
in the case of clauses (a), (d) or (e), prepay the relevant Loans and/or
terminate the relevant Commitments of such Affected Lender in respect of the
relevant Credit Facility and the relevant Class thereunder, in any case at par
plus accrued interest and fees, and additional amounts owed hereunder, but
excluding any amount required by Section 1.12, if any or (ii) require, at the
Borrower’s expense, any such Affected Lender to assign, at par plus accrued
interest and fees, if any, without recourse (other than as set forth in the
applicable Assignment and Assumption), all of its interest, rights, and
obligations hereunder in respect of the relevant Credit Facility and the
relevant Class thereunder (including all of its relevant Commitments and the
relevant Loans and Participating Interests in Letters of Credit and other
amounts at any time owing to it hereunder and the other Loan Documents in
respect of such Credit Facility and the relevant Class thereunder) to a Lender
hereunder or an Eligible Assignee specified by the Borrower, provided that
(w) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (x) the
Borrower shall have received written consent of the Administrative Agent as
required by Section 13.12, (y) the Borrower shall have paid to the Affected
Lender all amounts (which, for the avoidance of doubt, shall exclude any amounts
referred to under Section 1.12) other than such principal owing to such Affected
Lender hereunder, and (z) the assignment is entered into in accordance with the
other requirements of Section 13.12 hereof; provided that any assignment fees
and reimbursable expenses due thereunder shall be paid by the assignee Lender,
commercial bank or other financial institution, as the case may be. In the event
that an Affected Lender does not comply with the requirements of this
Section 1.14

 

18



--------------------------------------------------------------------------------

within one Business Day after receipt of notice of its status as an Affected
Lender, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 13.12 on behalf of an Affected Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 13.12.

Section 1.15 Swing Loans. (a) Generally. Subject to the terms and conditions
hereof (with determination of satisfaction of the conditions in Section 7.1 to
be made by the Swing Line Lender in its sole discretion, unless otherwise
directed by the Required Revolving Lenders), as part of the Revolving Credit
Facility, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 1.15, will make loans in U.S. Dollars to the
Borrower under the Swing Line Facility (individually a “Swing Loan” and
collectively the “Swing Loans”) which shall not in the aggregate at any time
outstanding exceed the Swing Line Sublimit, notwithstanding the fact that such
Swing Loans, when aggregated with the Percentage of the aggregate outstanding
principal amount of Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Swing Line Lender’s Commitment. The Swing
Loans may be borrowed by the Borrower from time to time and Borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date; provided that each Swing Loan must be repaid
on the last day of the Interest Period applicable thereto. Each Swing Loan shall
be in a minimum amount of $100,000 or such greater amount which is an integral
multiple of $50,000.

(b) Interest on Swing Loans. Subject to Section 1.10, each Swing Loan shall bear
interest until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the sum of the Alternate Base Rate plus the Applicable Margin for
Base Rate Loans under the Revolving Credit Facility as from time to time in
effect (computed on the basis of a year of 365 or 366 days, as the case may be,
for the actual number of days elapsed). Interest on each Swing Loan shall be due
and payable on the last day of its Interest Period and at maturity (whether by
acceleration or otherwise).

(c) Requests for Swing Loans. The Borrower shall give the Administrative Agent
and the Swing Line Lender prior notice A) by telephone, (B) by written notice or
(C) by electronic means; provided that any telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of
written notice no later than 1:00 p.m. (New York time) on the date upon which
the Borrower requests that any Swing Loan be made, of the amount and date of
such Swing Loan, and the Interest Period requested therefor. Subject to the
terms and conditions hereof, the proceeds of such Swing Loan shall be made
available to the Borrower on the date so requested at the offices of the
Administrative Agent in New York, New York, by depositing such proceeds to the
credit of the Borrower’s operating account maintained with the Administrative
Agent or as the Borrower and the Administrative Agent may otherwise agree.
Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement (provided that the Swing Line
Lender shall not be obligated to make more than one Swing Loan during any one
day and shall be entitled to assume that the conditions precedent to an advance
of any Swing Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

(d) Refunding Loans. The Swing Line Lender (i) may, in its sole and absolute
discretion (except as set forth in clause (ii) hereof), and (ii) shall, (x) upon
the occurrence and continuation of an Event of Default set forth in
Section 9.1(a) hereof or after acceleration of the Obligations, at any time, or
(y) if any Swing Loan shall be outstanding for more than five Business Days or
if any Swing Loan is or will be outstanding on a date when the Borrower requests
that a Revolving Loan of such Class be made, in each case on behalf of the
Borrower (which hereby irrevocably authorizes the Swing Line Lender to act on
its behalf for such purpose) and with notice to the Borrower and the

 

19



--------------------------------------------------------------------------------

Administrative Agent, request each Revolving Lender of such Class to make a
Revolving Loan in the form of a Base Rate Loan in an amount equal to such
Lender’s Revolver Percentage of the amount of the Swing Loans outstanding on the
date such notice is given. Unless an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each such Lender shall make the
proceeds of its requested Revolving Loan available to the Administrative Agent
(for the account of the Swing Line Lender), in immediately available funds, at
the Administrative Agent’s principal office in New York, New York, before 1:00
p.m. (New York time) on the Business Day following the day such notice is given.
The Administrative Agent shall promptly remit the proceeds of such Borrowing to
the Swing Line Lender to repay the outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.15(d) above
(because an Event of Default described in Section 9.1(j) or 9.1(k) exists with
respect to the Borrower or otherwise), such Lender will, by the time and in the
manner such Revolving Loan was to have been funded to the Administrative Agent,
purchase from the Administrative Agent an undivided participating interest in
the outstanding Swing Loans in an amount equal to its Revolver Percentage of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Revolving Loans. Each Lender that so purchases a participation in a Swing
Loan shall thereafter be entitled to receive its Revolver Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan. The several obligations of the Lenders under this
Section 1.15 shall be absolute, irrevocable and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this
Section 1.15 shall be made without any offset, abatement, withholding or
reduction whatsoever.

(f) Provisions Related to New Revolving Credit Commitments and Extended
Revolving Credit Commitments. If the maturity date shall have occurred in
respect of any Class of Revolving Credit Commitments at a time when another
Class or Classes of Revolving Credit Commitments is or are in effect with a
longer maturity date, then on the earliest occurring maturity date all then
outstanding Swing Loans shall be repaid in full on such date (and there shall be
no adjustment to the participations in such Swing Loans as a result of the
occurrence of such maturity date).

Section 1.16 Incremental Facilities. (a) The Borrower may (A) prior to the
Revolving Credit Termination Date of any Class, increase the aggregate
outstanding amount of the existing Revolving Credit Commitments of such Class
(any such increase, the “New Revolving Credit Commitments” and the revolving
loans made thereunder, the “New Revolving Loans”) and/or (B) increase the
aggregate outstanding principal amount of the Term Loans of any Class and/or
establish one or more Classes of new term loan commitments (any such increase or
new term loan commitment, the “New Term Loan Commitments” and the term loans
made thereunder, the “New Term Loans”), in each case by delivering a Commitment
Amount Increase Notice (a “Commitment Amount Increase Notice”) substantially in
the form attached hereto as Exhibit H or in such other form reasonably
acceptable to the Administrative Agent at least three (3) Business Days prior to
the stated effective date, unless the Administrative Agent shall have determined
in its sole discretion to accept such Commitment Amount Increase Notice on such
effective date (the “Increased Amount Date”) such increase or new commitment
(the “Commitment Amount Increase”) identifying (i) any existing Lenders and/or
any new lender(s) (each, a “New Revolving Lender” or “New Term Lender,” as
applicable), subject, in the case of New Revolving Lenders and New Term Lenders,
to the reasonable consent of the Administrative Agent (and in the case of any
New Revolving Lenders, the Swing Line Lender and L/C Issuer) to the extent such
consent would be required

 

20



--------------------------------------------------------------------------------

under Section 13.12 in respect of an assignment hereunder and (ii) the amount of
such Lender’s New Revolving Credit Commitment or New Term Loan Commitments and
in the case of New Term Loans that are part of an existing Class of Term Loans,
identifying such existing Class of Term Loans; provided, however, that

(i) any Commitment Amount Increase shall be in an amount not less than
$5,000,000 (or such lesser amount which shall be approved by the Administrative
Agent or represents all remaining availability under the limit set forth in this
clause (i)) and in the aggregate for all such increases not greater than
(A) $150,000,000 (less the aggregate amount outstanding of Incremental
Equivalent Debt incurred pursuant to clause (i)(x) of the proviso to
Section 8.7(o)), plus (B) in the case of any Commitment Amount Increase that
effectively extends the Revolving Credit Termination Date or any maturity date
with respect to any Class of Loans or commitments hereunder, an amount equal to
the prepayment to be made with respect to any Term Loans and/or the permanent
commitment reduction to be made with respect to the Revolving Credit Facility,
in each case to be replaced with such Commitment Amount Increase, plus
(C) additional amounts so long as, after giving effect to such additional
amounts, the Secured Leverage Ratio does not exceed 2.75:1.00, calculated on a
Pro Forma Basis (which (i) if in connection with an Acquisition, as of the last
day of the most recent fiscal quarter for which financial statements are
available on or prior to the date of the definitive documentation for such
Acquisition (or, if earlier, the applicable Increased Amount Date), (ii) shall
assume that all debt incurred pursuant to this Section 1.16 and clause (i)(y) of
the proviso to Section 8.7(o) is secured on a pari passu basis with the Credit
Facilities and, if consisting of revolving commitments, is fully drawn, and
(iii) shall exclude from the “net debt” portion of such Pro Forma calculation
the cash proceeds from the borrowing of the Commitment Amount Increase) (with
the Borrower to select, on the date such Commitment Amount Increase is obtained,
utilization under clauses (A), (B) or (C) in its sole discretion),

(ii) except in connection with an Acquisition or other Investment permitted
hereunder on the applicable Increased Amount Date (in which case,
Section 1.16(g) shall be applicable), (x) no Default or Event of Default shall
have occurred and be continuing on the Increased Amount Date (both prior to and
after giving effect to such Commitment Amount Increase) and (y) each of the
representations and warranties set forth herein and in the other Loan Documents
shall be true and correct in all material respects (or in all respects if
otherwise qualified by “material” or “material adverse effect”) as of said time,
except to the extent the same expressly relate to an earlier date (in which
case, such representation and warranty shall be true and correct in all material
respects as of such earlier date), and

(iii) with respect to any Commitment Amount Increase in respect of New Revolving
Credit Commitments, the New Revolving Credit Commitments material terms shall
have all of the same terms and conditions as such existing Revolving Credit
Commitments.

(iv) New Term Loans borrowed hereunder may be part of an existing Class of Term
Loans, in which case such New Term Loans shall have all of the same terms and
conditions as such existing Term Loans, or may constitute a new Class of Term
Loans, in which case such New Term Loans shall have such terms and conditions as
the Borrower and the applicable New Term Lenders shall agree (and which are
satisfactory to the Administrative Agent (it being understood that terms not
substantially consistent with the then-existing applicable Class of Term Loans
which are applicable only after the maturity and payment in full of such Term
Loans are acceptable to the Administrative Agent)); provided that,

(A) the applicable maturity date of any such New Term Loans shall be no earlier
than the final maturity date of the then outstanding Term Loans,

 

21



--------------------------------------------------------------------------------

(B) the Weighted Average Life to Maturity of all New Term Loans shall be no
shorter than the Weighted Average Life to Maturity of the existing Term Loans,

(C) the interest rate applicable to the New Term Loans shall be determined by
the Borrower and the applicable New Term Lenders; provided, however, that the
interest rate (as determined by the Administrative Agent in accordance with this
clause (C) and in consultation with the Borrower) applicable to any such New
Term Loans shall not be greater than 50 basis points above the applicable
interest rate (including the Applicable Margin) payable pursuant to the terms of
this Agreement as amended through the date of such calculation with respect to
any existing Term Loans unless the interest rate applicable to the existing Term
Loans is increased (which increase shall not require the consent of any Lender
or the Borrower) to the extent necessary so that the interest rate applicable to
such New Term Loans is no greater than 50 basis points above the interest rates
of the existing Term Loans; provided, that in determining the applicable
interest rate: (x) margins as well as all upfront and similar fees and original
issue discount paid in the primary syndication of the Commitment Amount Increase
or the existing Term Loans (based on an assumed four year average life to
maturity for the applicable facilities), and any amendments to the Applicable
Margin under this Agreement that became effective subsequent to the Closing Date
but prior to the time of such Commitment Amount Increase shall be included in
such calculation, (b) arrangement, commitment, structuring and underwriting fees
and any amendment fees paid or payable to the Arrangers (or their affiliates) in
its capacity as such in connection with any of the existing Term Loans or to one
or more arrangers (or their affiliates) in their capacities as applicable to any
Commitment Amount Increase shall be excluded from such calculation and (c) if
the New Term Loans include an interest rate floor greater than that applicable
to the existing Term Loans or Revolving Credit Commitments, such excess amount
shall be equated to interest margin for determining the increase, and

(D) the New Term Loans shall share ratably in any prepayments of the existing
Term Loans unless the Borrower and the Lenders in respect of the New Term Loans
elect lesser payments; and

(v) the New Revolving Credit Commitments and/or New Term Loan Commitments will
rank pari passu in right of payment and pari passu with respect to Liens on any
Collateral with the existing Revolving Credit Commitments or existing Term
Loans.

(b) Any New Term Loans effected through the establishment of one or more new
series of Term Loans on an Increased Amount Date shall be designated a separate
Class of Term Loans for all purposes of this Agreement.

(c) On any Increased Amount Date on which New Term Loans are made that
constitute an increase to an existing Class of Term Loans (with all of the same
terms and conditions as such existing Class of Term Loans), subject to the
satisfaction of the foregoing terms and conditions, (i) each applicable existing
Term Loan Lender and New Term Lender of such Class shall make a New Term Loan to
the Borrower in an amount equal to its New Term Loan Commitment of such Class
(it being understood that any New Term Loan Facility may provide for delayed
draw term loans to be made on a date after the Increased Amount Date), (ii) any
New Term Loan made by an existing Term Loan Lender and/or a New Term Lender
pursuant to a Commitment Amount Increase shall be deemed a “Term Loan” for all
purposes of this Agreement and (iii) each New Term Lender with a New Term Loan
shall become a Lender with respect to such Class of New Term Loans and New Term
Loan Facility and all matters relating thereto.

 

22



--------------------------------------------------------------------------------

(d) On any Increased Amount Date (or such later date as shall be applicable to
any delayed draw Term Loan) on which any New Term Loans are made that constitute
a new Class of Term Loans, subject to the satisfaction of the foregoing terms
and conditions, (i) each applicable existing Term Loan Lender and New Term
Lender of such Class shall make a New Term Loan to the Borrower in an amount
equal to its New Term Loan Commitment (or, in the case of any delayed draw Term
Loan, relevant portion thereof) of such Class, (ii) any New Term Loan of such
Class made by an existing Term Loan Lender and/or a New Term Lender pursuant to
a Commitment Amount Increase shall be deemed a “Term Loan” made pursuant to a
separate Class of Term Credit Facility for all purposes of this Agreement and
(iii) each New Term Lender with a New Term Loan shall become a Lender with
respect to such Class of New Term Loans and New Term Loan Facility and all
matters relating thereto.

(e) On any Increased Amount Date on which any New Revolving Credit Commitments
are effected as an increase to one or more existing Classes of Revolving Credit
Commitments, subject to the satisfaction of the foregoing terms and conditions,
(i) at such time and in such manner as the Borrower and the Administrative Agent
shall agree, each of the existing Revolving Lender’s shall assign to each New
Revolving Lender, and each New Revolving Lender shall purchase from each of the
existing Revolving Lenders, at the principal amount thereof (together with
accrued interest), such interests in the Revolving Loans of such Class
outstanding on the date of such Increased Amount Date as shall be necessary such
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Lenders and New Revolving Lenders
ratably in accordance with their Revolving Credit Commitments of such Class
after giving effect to such Commitment Amount Increase, (ii) each New Revolving
Credit Commitment obtained by a Revolving Lender pursuant to a Commitment Amount
Increase shall be deemed for all purposes a Revolving Credit Commitment of such
Class and each Loan made thereunder shall be deemed, for all purposes of this
Agreement, a “Revolving Loan” and (iii) each Lender with a New Revolving Credit
Commitment shall become a Lender with respect to such Class of New Revolving
Credit Commitment and all matters relating thereto.

(f) The Borrower agrees to pay the reasonable documented out-of-pocket expenses
of the Administrative Agent relating to any Commitment Amount Increase.
Notwithstanding anything herein to the contrary, no Lender shall have any
obligation to increase its Revolving Credit Commitment or advance New Term Loans
and no Lender’s Revolving Credit Commitment shall be increased without its
consent thereto, and each Lender may at its option, unconditionally and without
cause, decline to increase its Revolving Credit Commitment or advance New Term
Loans. Each Commitment Amount Increase Notice entered into in connection with
any Commitment Amount Increase may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 1.16 and, for the avoidance of doubt, this
Section 1.16 shall supersede any provisions of this Agreement (including,
without limitation, Section 1.3, Section 1.9, Section 1.15, Section 3,
Section 13.7 and Section 13.13) or any other Loan Document that may otherwise
prohibit or conflict with any New Revolving Credit Commitment, New Term Loan
Commitments or other increases in Term Loans or Revolving Credit Commitments as
contemplated by this Section.

(g) Notwithstanding anything to the contrary in this Agreement or any other
provision of any Loan Document, if the proceeds of any New Term Loans are
intended to be applied to finance an Acquisition or other Investment permitted
hereunder (x) with the consent of the Lenders providing such New Term Loans, the
availability thereof shall be subject to customary “SunGard” or “certain funds”
conditionality, (y) the availability thereof shall be subject to the existence
of no Event of Default under Sections 9.1(a), (j) or (k) and (z) compliance with
the Secured Leverage Ratio will be determined as of the date of the execution of
the definitive agreement with respect thereto.

 

23



--------------------------------------------------------------------------------

Section 1.17 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender then:

(a) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of “Required Lenders” and “Required Revolving Lenders”;

(b) all obligations of any such Defaulting Revolving Lender to purchase
participations in or otherwise refinance or support such Swing Loans and Letters
of Credit shall be reallocated among the non-Defaulting Revolving Lenders in
accordance with their respective Revolver Percentages thereof, but only to the
extent (i) the sum of the non-Defaulting Revolving Lenders’ Revolver Percentages
of the aggregate outstanding amount of all Revolving Loans and all L/C
Obligations do not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments and (ii) no non-Defaulting Revolving Lender’s Revolving Loans
and L/C Obligations exceeds such Revolving Lender’s Revolving Credit
Commitments; provided that no reallocation under this clause (b) shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.;

(c) if the reallocation described in clause (b) above cannot, or can only
partially, be effected, and the Administrative Agent shall not have sufficient
cash collateral pursuant to Section 1.17(e) to secure the obligations of such
Lender the Borrower shall, within three (3) Business Days following written
notice by the Administrative Agent, at the Borrower’s option, (i) in the case of
any Swing Loans, prepay any outstanding Swing Loans to the extent the
obligations of the applicable Defaulting Lender to purchase participations in or
otherwise refinance or support Swing Loans have not been reallocated pursuant to
clause (b) above, (ii) cash collateralize such Defaulting Lender’s pro rata
share of the obligations to purchase participations in or otherwise refinance or
support Letters of Credit (after giving effect to any partial reallocation
pursuant to clause (b) above) for so long as such obligations are outstanding or
(iii) make other arrangements reasonably satisfactory to the Administrative
Agent to protect the L/C Issuer or the Swing Line Lender, as the case may be,
from the risk of non-payment by such Defaulting Lender;

(d) if the obligations of the applicable Defaulting Revolving Lender to purchase
Participating Interests in or otherwise refinance or support Letters of Credit
are reallocated among the Non-Defaulting Lenders pursuant to clause (b) above,
then the fees payable to the Lenders pursuant to Section 2.1(b) shall be
adjusted in accordance with such non-Defaulting Revolving Lender’s Revolver
Percentages;

(e) any payment of principal, interest, fees, indemnity payments or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender under the Loan Documents (whether voluntary or mandatory, at maturity,
pursuant to Section 9 or otherwise) or received by the Administrative Agent from
a Defaulting Lender pursuant to Section 13.16 shall be applied as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment, on a pro rata basis, of
any amounts owing by such Defaulting Lender to any L/C Issuer or Swing Line
Lender hereunder; third, to cash collateralize the L/C Issuer’s exposure and
Swing Line Lender’s exposure with respect to such Defaulting Lender in
accordance with Section 1.17(c); fourth, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof

 

24



--------------------------------------------------------------------------------

as required by this Agreement; fifth, if so determined by the Administrative
Agent and the Borrower, to be held in a deposit account and released pro rata in
order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) cash
collateralize the L/C Issuer’s and the Swing Line Lender’s future exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued and Swing Loans, as applicable, under this Agreement; sixth, to the
payment of any amounts owing to the Lenders, any L/C Issuer or Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or Reimbursement Obligations in
respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 7.1 were satisfied and
waived, such payment shall be applied solely to pay the Loans of, and
Reimbursement Obligations with respect to Letters of Credit owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or Reimbursement Obligations with respect to Letters of Credit
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded Participating Interests in Letters of Credit and Swing Loans are held
by the Lenders pro rata in accordance with the applicable Commitments without
giving effect to Section 1.17(b);

(f) any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post cash collateral pursuant to this Section 1.17 shall be deemed paid to
and redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto;

(g) no such Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2 for any period during which that Lender is a Defaulting Lender (and no
fees shall accrue for the account of such Defaulting Lender during the period
that such Lender is a Defaulting Lender); provided such Defaulting Lender shall
be entitled to receive fees pursuant to Section 2.1(a) and (b) for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolver Percentage of the stated amount of Letters of Credit for which it
has provided cash collateral in respect thereof; and

(h) if the Borrower, the Administrative Agent, Swing Line Lender and the L/C
Issuer agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to cash collateral), that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swing Loans to be held on a
pro rata basis by the Lenders in accordance with their Revolver Percentages
(without giving effect to Section 1.17(b)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lenders’ having been a
Defaulting Lender.

 

25



--------------------------------------------------------------------------------

Section 1.18 Term Loan Maturity Extensions. (a) The Borrower may from time to
time on any Business Day before the final maturity date of the Term Loans of any
Term Credit Facility request that all or a portion of the Term Loans of any such
Term Credit Facility (the Term Loans of such Term Credit Facility that are
requested to be converted, the “Existing Term Loans”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Existing Term Loans (any such Existing
Term Loans which have been so converted, “Extended Term Loans”) and to provide
for other terms consistent with this Section 1.18; provided that the Borrower
shall make such request for conversion and extension to all Lenders holding the
Existing Term Loans. In order to establish any Extended Term Loans, the Borrower
shall provide a notice to the Administrative Agent (which shall provide a copy
of such notice to each of the Lenders holding the Existing Term Loans) (a “Term
Loan Extension Request”) setting forth the proposed terms of the Extended Term
Loans to be established which shall be identical to the Existing Term Loans from
which they are to be converted (unless (A) such terms are not less favorable to
the Lenders of the Existing Term Loans or (B) such terms are only applicable to
periods after the latest maturity date of the Existing Term Loans prior to the
establishment of such Extended Term Loans) except (i) all or any of the
principal installment payment dates of the Extended Term Loans may be delayed to
later dates than (which, for the avoidance of doubt, shall be no earlier than)
the corresponding scheduled principal installment payment dates of the Existing
Term Loans from which they are to be converted (with any such delay resulting in
a corresponding adjustment to the scheduled amortization payments reflected in
Section 1.8 or in the Term Loan Extension Amendment, as the case may be, with
respect to the Existing Term Loans from which such Extended Term Loans were
converted), (ii) the interest rate applicable to the Extended Term Loans shall
be determined by the Borrower and the applicable Lenders (iii) the Weighted
Average Life to Maturity of the Extended Term Loans shall be no shorter than the
Weighted Average Life to Maturity of the Existing Term Loans from which they are
to be converted, and (iv) the Extended Term Loans shall share ratably in any
prepayments (whether voluntary or mandatory) of the Existing Term Loans for
which they are to be converted, unless the Borrower and the Lenders in respect
of the Extended Term Loans elect lesser payments. No Lender shall have any
obligation to agree to have any of its Existing Term Loans converted into
Extended Term Loans pursuant to any Term Loan Extension Request. Any Extended
Term Loans shall constitute a separate Class of Term Loans and Term Credit
Facility from the Existing Term Loans and Term Credit Facility from which they
were converted. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 1.18 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans on such terms as may be set forth in the relevant Term Loan Extension
Request) and hereby acknowledge and agree that this Section 1.18 shall supersede
any provisions of this Agreement (including, without limitation, Section 1.9,
Section 3, Section 13.7 and Section 13.13) or any other Loan Document that may
otherwise prohibit or conflict with any such Extended Term Loans or any other
transaction contemplated by this Section.

(b) The Borrower shall provide the applicable Term Loan Extension Request to the
Administrative Agent at least ten Business Days (or such shorter period as may
be reasonably agreed to by the Administrative Agent) prior to the date on which
Lenders holding the Existing Term Loans are requested to respond. Any Lender (an
“Extending Term Loan Lender”) wishing to have all or a portion of its Existing
Term Loans subject to such Term Loan Extension Request converted into Extended
Term Loans shall notify the Administrative Agent (a “Term Loan Extension
Election”) on or prior to the date specified in such Term Loan Extension Request
of the amount of its Existing Term Loans which it has elected to convert into
Extended Term Loans. In the event that the aggregate amount of Existing Term
Loans subject to Term Loan Extension Elections exceeds the amount of Extended
Term Loans requested pursuant to the Term Loan Extension Request, Existing Term
Loans subject to Term Loan Extension Elections shall be converted to Extended
Term Loans on a pro rata basis based on the amount of Existing Term Loans
included in each such Term Loan Extension Election. Such extensions of Term
Loans shall not be deemed to be voluntary prepayments pursuant to Section
1.9(a).

 

26



--------------------------------------------------------------------------------

(c) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement and the other Loan Documents as may
be necessary or appropriate to effect the provisions of this Section 1.18
executed by the Loan Parties, the Administrative Agent and the Extending Term
Loan Lenders (which, notwithstanding anything to the contrary set forth in
Section 13.13, shall not require the consent of any Lender other than the
Extending Term Loan Lenders with respect to the Extended Term Loans established
thereby); provided that (i) no Default or Event of Default shall have occurred
and be continuing at the time of the effective date of the Term Loan Extension
Amendment and the Borrower shall be in compliance with the financial covenants
in Section 8.22 on a Pro Forma Basis after giving effect to the conversion of
the applicable Extended Term Loans (as though such applicable Extended Term
Loans had been incurred on the first day of such calculation period and remained
outstanding through the calculation date); (ii) the aggregate principal amount
of Existing Term Loans which the Borrower seeks to convert into Extended Term
Loans shall not be less than $5,000,000 and the maturity date of such Extended
Term Loans shall be no less than twelve months after the maturity date of the
Existing Term Loans from which such Extended Term Loans were converted;
(iii) the Borrower at its election may specify in its Term Loan Extension
Request as a condition to consummating any such Term Loan Extension Amendment
that a minimum amount of Existing Term Loans be converted to Extended Term Loans
and (iv) the Borrower shall deliver or cause to be delivered any legal opinions
or other customary closing documents reasonably requested by Administrative
Agent in connection with any such transaction. All Extended Term Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that are secured by the Collateral on a pari passu basis
with all other applicable Obligations under this Agreement and the other Loan
Documents. Without limiting the foregoing, in connection with any extensions,
the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent and/or the Collateral Agent are hereby directed to amend)
any Mortgage that has a maturity date prior to the latest termination date of
any Extended Term Loans so that such maturity date is extended to the latest
termination date of any Extended Term Loans (or such later date as may be
advised by local counsel to the Administrative Agent). The Borrower agrees to
pay the reasonable documented out-of-pocket expenses of the Administrative Agent
relating to any Term Loan Extension Amendment and the transactions contemplated
thereby. The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Term Loan Extension Amendment. Any Extended Term Loan made
by a Term Loan Lender pursuant to a Term Loan Extension Amendment shall be
deemed a “Term Loan” made pursuant to a separate Class of Term Credit Facility
for all purposes of this Agreement and each Lender with an Extended Term Loan
shall become a Lender with respect to such Extended Term Loans and all matters
relating thereto. Notwithstanding anything to the contrary herein, at no time
shall there be Term Loans (including Extended Term Loans, Refinancing Term Loans
and New Term Loans) which have more than five different scheduled final maturity
dates or shall there be more than five different “Term Credit Facilities”.

Section 1.19 Revolving Credit Termination Date Extensions. (a) The Borrower may
from time to time on any Business Day before the Revolving Credit Termination
Date request that all or a portion of the Revolving Credit Facility Commitments
(and the Revolving Loans made thereunder) of any such Revolving Credit Facility
(the Revolving Credit Commitments of such Revolving Credit Facility that are
requested to be converted, the “Existing Revolving Credit Commitments” and the
Revolving Loans made thereunder, the “Existing Revolving Loans”) be converted to
extend the scheduled maturity date of all or a portion of such Existing
Revolving Credit Commitments (any such Existing Revolving Credit Commitments
which have been so converted, “Extended Revolving Credit Commitments” (and the
Revolving Loans made thereunder, the “Extended Revolving Loans”)) and to provide
for other terms consistent with this Section 1.19; provided that the Borrower
shall make such request for conversion and extension to all Lenders holding the
Existing Revolving Credit Commitments. In order to establish any Extended
Revolving Credit Commitments, the Borrower shall provide a notice to the
Administrative Agent (which shall provide a copy of such notice to each of the
Lenders holding the Existing Revolving

 

27



--------------------------------------------------------------------------------

Credit Commitments or Existing Revolving Loans) (a “Revolving Credit Commitment
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments and Extended Revolving Loans to be established, which shall
be identical to the Existing Revolving Loans and Revolving Credit Commitments
from which they are to be converted (unless (A) such terms are not less
favorable to the Lenders of the Existing Revolving Loans and Revolving Credit
Commitments or (B) such terms are only applicable to periods after the latest
maturity of the Existing Revolving Loans or the latest Revolving Credit
Termination Date prior to the establishment of such Extended Revolving Credit
Commitments) except (i) all or any date the Extended Revolving Credit
Commitments are required to be permanently reduced may be delayed to later dates
than (which, for the avoidance of doubt, shall be no earlier than) the
corresponding required commitment reduction dates of the Existing Revolving
Loans from which they are to be converted, (ii) the termination date of the
Extended Revolving Credit Commitments may be delayed to later dates than (which,
for the avoidance of doubt, shall be no earlier than) the Revolving Credit
Termination Date of the Existing Revolving Credit Commitments and (iii) the
interest rate applicable to the Extended Revolving Credit Commitments shall be
determined by the Borrower and the applicable Lenders. No Lender shall have any
obligation to agree to have any of its Existing Revolving Loans or Existing
Revolving Credit Commitments converted into Extended Revolving Loans or Existing
Revolving Credit Commitments, as the case may be, pursuant to any Revolving
Credit Commitment Extension Request. Any Extended Revolving Loans and Extended
Revolving Credit Commitments with respect thereto shall constitute a separate
Class of Revolving Credit Commitments and Revolving Loans from the Existing
Revolving Credit Commitments and Existing Revolving Loans from which they were
converted. The Administrative Agent and the Lenders hereby consent to the
transactions contemplated by this Section 1.19 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended
Revolving Credit Commitments) on such terms as may be set forth in the relevant
Revolving Credit Commitment Extension Request and hereby acknowledge and agree
that this Section 1.19 shall supersede any provisions of this Agreement
(including, without limitation Section 1.3, Section 1.9, Section 1.15,
Section 3, Section 13.7 and Section 13.13) or any other Loan Document that may
otherwise prohibit or conflict with any such Extended Revolving Credit
Commitments or any other transaction contemplated by this Section.

(b) The Borrower shall provide the applicable Revolving Credit Commitment
Extension Request to the Administrative Agent at least ten Business Days (or
such shorter period as may be reasonably agreed to by the Administrative Agent)
prior to the date on which Lenders holding the Existing Revolving Loans or
Existing Revolving Credit Commitments are requested to respond. Any Lender (an
“Extending Revolving Lender”) wishing to have all or a portion of its Existing
Revolving Loans and Existing Revolving Credit Commitments subject to such
Revolving Credit Commitment Extension Request converted into Extended Revolving
Loans and Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (a “Revolving Credit Commitment Extension Election”) on or
prior to the date specified in such Revolving Credit Commitment Extension
Request of the amount of its Existing Revolving Loans and Existing Revolving
Credit Commitments which it has elected to convert into Extended Revolving Loans
and Extended Revolving Credit Commitments. In the event that the aggregate
amount of Existing Revolving Loans and/or Existing Revolving Credit Commitments
subject to Revolving Credit Commitment Extension Elections exceeds the amount of
Extended Revolving Loans or Extended Revolving Credit Commitments requested
pursuant to the Revolving Credit Commitment Extension Request, Existing
Revolving Loans and Existing Revolving Credit Commitments subject to Revolving
Credit Commitment Extension Elections shall be converted to Extended Revolving
Loans or Extended Revolving Credit Commitments, as the case may be, on a pro
rata basis based on the amount of Existing Revolving Loans or Extended Revolving
Credit Commitments, as the case may be, included in each such Revolving Credit
Commitment Extension Election. Such extensions of Revolving Credit Commitments
and Revolving Loans shall not be deemed to be permanent commitment reductions
pursuant to Section 1.13 hereof or voluntary prepayments pursuant to
Section 1.9(a) hereof.

 

28



--------------------------------------------------------------------------------

(c) Extended Revolving Loans and Extended Revolving Credit Commitments shall be
established pursuant to an amendment (a “Revolving Credit Commitment Extension
Amendment”) to this Agreement and the other Loan Documents as may be necessary
or appropriate to effect the provisions of this Section 1.19 executed by the
Loan Parties, the Administrative Agent and the Extending Revolving Lenders
(which, notwithstanding anything to the contrary set forth in Section 13.13
hereof, shall not require the consent of any Lender other than the Extending
Revolving Lenders with respect to the Extended Revolving Loans and Extended
Revolving Credit Commitments established thereby); provided that (i) no Default
or Event of Default shall have occurred and be continuing at the time of the
effective date of the Revolving Credit Commitment Extension Amendment and the
Borrower shall be in compliance with the financial covenants in Section 8.22
hereof on a Pro Forma Basis after giving effect to the conversion of the
applicable Extended Revolving Loans and Extended Revolving Credit Commitments
(as though such applicable Extended Revolving Loans had been incurred and the
entire amount of all Extended Revolving Credit Commitments is fully drawn on the
first day of such calculation period and remained outstanding through the
calculation date); (ii) the aggregate principal amount of Existing Revolving
Loans and/or Revolving Credit Commitments, as the case may be, which the
Borrower seeks to convert into Extended Revolving Loans or Extended Revolving
Credit Commitments, as applicable shall not be less than $5,000,000 and the
termination date of such Extended Revolving Loans and Extended Revolving Credit
Commitments shall be no less than twelve months after the termination date of
the Existing Revolving Loans and Extended Revolving Credit Commitments from
which such Extended Revolving Loans and Extended Revolving Credit Commitments
were converted; (iii) the Borrower at its election may specify in its Revolving
Credit Commitment Extension Request as a condition to consummating any such
Revolving Credit Commitment Extension Amendment that a minimum amount of
Existing Revolving Credit Commitments or Existing Revolving Loans be converted
to Extended Revolving Credit Commitments or Extended Revolving Loans and
(iv) the Borrower shall deliver or cause to be delivered any legal opinions or
other customary closing documents reasonably requested by Administrative Agent
in connection with any such transaction. All Extended Revolving Credit
Commitments and Extended Revolving Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Borrower
agrees to pay the reasonable documented out-of-pocket expenses of the
Administrative Agent relating to any Revolving Credit Commitment Extension
Amendment and the transactions contemplated thereby. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Revolving
Credit Commitment Extension Amendment. Any Extended Revolving Credit Commitment
(and the Loans made thereunder) made by a Revolving Lender pursuant to a
Revolving Credit Commitment Extension Amendment shall be deemed a “Revolving
Credit Commitment” and “Revolving Loan,” as applicable, made pursuant to a
separate Class of Revolving Credit Facility for all purposes of this Agreement
and each Lender with an Extended Revolving Loan shall become a Lender with
respect to such Extended Revolving Loans and all matters relating thereto.
Notwithstanding anything to the contrary herein, at no time shall there be
Revolving Loans or Revolving Credit Commitments (including Extended Revolving
Loans, Extended Revolving Credit Commitments, Replacement Revolving Loans,
Replacement Revolving Credit Commitments, New Revolving Loans and New Revolving
Credit Commitments) which have more than five different scheduled final maturity
dates or shall there be more than five different “Revolving Credit Facilities.”

(d) Notwithstanding anything contained herein to the contrary, (i) the borrowing
and repayment (except for (A) payments of interest and fees at different rates
on Extended Revolving Credit Commitments and Extended Revolving Loans,
(B) repayments required upon the maturity date of the non-extended Revolving
Credit Commitments and (C) repayments made in connection with the permanent
repayment and termination of Commitments) of Extended Revolving Loans made
pursuant Extended Revolving Credit Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments; provided, that the repayment of a
Class of Extended Revolving Loans made

 

29



--------------------------------------------------------------------------------

pursuant to the applicable Class of Extended Revolving Credit Commitments may be
made on a less than pro rata basis (but not greater than pro rata basis) with
other Revolving Loans made pursuant to Revolving Credit Commitments established
prior to such Class of Extended Revolving Credit Commitments; (ii) all Letters
of Credit and Swing Loans shall be participated on a pro rata basis by all
Lenders with Revolving Credit Commitments in accordance with their percentage of
the Revolving Credit Commitments; (iii) the permanent repayment of Revolving
Loans with respect to, and termination of, Extended Revolving Credit Commitments
after the effectiveness of the contemplated maturity extension shall be made on
a pro rata basis with all other Revolving Credit Commitments, except that the
Borrower shall be permitted to elect to permanently repay (and terminate the
commitments in respect of) any Class or Classes of Revolving Credit Commitments
(and Loans made thereunder) that have earlier termination dates than any Class
or Classes that have a later maturity date; (iv) assignments and participations
of Extended Revolving Credit Commitments and Extended Revolving Loans shall be
governed by the same assignment and participation provisions applicable to
Revolving Credit Commitments and Revolving Loans and (v) except as the Swing
Line Lender may otherwise agree, Swing Loans shall be required to be paid in
full on the maturity date of the non-extended Revolving Credit Commitments (and
may be re-borrowed pursuant to the terms hereof after such maturity date only if
the Administrative Agent or an Extending Revolving Lender has assumed the role
of continuing Swing Line Lender). In addition, in accordance with
Section 1.3(h), (i) with respect to any Letter of Credit the expiration date for
which extends beyond the maturity date for a Class of non-extended Revolving
Credit Commitments, Participating Interests in such Letters of Credit on such
maturity date shall be reallocated from Lenders holding Revolving Credit
Commitments of such Class to Lenders holding Extended Revolving Credit
Commitments in accordance with Section 1.3(h) and the terms of such Revolving
Credit Commitment Extension Amendment (provided that such Participating
Interests shall, upon receipt thereof by the relevant Lenders holding Extended
Revolving Credit Commitments, be deemed to be Participating Interests in respect
of such Extended Revolving Credit Commitments and the terms of such
Participating Interests (including, without limitation, the commission
applicable thereto) shall be adjusted accordingly) and (ii) limitations on
drawings of Revolving Loans and issuances, extensions and amendments to Letters
of Credit shall be implemented giving effect to the foregoing reallocation prior
to such reallocation actually occurring to ensure that sufficient Extended
Revolving Credit Commitments are available to participate in any such Letters of
Credit. Without limiting the foregoing, in connection with any extensions, the
respective Loan Parties shall (at their expense) amend (and the Administrative
Agent and/or the Collateral Agent are hereby directed to amend) any Mortgage
that has a maturity date prior to the latest termination date of any Extended
Revolving Credit Commitments so that such maturity date is extended to the
latest termination date of any Extended Revolving Credit Commitments (or such
later date as may be advised by local counsel to the Administrative Agent).

Section 1.20 Refinancing/Replacement Facilities.

(a) Refinancing Term Loans.

(i) The Borrower may by written notice to the Administrative Agent elect to
request the establishment of one or more additional Classes of term loans under
this Agreement (“Refinancing Term Loans”), which refinances, renews, replaces,
defeases or refunds (collectively, “Refinance”) one or more Classes of Term
Loans and/or Revolving Credit Commitments (and Revolving Loans thereunder) under
this Agreement; provided, that such Refinancing Term Loans may not be in an
amount greater than the Term Loans and/or Revolving Credit Commitments being
Refinanced plus unpaid accrued interest, fees, expenses and premium (if any)
thereon and underwriting discounts, fees, commissions and expenses incurred in
connection with the Refinancing Term Loans. Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which the Borrower proposes that
the Refinancing Term Loans shall be made, which shall be a date not less than
three Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(A) the Weighted Average Life to Maturity of such Refinancing Term Loans shall
not be shorter than the then remaining Weighted Average Life to Maturity of the
Class or Classes of Term Loans being Refinanced and the Refinancing Term Loans
shall not have a final maturity before the maturity date of the Term Loans
and/or the Revolving Credit Termination Date of the Revolving Credit Commitments
being Refinanced;

 

30



--------------------------------------------------------------------------------

(B) the Refinancing Term Loans shall have such interest rates, fees, discounts,
premiums, optional prepayments and redemption terms as may be agreed among the
Borrower and the Lenders providing such Refinancing Term Loans;

(C) other than as provided for in Section 1.20(a)(i)(B) above, such Refinancing
Term Loans shall have terms and conditions agreed to by the Borrower and the
lenders providing such Refinancing Term Loans, but shall be substantially the
same as (or, taken as a whole, no more favorable to, the lenders providing such
Refinancing Term Loans than) those applicable to the then outstanding Term Loans
and/or Revolving Credit Commitments, except to the extent such covenants and
other terms apply solely to any period after the final maturity of the Term
Loans and/or Revolving Credit Commitments being Refinanced or such terms are on
current market terms for such type of indebtedness;

(D) the proceeds of any Refinancing Term Loans shall be applied substantially
concurrently with the incurrence thereof, to the pro rata prepayment the Class
or Classes of Term Loans and/or Revolving Credit Commitments being Refinanced
hereunder;

(E) the Refinancing Term Loan Amendment shall set forth the principal
installment payment dates of the Refinancing Term Loans, which dates may be
delayed to later dates than the corresponding scheduled principal installment
payment dates of the Term Loans being refinanced (with any such Refinancing of
Term Loans resulting in a corresponding adjustment to the scheduled amortization
payments reflected in Section 1.8); and

(F) the Loan Parties and the Collateral Agent shall (i) enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Refinancing Term Loans are provided with the benefit of the
applicable Collateral Documents on a pari passu basis with the other Obligations
(or, to the extent applicable, the Loan Parties and the Collateral Agent (to the
extent that it is acting in the capacity of collateral agent with respect to
such Refinancing Term Loans) will enter into junior lien collateral documents
without the consent of the Lenders so long as the Administrative Agent has been
provided reasonably requested assurances that such documentation is not more
restrictive than the Collateral Documents in any material respect) and
(ii) deliver such other documents and certificates as may be reasonably
requested by the Collateral Agent (including an intercreditor agreement
reasonably satisfactory to the Administrative Agent to the extent reasonably
necessary).

(ii) The Borrower may approach any Lender or any other Person that would be an
Eligible Assignee to provide all or a portion of the Refinancing Term Loans (a
“Refinancing Term Lender”); provided that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any

 

31



--------------------------------------------------------------------------------

Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Refinancing Term Loan Series”) of Refinancing Term Loans
for all purposes of this Agreement and the selection of Refinancing Term Lenders
shall be subject to any consent that would be required pursuant to
Section 13.12(a)(iii) hereof; provided that any Refinancing Term Loans may, to
the extent provided in the applicable Refinancing Term Loan Amendment, be
designated as an increase in any previously established Refinancing Term Loan
Series of Refinancing Term Loans made to the Borrower.

(iii) The Refinancing Term Loans shall be established pursuant to an amendment
to this Agreement among Holdings, the Borrower and the Refinancing Term Lenders
providing such Refinancing Term Loans (a “Refinancing Term Loan Amendment”)
which shall be consistent with the provisions set forth in paragraph (i) above.
Each Refinancing Term Loan Amendment shall be binding on the Lenders, the
Administrative Agent, the Loan Parties party thereto and the other parties
hereto. Each of the Administrative Agent and the Collateral Agent shall be
permitted, and each is hereby authorized, to enter into such amendments with the
Borrower to effect the foregoing. Any Refinancing Term Loan made by a Term Loan
Lender pursuant to a Refinancing Term Loan Amendment shall be deemed a “Term
Loan” for all purposes of this Agreement and each Lender with a Refinancing Term
Loan shall become a Lender with respect to such Refinancing Term Loans and all
matters relating thereto. Notwithstanding anything to the contrary herein, at no
time shall there be Term Loans (including Refinancing Term Loans, Extended Term
Loans and New Term Loans) which have more than five different scheduled final
maturity dates or shall there be more than five different “Term Credit
Facilities”.

(b) Replacement Revolving Credit Commitments.

(i) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional revolving facilities providing for
revolving commitments (“Replacement Revolving Credit Commitments” and the
revolving loans thereunder, “Replacement Revolving Loans”) which Refinances one
or more Classes of Revolving Credit Commitments and/or Term Loans under this
Agreement; provided, that any such Replacement Revolving Credit Commitments may
not be in an aggregate principal amount greater than the Revolving Credit
Commitments and/or Term Loans being Refinanced plus unpaid accrued interest,
fees, expenses and premium (if any) thereon and underwriting discounts, fees,
commissions and expenses in connection with the Replacement Revolving Credit
Commitments and/or Replacement Revolving Loans. Each such notice shall specify
the date (each, a “Replacement Revolving Credit Effective Date”) on which the
Borrower proposes that the Replacement Revolving Credit Commitments shall become
effective, which shall be a date not less than three Business Days after the
date on which such notice is delivered to the Administrative Agent; provided
that:

(A) no Replacement Revolving Credit Commitment shall have a scheduled
termination date prior to the Revolving Credit Termination Date for the
Revolving Credit Commitments being Refinanced or the maturity date for such Term
Loans being Refinanced, as the case may be;

(B) the Replacement Revolving Credit Commitments shall have such interest rates,
fees, discounts, premiums, optional prepayments and redemption terms as may be
agreed among the Borrower and the Lenders providing such Replacement Revolving
Credit Commitments;

(C) other than as provided in Section 1.20(b)(i)(B) above applicable to such
Replacement Revolving Credit Commitments shall have terms and conditions agreed
to by the Borrower and the lenders providing such Replacement Revolving Credit
Commitments, but shall be substantially the same as (or, taken as a whole, no
more

 

32



--------------------------------------------------------------------------------

favorable to, the lenders providing such Replacement Revolving Credit
Commitments than) those applicable to the Class of Revolving Credit Commitments
and/or Term Loans being so replaced, except to the extent such covenants and
other terms apply solely to any period after the final maturity of the Revolving
Credit Commitments and/or Term Loans being Refinanced or such terms are on
current market terms for such type of indebtedness; and

(D) the Loan Parties and the Collateral Agent shall (i) enter into such
amendments to the Collateral Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Replacement Revolving Credit Commitments and the Replacement
Revolving Loans are provided with the benefit of the applicable Collateral
Documents on a pari passu basis with the other Obligations (or, to the extent
applicable, the Loan Parties and the Collateral Agent (to the extent that it is
acting in the capacity of collateral agent with respect to such Replacement
Revolving Loans) will enter into junior lien collateral documents without the
consent of the Lenders so long as the Administrative Agent has been provided
reasonably requested assurances that such documentation is not more restrictive
than the Collateral Documents in any material respect) and (ii) deliver such
other documents and certificates as may be reasonably requested by the
Collateral Agent (including an intercreditor agreement reasonably acceptable to
the Administrative Agent to the extent reasonably necessary).

(ii) The Borrower may approach any Lender or any other Person that would be an
Eligible Assignee to provide all or a portion of the Replacement Revolving
Credit Commitments (a “Replacement Revolving Lender”); provided that any Lender
offered or approached to provide all or a portion of the Replacement Revolving
Credit Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Credit Commitment and the selection of Replacement
Revolving Lenders shall be subject to any consent that would be required
pursuant to Section 13.12(a)(iii) hereof. Any Replacement Revolving Credit
Commitment made on any Replacement Revolving Credit Effective Date shall be
designated a series (a “Replacement Revolving Commitment Series”) of Replacement
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Replacement Revolving Credit Commitments may, to the extent provided in the
applicable Replacement Revolving Credit Amendment, be designated as an increase
in any previously established Replacement Revolving Commitment Series.

(iii) The Replacement Revolving Credit Commitments shall be established pursuant
to an amendment to this Agreement among Holdings, the Borrower, the Replacement
Revolving Lenders providing such Replacement Revolving Loans and any Replacement
L/C Issuer and/or Replacement Swing Line Lender thereunder (a “Replacement
Revolving Credit Amendment”) which shall be consistent with the provisions set
forth in paragraph (i) above. Each Replacement Revolving Credit Amendment shall
be binding on the Lenders, the Administrative Agent, the Loan Parties party
thereto and the other parties hereto. Each of the Administrative Agent and the
Collateral Agent shall be permitted, and each is hereby authorized to enter into
such amendments with the Borrower to effect the foregoing. Any Replacement
Revolving Credit Commitment (and the Loans made thereunder) made by a
Replacement Revolving Lender pursuant to a Replacement Revolving Credit
Amendment shall be deemed a “Revolving Credit Commitment” and “Revolving Loan,”
as applicable, for all purposes of this Agreement and each Lender with a
Replacement Revolving Loan shall become a Lender with respect to such
Replacement Revolving Loans and all matters relating thereto. Notwithstanding
anything to the contrary herein, at no time shall there be Revolving Loans or
Revolving Credit Commitments (including Extended Revolving Loans, Extended
Revolving Credit Commitments, Replacement Revolving Loans, Replacement Revolving
Credit Commitments, New Revolving Loans and New Revolving Credit Commitments)
which have more than five different scheduled final maturity dates or shall
there be more than five different “Revolving Credit Facilities.”

 

33



--------------------------------------------------------------------------------

(iv) On any Replacement Revolving Credit Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Credit Commitments of the same
Class shall purchase from each of the other Lenders with Replacement Revolving
Credit Commitments of such Class, at the principal amount thereof and in the
applicable currencies, such interests in the Revolving Loans under such
Replacement Revolving Credit Commitments outstanding immediately prior to such
Refinancing as shall be necessary in order that, after giving effect to all such
assignments and purchases, the Replacement Revolving Loans of such Class will be
held by Replacement Revolving Lenders thereunder ratably in accordance with
their Replacement Revolving Credit Percentages. Subject to the provisions of
Section 1.3(h) to the extent relating to Letters of Credit which mature or
expire after a maturity date when there exists Revolving Credit Commitments with
a longer maturity date, all Letters of Credit shall be participated on a pro
rata basis by all Lenders with Revolving Credit Commitments in accordance with
their percentage of the Revolving Credit Commitments (and except as provided in
Section 1.3(h), without giving effect to changes thereto on an earlier maturity
date with respect to Letters of Credit theretofor incurred or issued).

Section 1.21 Certain Permitted Term Loan Repurchases. Notwithstanding anything
to the contrary contained in this Agreement, so long as (x) no Default or Event
of Default has occurred and is continuing or would result therefrom and (y) the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.22 hereof on a Pro Forma Basis (in each case under this clause (ii),
after giving effect to any related waivers or amendments obtained in connection
therewith), Holdings or any of its Restricted Subsidiaries (the foregoing, the
“Buyback Parties” and each, a “Buyback Party”) may repurchase outstanding Term
Loans on the following basis:

(a) A Buyback Party may conduct one or more modified Dutch auctions (each, an
“Auction”) to repurchase a portion of Term Loans of Lenders in accordance with
the auction procedures established for each such purchase.

(b) With respect to all repurchases made by a Buyback Party pursuant to this
Section 1.21, (A) such Buyback Party shall pay to the applicable assigning
Lender all accrued and unpaid interest, if any, on the repurchased Term Loans
through and including the date of repurchase of such Term Loans at the time of
such purchase, (B) no Buyback Party shall be permitted to use the proceeds of a
Borrowing of the Revolving Loans for the purpose of such repurchase and (D) such
repurchases shall not be deemed to be voluntary prepayments pursuant to
Section 1.9(a) hereof, except that the principal amount of any Term Loans so
cancelled shall be applied as directed by the Borrower (or, in the absence of
such direction, in direct order of maturity).

(c) Following repurchase in an Auction pursuant to this Section 1.21 by (x) the
Borrower, the Term Loans so repurchased shall, without further action by any
Person, be deemed cancelled for all purposes and no longer outstanding (and may
not be resold by any Buyback Party), for all purposes of this Agreement and all
other Loan Documents and (y) Holdings or any of its Restricted Subsidiaries,
shall be contributed (or deemed contributed) to the Borrower for purposes of
cancellation and may in return receive Equity Interests of the Borrower (to the
extent not constituting a Change of Control). Any Term Loans so contributed
pursuant to this clause (c) shall, without further action by any Person, be
deemed cancelled for all purposes and no longer outstanding (and may not be
resold by the Borrower), for all purposes of this Agreement and all other Loan
Documents, including, but not limited to (i) the making of, or the application
of, any payments to the Lenders under this Agreement or any other Loan Document,
(ii) the making of any request, demand, authorization, direction, notice,
consent or waiver under this Agreement or any other Loan Document or (iii) the
determination of Required Lenders

 

34



--------------------------------------------------------------------------------

of one or more pertinent Classes, or for any similar or related purpose, under
this Agreement or any other Loan Document, in each case in its capacity as a
Lender. In connection with any Term Loans repurchased and cancelled pursuant to
this Section 1.21, the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. Any payment made by
any Buyback Party in connection with a repurchase permitted by this Section 1.21
shall not be subject to the provisions of Section 3 hereof;

(d) Each Lender that sells its Term Loans pursuant to this Section 1.21
acknowledges and agrees that (i) the Buyback Parties may come into possession of
additional information regarding the Loans or the Loan Parties at any time after
a repurchase has been consummated pursuant to an Auction hereunder that was not
known to such Lender or the Buyback Parties at the time such repurchase was
consummated and that, when taken together with information that was known to the
Buyback Parties at the time such repurchase was consummated, may be information
that would have been material to such Lender’s decision to enter into an
assignment of such Term Loans hereunder (“Excluded Information”), (ii) such
Lender will independently make its own analysis and determination to enter into
an assignment of its Loans and to consummate the transactions contemplated by an
Auction notwithstanding such Lender’s lack of knowledge of Excluded Information
and (iii) none of the Buyback Parties or any other Person shall have any
liability to such Lender with respect to the nondisclosure of the Excluded
Information. Each Lender that tenders Term Loans pursuant to an Auction agrees
to the foregoing provisions of this clause (d). The Administrative Agent and the
Lenders hereby consent to the Auctions and the other transactions contemplated
by this Section 1.21 and hereby waive the requirements of any provision of this
Agreement (including, without limitation, any pro rata payment requirements) (it
being understood and acknowledged that purchases of the Loans by a Buyback Party
contemplated by this Section 1.21 shall not constitute investments by such
Buyback Party) or any other Loan Document that may otherwise prohibit any
Auction or any other transaction contemplated by this Section 1.21.

(e) Any repurchase of Term Loans pursuant to this Section 1.21 shall be
effective upon recordation in the Register (in the manner set forth below) by
the Administrative Agent (it being understood that such recordation by the
Administrative Agent shall only occur following receipt by the Administrative
Agent of a fully executed and completed Assignment and Assumption effecting the
assignment thereof (as provided in Section 13.12(a)(iv))). Each assignment shall
be recorded in the Register following the completion of the relevant Auction
conducted pursuant to the auction procedures set forth on Exhibit I hereto on
the Business Day that the Administrative Agent has received the executed
Assignment and Assumption if received by 3:00 pm (New York time), and on the
following Business Day if received after such time. Prompt notice of such
recordation shall be provided to the applicable Buyback Party and a copy of such
Assignment and Assumption shall be maintained by the Administrative Agent.

 

SECTION 2. FEES.

Section 2.1 Fees. (a) Revolving Credit Commitment Fee. The Borrower shall pay to
the Administrative Agent for the ratable account of the Revolving Lenders (other
than Defaulting Lenders) in accordance with their Revolver Percentages a
commitment fee at the rate per annum equal to the Commitment Fee Rate (computed
on the basis of a year of 360 days and the actual number of days elapsed) of the
average daily Unused Revolving Credit Commitments. Such commitment fee shall be
payable quarterly in arrears on the last day of each March, June, September, and
December in each year (commencing on June 30, 2015) and on the Revolving Credit
Termination Date, unless the Revolving Credit Commitments are terminated in
whole on an earlier date, in which event the commitment fee for the period to
the date of such termination in whole shall be paid on the date of such
termination. For purposes of determining the commitment fee under this
Section 2.1, Swing Loans shall not be deemed to be a utilization of the
Revolving Credit Commitments.

 

35



--------------------------------------------------------------------------------

(b) Letter of Credit Fees. Quarterly in arrears, on the last day of each March,
June, September and December, commencing on the first such date occurring after
the issuance of any Letter of Credit pursuant to Section 1.3 hereof, the
Borrower shall pay to the applicable L/C Issuer for its own account a fronting
fee equal to 0.125% per annum of the daily average U.S. Dollar Equivalent of the
undrawn face amount of such Letter of Credit (computed on the basis of a year of
360 days and the actual number of days elapsed). Quarterly in arrears, on the
last day of each March, June, September, and December, commencing on June 30,
2015, the Borrower shall pay to the Administrative Agent, for the ratable
benefit of the Revolving Lenders in accordance with their Revolver Percentages,
a letter of credit fee at a rate per annum equal to the Applicable Margin for
Revolving Loans that are Eurodollar Loans (computed on the basis of a year of
360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average U.S. Dollar Equivalent of the undrawn
face amount of Letters of Credit outstanding during such quarter. In addition,
the Borrower shall pay to the L/C Issuer for its own account the L/C Issuer’s
standard issuance, drawing, negotiation, amendment, assignment, and other
administrative fees for each Letter of Credit as established by the L/C Issuer
and disclosed to the Borrower from time to time.

(c) Other Fees. The Borrower shall pay all fees on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, to the Lenders ratably in accordance with the written agreements
therefor.

 

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1 Place and Application of Payments. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. All payments of principal of
and interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by the Borrower under this Agreement and the other Loan
Documents, shall be made by the Borrower to the Administrative Agent for the
account of the respective Lenders to which such payments is owed, by no later
than 2:00 p.m. (New York time) on the due date thereof at the office of the
Administrative Agent in New York, New York (or such other location as the
Administrative Agent may designate to the Borrower) for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day for purposes of calculating interest under Section 1.4 (but not for
purposes of determining Events of Default). All such payments shall be made in
U.S. Dollars (or, as to any Letter of Credit payable in an Eligible Foreign
Currency, the Reimbursement Obligation shall be payable in either (x) the
U.S. Dollar Equivalent of the relevant amount of such Eligible Foreign Currency
at the rate of exchange then current in New York, New York for transfers of such
Eligible Foreign Currency to the place of payment or (y) such Eligible Foreign
Currency), in immediately available funds at the place of payment, in each case
without set off or counterclaim. The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders entitled
to such amounts and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement. If the Administrative Agent causes amounts to
be distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Alternate Base Rate
in effect for each such day.

 

36



--------------------------------------------------------------------------------

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be, remitted to the Administrative Agent and
distributed as follows:

(a) first, to the payment of all costs and expenses which the Borrower has
agreed to pay the Administrative Agent and the Lenders under Section 13.15
hereof (such funds, if applicable, to be retained by the Administrative Agent
for its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

(c) third, to the payment of principal on the Loans, unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
hereof (until the Administrative Agent is holding an amount of cash equal to
103% of the then outstanding amount of all such L/C Obligations), and Hedging
Liability, Funds Transfer, Deposit Account Liability and Foreign LCs, with the
aggregate amount paid to, or held as collateral security for, the Lenders and
L/C Issuer and, in the case of Hedging Liability, Funds Transfer, Deposit
Account Liability and Foreign LCs, the Administrative Agent, the Lenders or
their Affiliates to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof (with such pro rata allocation to be
adjusted such that no payment made by a Guarantor who is not a Qualified ECP
Guarantor, and no proceeds derived from Collateral in which a security interest
is granted by a Person who is not a Qualified ECP Guarantor, shall be applied to
any amounts owing in respect of any Hedging Liability that is an Excluded Swap
Obligation);

(d) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of Holdings and its Subsidiaries
secured by the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof; and

(e) finally, to the Borrower, or whoever else may be lawfully entitled thereto.

 

SECTION 4. JOINT AND SEVERAL OBLIGORS, GUARANTEES AND COLLATERAL.

Section 4.1 Guarantees. Subject to the time periods set forth in Section 8.17,
the payment and performance of the Obligations, Hedging Liability, and Funds
Transfer, Deposit Account Liability and Foreign LCs shall at all times be
guaranteed by Holdings and each direct and indirect Domestic Wholly-owned
Subsidiary of the Borrower and, with respect to Hedging Liability or Funds
Transfer and Deposit Account Liabilities of Holdings or any other Guarantor
permitted to be incurred by Holdings or such other Guarantor hereunder, the
Borrower (individually a “Guarantor” and collectively the “Guarantors”) pursuant
to Section 12 hereof (individually a “Guarantee” and collectively the
“Guarantees”); provided that, (i) no Subsidiary shall be required to be a
Guarantor hereunder if providing such Guarantee would result in material adverse
tax consequences as reasonably determined by the Borrower, (ii) Immaterial
Subsidiaries and Unrestricted Subsidiaries shall not be required to be a
Guarantor hereunder, (iii) no Subsidiary that is prohibited by law, regulation
or contractual obligation (in

 

37



--------------------------------------------------------------------------------

the case of any contractual obligation, to the extent (x) existing on the
Closing Date or, if such Subsidiary was acquired by the Borrower or another Loan
Party after the Closing Date, on the date on which such Restricted Subsidiary
was acquired and (y) such prohibition was not agreed in contemplation hereof)
from providing such Guarantee or that would require a governmental (including
regulatory) consent, approval, license or authorization in order to provide such
Guarantee shall be required to be a Guarantor hereunder, (iv) no CFC Holdco nor
any Domestic Subsidiary that is a direct or indirect Subsidiary of a CFC shall
be required to be a Guarantor hereunder, (v) no Subsidiary to the extent the
burden or cost of providing such Guarantee outweighs the benefit to the Lenders
afforded thereby, as reasonably determined by the Administrative Agent and the
Borrower, shall be required to be a Guarantor hereunder and (vi) the enforcement
of the Guarantee of any Restricted Subsidiary that is treated as a disregarded
entity for U.S. federal income tax purposes, solely with respect to any of its
Subsidiaries that are CFCs, shall be limited to 65% of the Voting Stock (and
100% of the non-Voting Stock) of such CFCs.

Section 4.2 Collateral. Subject to the time periods set forth in Section 8.17
and the Collateral Documents, the Obligations, Hedging Liability, and Funds
Transfer, Deposit Account Liability and Foreign LCs shall (in the case of any
Hedging Liability or Funds Transfer, Deposit Account Liability and Foreign LCs,
unless otherwise notified by the Borrower to the Administrative Agent) be
secured by valid, perfected, and enforceable Liens on and security interests in
(subject to Permitted Liens) all right, title, and interest of the Borrower and
each Guarantor in substantially all of their respective accounts, chattel paper,
instruments, documents, contracts, general intangibles, letter of credit rights,
supporting obligations, deposit accounts, investment property, inventory,
equipment, fixtures, Intellectual Property, money, cash and Cash Equivalents,
commercial tort claims, real estate and certain other Property, whether now
owned or hereafter acquired or arising, and all proceeds thereof, in each case
subject to the terms and conditions of the Collateral Documents; provided,
however, that: (i) Liens on the Voting Stock of a Foreign Subsidiary or a
Disregarded Domestic Person shall be limited to 65% of the total outstanding
Voting Stock (and 100% of non-Voting Stock) of any Foreign Subsidiary or any
Disregarded Domestic Person owned directly by the Borrower or one of its
Domestic Subsidiaries and provided further that no stock of any Foreign
Subsidiary or any Disregarded Domestic Person not owned directly by the Borrower
or one of its Domestic Subsidiaries shall be pledged hereunder; (ii) no Lien
shall be granted with respect to any leasehold real property; (iii) no Liens
shall be granted with respect to any fee-owned real property other than as
provided for in Section 4.3 below; (iv) no Liens shall be granted with respect
to any (x) Equity Interests in partnerships, joint ventures and any other
Subsidiary that is not a Wholly-owned Subsidiary if such Equity Interests cannot
be pledged without the consent of one or more Persons that is not a Loan Party
or an Affiliate thereof, but only to the extent that any such prohibition is not
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions thereof) or any other applicable law,
(y) the assets of a Foreign Subsidiary or a Disregarded Domestic Person, and
(z) margin stock (within the meaning of Regulation U issued by the Federal
Reserve Board); (v) no Lien shall be granted with respect to any Property or
assets which are specifically the subject of any permit, lease, license,
contract or agreement to which any Loan Party is a party or any of its rights or
interests thereunder if and only to the extent that the grant of the lien and
security interest under a Collateral Document (x) is prohibited by or a
violation of any law, rule or regulation applicable to such Loan Party or
(y) shall constitute or result in a breach of a term or provision of, or the
termination of or a default under the terms of, such permit, lease, license,
contract or agreement (other than to the extent that any such law, rule,
regulation, term or provision would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law (including any debtor relief law or principle of
equity)); (vi) no Liens shall be granted with respect to any Property or assets
the pledge of which under a Collateral Document would require governmental
consent, approval, license or authorization, but only to the extent that any
such restriction on such pledge is not rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions thereof) or any other applicable law (provided, however, that the
Collateral shall include (and such Lien shall attach) immediately at such time
as, as applicable, the consent referred to above is

 

38



--------------------------------------------------------------------------------

obtained or the contractual or legal provisions referred to above shall be
obtained or shall no longer be applicable and to the extent severable, and shall
attach immediately to any portion of (x) such Equity Interests not subject to
such consent specified in preceding clause (iv), (y) such Property and assets
not specifically subject to such permit, lease, license, contract or agreement
specified in preceding clause (v) and (z) such Property and assets not subject
to such consent, approval, license or authorization specified in clause
(vi) and, provided, further, that the exclusions referred to in preceding
clauses (iv), (v) and (vi) shall not include any Proceeds (as defined in the
Security Agreement) of any such Equity Interests, Property or assets); (vii) no
Liens shall be granted in any “intent to use” trademark applications filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, a Lien therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (viii) no Liens shall be granted
(A) with respect to any property or assets to the extent the burden or cost of
obtaining such Lien therein outweighs the benefit of the security afforded
thereby as reasonably determined by the Borrower and the Administrative Agent,
or (B) with respect to any other property or assets as shall be excluded from
the Collateral pursuant to the Collateral Documents; and (ix) no Liens shall be
granted with respect to any Property or assets to the extent that same would
result in material adverse tax consequences as reasonably determined by the
Borrower; provided, further, that (a) no Lien shall be perfected with respect to
any Property or asset with respect to which the Borrower and the Collateral
Agent reasonably determine that the burden or cost of perfecting a security
interest in such Property or asset outweighs the benefit of perfection afforded
thereby to the Secured Creditors, (b) no foreign law governed security or pledge
agreement shall be required, (c) no landlord lien waivers, bailee letters or
similar agreements shall be required and (d) the security interest granted
pursuant the Collateral Documents upon the following Collateral shall not be
required to be perfected: (i) cash and Cash Equivalents, deposit, securities and
commodities accounts (including securities entitlements and related assets), in
each case to the extent a security interest therein cannot be perfected by the
filing of a financing statement under the UCC; (ii) other assets the security
interest in which requires perfection through control agreements; (iii) vehicles
and any other assets subject to certificates of title; (iv) commercial tort
claims; and (v) letter of credit rights, in each case, to the extent a security
interest therein cannot be perfected by the filing of a financing statement
under the UCC. The Borrower acknowledges and agrees that the Liens on the
Collateral shall be granted to the Administrative Agent for the benefit of the
holders of the Obligations, the Hedging Liability, and the Funds Transfer,
Deposit Account Liability and Foreign LCs and shall be valid and perfected first
priority Liens subject, however, to the proviso appearing at the end of the
preceding sentence and to Permitted Liens, in each case pursuant to one or more
Collateral Documents entered into by such Persons, each in form and substance
reasonably satisfactory to the Administrative Agent.

Section 4.3 Liens on Real Property. In the event that the Borrower or any
Guarantor owns fee simple title or hereafter acquires fee simple title to any
real property with a fair market value in excess of $5,000,000 located in the
United States, the Borrower shall, or the Borrower shall cause such Guarantor
to, subject to the exceptions set forth in Section 4.2, (i) execute and deliver
to the Administrative Agent a fully executed and notarized mortgage or deed of
trust reasonably acceptable in form and substance to the Administrative Agent
and the Borrower and otherwise in proper form for recording in all appropriate
places in all applicable jurisdictions for the purpose of granting to the
Collateral Agent (or a security trustee therefor) a Lien on such real property
to secure the Obligations, Hedging Liability, and Funds Transfer, Deposit
Account Liability and Foreign LCs (and Schedule 6.14(c) shall be deemed amended
to include reference to such real property), (ii) pay all taxes, reasonable
out-of-pocket costs, and reasonable out-of-pocket expenses incurred by the
Administrative Agent in recording such mortgage or deed of trust, and
(iii) supply to the Administrative Agent at the Borrower’s cost and expense, in
each case if reasonably requested by the Administrative Agent (a) a survey,
(b) an environmental report (if obtained by the Borrower or any Subsidiary in
connection with such acquisition),

 

39



--------------------------------------------------------------------------------

(c) a hazard insurance policy, (d) an appraisal report, (e) flood certifications
with respect to all applicable real properties, (f) evidence of flood insurance
with respect to each “flood hazard” property that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the Board of Governors, (g) an ALTA (if
available, and otherwise customary) mortgagee’s policy of title insurance from a
title insurer reasonably acceptable to the Administrative Agent and (h) such
other instruments, documents, certificates and opinions reasonably required by
the Administrative Agent in connection therewith. Each of the items required
pursuant to the foregoing clause (iii) shall be in form and substance reasonably
satisfactory to Administrative Agent. Such title insurance policy shall be in
such amounts, with extended coverage and shall contain such endorsements as
reasonably requested by Administrative Agent and shall insure the validity of
the applicable mortgage or deed of trust against loss resulting from defects of
title and its status as a first Lien (subject to Permitted Liens) on the real
property encumbered thereby.

Section 4.4 Further Assurances. The Borrower agrees that it shall, and shall
cause each Guarantor to, from time to time at the reasonable request of the
Administrative Agent or the Required Lenders, execute and deliver such documents
and do such acts and things as the Administrative Agent or the Required Lenders
may reasonably request in order to provide for or perfect or protect the Liens
on the Collateral contemplated hereby, in each case subject to the limitations
set forth in Sections 4.2 and 4.3 hereof and in the Collateral Documents.

 

SECTION 5. DEFINITIONS, INTERPRETATIONS; ACCOUNTING TERMS.

Section 5.1 Definitions. The following terms when used herein shall have the
following meanings:

“Acquired Business” means the entity or assets acquired by the Borrower or a
Restricted Subsidiary in an Acquisition.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the Equity Interests of
any Person (other than a Person that is a Restricted Subsidiary, but, at the
Borrower’s option, including acquisitions of Equity Interests increasing the
ownership of the Borrower or a Restricted Subsidiary in such Restricted
Subsidiary), or otherwise causing any Person to become a Restricted Subsidiary,
or (c) a merger or consolidation or any other combination with another Person
(other than a Person that is an existing Restricted Subsidiary).

“Adjusted Eurodollar Rate” is defined in Section 1.4(b) hereof.

“Adjustment Date” means the date of delivery of financial statements required to
be delivered pursuant to Section 8.5(A)(a) or Section 8.5(A)(b), as applicable.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
administrative agent pursuant to Article XI.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance Funding Arrangements” means any arrangements requested by the Borrower
and acceptable to the Administrative Agent in its reasonable discretion for the
delivery of funds by Lenders to, or for the account of, the Administrative Agent
for safekeeping pending their delivery by the Administrative Agent to the
Borrower on the date of any Borrowing to fund Loans of such Lenders on such
date.

 

40



--------------------------------------------------------------------------------

“Affected Lender” is defined in Section 1.14 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
each of their respective successors and assigns in such capacities.

“Agreement” means this Credit Agreement.

“Alternate Base Rate” is defined in Section 1.4(a) hereof.

“Applicable Margin” means, for any day, with respect to (i) (x) Term Loans made
on the Closing Date that are Eurodollar Loans or Base Rate Loans, the rate per
annum set forth below under the caption “Adjusted Eurodollar Spread for Initial
Term Loans” or “Base Rate Spread for Initial Term Loans”, as the case may be, in
each case, based upon the Total Leverage Ratio as of last day of the last test
period for which financial statements have been delivered pursuant to
Section 8.5(A)(a) or (b), as applicable, in each case as such Applicable Margins
may be adjusted in accordance with Section 1.16 following the incurrence of New
Term Loans, and (y) Revolving Loans made pursuant to the Revolving Credit
Commitments in effect on the Closing Date that are Eurodollar Loans or Base Rate
Loans, the rate per annum set forth below under the caption “Adjusted Eurodollar
Spread for Initial Revolving Loans” or “Base Rate Spread for Initial Revolving
Loans”, as the case may be, in each case, based upon the Total Leverage Ratio as
of last day of the last test period for which financial statements have been
delivered pursuant to Section 8.5(A)(a) or (b), as applicable; provided that,
until the first Adjustment Date following the completion of the first full
fiscal quarter ended after the Closing Date, the “Applicable Margin” for such
Term Loans and such Revolving Loans shall be the applicable rate per annum set
forth below in Category 2, (ii) New Term Loans or New Revolving Loans, the rates
per annum with respect thereto set forth in the Commitment Amount Increase
Notice with respect thereto contemplated by, and as otherwise permitted by,
Section 1.16, (iii) Extended Term Loans incurred under Section 1.18 or Extended
Revolving Loans incurred under Section 1.19, the rates per annum with respect
thereto set forth in the Term Loan Extension Request or Revolving Credit
Commitment Extensions Request, as the case may be, with respect thereto
contemplated by, and as otherwise permitted by Section 1.18 and Section 1.19,
respectively, (iv) Refinancing Term Loans incurred under Section 1.20(a), the
rates per annum with respect thereto set forth in the Refinancing Term Loan
Amendment with respect thereto contemplated by, and as otherwise permitted by,
Section 1.20(a), and (v) Replacement Revolving Loans incurred under
Section 1.20(b), the rates per annum with respect thereto set forth in the
Replacement Revolving Credit Amendment with respect thereto contemplated by, and
as otherwise permitted by, Section 1.20(b).

 

Total Leverage Ratio    Adjusted Eurodollar Spread
for Initial Term Loans       Base Rate Spread for  
Initial Term Loans  

Category 1

    

Equal to or greater than 3.00:1.00

     2.25 %      1.25 % 

 

41



--------------------------------------------------------------------------------

Total Leverage Ratio    Adjusted Eurodollar Spread
for Initial Term Loans       Base Rate Spread for  
Initial Term Loans  

Category 2

    

Less than 3.00:1.00 but equal to or greater than 2.25:1.00

     2.00 %      1.00 % 

Category 3

    

Less than 2.25:1.00 but equal to or greater than 1.50:1.00

     1.75 %      0.75 % 

Category 4

    

Less than 1.50:1.00

     1.50 %      0.50 % 

 

Total Leverage Ratio    Adjusted Eurodollar Spread
for Initial Revolving Loans     Base Rate Spread for
Initial Revolving Loans  

Category 1

    

Equal to or greater than 3.00:1.00

     2.25 %      1.25 % 

Category 2

    

Less than 3.00:1.00 but equal to or greater than 2.25:1.00

     2.00 %      1.00 % 

Category 3

    

Less than 2.25:1.00 but equal to or greater than 1.50:1.00

     1.75 %      0.75 % 

Category 4

    

Less than 1.50:1.00

     1.50 %      0.50 % 

In the case of Term Loans made on the Closing Date and Revolving Loans made
pursuant to the Revolving Credit Commitments in effect on the Closing Date, the
Applicable Margin shall be adjusted quarterly on a prospective basis on each
Adjustment Date based upon the Total Leverage Ratio in accordance with the table
above; provided that, if financial statements are not delivered when required
pursuant to Section 8.5(A)(a) or (b), as applicable, the Applicable Margin shall
be the rate per annum set forth above in Category 1 commencing on the date by
which such financial statements were to be delivered under Section 8.5(A)(a) or
(b), as applicable, until such financial statements are delivered in compliance
with Section 8.5(A)(a) or (b), as applicable.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 1.4(d).

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

42



--------------------------------------------------------------------------------

“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells
Fargo Securities, LLC in their capacity as joint bookrunners and joint lead
arrangers with respect to the Credit Facilities.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Authorized Representative” means any person whose specimen signature has been
certified in accordance with Section 7.2(f) hereof, or any further or different
officers of the Borrower so named by any Authorized Representative of the
Borrower in a written notice to the Administrative Agent and, solely for
purposes of notices given pursuant to Section 1, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by an Authorized Representative of a Loan Party shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Authorized Representative shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Bankruptcy Code” shall mean 11. U.S.C. §101 et seq.

“Base Rate” is defined in Section 1.4(a) hereof.

“Base Rate Loan” means a loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“Bona Fide Debt Fund” means with respect to any Company Competitor, any debt
fund, investment vehicle, regulated bank entity or unregulated lending entity
(in each case, other than a person that is separately identified under clause
(i) of the definition of “Disqualified Institution”) that is (a) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of business and (b) managed,
sponsored or advised by any person that is controlling, controlled by or under
common control with such Company Competitor, but only to the extent that no
personnel involved with the investment in such Company Competitor, (x) directly
or indirectly makes, has the right to make or participates with others in making
investment decisions with respect to or otherwise causes the direction of the
investment policies of such debt fund, investment vehicle, regulated bank entity
or unregulated lending entity or (y) has access to any information (other than
information that is publicly available) relating to the Borrower or its
Subsidiaries and/or any entity that forms a part of any of its business
(including any of its Subsidiaries)

“Borrower” is defined in the introductory paragraph of this Agreement.

“Borrowing” means the total amount of Loans of a single type advanced, continued
for an additional Interest Period, or converted from one type into another type
by the Lenders under a Credit Facility on a single date and, in the case of
Eurodollar Loans, for a single Interest Period. Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit Facility according to
their Percentages of such Credit Facility. A Borrowing is “advanced” on the day
Lenders advance funds comprising such Borrowing to the Borrower, is “continued”
on the date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6 hereof. Borrowings
of Swing Loans are made by the Swing Line Lender in accordance with the
procedures set forth in Section 1.15 hereof.

 

43



--------------------------------------------------------------------------------

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York, New York and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, any day on which banks are open for
dealings in U.S. Dollar deposits in the London interbank eurodollar market.

“Canadian Dollars” and “C$” each means the lawful currency of Canada.

“Capital Lease” means, for any Person, any lease of Property by such Person as
lessee which in accordance with GAAP is required to be capitalized on the
balance sheet of such Person.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person (excluding the footnotes
thereto) in respect of a Capital Lease determined in accordance with GAAP. For
the avoidance of doubt, Capitalized Lease Obligations shall not include any
Qualifying Restaurant Lease Obligations and, shall include any Capitalized
Restaurant Lease Obligations.

“Capitalized Restaurant Lease Obligations” means, for any Person, the amount of
the liability shown on the balance sheet of such Person (excluding the footnotes
thereto) in respect of a Restaurant Capital Lease determined in accordance with
GAAP. For the avoidance of doubt, Capitalized Restaurant Lease Obligations shall
not include any Qualifying Restaurant Lease Obligations.

“Card Programs” means (i) purchasing card programs established to enable the
Borrower or any Subsidiary to purchase goods and supplies from vendors and
(ii) any travel and entertainment card program established to enable the
Borrower or any Subsidiary to make payments for expenses incurred related to
travel and entertainment.

“Cash Equivalents” means investments of the type set forth in Sections 8.9(a),
(b), (c), (d) and (e) hereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
Equity Interests in one or more CFCs or other CFC Holdcos.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other

 

44



--------------------------------------------------------------------------------

than Permitted Holders, at any time of beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of Equity Interests representing more than
the greater of (x) 35% of the outstanding Voting Stock of Holdings on a fully
diluted basis and (y) the percentage of the outstanding Voting Stock of Holdings
on a fully-diluted basis, owned, directly or indirectly, beneficially by the
Permitted Holders, or (b) failure of Holdings to own and control 100% of the
outstanding capital stock and other Equity Interest of the Borrower.

“Chief Financial Officer” shall mean the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the applicable Loan
Party as identified in the incumbency certificate of such Loan Party most
recently delivered to the Administrative Agent.

“Class” means (a) as applied to Lenders, each of the following classes of
Lenders: (i) Lenders with Revolving Credit Commitments or holding Revolving
Loans and (ii) Lenders holding Term Loans; (b) as applied to Loans and
Commitments, Term Loans existing on the Closing Date, New Term Loans, Extended
Term Loans, Refinancing Term Loans, Revolving Credit Commitments as in effect on
the Closing Date (and any Loans made thereunder), New Revolving Credit
Commitments (and any Loans made thereunder), Extended Revolving Credit
Commitments (and any Loans made thereunder) and Replacement Revolving Credit
Commitments (and any Loans made thereunder) (each separate series of the
foregoing permitted hereunder shall be a separate Class to the extent that such
series of Loans or Commitments have different terms applicable thereto); and
(c) as applied to Credit Facilities, any Term Credit Facilities and/or any
Revolving Credit Facilities. The terms “Initial Class” and “Initial Classes”
when used herein mean: (x) the Revolving Credit Facility and the Term Credit
Facility as in effect on the Closing Date, (y) any increase in the aggregate
amount of Commitments and/or Loans thereunder effected under Section 1.16 hereof
on identical terms and conditions (and which are not, and not required to be,
treated or designated as a separate “series” or “Class”) and/or (z) any Class of
Loan and/or Commitments hereunder effected under Sections 1.16, 1.18, 1.19 or
1.20 as revolving or “term A” credit facilities on substantially the same terms
and conditions as the Revolving Credit Facility and Term Credit Facility as in
effect on the Closing Date, which has been reasonably designated by the Borrower
and the Administrative Agent at the time of the incurrence thereof as part of
the “Initial Class” for purposes of this Agreement and which may include,
without limitation, a separate “series” or “Class” of Loans and/or Commitments
which are reasonably designated as a separate “series” or “Class” by the
Borrower and the Administrative Agent at the time of the incurrence thereof
solely as a result of differences in interest rates (including through fixed
interest rates), interest margins, rate floors, fees, funding discounts,
original issue discounts, optional prepayment or optional redemption
premiums/terms and/or maturity extensions), but, for purposes of this clause
(z), excluding any Class of Loans having or requiring scheduled annual
amortization of principal less than 2.50% the initial stated aggregate principal
amount of such Loans.

“Closing Date” means the date of this Agreement.

“CNI Growth Amount” means, at any date of determination, (i) an amount equal to
(a) 50% of the consolidated Net Income of Holdings for the period beginning on
the first day of the first Fiscal Quarter of 2015 to the last day of the
Borrower’s fiscal quarter ending on, or most recently preceding, the date of
determination for which financial statements have been delivered as required by
Section 8.5(a) or (b) and for which consolidated Net Income is a positive
amount, reduced by (ii) 100% of consolidated Net Income of Holdings for each
such fiscal quarter ending during such period for which consolidated Net Income
is a loss.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Collateral Agent, or any security
trustee therefor, by the Collateral Documents.

 

45



--------------------------------------------------------------------------------

“Collateral Account” is defined in Section 9.4 hereof.

“Collateral Agent” means Bank of America, N.A. and includes each other person
appointed as the successor administrative agent pursuant to Article XI.

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Secured Obligations.

“Committed Loan Notice” shall mean a notice of (a) a Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurodollar Loans,
pursuant to Section 1.6, which shall be substantially in the form of Exhibit B
or Exhibit C, as applicable, or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by an Authorized Representative of the
Borrower.

“Commitment Amount Increase” is defined in Section 1.16 hereof.

“Commitment Amount Increase Notice” is defined in Section 1.16 hereof.

“Commitment Fee Rate” means, for each fiscal quarter or portion thereof,
(i) 0.35% per annum, if the Total Leverage Ratio is equal to or greater than
3.00:1.00, (ii) 0.30% per annum, if the Total Leverage Ratio is less than
3.00:1.00 but equal to or greater than 2.25:1.00, (iii) 0.25% per annum, if the
Total Leverage Ratio is less than 2.25:1.00 but equal to or greater than
1.50:1.00, and (ii) 0.20% per annum, if the Total Leverage Ratio is less than
1.50:1.00; provided that, until the first Adjustment Date following the
completion of the first full fiscal quarter ended after the Closing Date, the
“Commitment Fee Rate” shall be 0.30% per annum. The Commitment Fee Rate shall be
adjusted quarterly on a prospective basis, as applicable, on each Adjustment
Date based upon the Total Leverage Ratio as of such date; provided that, if
financial statements are not delivered when required pursuant to
Section 8.5(A)(a) or (b), as applicable, the “Commitment Fee Rate” shall be the
rate per annum set forth in foregoing clause (i) commencing on the date by which
such financial statements were to be delivered under Section 8.5(A)(a) or (b),
as applicable, until such financial statements are delivered in compliance with
Section 8.5(A)(a) or (b), as applicable.

“Commitments” means the Revolving Credit Commitments and the Term Loan
Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Competitor” means competitors of the Borrower and its Subsidiaries.

“Consolidated Group” means at any date and for any period, Holdings, the
Borrower and the Borrower’s subsidiaries, determined on a consolidated basis in
accordance with GAAP.

“Consolidated Group Company” means at any date and for (or for a pertinent
portion of) any period a Person which is a member of the Consolidated Group.

“Consolidated Start-up Costs” means consolidated “start-up costs” (as such term
is defined in Accounting Standards Codification No. 720 published by the
Financial Accounting Standards Board) of the Restricted Group related to the
acquisition, opening and organizing of new Units or conversion of existing
Units, including, without limitation, rental payments with respect to any
location made prior to the opening of the Unit at such location, the cost of
feasibility studies, staff-training and recruiting and travel costs for
employees engaged in such start-up activities, in each case net of landlord
reimbursements for such costs.

 

46



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, for any Person, as of the date of the most
recent financial statements delivered pursuant to Section 8.5, the total assets
of such Person and its consolidated Subsidiaries, determined in accordance with
GAAP, as set forth on the consolidated balance sheet of such Person as of such
date.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code; provided, that Controlled Group shall not include the
Sponsor or any of their portfolio companies.

“Credit Event” means the advancing of any Loan, or the issuance of, or increase
in the amount of, any Letter of Credit.

“Credit Facility” means any of the Revolving Credit Facility, the Swing Line
Facility and the Term Credit Facility.

“Cumulative Credit” means, at any date, an amount, determined on a cumulative
basis equal to, without duplication:

(a) (i) the CNI Growth Amount at such time plus (ii) Declined Proceeds that are
not applied to a mandatory prepayment pursuant to Section 1.9(b), plus (iii) an
amount not to exceed $30,000,000, plus

(b) 100% of the aggregate amount of proceeds received by the Borrower from sales
or issuances of its Equity Interests and/or the aggregate amount of
contributions to the capital of the Borrower received in cash or other property
(the fair market value of which having been determined in good faith by the
Borrower) after the Closing Date, plus

(c) [reserved]

(d) 100% of the aggregate amount of any dividends, distributions, interest,
fees, premium, return of capital, repayment of principal, income, profits (from
a disposition or otherwise) and other amounts received or realized in respect of
any investment permitted by Section 8.9 hereof; plus

(e) to the extent not otherwise included in the Net Income used in calculating
the CNI Growth Amount added pursuant to clause (a) above, an amount equal to the
sum of (i) the aggregate amount received by the Borrower or any Restricted
Subsidiary from cash dividends and distributions received from any Unrestricted
Subsidiaries and Net Cash Proceeds in connection with any sale, transfer or
other disposition permitted by Section 8.10 of its Equity Interests in any
Unrestricted Subsidiary, (ii) the amount of any investments by the Borrower or
any Restricted Subsidiary in any Unrestricted Subsidiary (in an amount not to
exceed the original amount of such Investment) that has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or is liquidated into, the Borrower or any Restricted Subsidiary and
(iii) the fair market value (as determined by the Borrower in good faith) of the
property or assets of any Unrestricted Subsidiary that have been transferred,
conveyed or otherwise distributed (in an amount not to exceed the original
amount of the Investment in such Unrestricted Subsidiary) to the Borrower or any
Restricted Subsidiary, in each case, during the period from and including the
Business Day immediately following the Closing Date through and including any
date of determination, in each case to the extent that the investment
corresponding to

 

47



--------------------------------------------------------------------------------

the designation of such Restricted Subsidiary as an Unrestricted Subsidiary or
any subsequent investment in such Unrestricted Subsidiary, was made in reliance
on the Cumulative Credit pursuant to Section 8.9(n); minus

(f) any amounts thereof used to make investments pursuant to Section 8.9(n)
hereof; minus

(g) the cumulative amount of dividends paid and distributions made pursuant to
Section 8.12(ix) hereof, minus

(h) payments or distributions in respect of Subordinated Debt pursuant to
Section 8.21(b)(vi) hereof.

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Declined Proceeds” is defined in Section 1.9(e) hereof.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

“Default Rate” is defined in Section 1.10 hereof.

“Defaulting Lender” means any Lender that, as reasonably determined by the
Administrative Agent, has (a) failed to fund any portion of its Revolving Credit
Commitment, including the failure to make any payment to the L/C Issuer in
respect of an L/C Obligation and/or to the Swing Line Lender in respect of a
Swing Loan and/or failed to fund any portion of its Term Loan Commitment
(collectively, the “Lender Funding Obligations”) within two (2) Business Days of
the date required to be funded by it hereunder (unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) notified
the Borrower, the Administrative Agent or any Lender in writing, or has
otherwise indicated through a public statement, that it does not intend to
comply with its Lender Funding Obligations or generally under agreements in
which it commits to extend credit, (c) failed, within three (3) Business Days
after receipt of a written request from the Administrative Agent or the
Borrower, to confirm that it will comply with the terms of this Agreement
relating to its Lender Funding Obligations (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower),
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three (3) Business
Days of the date when due or (e) become (or has a Parent Company that has
become) other than via an Undisclosed Administration the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
custodian, administrator, examiner, liquidator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or any Lender (or a Parent Company thereof) is determined or
adjudicated to be insolvent by a governmental authority, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, provided that a Lender shall not qualify as a Defaulting Lender
solely as a result of the acquisition or maintenance of an

 

48



--------------------------------------------------------------------------------

ownership interest in such Lender or its Parent Company, or of the exercise of
control over such Lender or any Person controlling such Lender, by a
governmental authority or instrumentality thereof so long as such ownership
interest or exercise of control does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such governmental authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made with such Lender; provided
that if the Borrower, the Administrative Agent and, in the case of a Revolving
Lender, the Swing Line Lender and the L/C Issuer, agree in writing in their
reasonable discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which, in the case of a Revolving Lender, may
include arrangements with respect to any cash collateralization of Letters of
Credit and/or Swing Loans), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
relevant Loans (and, in the case of a Revolving Lender, the obligations of the
Swing Line Lender and/or the L/C Issuer and the funded and unfunded
Participating Interests in Letters of Credit and Swing Loans) to be held on a
pro rata basis by the Lenders in accordance with their Revolver Percentages
(without giving effect to Section 1.17) or Term Loan Commitments, as the case
may be, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (e) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

“Defaulting Revolving Lender” means any Defaulting Lender that is a Revolving
Lender.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” means (including with correlative meanings “Dispose” and
“Disposed”) the sale, lease, conveyance or other disposition of Property
(including any sale of Equity Interests of any Restricted Subsidiary of the
Borrower, but excluding any issuance by any such Person of its own Equity
Interests), pursuant to clauses (i), (j) and (m) of Section 8.10.

“Disqualified Institution” means any Person that (i) was identified to the
Arrangers by the Borrower or the Sponsor in writing on or prior to April 28,
2015, (ii) is a Company Competitor that has been specified to the Administrative
Agent by the Borrower or the Sponsor in writing from time to time and (iii) is
an Affiliate of the Persons identified in the foregoing clauses (i) and
(ii) that is reasonably identifiable, solely to the extent such Affiliate has
the name of the Disqualified Institution identified in clause (i) or (ii) in its
legal name (other than in the case of clause (ii), any such Affiliate that is a
Bona Fide Debt Fund not otherwise identified pursuant to clause (i)). The
specifying of a Company Competitor pursuant to foregoing clause (ii) shall be
effective two Business Days after the receipt thereof by the Administrative
Agent; provided that, such supplement shall not apply to retroactively
disqualify any Person that has previously acquired an assignment or
participation interest in any Loan in accordance with the provisions of Sections
13.11 and 13.12. With respect to the list referred to in clauses (i) and
(ii) hereof, the Administrative Agent shall update the list pursuant to clause
(ii) of this definition and post such list (with any updates) to the Lenders.

 

49



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof, in whole or in part,
(iii) provides for scheduled mandatory payments or dividends in cash or (iv) is
or becomes convertible into or exchangeable for Indebtedness for Borrowed Money
or any other Equity Interests that could constitute Disqualified Stock, in the
case of each of clauses (i) through (iv) on or prior to the date that is one
hundred eighty (180) days after the latest maturity date of any Loan as of the
date of determination; provided, however, that any Equity Interest that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interest
is convertible, exchangeable or exercisable) the right to require the issuer
thereof to redeem such Equity Interest upon the occurrence of a change in
control, initial public offering or an asset sale occurring prior to the date
that is one hundred eighty (180) days after the latest maturity date of any Loan
as of the date of determination shall not constitute Disqualified Stock if such
Equity Interest provides that the issuer thereof will not redeem any such Equity
Interest pursuant to such provisions prior to the repayment in full of the
Obligations; provided, further, that if such Equity Interest is issued pursuant
to a plan for the benefit of the employees, directors, officers, managers or
consultants of the Borrower (or any direct or indirect parent thereof) or its
Restricted Subsidiaries or by any such plan to such Persons such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower (or any such parent) or its
Restricted Subsidiaries in order to satisfy applicable regulatory obligations.

“Disregarded Domestic Person” means any direct or indirect Domestic Subsidiary
that is treated as a partnership or a disregarded entity for U.S. federal income
tax purposes, if substantially all of its assets consist of Equity Interests of
one or more direct or indirect Foreign Subsidiaries or other Disregarded
Domestic Persons.

“Domestic Subsidiary” means each Restricted Subsidiary which is not a Foreign
Subsidiary.

“Domestic Wholly-owned Subsidiary” means each Wholly-owned Subsidiary which is
not a Foreign Subsidiary.

“Earnout Payments” means payment obligations of the Borrower or any Restricted
Subsidiary owed in connection with an Acquisition permitted hereunder which are
required to be made over a period of time and that are contingent upon the
Borrower or any Restricted Subsidiary meeting financial performance objectives
or similar payments.

“EBITDA” means, with reference to any period, Net Income for such period plus to
the extent reducing Net Income for such period (other than in the case of
clauses (j) and (q)), the sum, without duplication, of (in each case for such
period):

(a) Interest Expense,

(b) foreign, federal, state, and local income, profits or capital taxes,

(c) depreciation of fixed assets and amortization of intangible assets,

(d) non-cash compensation expense, or other non-cash expenses or charges,
arising from the sale of stock, the granting of stock options, the granting of
stock appreciation rights and similar

 

50



--------------------------------------------------------------------------------

arrangements (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, stock appreciation rights or similar
arrangements) (minus the amount of any such expenses or charges when paid in
cash to the extent not deducted in the computation of Net Income),

(e) fees, costs and expenses to the extent that the same have been reimbursed in
cash by a third-party during the same period or are reimbursable by third
parties pursuant to indemnification or reimbursement provisions or similar
agreements or insurance; provided that in respect of any fee, cost, expense or
deduction incurred pursuant to this clause (e), the Borrower in good faith
expects to receive reimbursement for such fees, cost, expense or deduction
within the next four fiscal quarters (it being understood that to the extent not
actually received within such fiscal quarters, such reimbursement amounts shall
be deducted in calculating EBITDA for such fiscal quarters),

(f) fees, costs and expenses paid in cash in connection with equity issuances or
offerings, issuances, offerings, incurrences, prepayments, repayments,
refinancings, defeasances, extinguishments or exchanges of Indebtedness for
Borrowed Money (including any amendments, waivers or other modifications
thereto, the Refinancing and any amortization or write off of debt issuance or
deferred financing costs, premiums and prepayment penalties), recapitalizations,
mergers and consolidations, sales, leases, transfers and other dispositions
permitted by Section 8.10 and investments (including Acquisitions permitted
hereunder), in each case permitted by this Agreement and whether or not
consummated,

(g) the unamortized fees, costs and expenses relating to the repayment,
prepayment, refinancing, defeasance, extinguishment or exchange of Indebtedness
for Borrowed Money (including the Refinancing) permitted by this Agreement,

(h) all non-cash (and, with respect to clause (ii), cash) costs, expenses,
losses and charges (other than the write-down of current assets) for such period
(including non-cash compensation expenses and amounts representing non-cash
adjustments) required by the application of (i) Accounting Standards
Codification No. 360 (relating to write-down of long-lived assets),
(ii) Accounting Standards Codification No. 805 (including with respect to
“earnouts” incurred as deferred consideration in connection with Acquisitions
permitted hereunder) and (iii) Accounting Standards Codification No. 350
(relating to changes in accounting for amortization of goodwill and certain
intangibles) as established by the Financial Accounting Standards Board
(pertaining to acquisition method accounting),

(i) reimbursable reasonable costs and expenses payable during such period and
any board of director fees payable in such period, in each case permitted by
Section 8.15 hereof,

(j) the amount of cost savings, operating expense reductions, other operating
improvements, synergies and other similar initiatives resulting from Permitted
Acquisitions, permitted sales, transfers, leases or other dispositions of
property, acquisitions, investments, operating improvements, restructurings,
cost saving initiatives and other similar initiatives and the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Restricted Subsidiary pursuant to the terms hereof (each, a
“Specified Transaction”), without duplication, (A) consistent with Regulation
S-X promulgated under the Securities Act, including, without limitation, cost
savings resulting from head count reduction, closure of facilities and other
similar restructuring charges; (B) projected by the Borrower in good faith to be
realized during such period in connection with the applicable Specified
Transaction; (C) agreed to by the Administrative Agent in its sole discretion
(it being understood and agreed that the Administrative Agent may consult with
the Required Lenders prior to making any such decision); or (D) recommended by
any due diligence quality of earnings report conducted by financial advisors of
recognized national standing selected by the Borrower (it being understood and
agreed that each of FTI Consulting, Grant Thornton and RSM McGladrey, Inc. and
any of

 

51



--------------------------------------------------------------------------------

the “big four” accounting firms are of recognized national standing); provided
that the aggregate amount of additions made pursuant to clauses (j)(B), (j)(C)
and (j)(D) and clause (p)(A) below in any four quarter period shall not exceed
the greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis for
such four quarter period (inclusive of such adjustments); provided that in the
case of each of clauses (j)(A), (j)(B), (j)(C) and (j)(D), (x) such cost
savings, operating expense reductions, operating improvements, synergies and
other similar initiatives shall be given effect as if they had been realized on
the first day of such calculation period, (y) no cost savings, operating expense
reductions, operating improvements, synergies or other similar initiatives shall
be added pursuant to this clause (j) to the extent duplicative of any other
amounts otherwise added to or included in Net Income, whether through a pro
forma adjustment or otherwise, for such period and (z) any such projected cost
savings, operating expense reductions, operating improvements, synergies and
other similar initiatives shall be calculated net of actual benefits realized
during such period from such actions that are otherwise included in the
calculation of EBITDA; provided further that in the case of each of clauses
(j)(B) and (j)(D), a duly completed certificate signed by an Authorized
Representative of the Borrower shall be delivered to the Administrative Agent
certifying that such actions have been taken or will be taken within 18 months
after the consummation of the applicable Specified Transaction, and that such
cost savings, operating expense reductions, operating improvements, synergies
and other similar initiatives are reasonably anticipated to be realized within
18 months after the consummation of the applicable Specified Transaction and are
reasonably identifiable and factually supportable, in each case as determined in
good faith by the Borrower,

(k) fees, costs and expenses (including, without limitation, any taxes paid in
connection therewith), without duplication, in connection with (A) the
undertaking of cost savings, operating expense reductions, other operating
improvements, synergies and other similar initiatives, integration, transition,
opening and pre-opening expenses, business optimization, software development
and costs related to closure or consolidation of facilities, curtailments and
costs related to entry into new markets, (B)(1) transaction related expenditures
consisting of management bonuses or cash stay bonuses paid to employees of any
Person, (2) expenses relating to the winding down of a public company acquired
in an Acquisition permitted hereunder, and (3) non-recurring costs and expenses
incurred in connection with transfer pricing studies and their implementation
and the structuring and implementation of intercompany licensing agreements in
connection with an Acquisition permitted hereunder, (C) expenditures and charges
arising out of restructuring, consolidation, severance or discontinuance of any
portion of operations, employees and/or management of any Person in connection
with an Acquisition permitted hereunder and (D) non-recurring charges and
expenses relating to (i) the exercise of options, (ii) stock issued by the
target of an Acquisition permitted hereunder and (iii) change of control and
like bonuses incurred in connection with an Acquisition permitted hereunder;
provided that the aggregate amount of additions made pursuant to clauses (k)(A),
(k)(B), (k)(C) and (k)(D) and clause (p)(B) below shall not exceed the greater
of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis for any four
quarter period (inclusive of such adjustments),

(l) any net cash charges, expenses or losses for litigation, indemnity
settlements or unusual or non-recurring charges, expenses or losses for such
period (not to exceed the greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a
Pro Forma Basis for any four quarter period (inclusive of such adjustments)),

(m) the fees, costs and expenses incurred by the Borrower or any Restricted
Subsidiaries in connection with the negotiation, execution and delivery of this
Agreement, the other Loan Documents (including amendments, supplements, waivers
and other modifications to the foregoing executed after the Closing Date) and
the closing of the Transactions (including for the avoidance of doubt, upfront
fees or original issue discount payable in connection therewith),

 

52



--------------------------------------------------------------------------------

(n) other non-cash charges reducing Net Income for such period (including any
net change in deferred amusement revenue and ticket liability reserves);
provided that if any such non-cash charges represent an accrual or reserve for
potential cash charge in any future period, (A) the Borrower may determine not
to add back such non-cash charge in the current period and (B) to the extent the
Borrower does decide to add back such non-cash charge, the cash payment in
respect thereof in such future period shall be subtracted from EBITDA to the
extent of such add back,

(o) the amount of any expense or deduction associated with any Restricted
Subsidiary attributable to non-controlling interests or minority interests of
third parties,

(p) the amount of any restructuring charge or reserve in connection with a
single or one-time event, including in connection with (A) any Acquisition
permitted hereunder consummated after the Closing Date, provided that the
aggregate amount of additions made pursuant to this clause (p)(A) and clauses
(j)(B), j(C) and (j)(D) above) in any four-quarter period shall not exceed the
greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis for such
four-quarter period (inclusive of such adjustments, and (B) the consolidation or
closing of any location or office during such period, provided that the
aggregate amount of additions made pursuant to this clause (p)(B) and clauses
(k)(A), (k)(B), (k)(C) and (k)(D) above in any four-quarter period shall not
exceed the greater of (x) $7,500,000 and (y) 5.0% of EBITDA on a Pro Forma Basis
for such four-quarter period (inclusive of such adjustments),

(q) cash actually received (or any netting arrangements resulting in reduced
cash expenditures) during such period, and not included in Net Income in any
period, to the extent that the non-cash gain relating to such cash receipt or
netting arrangement was deducted in the calculation of EBITDA pursuant to clause
(t) below for any previous period and not added back, and

(r) Consolidated Start-up Costs for such period in an aggregate amount not to
exceed the greater of (i) $12,500,000 in any period of four consecutive fiscal
quarters and (ii) 7.5% of EBITDA for such period (calculated after giving effect
to amounts added back pursuant to this clause (r)),

minus

(s) interest income,

(t) non-cash income or gains increasing Net Income for such period,

(u) all cash and non-cash additions required by the application of ASC 805 to be
expensed by the Borrower and its Restricted Subsidiaries for the four fiscal
quarters then ended, and

(v) the amount of any income or gain associated with any Restricted Subsidiary
attributable to non-controlling interests or minority interests of third parties
to the extent taken into account in determining Net Income for such period, and

(w) any cash payments made during such period on account of non-cash charges
increasing Net Income pursuant to clause (n)(B) above in a previous period.

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Secured Leverage Ratio, the Total Leverage Ratio and/or the
Fixed Charge Coverage Ratio for any period that includes the first, second,
third or fourth fiscal quarter of Fiscal Year 2014, (i) EBITDA for the first
fiscal quarter of Fiscal Year 2014 shall be deemed to be $50,612,830,
(ii) EBITDA for the second fiscal quarter of Fiscal Year 2014 shall be deemed to
be $38,445,691, (iii) EBITDA for the third fiscal quarter

 

53



--------------------------------------------------------------------------------

of Fiscal Year 2014 shall be deemed to be $24,583,518 and (iv) EBITDA for the
fourth fiscal quarter of Fiscal Year 2014 shall be deemed to be $51,485,260, in
each case, as adjusted on a Pro Forma Basis, as applicable.

“ECP” is defined in the definition of Excluded Swap Obligation.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent, (ii) in the case of any assignment of a Revolving
Credit Commitment, the L/C Issuer and the Swing Line Lender, and (iii) unless an
Event of Default under Section 9.1(a), (j) or (k) has occurred and is
continuing, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include any Disqualified Institution.

“Eligible Foreign Currency” is defined in Section 1.3(b) hereof.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material or Environmental Law or (d) from
any actual or alleged damage, injury, threat or harm to natural resources, the
environment or health and safety as it relates to Hazardous Material.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of the environment or health and safety as it relates to
Hazardous Material, (b) the conservation, management or use of natural resources
and wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
remediation or handling of, or exposure to, any Hazardous Material or
(e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Excess Interest” is defined in Section 13.20 hereof.

“Exchange Act” is defined in the definition of Change of Control.

 

54



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (each an “ECP”) at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
the L/C Issuer, (a) income taxes, branch profits taxes, franchise taxes imposed
in lieu of income taxes or other taxes imposed on (or measured by) its net
income by a jurisdiction (or any political subdivision thereof) under the laws
of which such recipient is organized, in which its principal office is located,
in which it is doing business, or in which it has a present or former connection
(other than such a connection resulting solely from such person having executed
or delivered, or performed its obligations, or received a payment under, or
enforced, any Loan Document), or, in the case of any Lender or the L/C Issuer,
in which its applicable lending office is located; (b) any withholding taxes
imposed under FATCA; (c) any withholding tax that is imposed on amounts payable
to such Person at the time it becomes a party to this Agreement (or acquires a
participation in the Loans or Commitments made under this Agreement) or
designates a new lending office, except to the extent that such Person was
entitled, at the time of designation of a new lending office, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 13.1(a) or is the assignee or Participant of a Person who
was entitled to receive such amounts from the Borrower; (d) any taxes
attributable to such person’s failure or inability (other than as a result of
change in Legal Requirements) to comply with Section 13.1(b); and (e) any
interest, additions to tax or penalties in respect of the foregoing.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 25, 2014 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof), by and among, inter alios,
Holdings, the Borrower, the lenders party thereto from time to time and
Jefferies Finance LLC, as administrative agent.

“Existing Credit Facilities” means the indebtedness and other obligations
outstanding under the Existing Credit Agreement.

“Existing Letter of Credit” means each “Letter of Credit” (as defined in the
Existing Credit Facilities) issued under the Existing Credit Agreement and
outstanding on the Closing Date (each of which that is outstanding as of the
Closing Date is set forth on Schedule 5.1(d)).

“Existing Revolving Credit Commitments” is defined in Section 1.19(a) hereof.

“Existing Revolving Loans” is defined in Section 1.19(a) hereof.

“Existing Term Loans” is defined in Section 1.18(a) hereof.

“Extended Revolving Credit Commitments” is defined in Section 1.19(a) hereof.

“Extended Revolving Loans” is defined in Section 1.19(a) hereof.

 

55



--------------------------------------------------------------------------------

“Extended Term Loans” is defined in Section 1.18(a) hereof.

“Extending Revolving Lender” is defined in Section 1.19(b) hereof.

“Extending Term Loan Lender” is defined in Section 1.18(b) hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Effective Rate for such day shall be the average
rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged
to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fiscal Year” shall mean the 12-month financial accounting period ending on each
Sunday described in Section 8.16.

“Fixed Charges” means, with reference to any period, without duplication, the
sum of (a) the aggregate amount of Interest Expense paid or payable in cash
during such period plus (b) the aggregate amount of scheduled principal payments
of Total Funded Debt paid or payable in cash during such period, all calculated
for such period for the Borrower and its Restricted Subsidiaries on a
consolidated basis.

For purposes of determining the amount of principal allocated to scheduled
payments under Capital Leases under this definition, interest in respect of any
Capital Lease of any Person shall be deemed to accrue at an interest rate
reasonably determined by such Person to be the rate of interest implicit in such
Capital Lease in accordance with GAAP.

Notwithstanding anything to the contrary, it is agreed that for the purpose of
calculating the Fixed Charge Coverage Ratio for any period ending prior to the
second fiscal quarter of 2016, (i) for the four fiscal quarters ending on the
second fiscal quarter of 2015, Fixed Charges of the Restricted Group shall be
annualized for the period starting with the Closing Date and ending on the
second fiscal quarter of 2015, on the basis of a 365 day year for the actual
days elapsed, (ii) for the four fiscal quarters ending on the third fiscal
quarter of 2015, Fixed Charges the Restricted Group shall be their Fixed Charges
for the third fiscal quarter of 2015 multiplied by 4, (iii) for the four fiscal
quarters ending on the fourth fiscal quarter of 2015, Fixed Charges the
Restricted Group shall be their Fixed Charges for the period starting with the
third fiscal quarter of 2015 and ending on the fourth fiscal quarter of 2015,
multiplied by 2 and (iv) for the four fiscal quarters ending on the first fiscal
quarter of 2016, Fixed Charges of the Restricted Group shall be their Fixed
Charges for the period starting with the third fiscal quarter of 2015 and ending
on the first fiscal quarter of 2016, multiplied by 4/3.

“Fixed Charge Coverage Ratio” means as of any date of determination, the ratio
of (a)(i) EBITDA minus (ii) Maintenance Capital Expenditures (except to the
extent financed with the proceeds of long term Indebtedness for Borrowed Money
(other than the Revolving Loans)), minus (iii) the aggregate amount of taxes
paid or payable in cash during such period minus (iv) the aggregate amount of
Restricted Payments actually made in cash during such period to (b) Fixed
Charges of the Restricted Group for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

 

56



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower organized under the laws of any jurisdiction other than the United
States of America, any state thereof or the District of Columbia (and including
a Restricted Subsidiary of such a Subsidiary).

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds Transfer, Deposit Account Liability and Foreign LCs” means the liability
of the Borrower or any Guarantor or any Foreign Subsidiary owing to any Person
who, at the time such liability or the agreement in respect thereof arose or was
entered into, was the Administrative Agent, a Lender, or an Affiliate of the
Administrative Agent or a Lender, arising out of (a) the execution or processing
of electronic transfers of funds by automatic clearing house transfer, wire
transfer or otherwise to or from deposit accounts of the Borrower and/or
Guarantor and/or Foreign Subsidiary now or hereafter maintained with any of the
Administrative Agent, a Lender or any of their Affiliates, (b) the acceptance
for deposit or the honoring for payment of any check, draft or other item with
respect to any such deposit accounts, (c) any other deposit, disbursement, and
cash management services afforded to the Borrower or any Guarantor of any
Foreign Subsidiary by any of the Administrative Agent, a Lender or any of their
Affiliates, (d) any purchasing card or other type of credit card issued under a
separate agreement by the Administrative Agent, a Lender or any of their
Affiliates to Holdings, the Borrower or any of its Subsidiaries and (e) the
drawing under any letter of credit issued by the Administrative Agent, a Lender
or an Affiliate of the Administrative Agent or a Lender, for the account of a
Foreign Subsidiary, and any fees and expenses incurred in connection therewith.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), subject however, to Section 5.3.

“Guarantee” and “Guarantees” each is defined in Section 4.1 hereof.

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Hedging Liability” means the liability of the Borrower or any Guarantor, or any
Foreign Subsidiary that is an ECP, or any Foreign Subsidiary that is not an ECP
(solely with respect to spot foreign exchange transactions), to any Person who,
at the time the agreement giving rise to such liability

 

57



--------------------------------------------------------------------------------

was entered into, was the Administrative Agent, a Lender, or an Affiliate of the
Administrative Agent or a Lender, in respect of any interest rate and/or foreign
currency swap, exchange, cap, collar, floor, forward, future or option
agreement, or any other similar interest rate or currency hedging arrangement,
in each case not entered into for speculative purposes, as the Borrower or any
Guarantor, as the case may be, may from time to time enter into with any such
Person, other than (and excluding) all Excluded Swap Obligations.

“Holdings” is defined in the introductory paragraph of this Agreement.

“Hostile Acquisition” means the acquisition of the Equity Interests of a Person
through a tender offer or similar solicitation of the owners of such Equity
Interests which has not been approved (prior to such acquisition) by resolutions
of the Board of Directors of such Person or by similar action if such Person is
not a corporation, and as to which such approval has not been withdrawn.

“Immaterial Subordinated Debt” means Subordinated Debt the principal amount of
which does not exceed the Threshold Amount.

“Immaterial Subsidiary” means, as of any date of determination, any Domestic
Wholly-owned Subsidiary of the Borrower; provided that (i) the total assets of
all Immaterial Subsidiaries, determined in accordance with GAAP, shall not
exceed 5.0% of the Consolidated Total Assets of the Borrower and its Restricted
Subsidiaries and (ii) the EBITDA of all Immaterial Subsidiaries, calculated on a
Pro Forma Basis, shall not exceed 5.0% of the EBITDA of the Borrower and its
Restricted Subsidiaries. The Immaterial Subsidiaries as of the Closing Date are
listed on Schedule 5.1(a).

“Increased Amount Date” is defined in Section 1.16 hereof.

“Incremental Equivalent Debt” is defined in 8.7(o) hereof.

“Indebtedness for Borrowed Money” means, for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing borrowed money (including by the issuance of debt securities),
(b) all indebtedness for the deferred purchase price of property or services
(other than (i) trade accounts payable and other accrued expenses arising in the
ordinary course of business, (ii) amounts owing in respect of employee benefits,
(iii) amounts owing in respect of deferred compensation, (iv) Earnout Payments,
(v) amounts owing in respect of working capital adjustments or purchase price
adjustments in connection with any Acquisitions and (vi) royalty payments made
in the ordinary course of business), (c) all indebtedness (excluding prepaid
interest thereon) secured by any Lien upon Property of such Person, whether or
not such Person has assumed or become liable for the payment of such
indebtedness, (d) all Capitalized Lease Obligations of such Person, (e) all
obligations of such Person to purchase, redeem, retire or otherwise make a
payment with respect to any Disqualified Stock and (f) all obligations of such
Person on or with respect to letters of credit, bankers’ acceptances and other
extensions of credit whether or not representing obligations for borrowed money.
The amount of Indebtedness for Borrowed Money of any Person at any date shall be
without duplication (i) in the case of Indebtedness for Borrowed Money in which
the holder of such Indebtedness for Borrowed Money has contractually agreed to
limit its repayment to a particular asset or assets, the lesser of the fair
market value of such assets or assets as of such date and the aggregate
principal amount of such Indebtedness for Borrowed Money and (ii) in the case of
Indebtedness for Borrowed Money of others secured by a Lien to which the
property or assets owned or held by such Person is subject, the lesser of fair
market value at such date of any asset subject to a Lien securing the
Indebtedness for Borrowed Money of others and the amount of the Indebtedness for
Borrowed Money secured.

“Indemnified Person” is defined in Section 13.15 hereof.

 

58



--------------------------------------------------------------------------------

“Indemnified Taxes” means taxes (including interest and penalties thereon),
other than Excluded Taxes, imposed on or with respect to any payment made by or
on account of any obligation of any Loan Party under any Loan Document and taxes
(including interest and penalties thereon) covered by Section 13.4 hereof.

“Insolvency Laws” shall mean the Bankruptcy Code of the United States, and all
other insolvency, bankruptcy, receivership, liquidation, conservatorship,
assignment for the benefit of creditors, moratorium, rearrangement,
reorganization, or similar Legal Requirements of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Initial Class” and “Initial Classes” have the meanings specified in the
definition of “Class” in this Section 5.1

“Intellectual Property” means patents, trademarks, service marks, trade names,
trade styles, trade dress, logos, slogans, copyrights, domain names (and all
applications for registration and registrations of all of the foregoing),
software, source and object code, trade secrets, know how, and confidential
commercial and proprietary information, and all other intellectual property and
similar proprietary rights anywhere in the world.

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Restricted
Group for such period determined on a consolidated basis in accordance with
GAAP.

“Interest Period” is defined in Section 1.7 hereof.

“Investment Affiliate” means, (i) as to any Person, any other Person, other than
any Sponsor, which directly or indirectly is in control of, is controlled by, or
is under common control with such Person and is organized by such Person (or any
Person controlling such Person) primarily for making direct or indirect equity
or debt investments in the Borrower and/or other companies and (ii) as to any
individual, such individual’s child, stepchild, grandchild or more remote
descendant, parent, stepparent, grandparent, spouse, former spouse, current or
former domestic partner, sibling, mother-in-law, father-in-law, son-in-law and
daughter-in-law (including adoptive relationships), estate, heirs, permitted
assigns and any trust, partnership or other bona fide estate-planning vehicle
the only beneficiaries of which are any of the foregoing individuals or any
private foundation or fund that is controlled by any of the foregoing
individuals or any donor-advised fund of which any such individual is the donor.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” shall mean with respect to any Letter of Credit, the
Application for such Letter of Credit and any other document, agreement and
instrument entered into by the L/C Issuer and the Borrower (or any Subsidiary)
or in favor of the L/C Issuer and relating to such Letter of Credit.

“L/C Issuer” means, as the context may require, (a) each of Bank of America,
N.A. (directly or through its affiliates) and any Lender reasonably acceptable
to the Administrative Agent and Borrower which agrees to issue Letters of Credit
hereunder, with respect to Letters of Credit issued by it; (b) any other Lender
that may become an L/C Issuer pursuant to Section 1.3(g) with respect to Letters
of Credit issued by such Lender; (c) any Lender (which is not a Defaulting
Lender) appointed by the Borrower (with the consent of such Lender and the
Administrative Agent) by notice to the Lenders as a replacement

 

59



--------------------------------------------------------------------------------

for any L/C Issuer, who at the time of such appointment is a Defaulting Lender
and/or (d) collectively, all of the foregoing. Any L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by one or
more Affiliates of such L/C Issuer (and such Affiliate shall be deemed to be an
“L/C Issuer” for all purposes of the Loan Documents). In the event that there is
more than one L/C Issuer at any time, references herein and in the other Loan
Documents to the L/C Issuer shall be deemed to refer to the L/C Issuer in
respect of the applicable Letter of Credit or to all L/C Issuers, as the context
requires.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
face amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations, including all drawings under Letters of Credit. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 5.5. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP (to the extent the
ISP applies to such Letter of Credit), such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.

“L/C Sublimit” means $20,000,000, as reduced pursuant to the terms hereof.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Lenders” means and includes Bank of America, N.A., Wells Fargo Bank, National
Association and the other financial institutions party hereto as lenders as of
the Closing Date or otherwise from time to time party to this Agreement,
including each assignee Lender pursuant to Section 13.12 hereof, and unless the
context otherwise requires, the Swing Line Lender.

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” means any letter of credit issued hereunder.

“Eurodollar Rate” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property in the nature of security,
including the interests of a vendor or lessor under any conditional sale,
Capital Lease or other title retention arrangement.

“Loan” means any Revolving Loan, Swing Loan or Term Loan whether outstanding as
a Base Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of
Loan hereunder.

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guarantees and each other instrument or document
required to be executed and delivered by the Borrower or any Guarantor in favor
of the Administrative Agent or the Lenders hereunder or thereunder.

“Loan Party” means the Borrower and each Guarantor.

“Maintenance Capital Expenditures” means, for any Restricted Group Company in
respect of any period, the aggregate of all expenditures incurred by such person
during such period that, in accordance with GAAP, are or should be included in
“additions to property, plant or equipment” or similar items reflected in the
statement of cash flows of such person, including expenditures made for the
purpose of maintaining the operations of such person (such as expenditures to
purchase games (other than in connection with a store/restaurant opening),
plumbing, and kitchen equipment or ordinary course carpet replacements);
provided that, Maintenance Capital Expenditures for the Restricted Group shall
not include:

(a) expenditures to the extent they are made with proceeds of the issuance of
equity interests of, or a cash capital contribution to, a Restricted Group
Company by any parent company of the Borrower after the Closing Date,

 

60



--------------------------------------------------------------------------------

(b) capital expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such capital expenditures are
made to replace or repair such lost, destroyed, damaged or condemned assets,
equipment or other property or otherwise to acquire, maintain, develop,
construct, improve, upgrade or repair assets or properties useful in the
business of the Restricted Group Companies within 12 months of receipt of such
proceeds (or, if not made within such period of 12 months, are committed to be
made during such period, and actually made within 18 months following receipt of
such proceeds),

(c) interest capitalized during such period,

(d) expenditures that are accounted for as capital expenditures of such person
and that actually are paid for by a third party (excluding any Consolidated
Group Company) and for which no Consolidated Group Company has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other person (whether before, during or
after such period),

(e) the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided, that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Maintenance Capital
Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Maintenance Capital
Expenditures when such asset was originally acquired,

(f) the purchase price of equipment purchased during such period to the extent
the consideration therefor consists of any combination of (i) used or surplus
equipment traded in at the time of such purchase and (ii) the proceeds of a
concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business consistent with past or industry practice,

(g) Investments in respect of a Permitted Acquisition, with respect to the
portion which is included as additions to property, plant and equipment in
accordance with GAAP;

(h) the purchase of property, plant or equipment made within 12 months of the
sale of any asset to the extent purchased with the proceeds of such sale (or, if
not made within such period of 12 months, to the extent committed to be made
during such period, and actually made within 18 months following receipt of such
proceeds),

(i) any capital expenditures related to the acquisition, opening and
construction or furbishing of new Units and/or entertainment centers or
conversion or refurbishing of existing Units and/or entertainment centers, and
other expenditures associated with acquiring new games or equipment (but only to
the extent acquired in connection with the other activities described in this
clause (i)), or

 

61



--------------------------------------------------------------------------------

(j) any operating improvement initiative expenditures, project related capital
expenditures or other expenditures made with the purpose of generating a return
on investment as a result of such expenditures, including, without limitation,
expenditures in connection with full scale remodeling, logo changes, purchases
of energy management systems and/or purchases of table top ordering technology.

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Fixed Charge Coverage Ratio for any period that includes the
first, second, third or fourth fiscal quarter of Fiscal Year 2014,
(i) Maintenance Capital Expenditures for the first fiscal quarter of Fiscal Year
2014 shall be deemed to be $6,019,366, (ii) Maintenance Capital Expenditures for
the second fiscal quarter of Fiscal Year 2014 shall be deemed to be $6,703,463,
(iii) Maintenance Capital Expenditures for the third fiscal quarter of Fiscal
Year 2014 shall be deemed to be $4,155,957 and (iv) Maintenance Capital
Expenditures for the fourth fiscal quarter of Fiscal Year 2014 shall be deemed
to be $8,731,383.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, financial condition or results of operations of the Restricted Group,
taken as a whole, (b) a material and adverse effect on the rights and remedies
(taken as a whole) of the Administrative Agent under any Loan Document or (c) a
material and adverse effect on the ability of the Borrower and the Guarantors
(taken as a whole) to perform their payment obligations under any Loan Document.

“Maximum Rate” is defined in Section 13.20 of this Agreement.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgaged Properties” means, as of the Closing Date, the owned real properties
of the Loan Parties specified on Schedule 5.1(b), and shall include each other
parcel of real property thereto with respect to which a Mortgage is granted
thereafter pursuant to Section 4.3.

“Mortgages” means, collectively, any mortgages or deeds of trust delivered to
the Administrative Agent pursuant to Section 4.3 hereof.

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and Cash Equivalent proceeds received by or for such Person’s
account, net of (i) direct costs to a third party that is not an Affiliate of
such Person relating to such Disposition (including, without limitation, any
underwriting, brokerage or other customary commissions and legal, advisory and
other fees and expenses associated therewith), (ii) any taxes paid or payable by
such Person as a direct result of such Disposition, (iii) until released a
Restricted Group Company, all amounts that are set aside as a reserve (1) for
adjustments in respect of the sale price of such assets, (2) in accordance with
GAAP against any liabilities associated with such sale or casualty, (3) for the
payment of unassumed liabilities relating to the assets sold or otherwise
disposed of at the time of, or within 30 days after, the date of such sale or
other disposition and (4) for the principal amount of any Indebtedness for
Borrowed Money that is secured by the applicable asset and that is, or is
required to be, repaid in connection with such transaction or which would
otherwise be in default (including as a result of any change of control),
(b) with respect to any Event of Loss of a Person, cash and Cash Equivalent
proceeds received by or for such Person’s account (whether as a result of
payments made under any applicable insurance policy therefor or in connection
with condemnation proceedings or otherwise), net of (i) direct costs to a third
party incurred in connection with the collection of such proceeds, awards or
other payments (including, without limitation, legal, advisory and other fees
and expenses associated therewith), (ii) any taxes paid or payable by such
Person as a direct result of the collection of such proceeds or awards and
(iii) until released a Restricted Group Company, all amounts that are set aside
as a reserve for the principal amount of any Indebtedness for Borrowed Money
that is secured by the applicable asset and that is, or is required to be,
repaid in

 

62



--------------------------------------------------------------------------------

connection with such transaction or which would otherwise be in default
(including as a result of any change of control), and (c) with respect to the
incurrence or issuance of any Indebtedness for Borrowed Money, cash and Cash
Equivalent proceeds received by or for such Person’s account, net of legal
expenses, underwriting commissions and discounts, and other fees and expenses to
a third party not an Affiliate of such Person incurred as a direct result
thereof.

“Net Income” means, for any period, the net income (or loss) of the Borrower and
its Restricted Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, provided however
that the following shall be excluded from Net Income: (a) the income (or loss)
of any Person (other than a Restricted Subsidiary) (x) in which any other Person
(other than the Borrower or any Restricted Subsidiary) has an Equity Interest or
(y) that is an Unrestricted Subsidiary, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any Restricted
Subsidiaries by such Person during such period, (b) subject to Section 5.2, the
income (or loss) of any Person accrued but not received in cash by the Borrower
or any of its Restricted Subsidiaries prior to the date it becomes a Restricted
Subsidiary or is merged into or consolidated with the Borrower or any Restricted
Subsidiaries or that Person’s assets are acquired by the Borrower or any
Restricted Subsidiaries, (c) any after tax gains or losses attributable to
sales, leases or sub-leases, exclusive licenses (as licensor or sublicensor),
conveyances, transfers or other dispositions of assets or properties or returned
or surplus assets of any employee benefit plan, in each case other than in the
ordinary course of business, (d) any after-tax income or loss (including the
effect of all fees and expenses or charges relating thereto) attributable to the
refinancing, modification of or early extinguishment of indebtedness and the
termination of any Hedging Liabilities, (e)(x) any charges or expenses pursuant
to any management equity plan or stock option plan or any other management or
employee benefit plan or agreement, pension plan, any stock subscription or
shareholder agreement or any distributor equity plan or agreement and (y) any
charges, costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of Equity Interests held by management of the Borrower
and its Restricted Subsidiaries, in each case of clauses (x) and (y) of this
clause (e), to the extent that (in the case of any cash charges, costs and
expenses) such charges, costs or expenses are funded with cash proceeds
contributed to the capital of the Borrower or Net Cash Proceeds of an issuance
of Equity Interests (other than Disqualified Stock) of the Borrower, (f) any net
gain or loss resulting from currency translation gains or losses related to
currency remeasurements of indebtedness (including any net loss or gain
resulting from hedge agreements for currency exchange risk) and any foreign
currency translation gains or losses, (g) any net realized or unrealized gains
and losses resulting from obligations under hedging agreements or derivative
instruments entered into for the purpose of hedging interest rate risk and the
application of GAAP, (h) any write-off or amortization made in such period of
deferred financing costs and premiums paid or other expenses incurred directly
in connection with any early extinguishment of indebtedness, and (i) (to the
extent not included in clauses (a) through (h) above) any net extraordinary,
non-recurring or unusual gains or net extraordinary, non-recurring or unusual
losses (including costs of and payments of actual or prospective legal
settlements, fines, judgments or orders).

In addition, to the extent not already included in or reducing the Net Income of
the Borrower and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing (but without duplication) Net Income shall include
(x) the amount of business interruption insurance, so long as the Borrower has
made a determination that there exists reasonable expectation that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 365 days of the date of such event (with a
reversal in the applicable future period for any amount so included to the
extent not so reimbursed within such 365-day period) and (y) expenses, charges
or losses to the extent covered by indemnification or reimbursement provisions.

“New Revolving Credit Commitments” is defined in Section 1.16 hereof.

 

63



--------------------------------------------------------------------------------

“New Revolving Lender” is defined in Section 1.16 hereof.

“New Revolving Loans” is defined in Section 1.16 hereof.

“New Term Lender” is defined in Section 1.16 hereof.

“New Term Loan Commitments” is defined in Section 1.16 hereof.

“New Term Loan Facility” shall mean a facility providing for the borrowing of
New Term Loans.

“New Term Loans” is defined in Section 1.16 hereof.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” and “Notes” is defined in Section 1.11(d) hereof.

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of Holdings, the Borrower or any Restricted Subsidiary arising under
or in relation to any Loan Document, in each case whether now existing or
hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

“OFAC” is defined in the definition of the term “Sanctions” hereof.

“Parent Company” means, with respect to a lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the economic or voting Equity Interests of such Lender.

“Parent” means Dave & Buster’s Entertainment, Inc., a Delaware corporation.

“Participating Interest” is defined in Section 1.3(d) hereof.

“Participating Lender” is defined in Section 1.3(d) hereof.

“PATRIOT Act” is defined in Section 13.24 hereof.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Percentage” means, for any Lender, its Revolver Percentage or Term Loan
Percentage, as applicable and, where the term “Percentage” is applied on an
aggregate basis, such aggregate percentage shall be calculated by aggregating
the separate components of the Revolver Percentage and Term Loan Percentage and
expressing such components on a single percentage basis.

“Permitted Acquisition” means any Acquisition (i) that has been approved by the
Required Lenders in their sole discretion or (ii) with respect to which all of
the following conditions shall have been satisfied:

(a) after giving effect to such Acquisition, the Borrower will be in compliance
with Section 8.18;

 

64



--------------------------------------------------------------------------------

(b) the Acquisition shall not be a Hostile Acquisition;

(c) if total revenue of the Acquired Business exceeds $30,000,000 for the most
recently ended consecutive four fiscal quarter period for which financial
statements are available at the time of such Acquisition, the financial
statements of the Acquired Business shall have been audited by a nationally
recognized accounting firm (which shall include BDO USA, LLP, Grant Thornton LLP
and McGladrey LLP), or if such financial statements have not been audited by
such an accounting firm, such financial statements shall have undergone a review
by an accounting firm reasonably acceptable to the Administrative Agent;

(d) if a new Restricted Subsidiary is formed or acquired as a result of or in
connection with the Acquisition, the Borrower shall have complied with the
requirements of Section 4 and Section 8.17 hereof in connection therewith;

(e) as of the date of the definitive documentation for such Acquisition, the
Borrower would be in compliance with the financial covenants set forth in
Section 8.22 hereof, in each case calculated on a Pro Forma Basis as of the last
day of the most recent fiscal quarter for which financial statements are
available prior to the date of such definitive documentation;

(f) as of the date of the definitive documentation for such Acquisition, no
Default or Event of Default; and

(g) the Person so acquired (or the Person owning the assets so acquired) shall
become (or be) a Guarantor; provided, that this clause (g) shall not restrict
Acquisitions of such Person to the extent that such Person becomes a Guarantor,
even though such Person owns Equity Interests in Persons that are not otherwise
required to become Guarantors.

“Permitted Holders” means the Sponsor and any “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) containing one or more of the
foregoing.

“Permitted Liens” means Liens permitted under Section 8.8 hereof.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
indebtedness of such Person (the “Refinanced Debt”); provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the indebtedness so
modified, refinanced, refunded, renewed, replaced, exchanged or extended except
by an amount equal to unpaid accrued interest and premium thereon plus other
reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder and as otherwise permitted to be incurred or issued
pursuant to Section 8.7, (b) other than with respect to indebtedness permitted
pursuant to Sections 8.7(h) and (l), such modification, refinancing, refunding,
renewal, replacement, exchange or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
indebtedness being modified, refinanced, refunded, renewed, exchanged or
extended, (c) if the indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended is contractually subordinated in right of
payment to the Obligations and/or is secured by a Lien that is junior to the
Lien securing the Obligations, such modification, refinancing, refunding,
renewal, exchange or extension is contractually subordinated in right of payment
to the Obligations and/or is secured by a Lien that is junior to the Lien
securing the Obligations on terms at least as favorable to the Lenders as those
contained in the documentation governing the indebtedness being

 

65



--------------------------------------------------------------------------------

modified, refinanced, refunded, renewed, replaced, exchanged or extended, taken
as a whole, (d) such modification, refinancing, refunding, renewal, replacement,
exchange or extension is incurred solely by the Person or Persons who are the
obligors on the indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended or would otherwise be permitted to incur such
indebtedness (including any guarantors thereof to the extent of any guarantees
thereof permitted pursuant to Section 8.7 and Section 8.9), (e) such
indebtedness shall be unsecured if the indebtedness being modified, refinanced,
refunded, renewed, replaced, exchanged or extended is unsecured (other than
Permitted Liens), (f) such indebtedness is not secured by any additional
property or collateral other than (i) property or collateral securing the
indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, (ii) after-acquired property that is affixed or incorporated into
the property covered by the Lien securing such indebtedness, (iii) Permitted
Liens, (iv) accessions, proceeds and products thereof and (v) to the extent
securing assets financed by the same counterparty or its affiliate, (g) if any
Liens securing the indebtedness being modified, refinanced, refunded, renewed,
replaced, exchanged or extended is secured by the Collateral on a second
priority (or other junior priority) basis to the Liens securing the Obligations,
the Liens securing such indebtedness shall be secured by the Collateral on a
second priority (or other junior priority) basis to the Liens securing the
Obligations on terms that are at least as favorable to the Secured Creditors as
those contained in the documentation governing the indebtedness being modified,
refinanced, refunded, renewed, replaced, exchanged or extended, taken as a whole
and (h) at the time of such modification, refinancing, refunding, renewal,
replacement, exchange or extension of such indebtedness (other than in respect
of Capital Lease Obligations, purchase money indebtedness or other indebtedness
of the type permitted to be incurred pursuant to Section 8.7(b)), no Event of
Default shall have occurred and be continuing or result therefrom.

“Permitted Surviving Debt” means such indebtedness listed on Schedule 8.7.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

“Platform” shall mean IntraLinks, SyndTrak, ClearPar or a substantially similar
electronic transmission system.

“Premises” means the real property owned or leased by the Borrower or any
Restricted Subsidiaries, including without limitation the real property and
improvements thereon owned by the Borrower or any Restricted Subsidiaries
subject to the Lien of the Mortgages or any other Collateral Documents.

“Pro Forma Basis” or “pro forma effect” means, with respect to any determination
of the Secured Leverage Ratio, the Total Leverage Ratio, the Fixed Charge
Coverage Ratio, Consolidated Total Assets or the calculation of any other
financial ratio or test hereunder (including, in each case, component
definitions thereof) that all Subject Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement (or, in the case of
Consolidated Total Assets, as of the last day of such period) with respect to
any ratio or test for which such calculation is being made: (a) income statement
items (whether positive or negative)

 

66



--------------------------------------------------------------------------------

attributable to the property or Person subject to such Subject Transaction,
(i) in the case of a disposition of a Restricted Subsidiary or all or
substantially all of the assets of a Restricted Subsidiary (or any business or
division of the Borrower or any Restricted Subsidiary) or any designation of a
Restricted Subsidiary as an Unrestricted Subsidiary, shall be excluded, and
(ii) in the case of a Permitted Acquisition, investment or Subsidiary
Redesignation described in the definition of the term “Subject Transaction”,
shall be included, (b) any incurrence, retirement or repayment by the Borrower
or any of its Restricted Subsidiary Subsidiaries of indebtedness; provided that
in the case of this clause (b), (x) if such indebtedness has a floating or
formula rate, such indebtedness shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such indebtedness at the
relevant date of determination (taking into account any interest hedging
arrangements applicable to such indebtedness), (y) interest on any obligations
with respect to Capital Leases shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such obligation in accordance with GAAP and (z) interest on any indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a Eurocurrency interbank offered rate or other rate shall
be determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as such Borrower or Restricted Subsidiary
may designate and (c) the acquisition of any Consolidated Total Assets, whether
pursuant to any Subject Transaction or any Person becoming a Restricted
Subsidiary or merging, amalgamating or consolidating with or into the Borrower
or any of its Restricted Subsidiaries; provided that, the foregoing pro forma
adjustments described in clause (a) above may be applied to any such ratio or
test solely to the extent that such adjustments are consistent with the
definition of “EBITDA.”

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent consolidated balance sheet of such Person under GAAP.

“Public Company Costs” means (a) costs, expenses and disbursements associated
with, related to or incurred in anticipation of, or preparation for compliance
with (x) the requirements of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, (y) the provisions of the
Securities Act and the Exchange Act, as applicable to companies with equity or
debt securities held by the public, and (z) the rules of national securities
exchange companies with listed equity or debt securities, (b) costs and expenses
associated with investor relations, shareholder meetings and reports to
shareholders or debtholders and listing fees, and (c) directors’ and officers’
compensation, fees, indemnification, expense reimbursement (including legal and
other professional fees, expenses and disbursements), and insurance.

“Public Lenders” means certain of the Lenders who may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an ECP under the
Commodity Exchange Act or any regulations promulgated thereunder and can cause
another Person to qualify as an “eligible contract participant.”

“Qualifying Restaurant Lease Obligations” means, for any Person, any lease for a
Unit by such Person as lessee which in accordance with GAAP is an operating
lease of such Person, it being understood and agreed that, any lease for a Unit
which is (or would be) classified and accounted for as operating leases on a
basis consistent with the accounting treatment reflected in the audited
financial statements for Parent and its Subsidiaries for the fiscal year ended
February 1, 2015, which might be

 

67



--------------------------------------------------------------------------------

capitalized (and recognized as a liability on the balance sheet), shall instead
be classified and accounted for as an operating lease for all purposes of the
this Agreement (including for purposes of the financial ratios and other
financial calculations, the amount and utilization of any “basket” and whether
any lease should be treated as a capital lease and the amount of any Capitalized
Lease Obligations), regardless of any change in GAAP or the application or
interpretation thereof (and disregarding the cumulative effect of changes in
accounting principles).

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq.

“Reference Period” means any period of four consecutive fiscal quarters.

“Refinancing” is defined in the definition of the term “Transactions” hereof.

“Refinance” is defined in Section 1.20(a) hereof.

“Refinancing Effective Date” is defined in Section 1.20(a) hereof.

“Refinancing Term Lender” is defined in Section 1.20(a) hereof.

“Refinancing Term Loan Amendment” is defined in Section 1.20(a) hereof.

“Refinancing Term Loan Series” is defined in Section 1.20(a) hereof.

“Refinancing Term Loans” is defined in Section 1.20(a) hereof.

“Register” is defined in Section 13.12(b) hereof.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“Related Fund” means a fund, money market account, investment account or other
account managed by a Lender or an Affiliate of such Lender or its investment
manager.

“Related Person” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Replacement L/C Issuer” means with respect to any Replacement Revolving
Facility, one or more Replacement Revolving Lenders thereunder from time to time
designated by the Borrower as the Replacement L/C Issuer under such Replacement
Revolving Facility with the consent of such Replacement Revolving Lender and the
Administrative Agent.

“Replacement L/C Obligations” means at any time with respect to any Replacement
Revolving Facility, an amount equal to the U.S. Dollar Equivalent of sum of
(a) the then aggregate undrawn and unexpired amount of the then outstanding
Replacement Letters of Credit under such Replacement Revolving Facility and
(b) the aggregate amount of drawings under the Replacement Letters of Credit
under such Replacement Revolving Facility that have not then been reimbursed.

 

68



--------------------------------------------------------------------------------

“Replacement Letter of Credit” means any letter of credit issued pursuant to a
Replacement Revolving Facility.

“Replacement Revolving Commitment Series” is defined in Section 1.20(b) hereof.

“Replacement Revolving Credit Amendment” is defined in Section 1.20(b) hereof.

“Replacement Revolving Credit Commitments” is defined in Section 1.20(b) hereof.

“Replacement Revolving Credit Effective Date” is defined in Section 1.20(b)
hereof.

“Replacement Revolving Credit Percentage” means as to any Replacement Revolving
Lender at any time under any Replacement Revolving Facility, the percentage
which such Lender’s Replacement Revolving Credit Commitment under such
Replacement Revolving Facility then constitutes of the aggregate Replacement
Revolving Credit Commitments under such Replacement Revolving Facility (or, at
any time after such Replacement Revolving Credit Commitments shall have expired
or terminated, the percentage which the aggregate amount of such Lender’s
Replacement Revolving Extensions of Credit then outstanding pursuant to such
Replacement Revolving Facility constitutes of the amount of the aggregate
Replacement Revolving Extensions of Credit then outstanding pursuant to such
Replacement Revolving Facility).

“Replacement Revolving Extensions of Credit” means as to any Replacement
Revolving Lender at any time under any Replacement Revolving Facility, an amount
equal to the sum of (a) the aggregate principal amount of all Replacement
Revolving Loans made by such Lender pursuant to such Replacement Revolving
Facility then outstanding, (b) such Lender’s Replacement Revolving Credit
Percentage of the outstanding Replacement L/C Obligations under any Replacement
Letters of Credit under such Replacement Revolving Facility and (c) such
Lender’s Replacement Revolving Credit Percentage of the Replacement Swing Loans
then outstanding under such Replacement Revolving Facility.

“Replacement Revolving Facility” means each Replacement Revolving Commitment
Series of Replacement Revolving Credit Commitments and the Replacement Revolving
Extensions of Credit made hereunder.

“Replacement Revolving Lender” is defined Section 1.20(b) hereof.

“Replacement Revolving Loans” is defined in Section 1.20(b) hereof.

“Replacement Swing Line Lender” means with respect to any Replacement Revolving
Facility, any Replacement Revolving Lender thereunder from time to time
designated by the Borrower as the Replacement Swing Line Lender under such
Replacement Revolving Facility with the consent of such Replacement Revolving
Lender and the Administrative Agent.

“Replacement Swing Loans” means any swing loan made to the Borrower pursuant to
a Replacement Revolving Facility.

“Required Initial Class Lenders” means, as of the date of determination thereof,
Initial Class Lenders whose outstanding Loans and interests in Letters of
Credit, Unused Revolving Credit Commitments and unused Term Loan Commitments
under the applicable Initial Classes, if any, constitute more than 50% of the
sum of the total outstanding Loans, interests in Letters of Credit, Unused
Revolving Credit Commitments and unused Term Loan Commitments, if any, of the
Initial Class Lenders under the

 

69



--------------------------------------------------------------------------------

Initial Classes (voting together as a single Class); provided that, the
calculation of “Required Initial Class Lenders” shall not include any Defaulting
Lender for any purpose under this Agreement (including, without limitation,
Section 13.13 with respect to any amendment or waiver requested by the
Borrower); and provided further that, the amount of any participation in any
Swing Loan and unreimbursed L/C drawings that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Initial Class Lender that is the Swing Line Lender or
L/C Issuer, as the case may be, in making such determination.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments and unused Term Loan Commitments, if any, constitute more than 50%
of the sum of the total outstanding Loans, interests in Letters of Credit and
Unused Revolving Credit Commitments and unused Term Loan Commitments, if any, of
the Lenders; provided, however, that the calculation of “Required Lenders” shall
not include any Defaulting Lender for any purpose under this Agreement
(including, without limitation, Section 13.13 with respect to any amendment or
waiver requested by the Borrower); and provided, further that the amount of any
participation in any Swing Loan and unreimbursed L/C drawings that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination

“Required Prepayment Date” is defined in Section 1.9(e) hereof.

“Required Revolving Lenders” means, as of the date of determination thereof,
Revolving Lenders whose outstanding Revolving Loans and interests in Letters of
Credit and Unused Revolving Credit Commitments, if any, constitute more than 50%
of the sum of the total outstanding Revolving Loans, interests in Letters of
Credit and Unused Revolving Credit Commitments, if any, of the Revolving
Lenders; provided, however, that the calculation of “Required Revolving Lenders”
shall not include any Defaulting Lender for any purpose under this Agreement
(including, without limitation, Section 13.13 with respect to any amendment or
waiver requested by the Borrower).

“Reserve Regulations” is defined in the definition of the term “Statutory
Reserves” hereof.

“Restaurant Capital Lease” means, for any Person, any lease for a Unit by such
Person as lessee which in accordance with GAAP is required to be capitalized on
the balance sheet of such Person.

“Restricted Amount” is defined in Section 1.9(d) hereof.

“Restricted Group” means, at any date and for (or for a pertinent portion of)
any period, the Borrower and its Restricted Subsidiaries.

“Restricted Group Company” means at any date and for (or for a pertinent portion
of) any period a Person which is a member of the Restricted Group.

“Restricted Payments” is defined in Section 8.12 hereof.

“Restricted Subsidiary” means, at any date and for (or for a pertinent portion
of) any period, any Subsidiary of the Borrower which is not an Unrestricted
Subsidiary.

“Revaluation Date” means, with respect to any Letter of Credit denominated in an
Eligible Foreign Currency, (a) the date of issuance thereof, (b) the date of
each amendment thereto having the effect of increasing the amount thereof,
(c) the last Business Day of each calendar month, and (d) each additional date
as the Administrative Agent shall specify.

 

70



--------------------------------------------------------------------------------

“Revolver Percentage” means, for each Lender, the percentage of the total
Revolving Credit Commitments represented by such Revolving Lender’s Revolving
Credit Commitment or, if the Revolving Credit Commitments have been terminated,
the percentage held by such Lender (including through Participating Interests in
Reimbursement Obligations) of the aggregate principal amount of all Revolving
Loans and the U.S. Dollar Equivalent of all L/C Obligations then outstanding.

“Revolving Credit Commitment” means, as to any Revolving Lender, the obligation
of such Revolving Lender to make Revolving Loans, and to participate in Swing
Loans and Letters of Credit issued for the account of the Borrower hereunder in
an aggregate principal or face amount at any one time outstanding not to exceed
the amount set forth opposite such Revolving Lender’s name on Schedule 1
attached hereto and made a part hereof, as the same may be reduced or modified
at any time or from time to time pursuant to the terms hereof, and shall include
New Revolving Credit Commitments, if any, of such Revolving Lender, and Extended
Revolving Credit Commitments, if any, of such Revolving Lender and Replacement
Revolving Credit Commitments, if any, of such Revolving Lender and “Revolving
Credit Commitments” means such commitments of all Revolving Lenders in the
aggregate. The Borrower and the Revolving Lenders acknowledge and agree that the
Revolving Credit Commitments of the Revolving Lenders aggregate $350,000,000 on
the Closing Date.

“Revolving Credit Commitment Extension Amendment” is defined in Section 1.19(c)
hereof.

“Revolving Credit Commitment Extension Election” is defined in Section 1.19(b)
hereof.

“Revolving Credit Commitment Extension Request” is defined in Section 1.19(a)
hereof.

“Revolving Credit Facility” means the credit facility for making Revolving
Loans, Swing Loans and issuing Letters of Credit described in Sections 1.2, 1.3
and 1.15 hereof and each separate Class of Revolving Credit Commitments
established in connection with the making or increase, as applicable, of New
Revolving Credit Commitments pursuant to Section 1.16, Extended Revolving Credit
Commitments pursuant to a Revolving Credit Extension Amendment as contemplated
by Section 1.19 and Replacement Revolving Credit Commitments pursuant a
Replacement Revolving Credit Amendment as contemplated by Section 1.20.

“Revolving Credit Termination Date” means May 15, 2020, or such earlier date on
which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.13, 9.2 or 9.3 hereof; provided, that any reference to Revolving
Credit Termination Date with respect to (x) any New Revolving Credit Commitments
shall be the final maturity date as specified in the applicable Commitment
Amount Increase Notice, (y) Extended Revolving Credit Commitments shall be the
final maturity date as specified in the applicable Revolving Credit Commitment
Extension Request and (z) any Replacement Revolving Credit Commitments shall be
the final maturity date as specified in the Replacement Revolving Credit
Amendment.

“Revolving Lender” means any Lender with a Revolving Credit Commitment or
holding Revolving Loans or participating in L/C Obligations or Swing Loans.

“Revolving Loan” is defined in Section 1.2 hereof and includes any Revolving
Loans advanced pursuant to the Revolving Credit Commitments in effect on the
Closing Date, any New Revolving Loans advanced pursuant to Section 1.16 hereof,
any Extended Revolving Loans established pursuant to Section 1.19 hereof and any
Replacement Revolving Loans advanced pursuant to Section 1.20 hereof and, as so
defined, includes a Base Rate Loan or a Eurodollar Loan, each of which is a
“type” of Revolving Loan hereunder.

 

71



--------------------------------------------------------------------------------

“Revolving Note” is defined in Section 1.11(d) hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The McGraw
Hill Companies, Inc.

“Sanction(s)” means sanction administered or enforced by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”).

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions;

“Secured Creditor” shall have the meaning assigned to such term in the Security
Agreement.

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(i)(x) Total Funded Debt of the Borrower and its Restricted Subsidiaries as of
such date, in each case, that is secured on a pari passu basis with the Credit
Facilities, minus (y) unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries (or cash and Cash Equivalents restricted in favor of
any Lender or any Agent for the benefit of the Lenders) in excess of the
Unrestricted Cash Threshold, determined in accordance with GAAP, at such date to
(ii) EBITDA of the Borrower and its Restricted Subsidiaries for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.

“Secured Obligation” shall have the meaning assigned to such term in the
Security Agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Security Agreement” means that certain Security Agreement dated as of the
Closing Date among the Borrower, the Guarantors and the Collateral Agent.

“Seller Debt” means indebtedness of the Borrower payable to the sellers of any
company acquired in any Acquisition permitted hereunder; provided, however, that
such debt shall be unsecured.

“Solvent” means, with respect to Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, that as of the date of determination, (a) the
sum of the debt (including contingent liabilities) of Holdings, the Borrower and
its Restricted Subsidiaries, taken as a whole, does not exceed the present fair
value of the assets of Holdings, the Borrower and its Restricted Subsidiaries,
taken as a whole, (b) the present fair saleable value of the assets of Holdings,
the Borrower and its Restricted Subsidiaries, taken as a whole, is not less than
the amount that will be required to pay the probable liabilities (including
contingent liabilities) of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured; (iii) the capital of Holdings, the Borrower and its Restricted
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of Holdings, the Borrower and its Restricted Subsidiaries, taken as a
whole, as contemplated as of such date of determination; and (iv) Holdings, the
Borrower and its Restricted Subsidiaries, taken as a whole, do not intend to
incur, or believe that they will incur, debts (including current obligations and
contingent liabilities) beyond their ability to pay such debt as they mature in
the ordinary course of business. For purposes of this definition, the amount of
any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

72



--------------------------------------------------------------------------------

“Sponsor” means Oak Hill Capital Partners III, L.P., Oak Hill Capital Management
Partners III, L.P., Oak Hill Capital Management, LLC and OHCP GenPar III, L.P.
or any of them, and its Affiliates (other than Affiliates (including Holdings
and its Subsidiaries) that are portfolio companies of the Sponsor).

“Statutory Reserves” is defined in Section 1.4(b) hereof.

“Statutory Subsidiary” means any Subsidiary of the type described in clauses
(iii) and (iv) of the proviso in Section 4.1.

“Subject Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or other acquisition of all or substantially all
of the assets of, or of any business or division of a Person, (c) the
acquisition of in excess of 50% of the Equity Interests of a Person (including,
at the Borrower’s option, acquisitions of Equity Interests increasing the
ownership of the Borrower or a Restricted Subsidiary in such Restricted
Subsidiary) or otherwise causing any Person to become a Restricted Subsidiary,
(d) the merger, consolidation or other combination with any Person (other than a
Restricted Subsidiary), (e) any disposition of a Restricted Subsidiary or all or
substantially all of the assets of a Restricted Subsidiary (or any business or
division of the Borrower or any Restricted Subsidiary) not prohibited by this
Agreement, (f) the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary or any Subsidiary Redesignation or (g) any other event that by the
terms of the Loan Documents requires pro forma compliance with a test or
covenant hereunder or requires such test or covenant to be calculated on a Pro
Forma Basis.

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations pursuant to
subordination provisions approved in writing (which approval shall not be
unreasonably delayed or withheld) by the Administrative Agent and is otherwise
pursuant to documentation which contains interest rates, payment terms,
maturities, amortization schedules, covenants, defaults, remedies and other
material terms that are customary for similar subordinated debt of similarly
situated companies.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Subsidiary Redesignation” is defined in the definition of the term
“Unrestricted Subsidiary” hereof.

“Successor Holdings” is defined in Section 8.23 hereof.

“Swap Obligation” means with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Facility” means the credit facility for making one or more Swing
Loans described in Section 1.15 hereof.

 

73



--------------------------------------------------------------------------------

“Swing Line Lender” means Bank of America, N.A., in its capacity as provider of
Swing Loans, or any successor swing line lender hereunder.

“Swing Line Sublimit” means $10,000,000, as reduced pursuant to the terms
hereof.

“Swing Loan” and “Swing Loans” each is defined in Section 1.15 hereof.

“Swing Loan Notice” means a notice of a Swing Loan Borrowing pursuant to
Section 1.15(c), which shall be substantially in the form of Exhibit K or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approve by the
Administrative Agent), appropriately completed and signed by an Authorized
Representative of the Borrower.

“Swing Note” is defined in Section 1.11 hereof.

“Term Credit Facility” means the credit facility for the Term Loans described in
Section 1.1 hereof and each separate Class of Term Loans established in
connection with the making or increase, as applicable, of New Term Loans
pursuant to Section 1.16, Extended Term Loans pursuant to a Term Loan Extension
Amendment as contemplated by Section 1.18 hereof and Refinancing Term Loans
pursuant to a Refinancing Term Loan Amendment as contemplated by Section 1.20
hereof (other than any such New Term Loans which, in accordance with
Section 1.16, are added to an existing Term Credit Facility).

“Term Loan” is defined in Section 1.1 hereof and includes the Term Loans
advanced on the Closing Date, any New Term Loans advanced pursuant to
Section 1.16 hereof, any Extended Term Loans established pursuant to
Section 1.18 hereof and any Refinancing Term Loans advanced pursuant to
Section 1.20 hereof, and, as so defined, includes a Base Rate Loan or a
Eurodollar Loan, each of which is a “type” of Term Loan hereunder.

“Term Loan Commitment” means, as to any Term Loan Lender, the obligation of such
Term Loan Lender to make its Term Loan on the Closing Date in the principal
amount not to exceed the amount set forth opposite such Term Loan Lender’s name
on Schedule 1 attached hereto and made a part hereof, New Term Loans, if any,
pursuant to Section 1.16 hereof, Extended Term Loans, if any, pursuant to
Section 1.18 and Refinancing Term Loans, if any, pursuant to Section 1.20 hereof
and “Term Loan Commitments” means such commitments of all Term Loan Lenders in
the aggregate. The Borrower and the Term Loan Lenders acknowledge and agree that
the Term Loan Commitments of the Term Loan Lenders aggregate $150,000,000 on the
Closing Date.

“Term Loan Extension Amendment” is defined in Section 1.18(c) hereof.

“Term Loan Extension Election” is defined in Section 1.18(b) hereof.

“Term Loan Extension Request” is defined in Section 1.18(a) hereof.

“Term Loan Lender” means any Lender with a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Percentage” means, for each Lender, the percentage of the Term Loan
Commitments of any Class represented by such Lender’s Term Loan Commitment of
such Class or, if such Term Loan Commitments have been terminated or have
expired, the percentage held by such Lender of the aggregate principal amount of
all Term Loans of such Class then outstanding.

 

74



--------------------------------------------------------------------------------

“Term Note” is defined in Section 1.11 hereof.

“Threshold Amount” means $15,000,000.

“Total Consideration” means, with respect to an Acquisition, the sum (without
duplication) of (a) cash paid as consideration by the Borrower and its
Restricted Subsidiaries to the seller in connection with such Acquisition,
(b) indebtedness payable by the Borrower and its Restricted Subsidiaries to the
seller in connection with such Acquisition not constituting Earnout Payments,
(c) the present value of future payments which are required to be made by the
Borrower and its Restricted Subsidiaries over a period of time and are not
contingent upon the Borrower or any of its Restricted Subsidiaries meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Alternate Base Rate), but only to the
extent not included in clause (a) or (b) above, (d) the amount of indebtedness
assumed by the Borrower and its Restricted Subsidiaries in connection with such
Acquisition minus (e) the aggregate proceeds of sales or issuances of Equity
Interests and/or the amount of equity contributions made to the Borrower the
proceeds of which are used substantially contemporaneously with such
contribution to fund all or a portion of the cash purchase price (including
deferred payments) of such Acquisition minus (f) any cash and Cash Equivalents
on the balance sheet immediately prior to closing of the Acquired Business
acquired as part of the applicable Acquisition (except to the extent that such
cash and Cash Equivalents were directly or indirectly funded or financed by the
Borrower, any Guarantor, any Restricted Subsidiary); provided that Total
Consideration shall not include any consideration or payment paid by the
Borrower or its Restricted Subsidiaries directly in the form of Equity Interests
of the Borrower or any direct or indirect parent company.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of all Indebtedness for Borrowed Money of the Borrower
and the Restricted Subsidiaries at such time pursuant to clauses (a), (b) and
(d) of the definition thereof. For the avoidance of doubt, Total Funded Debt
shall not include any Qualifying Restaurant Lease Obligations

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(i)(x) Total Funded Debt of the Borrower and its Restricted Subsidiaries as of
such date, minus (y) unrestricted cash and Cash Equivalents of the Borrower and
its Restricted Subsidiaries (or cash and Cash Equivalents restricted in favor of
any Lender or any Agent for the benefit of the Lenders) in excess of the
Unrestricted Cash Threshold, determined in accordance with GAAP, at such date to
(ii) EBITDA of the Borrower and its Restricted Subsidiaries for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.

“Transaction Costs” is defined in the definition of the term “Transactions”
hereof.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party
and the making of the Borrowings hereunder, (b) the payment of all amounts due
or outstanding under or in respect of, and the termination of the Existing
Credit Facilities (the “Refinancing”) and (c) the payment of all fees, premiums,
expenses and other transaction costs incurred in connection with the foregoing
transactions (including to fund any upfront fees or original issue discount or
premiums) (the “Transaction Costs”).

“Type” shall mean, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time
(except as otherwise specified) in any applicable state or jurisdiction.

 

75



--------------------------------------------------------------------------------

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Undisclosed Administration” means in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender is subject to home jurisdiction supervision if applicable law
requires that such appointment is not to be publicly disclosed.

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

“Unit” means a particular restaurant and/or entertainment center at a particular
location that is owned or operated by the Borrower or one of its Restricted
Subsidiaries or that is operated by a franchisee of the Borrower or one of its
Restricted Subsidiaries.

“Unrestricted Cash Threshold” means $20,000,000.

“Unrestricted Subsidiary” means at any date and for (or for a pertinent portion
of) any period is (i) any Subsidiary of the Borrower identified on Schedule
5.1(c), (ii) any Subsidiary of the Borrower that is designated by the Borrower
as an Unrestricted Subsidiary by written notice to the Administrative Agent and
(iii) any Subsidiary of any Person described in clauses (i) and (ii); provided,
that the Borrower shall only be permitted to so designate a new Unrestricted
Subsidiary after the Closing Date so long as (a) no Default or Event of Default
has occurred and is continuing or would result therefrom, (b) immediately after
giving effect to such designation (as well as all other such designations
previously consummated after the first day of such Reference Period ended on or
before the date of such designation), the Borrower shall be in compliance with
the financial covenants set forth in Section 8.22 hereof, calculated on a Pro
Forma Basis, giving effect to such designation, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by the Borrower or any
Restricted Subsidiary) solely through investments permitted by, and in
compliance with, Section 8.9 and (d) without duplication of clause (c), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as investments pursuant to Section 8.9. The
Borrower may designate any Unrestricted Subsidiary to be a Restricted Subsidiary
for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided
that (i) no Default or Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effect to such Subsidiary
Redesignation (as well as all other Subsidiary Redesignations previously
consummated after the first day of such Reference Period), the Borrower shall be
in compliance with the financial covenants set forth in Section 8.22 hereof,
calculated on a Pro Forma Basis, giving effect to such Subsidiary Redesignation,
and (iii) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by an Authorized Representative of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (i) through (iii), inclusive, and containing the calculations
and information required by the preceding clause (ii). To the extent prohibited
by Section 8 hereof, (x) no Unrestricted Subsidiary shall have any Indebtedness
for Borrowed Money that is recourse, directly or indirectly, to the Borrower or
any Restricted Subsidiary; (y) none of Holdings, the Borrower nor any Restricted
Subsidiary shall have any direct or indirect obligation (I) to subscribe for
additional Equity Interests of such Unrestricted Subsidiary or its Subsidiaries
or (II) to maintain or preserve such Unrestricted Subsidiary’s financial
condition or to cause such Unrestricted Subsidiary to achieve any specified
levels of operating results; and (z) such Unrestricted Subsidiary shall

 

76



--------------------------------------------------------------------------------

not guarantee or otherwise provide credit support after the time of such
designation for any Indebtedness for Borrowed Money of Holdings, the Borrower or
any of its Restricted Subsidiaries. No Unrestricted Subsidiary may be
re-designated a Restricted Subsidiary within any period of four consecutive
fiscal quarters immediately following the designation of such Restricted
Subsidiary as an Unrestricted Subsidiary, and, once re-designated a Restricted
Subsidiary, may not again be designated as an Unrestricted Subsidiary and
(ii) if at any time any Unrestricted Subsidiary would fail to meet the foregoing
requirements as an Unrestricted Subsidiary, it shall thereafter cease to be an
Unrestricted Subsidiary for all purposes of this Agreement.

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and U.S. Dollar Equivalent of all L/C
Obligations.

“U.S. Dollar Equivalent” means (a) the amount of any Letter of Credit
denominated in U.S. Dollars, and (b) in relation to any Letter of Credit
denominated in Canadian Dollars, the amount of U.S. Dollars which would be
realized by converting Canadian Dollars into U.S. Dollars at the exchange rate
quoted to the Administrative Agent, at approximately 11:00 a.m. (London time)
three Business Days prior (i) to the date on which a computation thereof is
required to be made and (ii) to any Revaluation Date, in each case, by major
banks in the interbank foreign exchange market for the purchase of U.S. Dollars
for Canadian Dollars and (c) in relation to any Letter of Credit denominated in
any currency other than U.S. Dollars or Canadian Dollars, the amount of U.S.
Dollars that would be realized by converting such other currency into U.S.
Dollars at the exchange rate quoted to the Administrative Agent, at
approximately 11:00 a.m. (local time) three Business Days prior (i) to the date
on which a computation thereof is required to be made and (ii) to any
Revaluation Date, in each case, by major banks in the interbank foreign exchange
market for the purchase of U.S. Dollars for such other currency.

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

“Voting Stock” of any Person means Equity Interests of any class or classes
(however designated) having ordinary power for the election of directors or
other similar governing body of such Person.

“Waivable Mandatory Prepayment” is defined in Section 1.9(e) hereof.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness for
Borrowed Money at any date, the number of years obtained by dividing: (a) the
sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (b) the then
outstanding principal amount of such Indebtedness for Borrowed Money.

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

“Wholly-owned Subsidiary” means a Restricted Subsidiary of which all of the
issued and outstanding shares of capital stock (other than directors’ qualifying
shares as required by law) or other Equity Interests are owned by the Borrower
and/or one or more Wholly-owned Subsidiaries within the meaning of this
definition.

Section 5.2 Interpretation. (a) The foregoing definitions are equally applicable
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be

 

77



--------------------------------------------------------------------------------

construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Loan Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, amended and restated, supplemented or otherwise modified or
extended or renewed (subject to any restrictions on such amendments,
restatements, amendments and restatements, supplements or modifications set
forth herein, if any), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and permitted assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, subsections, paragraphs,
clauses, Exhibits and Schedules shall be construed to refer to Articles,
Sections, subsections, paragraphs and clauses of, and Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.” All references to time of day herein
are references to New York, New York time unless otherwise specifically
provided.

(b) Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement.

(c) Notwithstanding anything to the contrary herein, financial ratios and tests
(including the Secured Leverage Ratio, the Total Leverage Ratio, the Fixed
Charge Coverage Ratio and the amount of Consolidated Total Assets) contained in
this Agreement that are calculated with respect to any Reference Period during
which any Subject Transaction occurs shall be calculated with respect to such
Reference Period and such Subject Transaction on a Pro Forma Basis. Further, if
since the beginning of any such Reference Period and on or prior to the date of
any required calculation of a financial ratio or test (including the Secured
Leverage Ratio, the Total Leverage Ratio, the Fixed Charge Coverage Ratio and
the amount of Consolidated Total Assets) (x) a Subject Transaction shall have
occurred or (y) any Person that subsequently became a Restricted Subsidiary or
was merged, amalgamated or consolidated with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Reference Period shall have
made any Subject Transaction, then, in each case, any applicable financial ratio
or test (including the Secured Leverage Ratio, the Total Leverage Ratio, the
Fixed Charge Coverage Ratio and the amount of Consolidated Total Assets) shall
be calculated on a Pro Forma Basis for such Reference Period as if such Subject
Transaction occurred at the beginning of the applicable Reference Period (it
being understood, for the avoidance of doubt, that solely for purposes of
calculating quarterly compliance with the financial covenants set forth in
Section 8.22, the date of the required calculation shall be the last day of the
Reference Period and Subject Transactions occurring thereafter shall not be
taken into account).

(d) For purposes of determining the permissibility of any action, change,
transaction or event that by the terms of the Loan Documents requires a
calculation of any financial ratio or test (including the Secured Leverage
Ratio, the Total Leverage Ratio, the Fixed Charge Coverage Ratio, the amount of
EBITDA or the amount of Consolidated Total Assets), such financial ratio or test
shall be calculated at the time such action is taken, such change is made, such
transaction is consummated or such

 

78



--------------------------------------------------------------------------------

event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred as a result of such action, change, transaction or event
solely as a result of a change in the component elements used in calculating
such financial ratio or test that occurs after the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be.

(e) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, Section 8.22, any Secured Leverage
Ratio test, any Total Leverage Ratio test and/or any Fixed Charge Coverage Ratio
test) (any such amounts, the “Fixed Amounts”) substantially concurrently with
any amounts incurred or transactions entered into (or consummated) in reliance
on a provision of this Agreement that requires compliance with a financial ratio
or test (including, without limitation, Section 8.22, any Secured Leverage Ratio
test, any Total Leverage Ratio test and/or any Fixed Charge Coverage Ratio test)
(any such amounts, the “Incurrence-Based Amounts”), it is understood and agreed
that the Fixed Amounts shall be disregarded in the substantially concurrent
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts.

Section 5.3 Accounting Principles. Unless otherwise specified herein and except
with respect to the financial statements required to be delivered pursuant to
Section 8.5, all accounting terms used herein shall be interpreted and all
accounting determinations hereunder (including financial ratios and other
financial calculations, including the amount and utilization of any “basket” and
whether any lease should be treated as a Capital Lease and the amount of any
Capitalized Lease Obligations for purposes of this Agreement) shall be made, in
accordance with GAAP and the application thereof as in effect on February 1,
2015 (including disregarding any cumulative effect of any change in accounting
principles); provided that, if at any time any change in GAAP or the application
thereof would affect the operation thereof on any provision of any Loan Document
and the Borrower shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such provision to preserve the original
intent thereof in light of such change in GAAP or the application thereof
(subject to the approval of the Required Lenders, not to be unreasonably
withheld or delayed); and provided, further that, (i) until so amended, such
provision shall continue to be interpreted in accordance with GAAP and the
application thereof prior to such change therein regardless of whether any such
request is given before or after such change in GAAP or in the application
thereof and (ii) it is agreed that such amendment to effectuate such changes
shall not require the payment of any amendment or similar fees to the
Administrative Agent or the Lenders. For purposes of this Agreement,
computations and determinations in respect of Indebtedness for Borrowed Money
and Interest Expense shall disregard the effect of Accounting Standards
Codification No. 480 as it relates to qualified capital stock other than
Disqualified Stock.

Section 5.4 Determination of Compliance with Certain Covenants; Amounts.

(a) [Reserved]

(b) For purposes of determining compliance with any dollar-denominated
restrictions (including indebtedness, Lien, Restricted Payment, payment of
obligations under Subordinated Debt, investment or sale, lease, transfer or
other disposition of assets), the dollar-equivalent amount of such transaction
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such transaction was entered into
(or, in the case of term debt, incurred; or in the case of revolving credit
debt, first committed); provided that if such indebtedness is incurred to
refinance other indebtedness denominated in a foreign currency and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been

 

79



--------------------------------------------------------------------------------

exceeded so long as the principal amount of such refinancing indebtedness (or
revolving commitments) does not exceed the amount necessary to refinance the
principal amount of such indebtedness (or revolving commitments) being
refinanced on the date thereof, plus unpaid accrued interest and premium thereon
plus other reasonable amounts paid and fees and expenses reasonably incurred.

Section 5.5 Letter of Credit Amounts. Unless otherwise specified herein (and for
the avoidance of doubt, not for purposes of determining any fees or interest
payable hereunder), the amount of a Letter of Credit at any time shall be deemed
to be the stated amount of such Letter of Credit in effect at such time;
provided that, with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

SECTION 6. REPRESENTATIONS AND WARRANTIES.

The Borrower represents and warrants to the Administrative Agent, the L/C Issuer
and the Lenders (in the case of Holdings, solely to the extent set forth in
Sections 6.2, 6.3, 6.11, 6.12, 6.19 and 6.21) at the time of each Credit Event,
as follows:

Section 6.1 Organization and Qualification. The Borrower is (a)(i) duly
organized, validly existing and (ii) in good standing under the laws of the
State of its formation or organization, (b) has full and adequate power to own
its Property and conduct its business as now conducted, and (c) is duly licensed
or qualified and in good standing in each jurisdiction in which the nature of
the business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except in the case of clauses (a)(ii),
(b) and (c) where the failure to do so would not have a Material Adverse Effect.

Section 6.2 Subsidiaries. Holdings and each Restricted Subsidiary is (a)(i) duly
organized and validly existing, and (ii) in good standing under the laws of the
jurisdiction in which it is formed or organized, (b) has full and adequate
corporate, limited liability company or other organizational power to own its
Property and conduct its business as now conducted, and (c) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except in the case of clauses (a)(ii),
(b) and (c) where the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto (updated from time to time pursuant to Section 8.17 hereof)
identifies as of the Closing Date and after the date of the most recent update
of Schedule 6.2, as of the date of such update, each Restricted Subsidiary, the
jurisdiction of its organization, the percentage of issued and outstanding
shares of each class of its Equity Interests owned by Holdings, the Borrower and
the Restricted Subsidiaries and, if such percentage is not 100% (excluding
directors’ qualifying shares as required by law), a description of each class of
its authorized Equity Interests and the number of shares of each class issued
and outstanding. All of the outstanding shares of Equity Interests of the
Borrower and each Restricted Subsidiary are validly issued and outstanding and,
to the extent applicable, fully paid and nonassessable and all such shares and
other Equity Interests indicated on Schedule 6.2 as of the Closing Date and
after the Closing Date, as of the date of the most recent financial statements
delivered by the Borrower pursuant to Section 8.5(A)(a) or Section 8.5(A)(b) as
owned by Holdings, the Borrower or any Restricted Subsidiary are owned,
beneficially and of record, by Holdings, the Borrower or such Restricted
Subsidiary free and clear of all Liens other than the Liens granted in favor of
the Administrative Agent pursuant to the Collateral Documents, non-consensual
Permitted Liens, and in the case of Equity Interests of a Restricted Subsidiary
that is not a Loan Party, all Permitted Liens. As of the Closing Date, there are
no outstanding commitments or other obligations of the Borrower or any
Restricted Subsidiary to issue, and no options, warrants or other rights of any
Person to acquire, any shares of any class of capital stock or other Equity
Interests of any Restricted Subsidiary.

 

80



--------------------------------------------------------------------------------

Section 6.3 Authority and Validity of Obligations. The Borrower has full right
and authority to enter into this Agreement and the other Loan Documents executed
by it, to make the Borrowings herein provided for, to issue its Notes as
evidence thereof, to grant to the Administrative Agent the Liens described in
the Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it. Each
Guarantor has full right and authority to enter into the Loan Documents executed
by it, to guarantee the Obligations, Hedging Liability, and Funds Transfer,
Deposit Account Liability and Foreign LCs, to grant to the Administrative Agent
the Liens described in the Collateral Documents executed by such Person, and to
perform all of its obligations under the Loan Documents executed by it. The Loan
Documents delivered by the Borrower and the Guarantors have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and the Guarantors enforceable against them
in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law). This Agreement and the other Loan Documents do not, nor does
the performance or observance by the Borrower or any Guarantor of any of the
matters contemplated hereby or thereby, (a) contravene or constitute a default
under (i) any provision of law or any judgment, injunction, order or decree
binding upon the Borrower or any Guarantor which would reasonably be expected to
have a Material Adverse Effect or (ii) any provision of the organizational
documents (e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of the Borrower or any
Guarantor, (b) contravene or constitute a default under any covenant, indenture
or agreement of or affecting the Borrower or any Guarantor or any of their
Property, in each case where such contravention or default, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
or (c) result in the creation or imposition of any Lien on any Property of the
Borrower or any Guarantor other than the Liens granted in favor of the
Administrative Agent or the Collateral Agent pursuant to the Collateral
Documents and Permitted Liens.

Section 6.4 Margin Stock; Federal Reserve Regulations; Use of Proceeds. Neither
the Borrower nor any of its Restricted Subsidiaries is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan or any other extension
of credit made hereunder will be used to purchase or carry any such margin stock
or to extend credit to others for the purpose of purchasing or carrying any such
margin stock or otherwise in violation of the provisions of Regulation T, U or
X.

Section 6.5 Financial Reports.

(a) The consolidated audited financial statements furnished to the
Administrative Agent and the Lenders referred to in Section 7.2(o) fairly
present in all material respects the consolidated financial condition of the
Consolidated Group as at said dates and the consolidated results of their
operations and cash flows for the periods then ended in conformity with GAAP
(except for the absence of footnotes and year-end adjustments in the case of
unaudited financial statements) applied on a consistent basis throughout the
period covered thereby.

(b) From and after the date the Borrower first delivers its consolidated audited
financial statements pursuant to Section 8.5, such financial statements
furnished to the Administrative Agent and the Lenders fairly present in all
material respects the consolidated financial condition of the

 

81



--------------------------------------------------------------------------------

Consolidated Group as at said dates and the consolidated results of their
operations and cash flows for the periods then ended in conformity with GAAP
(except for the absence of footnotes and year-end adjustments in the case of
unaudited financial statements) applied on a consistent basis throughout the
period covered thereby.

Section 6.6 No Material Adverse Effect. Since February 1, 2015, there has been
no Material Adverse Effect.

Section 6.7 Full Disclosure. All written information (other than any
projections, other forward looking statements and information of a general
economic or industry specific nature) furnished and prepared by or on behalf of
Holdings, the Borrower and the Restricted Subsidiaries furnished to the
Administrative Agent and the Lenders for use in connection with the negotiations
of this Agreement and the other Loan Documents and the commitments by the
Lenders to provide all or part of the financing contemplated hereby do not,
taken as a whole, when furnished, contain any untrue statements of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time) and as to any projections concerning the
Borrower furnished to the Administrative Agent and the Lenders by the Borrower
or its respective representatives, the Borrower represents that the same were
prepared in good faith based on assumptions believed by the Borrower to be
reasonable at the time made. Notwithstanding anything contained herein to the
contrary, it is hereby acknowledged and agreed by the Administrative Agent and
each Lender, that (a) any financial or business projections furnished to the
Administrative Agent or any Lender by the Borrower or any of the Restricted
Subsidiaries or their respective representatives should not be viewed as facts
and are subject to significant uncertainties and contingencies, which may be
beyond the Borrower or any Restricted Subsidiary’s control, (b) no assurance is
given by any of the Borrower or any Restricted Subsidiary that the results
forecast in any such projections will be realized and (c) the actual results may
differ from the forecasted results set forth in such projections and such
differences may be material.

Section 6.8 Intellectual Property. Except to the extent the same would not
reasonably be expected to have a Material Adverse Effect or except as set forth
in Schedule 6.8, (a) subject to the following clauses (b), (c) and (d) covering
infringement or other violation of third party rights, which are the only
representations and warranties in this Section 6.8 with respect to infringement
or other violation of third party Intellectual Property rights, the Borrower and
the Restricted Subsidiaries own, possess, or have the right to use all
Intellectual Property necessary to conduct their businesses as now conducted,
(b) the operation of the respective businesses of the Borrower and the
Restricted Subsidiaries as currently conducted does not infringe,
misappropriate, dilute, or otherwise violate the Intellectual Property of any
other Person, (c) as of the Closing Date no claim against the Borrower or any
Restricted Subsidiary is pending or, to the knowledge of the Borrower,
threatened in writing asserting any infringement, misappropriation, dilution, or
other violation of the Intellectual Property of any other Person and (d) to the
knowledge of the Borrower, no other Person is infringing, misappropriating,
diluting or otherwise violating the Intellectual Property of the Borrower or any
Restricted Subsidiary.

Section 6.9 Governmental Authority and Licensing. The Borrower and the
Restricted Subsidiaries have received all licenses, permits, and approvals of
all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect. No
investigation or proceeding which would reasonably be expected to result in a
Material Adverse Effect is pending or, to the knowledge of the Borrower,
threatened in writing.

 

82



--------------------------------------------------------------------------------

Section 6.10 Good Title; Ownership of Property. The Borrower and each of its
Restricted Subsidiaries have good and marketable fee simple title to or rights
to purchase, or valid leasehold interests in, or easements or other limited
property interests in, all of their respective Real Estate Assets and have good
title to their personal property and assets, in each case, except (i) for
defects in title that do not materially interfere with their ability to conduct
their business as currently conducted or to utilize such properties and assets
for their intended purposes or (ii) where the failure to have such title would
not reasonably be expected to have a Material Adverse Effect.

Section 6.11 Litigation and Other Controversies. There is no litigation or
governmental or arbitration proceeding or labor controversy pending, nor to the
knowledge of Holdings or the Borrower threatened in writing, against Holdings,
the Borrower or any Restricted Subsidiary or any of their Property which would
reasonably be expected to have a Material Adverse Effect.

Section 6.12 Taxes. All tax returns required to be filed by Holdings, the
Borrower or its Restricted Subsidiaries in any jurisdiction have been timely
filed (or requests for extensions have been timely filed), and all taxes,
assessments, fees, and other governmental charges upon Holdings, the Borrower or
the Restricted Subsidiaries or upon any of its Property, income or franchises
have been timely paid, except such taxes, assessments, fees and governmental
charges, if any, as (i) are being contested in good faith and by appropriate
proceedings as to which adequate reserves established in accordance with GAAP
have been provided or (ii) would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 6.13 Approvals. No authorization, consent, license or exemption from, or
filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary for the valid execution, delivery or performance by Holdings, the
Borrower or any Restricted Subsidiary of any Loan Document, except for such
(a) approvals which have been obtained prior to the date of this Agreement and
remain in full force and effect, (b) filings necessary to perfect Liens created
pursuant to the Loan Documents and (c) those consents, approvals, registrations,
filings or actions the failure of which to obtain or make could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.14 Collateral Documents; Creation, Perfection and Validity of Liens.
(a) The Security Agreement, upon execution and delivery thereof by the parties
thereto, will create in favor of the Collateral Agent, for the ratable benefit
of the Secured Creditors, a legal, valid and enforceable security interest in
the Collateral (as defined in the Security Agreement), subject as to
enforceability, to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws relating to or affecting the rights
or remedies of creditors, and when (i) the Collateral (as defined in the
Security Agreement) is delivered to the Collateral Agent (to the extent required
by the Security Agreement) and (ii) UCC financing statements in appropriate form
are filed in the offices specified on Schedule 6.14(a) (updated from time to
time pursuant to Section 8.17), the Lien created under the Security Agreement
will constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral (other than
Intellectual Property, as defined in the Security Agreement), in each case prior
and superior in right to any other Person, in each case to the extent a security
interest in such Collateral can be perfected through the filing of UCC financing
statements, other than with respect to Permitted Liens and subject to
Section 2(e) of the Security Agreement.

(b) Upon the recordation of the Security Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Collateral Agent) with the United States Patent and Trademark Office and the
United States Copyright Office, together with the financing statements in
appropriate form filed in the offices specified on Schedule 6.14(a) (updated
from time to time pursuant to Section 8.17), the Lien created under the Security
Agreement shall constitute a

 

83



--------------------------------------------------------------------------------

fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Active Intellectual Property (as defined in the
Security Agreement) in which a security interest may be perfected by filing in
the United States and its territories and possessions, in each case prior and
superior in right to any other Person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date), in each case
subject to Permitted Liens.

(c) The Mortgages, if any, are effective to create in favor of the Collateral
Agent, for the ratable benefit of the Secured Creditors, a legal, valid and
enforceable Lien on all of the Loan Parties’ right, title and interest in and to
the Mortgaged Property thereunder and the proceeds thereof, subject as to
enforceability, to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws relating to or affecting the rights
or remedies of creditors, and when the Mortgages are filed in the offices
specified on Schedule 6.14(c) (updated from time to time pursuant to
Section 4.3), the Mortgages shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Mortgaged Property and the proceeds thereof, in each case prior and superior in
right to any other Person, other than with respect to the rights of Persons
pursuant to Permitted Liens.

Section 6.15 Investment Company. Neither the Borrower nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.

Section 6.16 ERISA; Labor Matters. (a) Except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, with respect to each Plan, the Borrower and each other
member of its Controlled Group (i) has fulfilled in all respects its obligations
under the minimum funding standards of and is in compliance with ERISA and the
Code to the extent applicable to it and (ii) has not incurred any liability to
the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. Except as would not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any of its
Restricted Subsidiaries has any contingent liabilities with respect to any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in article 6 of Title I of ERISA.

(b) As of the Closing Date, except as individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against the Borrower or any of its Restricted
Subsidiaries pending or, to the knowledge of the Borrower and any of its
Restricted Subsidiaries, threatened and (b) the hours worked by and payments (on
account of wages and employee health and welfare insurance and other benefits)
made to employees of the Borrower and its Restricted Subsidiaries have not been
in violation of the Fair Labor Standards Act or any other applicable
requirements of law dealing with such matters.

Section 6.17 Compliance with Laws; Environmental Matters; OFAC. (a) The Borrower
and each Restricted Subsidiary is in compliance with the requirements of all
federal, state and local laws, rules and regulations applicable to or pertaining
to their Property or business operations (including, without limitation, the
Occupational Safety and Health Act of 1970, the Americans with Disabilities Act
of 1990, and Environmental Laws), in each case, except where any such
non-compliance, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.

(b) Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for such matters, individually or in the
aggregate, which would not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and the Restricted Subsidiaries, and each of the
Premises, comply in all respects with all applicable Environmental Laws;
(ii) the Borrower and the

 

84



--------------------------------------------------------------------------------

Restricted Subsidiaries have obtained all governmental approvals required for
their operations and each of the Premises by any applicable Environmental Law;
(iii) the Borrower and the Restricted Subsidiaries have not, and the Borrower
has no knowledge of any other Person who has, caused any Release, or threatened
Release of any Hazardous Material at, on, about, or off any of the Premises in
any quantity and, to the knowledge of the Borrower, none of the Premises are
adversely affected by any Release, or threatened Release of a Hazardous Material
originating or emanating from any other property; (iv) the Borrower and the
Restricted Subsidiaries have not used material quantities of any Hazardous
Material and have conducted no Hazardous Material Activity at any location,
including the Premises; (v) the Borrower and the Restricted Subsidiaries have no
material liability for response or corrective action, natural resource damages
or other harm pursuant to CERCLA, RCRA or any comparable state law; (vi) the
Borrower and the Restricted Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Restricted Subsidiaries or any of the Premises,
and there are no conditions or occurrences at any of the Premises which could
reasonably be expected to form the basis for an Environmental Claim against the
Borrower or any Restricted Subsidiary or such Premises; and (vii) none of the
Premises are subject to any, and the Borrower has no knowledge of any imminent
restriction on the ownership, occupancy, use or transferability of the Premises
in connection with any (1) Environmental Law or (2) Release, threatened Release
or disposal of a Hazardous Material.

(c) Neither the Borrower, nor any of its Restricted Subsidiaries nor, to the
knowledge of the Borrower, and its Restricted Subsidiaries, any director,
officer, employee or Affiliate thereof, is an individual or entity that is, or
is owned or controlled by any individual or entity that is (i) currently the
subject or target of any Sanctions, (ii) included on OFAC’s List of Specially
Designated Nationals or (iii) located, organized or resident in a Designated
Jurisdiction.

Section 6.18 Other Agreements. None of the Borrower or any Restricted Subsidiary
is in default under the terms of any covenant, indenture or agreement of or
affecting such Person or any of its Property, which default if uncured, would
reasonably be expected to have a Material Adverse Effect.

Section 6.19 Solvency. On and as of the Closing Date, Holdings, the Borrower and
its Restricted Subsidiaries, taken as a whole, are Solvent.

Section 6.20 No Default. No Default or Event of Default has occurred and is
continuing.

Section 6.21 PATRIOT Act; FCPA. To the extent applicable, Holdings, the Borrower
and each of the Restricted Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the PATRIOT Act. No part of the
proceeds of the Loans shall be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 (the “FCPA”). Except to the extent that the relevant violation could not
reasonably be expected to have a Material Adverse Effect, none of the Borrower
or any of its Restricted Subsidiaries or, to the knowledge of the Borrower, any
director, officer, agent, employee or Affiliate of any of the foregoing, has
taken any action, directly or indirectly, that would result in a violation by
any such Person of the FCPA, including making any offer, payment, promise to pay
or authorization or approval of the payment of any money, or other property,
gift, promise to give or authorization of the giving of anything of value,
directly or indirectly, to any “foreign official” (as such term is defined in
the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in each case in contravention of the FCPA and any
applicable anti-corruption requirement of law of any governmental authority.

 

85



--------------------------------------------------------------------------------

Section 6.22 Insurance Matters. Except where the failure to do so, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Restricted Subsidiaries are in compliance with the
requirements of Section 8.4.

 

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1 All Credit Events. At the time of each Credit Event hereunder:

(a) Except as otherwise provided in Section 1.16(g), each of the representations
and warranties set forth (w) in the case of the Closing Date, herein and in the
other Loan Documents or (x) in the case of New Term Loans or New Revolving
Credit Commitments, in the applicable amendment evidencing such new Term Loans
or New Revolving Credit Commitments, as the case may be, or (y) in the case of
Extended Term Loans or Extended Revolving Credit Commitments, in the applicable
Term Loan Extension Amendment or Revolving Credit Commitment Extension
Amendment, as the case may be, or (z) in the case of Refinancing Term Loans or
Replacement Revolving Credit Commitments, in the applicable Refinancing Term
Loan Amendment or Replacement Revolving Credit Amendment, as the case may be,
shall be true and correct in all material respects as of said time, except to
the extent the same expressly relate to an earlier date (in which case, such
representation and warranty shall be true and correct in all material respects
as of such earlier date);

(b) Except as otherwise provided in Section 1.16(g), no Default or Event of
Default shall have occurred and be continuing or would occur immediately
thereafter as a result of such Credit Event; and

(c) (i) in the case of a Borrowing, the Administrative Agent shall have received
the notice required by Section 1.6 hereof, (ii) in the case of the issuance of
any Letter of Credit, the L/C Issuer shall have received a duly completed
Application for such Letter of Credit together with any fees called for by
Section 2.1 hereof, and (iii) in the case of an increase in the face amount of a
Letter of Credit, a written request therefor in a form reasonably acceptable to
the L/C Issuer together with fees called for by Section 2.1 hereof.

Each request for a Borrowing hereunder and each request for the issuance of or
increase in the face amount of a Letter of Credit shall be deemed to be a
representation and warranty by the Borrower on the date on such Credit Event as
to the facts specified in subsections (a) and (b) of this Section 7.1.

Section 7.2 Initial Credit Event. Before or concurrently with the initial Credit
Event:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrower and the Guarantors;

(b) the Administrative Agent shall have received for each Lender requesting a
Note such Lender’s duly executed Notes of the Borrower dated the Closing Date
and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received the Security Agreement and any
other Loan Documents deliverable on the Closing Date, in each case duly executed
by the Borrower and the Guarantors, together with (i) original stock
certificates or other similar instruments or securities representing all of the
issued and outstanding Equity Interests in the Borrower and each Restricted

 

86



--------------------------------------------------------------------------------

Subsidiary (65% of such Voting Stock (and 100% of non-Voting Stock) in the case
of any Foreign Subsidiary as provided in Section 4.2 hereof) as of the Closing
Date, (ii) stock powers for the Collateral consisting of the Equity Interests in
the Borrower and each such Restricted Subsidiary executed in blank and undated,
(iii) authorization to file UCC financing statements to be filed against the
Borrower, and each Guarantor, as debtor, in favor of the Collateral Agent, as
secured party, and (iv) patent, trademark, and copyright collateral agreements
to the extent requested by the Administrative Agent;

(d) the Administrative Agent shall have received insurance certificates in
respect of the insurance required to be maintained under the Loan Documents,
together with endorsements naming the Collateral Agent as additional insured and
lender’s loss payee;

(e) the Administrative Agent shall have received copies of the Borrower’s and
each Guarantor’s articles of incorporation and bylaws (or comparable
organizational documents) and any amendments thereto, certified, in the case of
(x) articles of incorporation or comparable organizational documents, by the
secretary of state of the state incorporation or formation and (y) in the case
of bylaws, by its Secretary or Assistant Secretary or other appropriate officer;

(f) the Administrative Agent shall have received copies of resolutions of the
Borrower’s and each Guarantor’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby, together with specimen signatures
of the Authorized Representatives of the Borrower and each Guarantor, all
certified in each instance by its Secretary or Assistant Secretary or other
appropriate officer;

(g) the Administrative Agent shall have received copies of the certificates of
good standing for the Borrower and each Guarantor (unless otherwise agreed by
the Administrative Agent, dated no earlier than thirty (30) days prior to the
Closing Date) from the office of the secretary of the state of its incorporation
or organization;

(h) the Administrative Agent shall have received for itself and for the Lenders
the initial fees specified in Section 2.1 hereof then due and payable and all
other fees (which amounts may be offset against the proceeds of the Loans)
required to be paid on the Closing Date and all expenses (to the extent invoiced
at least three (3) Business Days prior to the Closing Date) required to be paid
on the Closing Date;

(i) the Administrative Agent shall have received (a) financing statement, tax,
and judgment lien search results against the Borrower and each Guarantor and
their respective Properties evidencing the absence of Liens except Permitted
Liens, and (b) searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in the
intellectual property Collateral;

(j) with respect to the Existing Credit Facilities, the Administrative Agent
shall have received pay off and lien release letters from the applicable
creditors of the Borrower setting forth, among other things, the total amount of
indebtedness outstanding and owing to them (or outstanding letters of credit
issued for their account) and containing an undertaking to cause to be delivered
to the Administrative Agent (or authorizing the Administrative Agent to file)
UCC termination statements and any other lien release instruments necessary to
release their Liens on the assets of the Borrower and each Guarantor and, after
giving effect to the Refinancing, none of Holdings, the Borrower nor any of
Restricted Subsidiaries shall have any third party Indebtedness for Borrowed
Money other than (i) the Obligations and Commitments hereunder and
(ii) Permitted Surviving Debt and indebtedness permitted under Section 8.7
(other than Section 8.7(b), (h), (k), (n). (o) and (w));

 

87



--------------------------------------------------------------------------------

(k) the Administrative Agent shall have received a certificate of the Chief
Financial Officer of the Borrower, certifying that Holdings, the Borrower and
its Restricted Subsidiaries, taken as a whole, after giving effect to the
Transactions, are Solvent;

(l) the Administrative Agent shall have received for each Lender and the L/C
Issuer a customary written opinion of counsel to the Borrower and each Guarantor
specified on Schedule 7.2(l);

(m) the Administrative Agent and the Lenders shall have received, at least three
(3) days prior to the Closing Date, all documentation, including supporting
documentation reasonably satisfactory to the Administrative Agent and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act; that has been reasonably requested by the
Lenders not less than ten (10) days prior to the Closing Date;

(n) the Borrower and Guarantor shall have provided to the Administrative Agent
such information required to prepare and file such UCC financing statements
required in order to perfect the Liens granted by the Borrower and the
Guarantors pursuant to the Collateral Documents as of the Closing Date; and

(o) the Administrative Agent shall have received (a) audited consolidated
balance sheets and related statements of income and cash flows of Parent and its
Subsidiaries for Fiscal Years 2013 and 2014 (it being acknowledged by the
Administrative Agent that such financial statements at and for Fiscal Years 2013
and 2014 have been received), (b) unaudited consolidated balance sheets and
related statements of income and cash flows of Parent and its Subsidiaries for
the third fiscal quarter of Fiscal Year 2014 (it being acknowledged by the
Administrative Agent that such financial statements at and for the third fiscal
quarter of Fiscal Year 2014 have been received) and (c) if requested by the
Administrative Agent, a pro forma consolidated balance sheet and related pro
forma income statement of Parent as of and for the twelve-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 120 days prior to the Closing Date (if such period is a Fiscal Year of
Parent and its Subsidiaries), prepared after giving effect to the Transactions
as if the Transactions had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the statement of
income); provided that (i) each such pro forma financial statement shall be
prepared in good faith by the Borrower and (ii) no such pro forma financial
statement shall include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standards Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)).

Without limiting the generality of the provisions of the last paragraph of
Section 11.3, (i) for purposes of determining compliance with the conditions
specified in this Section 7.2, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto. and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (A) of funds pursuant to
such Advance Funding Arrangements and (B) its signature page to this Agreement
shall constitute the request, consent and direction by such Lender to the
Administrative Agent (unless expressly revoked by written notice from such
Lender received by the Administrative Agent prior to the earlier to occur of
funding or the Administrative Agent’s declaration that this Agreement is
effective) to withdraw and release to the Borrower on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans

 

88



--------------------------------------------------------------------------------

by such Lender in accordance with Section 1 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 7.2.

 

SECTION 8. COVENANTS.

Each of Holdings (solely to the extent set forth in Sections 8.1, 8.3, 8.5, 8.6,
8.13, 8.14, 8.15 and 8.23) and the Borrower agrees that, so long as any of the
Commitments hereunder shall remain in effect and until the payment in full of
all the Loans and other Obligations and the cancellation or expiration of all
Letters of Credit (other than any Letter of Credit which has been cash
collateralized or with respect to which other arrangements satisfactory to the
L/C Issuer have been made), except to the extent compliance in any case or cases
is waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1 Maintenance of Business. Holdings and the Borrower shall, and shall
cause each Restricted Subsidiary to, preserve and maintain its existence, except
(i) as otherwise provided in Section 8.10(c) or Section 8.23 hereof, (ii) any
liquidation or dissolution of a Restricted Subsidiary that, in the reasonable
business judgment of the Borrower, is in its interest and (iii) any Restricted
Subsidiary of which the failure to preserve or maintain its existence, would not
reasonably be expected to have a Material Adverse Effect. Holdings and the
Borrower shall, and shall cause each Restricted Subsidiary to, preserve and keep
in force and effect all licenses, permits, franchises, approvals and
Intellectual Property registrations necessary for the proper conduct of its
business where the failure to do so would reasonably be expected to have a
Material Adverse Effect.

Section 8.2 Maintenance of Properties. The Borrower shall, and shall cause each
Restricted Subsidiary to, maintain, preserve, and keep its property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear,
casualty and condemnation excepted), and shall from time to time make all
necessary and proper repairs, renewals, replacements, additions, and betterments
thereto so that at all times the efficiency thereof shall be fully preserved and
maintained, except (i) to the extent that, in the reasonable business judgment
of such Person, any such Property is no longer necessary for the proper conduct
of the business of such Person or (ii) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 8.3 Taxes and Assessments. The Borrower shall duly pay and discharge,
and shall cause each Restricted Subsidiary to duly pay and discharge, all taxes,
assessments, fees and governmental charges upon or against it or its Property
within 30 days after the date when due, unless and to the extent that the same
(i) are being contested in good faith and by appropriate proceedings as to which
adequate reserves are provided therefor in accordance with GAAP or (ii) would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 8.4 Insurance. (a) The Borrower shall insure and keep insured, and shall
cause each Restricted Subsidiary to insure and keep insured, with financially
sound and reputable insurance companies, all reasonably insurable Property owned
by it which is of a character usually insured by Persons similarly situated
against loss or damage from such hazards and risks, and in such amounts, as are
insured by Persons similarly situated and the Borrower shall insure, and shall
cause each Restricted Subsidiary to insure, such other hazards and risks
(including, without limitation, business interruption, employers’ and public
liability risks) with financially sound and reputable insurance companies as and
to the extent usually insured by Persons similarly situated and conducting
similar businesses. The Borrower shall, upon the request of the Administrative
Agent (but in any event, so long as no Event of Default has occurred and is
continuing, no more than once during the term of such insurance) furnish to the
Administrative Agent a certificate setting forth in summary form the nature and
extent of the insurance maintained pursuant to this Section 8.4.

 

89



--------------------------------------------------------------------------------

(b) The Borrower shall, and shall cause each Restricted Subsidiary to, insure
that portion of its tangible personal property which comprises Collateral
against such risks and hazards as other companies similarly situated insure
against, under policies containing loss payable clauses to the Administrative
Agent as its interest may appear (and, if the Administrative Agent requests,
naming the Administrative Agent as additional insured therein) with financially
sound and reputable insurers. All premiums on such insurance shall be paid by
the Borrower and the policies of such insurance (or certificates therefor)
delivered to the Administrative Agent. All insurance required hereby shall
(i) provide that any loss shall be payable notwithstanding any act or negligence
of Holdings or any of its Restricted Subsidiaries, (ii) provide that no
cancellation thereof shall be effective until at least 30 days after receipt by
the Borrower and the Administrative Agent of written notice thereof and (iii) be
customary for companies in the same or similar business as the Borrower and
operating in the same or similar locations as the Borrower. Any adjustment,
compromise, and/or settlement of any losses under any insurance shall be made by
the Borrower in its reasonable business judgment and, after the occurrence and
during the continuance of any Event of Default, subject to final approval of the
Administrative Agent in the case of losses exceeding $1,000,000 in the aggregate
per Fiscal Year of the Borrower. In the event the Borrower fails to purchase any
insurance required by the terms of this Agreement and the Administrative Agent
purchases insurance that is required by the terms of this Agreement at the
Borrower’s or any of its Restricted Subsidiaries’ reasonable expense, the
Administrative Agent will give written notice of such purchase to the Borrower.

Section 8.5 Financial Reports. (A) Holdings and the Borrower shall, and shall
cause each Restricted Subsidiary to, maintain a standard system of accounting to
permit the preparation of the quarterly and annual financial statements in
accordance with GAAP, and in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 8.22, a statement of reconciliation conforming such financial
statements to GAAP, and shall furnish to the Administrative Agent, each Lender
and each of their duly authorized representatives such information respecting
the business and financial condition of the Consolidated Group Companies as the
Administrative Agent or such Lender may reasonably request and, without any
request, shall furnish to the Administrative Agent (for further distribution to
the Lenders):

(a) Within the later of (i) forty-five (45) days after the last day of each of
the first three fiscal quarters of each Fiscal Year of the Borrower, commencing
with the second fiscal quarter of Fiscal Year 2015 and (ii) the date on which
Parent is required to file (or, if earlier, files) a Form 10-Q under the
Exchange Act, a copy of the unaudited consolidated balance sheet of the
Consolidated Group Companies as of the last day of such fiscal quarter and the
unaudited consolidated statements of income and cash flows of the Consolidated
Group Companies for the fiscal quarter and for the Fiscal Year to date period
then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous Fiscal Year (commencing
with the second fiscal quarter of Fiscal Year 2016) and showing in comparative
form year to date against budget (commencing with the first such financial
statements delivered after delivery of the budget for Fiscal Year 2016),
prepared by the Borrower in accordance with GAAP (subject to the absence of
footnote disclosures and year end audit adjustments) and certified to on behalf
of the Borrower by its Chief Financial Officer or another officer of the
Borrower acceptable to the Administrative Agent that such financial statements
have been prepared in accordance with GAAP and present fairly the consolidated
financial condition of the Consolidated Group Companies in all material
respects, together with a management discussion and analysis; provided, however,
that the requirement to provide comparisons to the previous Fiscal Year and to
budget shall not apply to the statements of cash flows.

(b) Within the later of (i) one hundred five (105) days after the last day of
each Fiscal Year of the Borrower and (ii) the date on which Parent is required
to file (or, if earlier, files) a

 

90



--------------------------------------------------------------------------------

Form 10-K under the Exchange Act, a copy of the audited consolidated balance
sheet of the Consolidated Group Companies as of the last day of the Fiscal Year
then ended and the audited consolidated statements of income, retained earnings,
and cash flows of the Consolidated Group Companies for the Fiscal Year then
ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous Fiscal Year (except with respect
to the statements of cash flows) commencing with Fiscal Year 2015, together with
a management discussion and analysis accompanied in the case of the consolidated
financial statements by an opinion of KPMG LLP or another firm of independent
public accountants of recognized national standing selected by the Borrower,
without going concern or qualification arising out of the scope of the audit and
to the effect that the consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects in accordance
with GAAP the consolidated financial condition of the Consolidated Group
Companies as of the close of such Fiscal Year and the results of their
operations and cash flows for the Fiscal Year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances; provided
that it shall not be a violation of this clause (b) if the audit and opinion
accompanying the financial statements for any Fiscal Year is subject to a “going
concern” or like qualification solely as a result of the Revolving Credit
Termination Date or final maturity date of any Term Loan being scheduled to
occur within twelve months from the date of such audit and opinion or breach or
anticipated breach of the financial covenants set forth in Section 8.22.

(c) Promptly after receipt thereof, the final management letters delivered to
the Borrower by its independent public accountants.

(d) Within seventy-five (75) days following the end of each Fiscal Year of
Borrower, a copy of the Borrower’s consolidated business plan for the following
Fiscal Year, such business plan to show Borrower’s projected consolidated
revenues, expenses and balance sheet on a quarter-by-quarter basis, such
business plan to be in reasonable detail prepared by Borrower and in a
reasonable and customary form (which shall include a summary of all assumptions
made in preparing such business plan); provided that the foregoing may be
prepared with respect to Parent on a consolidated basis if, during the entire
period of such following Fiscal Year, Parent shall not conduct or engage in any
operations or business or incur any indebtedness other than (i) those incidental
to its ownership of the Equity Interests of Holdings, (ii) the maintenance of
its legal existence and good standing and complying with requirements of law,
(iii) any public offering or other issuance of its Equity Interests to the
extent not triggering a Change of Control, (iv) participating in tax, accounting
and other administrative matters as a member of the consolidated, combined,
unitary or similar group that includes Parent, Holdings and the Borrower,
(v) holding any cash or property received in connection with Restricted Payments
made by Holdings or contributions to its capital or in exchange for the sale or
issuance of Equity Interests, (vi) providing indemnification to directors,
officers, employees, members of management and consultants, (vii) preparing
reports to governmental authorities and to its shareholders; (viii) engaging in
activities typical for a holding company subject to Section 13 or 15(d) of the
Exchange Act and (ix) any activities incidental to any of the foregoing.

(e) Promptly after knowledge thereof shall have come to the attention of any
Authorized Representative of the Borrower, written notice of (i) any threatened
or pending litigation or governmental or arbitration proceeding against any
Restricted Group Company or any of their Property which would reasonably be
expected to have a Material Adverse Effect, (ii) the occurrence of any Default
or Event of Default hereunder, (iii) the occurrence of any event that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or (iv) the occurrence of any event for which notice would be required
under Section 8.13 or Section 8.14(c).

 

91



--------------------------------------------------------------------------------

(f) With each of the financial statements furnished to the Lenders pursuant to
paragraphs (a) and (b) above, a written certificate in substantially the form
attached hereto as Exhibit E signed on behalf of the Borrower by the Chief
Financial Officer of the Borrower or another officer of the Borrower reasonably
acceptable to the Administrative Agent (in each case, solely in his or her
capacity as an officer of the Borrower and not in his or her individual
capacity) to the effect that to such officer’s knowledge, as at the date of such
certificate, no Default or Event of Default exists or, if any such Default or
Event of Default exists, setting forth a description of such Default or Event of
Default and specifying the action, if any, taken by, the Borrower or any
Restricted Subsidiary to remedy the same and to the extent any Unrestricted
Subsidiary then exists, setting forth the names of all such Unrestricted
Subsidiaries and to the extent applicable, such certificate shall also set forth
the calculations supporting such statements in respect of Section 8.22 hereof.

(g) At the time such certificate is required to be delivered, the Borrower shall
promptly deliver to the Administrative Agent, at the Administrative Agent’s
office, information regarding any change in Total Leverage Ratio that would
change the then existing Applicable Margin.

(h) Simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 8.5(a) and (b) above, the related
consolidating financial statements reflecting the adjustments necessary (as
determined by the Borrower in good faith) to eliminate the accounts of
Unrestricted Subsidiaries (if any) (which may be in footnote form only) from
such consolidated financial statements.

(i) Promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act.

(B) Notwithstanding the foregoing, the obligations in Sections 8.5(A)(a) and
(b) above may be satisfied with respect to any financial statements of the
Borrower by furnishing (A) the applicable financial statements of Holdings (or
any direct or indirect parent of Holdings) or (B) the Borrower’s or Holdings’
(or any direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable, filed with the SEC, in each case, within the time periods specified
in such paragraphs; provided that, with respect to paragraph (b), to the extent
such financial statements relate to Holdings (or a parent thereof), such
financial statements shall be accompanied by (i) information that summarizes in
detail reasonably satisfactory to the Administrative Agent the differences
between the information relating to Holdings (or such parent thereof), on the
one hand, and the information relating to Borrower and its Restricted
Subsidiaries, on the other hand and (ii) if reasonably requested by the
Administrative Agent, unaudited consolidated financial statements of Borrower
and its Restricted Subsidiaries. Documents required to be delivered pursuant to
this Section 8.5 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website, (ii) on which
such documents are posted on the Borrower’s behalf on IntraLinks/SyndTrak or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) and with respect to material non-public
information, solely to the extent any Lender chooses to access the same or
(iii) on which executed certificates or other documents are faxed to the
Administrative Agent (or electronically mailed to an address provided by the
Administrative Agent); provided that (a) upon written request by the
Administrative Agent, the Borrower shall deliver paper

 

92



--------------------------------------------------------------------------------

copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent and (b) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

Documents required to be delivered pursuant to Section 8.5(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 13.8; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent and (ii) the Borrower shall notify
the Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents referred to above.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on the Platform and (b) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Borrower hereby agrees that so long as the Borrower is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided that, to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 13.25); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

Section 8.6 Inspection; Lender Conference Calls.

(a) Holdings and the Borrower shall, and shall cause each Restricted Subsidiary
to (i) keep proper books of record and accounts in which full, true and correct
entries are made to permit financial statements to be prepared in conformity
with GAAP and (ii) permit the Administrative Agent and/or the Collateral Agent
and its duly authorized representatives and agents to visit and inspect any of

 

93



--------------------------------------------------------------------------------

its Property, corporate books, and financial records, to examine and make copies
of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants so long as the Borrower
is notified of and permitted to be present at any such discussions (and by this
provision the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent and/or the Collateral Agent the finances and affairs of the
Borrower and the Restricted Subsidiaries) upon reasonable prior notice at such
reasonable times during normal business hours and intervals as the
Administrative Agent and/or the Collateral Agent may designate. Absent the
occurrence and continuance of an Event of Default, such visits and inspections
shall be at the expense of the Administrative Agent and/or the Collateral Agent;
provided that, at any time that an Event of Default has occurred and is
continuing, any and all such visits and inspections shall be at the Borrower’s
expense, with respect to reasonable out of pocket expenses of the Administrative
Agent and/or the Collateral Agent. Absent the occurrence and continuance of an
Event of Default, there shall be no more than one visit and inspection per
location pursuant to this Section 8.6 in any Fiscal Year.

(b) At the request of the Administrative Agent, within ten Business Days after
the date of the delivery (or, if later, required delivery) of the annual
financial information pursuant to Section 8.5(b), hold a conference call or
teleconference, at a time selected by the Borrower and reasonably acceptable to
the Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous Fiscal Year and the financial
condition of Holdings and its Restricted Subsidiaries and the budgets presented
for the current Fiscal Year of Holdings and its Restricted Subsidiaries.

Section 8.7 Borrowings and Guarantees. The Borrower shall not, nor shall they
permit any of its Restricted Subsidiaries to, issue, incur, assume, create or
have outstanding any Indebtedness for Borrowed Money, or guarantee any
Indebtedness for Borrowed Money; provided, however, that the foregoing shall not
restrict nor operate to prevent:

(a) the Obligations, Hedging Liability, and Funds Transfer, Deposit Account
Liability and Foreign LCs of the Borrower and the Subsidiaries;

(b) purchase money indebtedness and Capitalized Lease Obligations or other
Indebtedness for Borrowed Money financing the acquisition, construction, repair,
replacement or improvement of fixed or capital assets of the Restricted Group
(excluding Capitalized Restaurant Lease Obligations) in an amount not to exceed
the greater of (i) $20,000,000 and (ii) 10.0% of EBITDA of the Restricted Group
determined on a Pro Forma Basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements are available, in
the aggregate at any one time outstanding;

(c) obligations of the Restricted Group Companies arising out of interest rate
and/or foreign currency swap, exchange, cap, collar, floor, forward, future or
option agreement, or any other similar interest rate or currency hedging
agreements entered into in the ordinary course of business for the purposes of
hedging risk associated with the business of the Restricted Group Companies and
not for speculative purposes;

(d) (i) endorsement of items for deposit or collection of commercial paper in
the ordinary course of business, (ii) indebtedness in respect of netting
services, overdraft protections, pooled deposit or sweep accounts and similar
arrangements in the ordinary course of business, (iii) repurchase agreements
permitted by Section 8.9(d) and (iv) indebtedness in respect of any bankers
acceptance, letters of credit, bank guarantees, warehouse receipt or similar
facilities entered into in the ordinary course of business;

 

94



--------------------------------------------------------------------------------

(e) intercompany advances and indebtedness among the Restricted Group Companies
permitted by Section 8.9(f), (g), (k), (m), (n), (o), (p), (s), (aa) and (bb);

(f) guarantees of, and other contingent obligations with respect to,
indebtedness, obligations, indemnifications, undertakings and products of the
Restricted Group Companies otherwise permitted hereunder; provided that any such
guarantee of Indebtedness for Borrowed Money that is subordinated to the
Obligations shall also be subordinated to the Guarantee of such Subsidiary
Guarantor in the same manner as such Indebtedness for Borrowed Money is so
subordinated to the Obligations;

(g) indebtedness representing any taxes, assessments, fees or governmental
charges (including interest, additions to tax and penalties applicable thereto)
to the extent (i) such taxes are being contested in good faith and adequate
reserves have been provided therefor or (ii) the payment thereof shall not at
any time be required to be made in accordance with Section 8.3;

(h) (i) indebtedness of any Restricted Group Company (including any Person that
becomes a Restricted Subsidiary) acquired pursuant to an Acquisition permitted
hereunder or indebtedness assumed at the time of an Acquisition permitted
hereunder; provided that (A) such indebtedness was not incurred in anticipation
or contemplation of such Acquisition, (B) such indebtedness is not guaranteed in
any respect by any Restricted Group Company (other than by any such Person or
Persons that so becomes a Restricted Subsidiary or Restricted Subsidiaries)
except as otherwise permitted hereunder and (C) as of the date of the definitive
documentation of such Acquisition, the Borrower shall be in compliance with a
Total Leverage Ratio of 3.25:1.00 on a Pro Forma Basis as of the last day of the
most recently ended fiscal quarter for which financial statements are available
on or prior to the date of the definitive documentation of such Acquisition;

(ii) senior indebtedness, senior subordinated indebtedness and Subordinated Debt
(including Seller Debt) of the Borrower and/or any of its Domestic Subsidiaries
(including any Person that becomes a Restricted Subsidiary, but excluding any
Disregarded Domestic Person) incurred to finance an Acquisition permitted
hereunder; provided that as of the date of the definitive documentation of such
Acquisition, the Borrower shall be in compliance with a Total Leverage Ratio of
3.25:1.00 on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which financial statements are available on or prior to the
date of the definitive documentation of such Acquisition;

(iii) any Permitted Refinancing of indebtedness set forth in clauses (i) and
(ii) above;

(i) (i) indebtedness of the Restricted Group Companies with respect to the
performance of bids, tenders, trade contracts, governmental contracts and leases
(other than, in each case, indebtedness representing borrowed money),
performance bonds, completion guarantees, statutory obligations, stay or surety
bonds, appeal bonds or customs bonds and obligations of like nature (including
those to secure health, safety and environmental obligations), (ii) obligations
in respect of letters of credit, bank guarantees or similar instruments in
support of the items set forth in clause (i), in each case in the ordinary
course of business and (iii) indebtedness of the Restricted Group Companies in
connection with the enforcement of rights or claims of the Borrower or any
Restricted Subsidiary in connection with judgments that do not result in an
Event of Default;

(j) indebtedness of the Restricted Group Companies which may be deemed to exist
in accordance with GAAP in connection with agreements providing for
indemnification, Earnout Payments, incentive, non-compete, consulting, deferred
compensation, purchase price adjustments and similar obligations in connection
with the acquisition or sale, transfer, lease or other disposition of assets in
accordance with the requirements of this Agreement, including Acquisitions
permitted hereunder, so long as any such obligations are those of the Person
making the respective acquisition or sale, and are not guaranteed by any other
Person except as otherwise permitted hereunder;

 

95



--------------------------------------------------------------------------------

(k) indebtedness of the Restricted Group Companies not exceeding the greater of
(i) $15,000,000 and (ii) 10.0% of EBITDA of the Restricted Group Companies
determined on a Pro Forma Basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements are available, in
aggregate principal amount at any one time outstanding, which indebtedness may
be secured to the extent permitted under Section 8.8;

(l) the principal amount of indebtedness not to exceed the amounts set forth on
Schedule 8.7 and any Permitted Refinancing thereof and renewals and extensions
thereof;

(m) indebtedness incurred in the ordinary course of business in connection with
(i) the financing of insurance premiums or (ii) take-or-pay obligations in
supply or trade arrangements;

(n) (i) subject to satisfaction of the Incurrence Test described below,
unsecured senior indebtedness, unsecured senior subordinated indebtedness and
unsecured Subordinated Debt (including Seller Debt) (including, without
limitation, guarantees thereof meeting the requirements set forth in the proviso
to Section 8.7(f)) and (ii) any Permitted Refinancing thereof. As used in this
Section 8.7(n), “Incurrence Test” means all of the following conditions shall
have been satisfied after giving effect to the incurrence of any such
indebtedness: (i) no Default or Event of Default shall exist as of the date of
the incurrence of such indebtedness, including with respect to the financial
covenants contained in Section 8.22 hereof on a Pro Forma Basis and (ii) the
Borrower shall have delivered to the Administrative Agent evidence reasonably
satisfactory to the Administrative Agent that the Borrower would have a Total
Leverage Ratio on a Pro Forma Basis of not greater than 3.50:1.00;

(o) secured or unsecured notes or junior secured or unsecured loans issued by
the Borrower (or a corporate co-issuer in addition thereto) in lieu of New Term
Loans (such notes, “Incremental Equivalent Debt”); provided that (i) the
aggregate outstanding principal amount of all Incremental Equivalent Debt,
together with the aggregate outstanding principal amount (or committed amount,
if applicable) of all New Term Loans, New Revolving Loans, New Term Loan
Commitments and New Revolving Credit Commitments provided pursuant to
Section 1.16 (other than those provided solely in reliance on clause (i)(B) to
the proviso to Section 1.16(a)), shall not exceed the sum of (x) the amount
described in clause (i)(A) of the proviso to Section 1.16(a) plus (y) the amount
described in clause (i)(C) of the proviso to Section 1.16(a), (ii) the
incurrence of such indebtedness shall be subject to clauses (iv)(A), (iv)(B) and
(iv)(D) of the proviso to Section 1.16(a), (iii) any such notes or loans that
are secured shall be secured only by the Collateral, any such notes may be
secured on a pari passu or junior basis with the Secured Obligations and any
such loans may be secured on a junior basis with the Secured Obligations,
(iv) any such indebtedness that ranks pari passu in right of security or is
subordinated in right of payment or security shall be subject to intercreditor
arrangements reasonably satisfactory to the Administrative Agent and (v) such
Incremental Equivalent Debt shall not be guaranteed by any Person that is not a
Loan Party;

(p) indebtedness owed to current or former directors, officers, employees,
members of management, consultants or any of their respective Investment
Affiliates to finance the purchase or redemption of Equity Interests of Holdings
or any direct or indirect parent thereof to the extent and in the amounts
permitted by Section 8.12;

(q) letters of credit, bank guarantees or similar items issued (i) in connection
with (A) workers’ compensation, health, disability or unemployment insurance,
(B) old age benefits, social security obligations, taxes, assessments, statutory
obligations or other similar charges or (C)

 

96



--------------------------------------------------------------------------------

self-insurance and indemnity obligations or (ii) to secure liability for
reimbursement or indemnification obligations of insurance carriers providing
property, casualty, liability or other insurance to Restricted Group Company;

(r) unfunded pension fund and other employee benefit plan obligations and
liabilities to the extent that they are permitted to remain unfunded under
applicable law;

(s) senior indebtedness, senior subordinated indebtedness or Subordinated Debt
(including, in each case, one or more series of notes) incurred to consummate a
Permitted Refinancing of the Obligations (or any obligations created under this
Section 8.7(s)); provided that (i) such indebtedness shall rank pari passu or
junior in right of payment and of security with the Loans and Commitments
hereunder or shall be unsecured, (ii) other than interest rates, fees,
discounts, premiums, optional prepayments and redemptions, such indebtedness
shall have terms and conditions agreed to by the Borrower and the lenders
providing such indebtedness, but shall be substantially the same (or, taken as a
whole, no more favorable to, the lenders providing such indebtedness) as those
applicable to the Loans and Commitments hereunder, except to the extent such
covenants and other terms apply solely to any period after the final maturity of
the Loans and Commitments hereunder or such terms shall be on current market
terms for such type of indebtedness on the date of incurrence and (iii) the
holders thereof, or a duly authorized agent on their behalf, agree in writing to
be bound by the terms of an intercreditor or subordination agreement, as
applicable, with customary market terms or otherwise reasonably acceptable to
the Administrative Agent;

(t) (i) indebtedness in respect of any letter of credit issued in favor of any
L/C Issuer or the Swing Line Lender to support any Defaulting Lender’s
participation in Letters of Credit or Swing Loans, respectively, as contemplated
by Section 1.17 and (ii) indebtedness in respect of any Existing Letter of
Credit;

(u) Capitalized Restaurant Lease Obligations of one or more Restricted Group
Companies (other than any Capitalized Restaurant Lease Obligations acquired
pursuant to an Acquisition permitted hereunder, which shall be governed by
Section 8.7(h)); provided that, as of the date the underlying Restaurant Capital
Lease for the applicable Capitalized Restaurant Lease Obligation is entered
into, the Borrower shall be in compliance with a Total Leverage Ratio of
3.50:1.00 on a Pro Forma Basis as of the last day of the most recently ended
fiscal quarter for which financial statements are available on or prior to the
date such Restaurant Capital Lease was entered into;

(v) indebtedness under Card Programs not exceeding an aggregate principal amount
of the greater of $6,000,000 and 3.0% of EBITDA of the Restricted Group
Companies determined on a Pro Forma Basis for the period of four consecutive
fiscal quarters most recently ended for which financial statements are
available, at any time outstanding;

(w) indebtedness of any Foreign Subsidiary or any Disregarded Domestic Person
(including any Person that becomes a Foreign Subsidiary or a Disregarded
Domestic Person), including under working capital lines, lines of credit or
overdraft facilities in an aggregate principal amount at any time outstanding
not to exceed the greater of $50,000,000 and 35.0% of EBITDA of the Restricted
Group Companies determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
are available; provided that any indebtedness incurred pursuant to this clause
(w) shall not be (1) guaranteed in any respect by the Borrower or any of its
Domestic Subsidiaries (other than any Disregarded Domestic Person) or
(2) secured by any of the Collateral; and

 

97



--------------------------------------------------------------------------------

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in each of the foregoing.

Section 8.8 Liens. The Borrower shall not, nor shall it permit any of its
Restricted Subsidiaries to, create, incur or permit to exist any Lien of any
kind on any Property owned by any such Person; provided, however, that the
foregoing shall not apply to nor operate to prevent:

(a) Liens (i) arising in connection with worker’s compensation, unemployment
insurance, old age benefits, social security obligations, taxes, assessments,
statutory obligations or other similar charges, (ii) on deposits in connection
with bids, tenders, trade contracts, governmental contracts, leases (other than,
in each case, indebtedness representing borrowed money), statutory obligations,
self-insurance or reinsurance obligations, surety, stay, customs and appeal
bonds, performance bonds, completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
and other similar obligations in the ordinary course of business, provided in
each case that the obligation is not for borrowed money and (iii) in connection
with any letters of credit, bank guarantee or similar instrument posted to
support the foregoing;

(b) statutory or common law Liens of mechanics’, workmen’s, materialmen’s,
landlords’, carriers’ or other similar Liens arising in the ordinary course of
business (i) with respect to obligations which are not yet overdue by more than
30 days or (ii) if more than 30 days overdue, (x) are being contested in good
faith by appropriate proceedings, so long as such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts or (y) would not reasonably be expected to cause a
Material Adverse Effect;

(c) (i) judgment liens and judicial attachment liens not constituting an Event
of Default under Section 9.1(g) hereof and the pledge of assets for the purpose
of securing an appeal, stay or discharge in the course of any legal proceeding
and (ii) Liens imposed by the PBGC not constituting an Event of Default under
Section 9.1(h) hereof;

(d) Liens on Property of a Restricted Group Company securing (i) indebtedness
permitted by Section 8.7(b) and 8.7(u) hereof; provided that (x) no such Lien
shall extend to or cover other Property any Restricted Group Company other than
the respective Property so acquired, constructed, repaired, replaced or
improved, replacements thereof and additions and accessions to such Property and
the proceeds and the products thereof, (y) the principal amount of indebtedness
secured by any such Lien shall at no time exceed the amount paid with respect to
the foregoing (other than pursuant to, and as permitted by the definition of,
Permitted Refinancing), and (z) with respect to Capital Leases, such Liens do
not at any time extend to or cover any Property of any Restricted Group Company
(except for additions and accessions to such assets, replacements thereof and
additions and accessions to such Property and the proceeds and the products
thereof) other than the respective Property subject to such Capital Leases;
provided that individual financings of fixed or capital assets provided by one
lender may be cross-collateralized to other financings of fixed or capital
assets provided by such lender or its affiliates and (ii) Permitted Refinancings
thereof;

(e) to the extent constituting a Lien, the rights reserved or vested in any
Person by the terms of any lease, sublease, license, sublicense, franchise,
grant or permit held by a Restricted Group Company or by a statutory provision
to terminate any such lease, sublease, license, sublicense, franchise, grant or
permit or to permit or to require periodic payments as a condition to the
continuance thereof;

(f) any interest or title of a lessor or sublessor under any operating lease;

 

98



--------------------------------------------------------------------------------

(g) easements, rights of way, zoning or similar restrictions, building codes,
reservations, covenants, encroachments, restrictions, and other similar
encumbrances or minor defects or other irregularities in title, against real
property incurred in the ordinary course of business which do not and would not
reasonably be anticipated to materially interfere with the ordinary conduct of
the business of the Borrower or any Restricted Subsidiary;

(h) Liens securing indebtedness and other obligations incurred pursuant to, and
subject to the restrictions under Section 8.7(a), 8.7(o), 8.7(v) and 8.7(w), but
in the case of Section 8.7(w), solely to the extent such Lien attaches to the
assets of Foreign Subsidiaries or Disregarded Domestic Persons (and not to the
assets of any other member of the Restricted Group);

(i) non-exclusive licenses of Intellectual Property, licenses (other than of
Intellectual Property), sublicenses, leases, or subleases granted to third
parties in the ordinary course of business;

(j) (i) rights of setoff or bankers’ Liens upon deposits of cash (including
those relating to netting services, overdraft protection, pooled deposit or
sweep accounts and similar arrangements), (ii) broker’s Liens upon securities
accounts in favor of financial institutions, banks, or other depository
institutions, (iii) repurchase agreements permitted by Section 8.9(d); and
(iv) contractual rights of set off and rights of set off arising by operation of
law relating to purchase orders or other agreements entered into with customers
in the ordinary course of business;

(k) Liens (i) on insurance policies and the proceeds thereof securing the
financing of the premiums or reimbursement obligations with respect thereto and
Liens arising out of deposits of cash and Cash Equivalents at any time securing
deductibles, self-insurance, co-payment, co insurance, indemnification
obligations, reimbursement, retentions and similar obligations to providers of
insurance in the ordinary cause of business and (ii) in connection with letters
of credits, bank guarantees and similar instruments in support of the foregoing;

(l) the filing of precautionary financing statements in connection with
operating leases, consignment arrangements or bailee arrangements entered into
in the ordinary course of business;

(m) Liens in favor of customs and revenues authorities which secure payment of
customs duties in connection with the importation of property;

(n) Liens which arise under Article 4 of the UCC and similar foreign laws on
items in collection and documents and proceeds related thereto;

(o) other Liens securing indebtedness and other liabilities in an aggregate
amount not to exceed the greater of (i) $15,000,000 and (ii) 10.0% of EBITDA of
the Restricted Group Companies determined on a Pro Forma Basis for the period of
four consecutive fiscal quarters most recently ended for which financial
statements are available, at any time outstanding;

(p) Liens (i) assumed in connection with an Acquisition permitted hereunder in
existence at the time of such Acquisition, not created in contemplation of such
event and securing indebtedness of the type described in Section 8.7(h)(i)
hereof, (ii) securing indebtedness of the type described under
Section 8.7(h)(ii) so long as, in the case of this clause (ii), as of the date
of the definitive documentation of such Acquisition, the Borrower shall have
delivered to the Administrative Agent evidence reasonably satisfactory to the
Administrative Agent that the Borrower would have a Total Leverage Ratio on a
Pro Forma Basis of not greater 3.25:1.00 and (iii) securing any Permitted
Refinancing of the indebtedness permitted by the foregoing clauses (i) and (ii);
provided that in the case of clause (i) no such Lien shall extend to or cover
other Property not covered by the Lien on the date of

 

99



--------------------------------------------------------------------------------

acquisition and replacements thereof and additions thereto and the proceeds and
products thereof and accessions thereto and assets financed by the same
counterparty or its affiliate; provided, further, that, in each case of clauses
(i), (ii) and (iii) the individual financings of property provided by one lender
may be cross-collateralized to other financings provided by such lender or its
affiliates;

(q) Liens for taxes, assessments, fees or governmental charges or levies (i) not
yet due, (ii) being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with GAAP or
(iii) as to which the underlying obligations do not exceed $5,000,000 in the
aggregate;

(r) Liens in existence on the Closing Date which are listed in Schedule 8.8, but
only to the respective date, if any, set forth in such Schedule 8.8 for the
removal, replacement and termination of any such Liens, plus modifications,
renewals, replacements and extensions of such Liens; provided that (i) the
aggregate principal amount of the indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such
modification, renewal, replacement or extension (other than as permitted by
Section 8.7 or in connection with any Permitted Refinancing of such
indebtedness) and (ii) any such modification, renewal, replacement or extension
does not encumber any additional assets or properties of any Restricted Group
Company (other than after-acquired property that is affixed or incorporated into
the property covered by such Lien or any proceeds and products thereof and
accessions thereto and assets financed by the same counterparty or its
affiliate);

(s) Liens (i) consisting of an agreement to dispose of any Property in a
transaction permitted under Section 8.10, (ii) attaching to earnest money
deposits of cash or Cash Equivalents made by the a Restricted Group Company in
connection with any letter of intent or purchase agreement in respect of a
Permitted Acquisition or investment permitted under Section 8.9 and (iii) on
cash or Cash Equivalents securing indebtedness in respect of any Existing Letter
of Credit;

(t) (i) Liens in favor of a Restricted Group Company that is a Guarantor
securing indebtedness permitted under Section 8.7(e) and (ii) Liens in favor of
a Restricted Subsidiary that is not a Subsidiary Guarantor granted by another
Restricted Subsidiary that is not a Subsidiary Guarantor;

(u) (i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by a Restricted Group
Company in the ordinary course of business and not prohibited by this Agreement
and (ii) Liens arising by operation of law under Article 2 of the UCC or similar
foreign laws in favor of a seller or buyer of goods;

(v) to the extent constituting Liens, (i) sales, leases, transfers or other
dispositions expressly permitted under Section 8.10 and (ii) customary transfer
restrictions, purchase options, calls, puts, rights of first offer or refusal
and tag, drag and similar rights in joint venture agreements;

(w) Liens on cash or Cash Equivalents used to defease or to satisfy or discharge
indebtedness and any interest, penalties or fees relating to such indebtedness;
provided that such defeasance or satisfaction and discharge is not prohibited
hereunder;

(x) Liens on Property (i) of (and Equity Interests in) any Foreign Subsidiary or
any Disregarded Domestic Person (including any Person that becomes a Foreign
Subsidiary or a Disregarded Domestic Person) or any of their respective
Restricted Subsidiaries securing indebtedness and other obligations pursuant to
Section 8.7(h)(iii), (ii) of any Restricted Subsidiary that is not a Guarantor
securing indebtedness of the Borrower or any of its Restricted Subsidiaries
permitted under Section 8.7 and (iii) securing Permitted Refinancings in respect
of the foregoing clauses (i) and (ii); and

 

100



--------------------------------------------------------------------------------

(y) Liens on the Collateral securing indebtedness and other obligations pursuant
to Section 8.7(s).

For the avoidance of doubt, except as permitted by this Section 8.8, the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
create, incur or permit to exist any Lien of any kind in favor of any Person on
any leasehold interest of the Borrower or any Restricted Subsidiary as lessee of
any Unit.

Section 8.9 Investments, Acquisitions, Loans and Advances. The Borrower shall
not, nor shall it permit any of its Restricted Subsidiaries to, directly or
indirectly, make, retain or have outstanding any investments (whether through
purchase of stock or obligations or otherwise) in, or loans or advances to
(other than for travel or entertainment advances and other similar cash advances
made to directors, officers, employees, members of management or consultants in
the ordinary course of business), any other Person, or acquire all or any
substantial part of the assets or business of any other Person or division
thereof; provided, however, that the foregoing shall not apply to nor operate to
prevent:

(a) investments in direct obligations of the United States of America or of any
agency or instrumentality thereof whose obligations constitute full faith and
credit obligations of the United States of America, or, for any Foreign
Subsidiary, investments in direct obligations of the national government of the
countries where such Foreign Subsidiary is located or any agency or
instrumentality thereof whose obligations constitute full faith and credit
obligations of such government; provided that any such obligations shall mature
within one year of the date of issuance thereof;

(b) investments in commercial paper not issued by the Borrower or any of its
Affiliates rated at least P 1 by Moody’s and at least A-1 by S&P maturing within
one year of the date of issuance thereof and/or in cash;

(c) investments in demand deposit accounts, checking accounts and certificates
of deposit issued by any Lender or by any United States commercial bank having
capital and surplus of not less than $500,000,000 or, for any Foreign
Subsidiary, issued by any bank located in the countries where such Foreign
Subsidiary is located and which has capital and surplus of not less than
$500,000,000 (or its equivalent), in each case which have a maturity of one year
or less;

(d) investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection
(a) above entered into with any bank meeting the qualifications specified in
subsection (c) above; provided that all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System (or equivalent systems
for any jurisdiction of any Foreign Subsidiary);

(e) investments in any money market fund that invests substantially all of its
assets in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;

(f) the Borrower and the Subsidiary Guarantors’ direct or indirect investments
(whether in cash or assets) existing on the Closing Date in such amounts or with
respect to such assets as set forth on Schedule 8.9 and, to the extent any such
investments is a loan or advance, any modifications, replacements, renewals and
extensions (but not, in the case of investments in Restricted Subsidiaries that
are not Subsidiary Guarantors, increase in the aggregate amount) of such
investment;

(g) investments made from time to time by (i) the Borrower, by a Subsidiary
Guarantor in the Borrower or by the Borrower or another Subsidiary Guarantor in
a Subsidiary Guarantor,

 

101



--------------------------------------------------------------------------------

(ii) a Restricted Subsidiary that is not a Subsidiary Guarantor in the Borrower
or any Restricted Subsidiary of the Borrower and (iii) the Borrower or any
Restricted Subsidiary in Holdings, to the extent permitted by Section 8.12;

(h) Permitted Acquisitions;

(i) guarantees and deposits permitted under Section 8.7;

(j) investments (including indebtedness obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(k) transfers of assets among the Restricted Group Companies, in accordance with
Section 8.10; provided that such transfer of assets among the Borrower and
Subsidiary Guarantors shall be made expressly subject to the security interest
granted to the Administrative Agent pursuant to the Security Agreement;

(l) securities acquired in connection with the satisfaction or enforcement of
indebtedness or claims due or owing or as security for any such indebtedness or
claim, so long as the same are pledged to the Collateral Agent to secure the
Obligations if required pursuant to the Collateral Documents;

(m) in addition to investments permitted under clause (g) above, (i) investments
made from time to time by the Borrower or any Subsidiary Guarantor in
(x) Restricted Subsidiaries that are not Guarantors, (y) Unrestricted
Subsidiaries and (z) joint ventures, (ii) investments made from time to time by
the Borrower or any Restricted Subsidiary in any Foreign Subsidiary or any
Statutory Subsidiary, to the extent consisting of contributions or other sales,
transfers or other dispositions of Equity Interests in Foreign Subsidiaries or
Statutory Subsidiaries and (iii) consisting of any amount required to permit any
such Restricted Subsidiary to consummate a Permitted Acquisition, in an
aggregate amount at any one time outstanding under this clause (m) not to exceed
the greater of (i) $60,000,000 and (ii) 35.0% of EBITDA of the Restricted Group
determined on a Pro Forma Basis for the period of four consecutive fiscal
quarters most recently ended for which financial statements are available;

(n) other investments, loans, and advances in addition to those otherwise
permitted by this Section 8.9 in an amount not to exceed in the aggregate at any
one time outstanding (i) the greater of (x) $25,000,000 and (y) 15.0% of EBITDA
of the Restricted Group determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
are available plus (ii) the portion, if any of the Cumulative Credit on the date
of such election that the Borrower elects to apply to this Section 8.9(n) plus
(iii) the portion, if any, of the amounts available to make Restricted Payments
pursuant to Section 8.12(xii) on the date of such election that the Borrower
elects to apply to this Section 8.9(n) plus (iv) the portion, if any, of the
amounts available to make prepayments or redemptions pursuant to
Section 8.21(b)(vi) on the date of such election that the Borrower elects to
apply to this Section 8.9(n);

(o) investments to the extent reflecting an increase in the value of investments
otherwise permitted by this Section 8.9;

(p) loans, notes or investments (i) that could otherwise be made as a
distribution permitted under Section 8.12 or (ii) received as non-cash
consideration in connection with a sale, transfer, lease or other disposition
permitted by Section 8.10;

 

102



--------------------------------------------------------------------------------

(q) purchases of inventory in the ordinary course of business and investments
necessary to comply with Sections 8.1 and 8.2 or which result from the
reinvestment of proceeds of a sale, transfer, lease of other disposition or
Event of Loss as permitted under this Agreement;

(r) prepaid expenses or lease, utility and other similar deposits, in each case
made in the ordinary course of business;

(s) the Borrower and the Restricted Subsidiaries may hold accounts receivable or
notes owing to any of them in the ordinary course of business or acquired in
connection with any Acquisition permitted hereunder;

(t) the Borrower and the Restricted Subsidiaries may make additional Investments
so long as, as of the date of the definitive documentation of such Investment,
the Borrower shall be in compliance with a Total Leverage Ratio of 2.50:1.00 on
a Pro Forma Basis as of the last day of the most recently ended fiscal quarter
for which financial statements are available on or prior to the date of the
definitive documentation of such Investment;

(u) investments constituting obligations of one or more directors, officers,
employees, members of management or consultants of Holdings and its Restricted
Subsidiaries in connection with such directors’, officers’ or employees’
acquisition of Equity Interests of Holdings or any Restricted Subsidiary (or any
direct or indirect parent company), so long as no cash is actually advanced by
Holdings, the Borrower or any Restricted Subsidiary to such directors, officers
employees, members of management or consultants in connection with the
acquisition of any such obligations;

(v) (a) investments resulting from pledges and deposits made in connection with
any applicable Permitted Lien and (b) to the extent constituting an investment,
(i) the creation of Permitted Liens, (ii) Indebtedness for Borrowed Money
permitted under Section 8.7 (other than Section 8.7(e)); (iii) the consummation
of sales, transfers, leases or other dispositions permitted under Section 8.10
(other than Section 8.10(n)), (iv) the making of Restricted Payments permitted
under Section 8.12 and (v) the making of payments permitted by Section 8.21;

(w) loans and advances to Holdings in lieu of, and not in excess of the amount
of (after giving effect to any other loans, advances or Restricted Payments in
respect thereof), Restricted Payments to the extent permitted to be made in cash
to Holdings (or such parent) in accordance with Section 8.12;

(x) investments made in connection with the Transactions;

(y) advances of payroll to directors, officers, employees, members of management
or consultants in the ordinary course of business;

(z) (i) investments in the ordinary course of business consisting of
endorsements for collection or deposit; and (ii) extension of trade credit in
the ordinary course of business or consistent with past practices;

(aa) investments held (or committed to be made) by a Person that becomes a
Restricted Subsidiary (or is merged, amalgamated or consolidated with or into
the Borrower or a Restricted Subsidiary) in connection with a Permitted
Acquisition or investment otherwise permitted under this Section 8.9 to the
extent such investments were not made in contemplation of or in connection with
such acquisition, merger, amalgamation or consolidation; and

 

103



--------------------------------------------------------------------------------

(bb) investments to the extent the consideration paid therefor consists solely
of Equity Interests of the applicable Person (other than Disqualified Stock) or
any direct or indirect parent thereof or contributions to such Person.

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section 8.9, investments and acquisitions shall always be
taken at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid, less any distribution in the nature of a
return on or return of investment, including the principal amount of any loan or
advance or any similar payment, in respect of any such investment.

Section 8.10 Mergers, Consolidations and Sales. The Borrower shall not, nor
shall it permit any of its Restricted Subsidiaries to, consummate any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or any part
of its Property, including any disposition of Property as part of a sale and
leaseback transaction, or in any event sell or discount (with or without
recourse) any of its notes or accounts receivable; provided, however, that this
Section 8.10 shall not apply to nor operate to prevent:

(a) the sale or lease or licensing of inventory and the sale or other
disposition of cash or Cash Equivalents, in each case in the ordinary course of
business;

(b) the sale, transfer, lease or other disposition of Property of the Borrower
and the Guarantors to one another in the ordinary course of its business or to a
Restricted Subsidiary that is not a Guarantor (x) if permitted by Section 8.9
(other than Section 8.9(p)) or (y) for fair market value (as determined in good
faith by such Person) and at least 75% of the consideration for such sale,
transfer, lease or other disposition consists of cash or Cash Equivalents;

(c) the merger or consolidation of any Restricted Subsidiary into the Borrower
or with any other Restricted Subsidiary or the liquidation or dissolution of any
Restricted Subsidiary (if, in the case of any such dissolution or liquidation,
the assets of such Restricted Subsidiary shall be distributed to its
equityholders on a ratable basis), provided that, in the case of any merger or
consolidation (i) involving the Borrower and a Restricted Subsidiary, the
Borrower is the entity surviving the merger or (ii) of any Restricted Subsidiary
which is not a Subsidiary Guarantor with a Restricted Subsidiary which is a
Subsidiary Guarantor, (x) the Subsidiary Guarantor is the surviving entity,
(y) the survivor expressly assumes the obligations of the Subsidiary Guarantor
in a manner reasonably satisfactory to the Administrative Agent or (z) the
merger or consolidation is effected in order to consummate an investment
permitted by Section 8.9 or a sale, transfer, lease or other disposition
otherwise permitted under this Section 8.10;

(d) the sale, forgiveness or discount or other transfer of notes or accounts
receivable in the ordinary course of business for purposes of collection or
compromise only (and not for the purpose of any bulk sale or securitization
transaction);

(e) the sale, transfer, lease or other disposition of any tangible personal
property that, in the reasonable business judgment of the Borrower, any
Guarantor or any Restricted Subsidiary, has become obsolete, worn out, surplus,
uneconomical or no longer used or useful and which is sold, transferred, leased
or otherwise disposed of in the ordinary course of business;

(f) the Borrower and any of its Restricted Subsidiaries may grant non-exclusive
licenses or sublicenses of Intellectual Property or leases or subleases to other
Persons in the ordinary course of business or in connection with Acquisitions
permitted hereunder;

 

104



--------------------------------------------------------------------------------

(g) leases or licenses, subleases or sublicenses (or the termination thereof)
entered into in the ordinary course of business to the extent that they do not
materially interfere with the business of the Borrower and its Restricted
Subsidiaries, taken as a whole;

(h) (A) the Borrower and its Restricted Subsidiaries may sell, transfer or
dispose of Equity Interests to qualify directors where required by applicable
law or to satisfy other requirements of applicable law with respect to the
ownership of Equity Interests and (B) the Borrower may sell, transfer or dispose
of Equity Interests to Holdings (including the sale or issuance of Equity
Interests);

(i) the Borrower and the Restricted Subsidiaries may sell, transfer, lease or
dispose of non-core assets acquired in connection with Acquisitions otherwise
permitted hereunder; provided that (i) no Event of Default then exists or would
result therefrom and (ii) each such sale, transfer, lease or other disposition
is in an arm’s-length transaction and the Borrower or such Restricted Subsidiary
receives at least fair market value for such non-core assets;

(j) the sale, transfer, lease or other disposition of investments in joint
ventures to the extent required by, or made pursuant to, customary buy/sell
arrangements between the joint venture parties;

(k) any surrender or waiver of contractual rights or the settlement, release or
surrender of contractual rights or other litigation claims in the ordinary
course of business;

(l) sales, transfers, leases or other dispositions of Property to the extent
that (a) such Property is exchanged for credit against the purchase price of
similar replacement Property or (b) the proceeds of such sale, transfer, lease
or other disposition are reasonably promptly applied to the purchase price of
such replacement Property;

(m) (i) sales, transfers, leases or other dispositions so long as (A) the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof (determined in good faith by the Borrower),
(B) not less than 75% of the consideration received shall be cash, and (C) no
Default or Event of Default shall have occurred or be continuing immediately
after giving effect thereto, and (ii) other sales, transfers, leases or other
dispositions of Property of the Borrower or any Restricted Subsidiary (including
any sale, transfer, lease or other disposition of Property as part of a sale and
leaseback transaction) aggregating for the Borrower and its Restricted
Subsidiaries of not more than $15,000,000 during any Fiscal Year of the
Borrower; and

(n) transactions permitted by Section 8.9 (other than Section 8.9(p)),
Section 8.12 (other than Section 8.12(x)) and any Permitted Lien;

provided that, in the case of any of the transactions described in each of
Section 8.10(i), (j) or (m), the Net Cash Proceeds thereof shall be applied as
required by Section 1.9(b)(i).

Section 8.11 Reserved.

Section 8.12 Dividends and Certain Other Restricted Payments. The Borrower shall
not (a) declare or pay any cash dividends on or make any other distributions in
respect of any of its Equity Interests or (b) directly or indirectly purchase,
redeem, or otherwise acquire or retire for cash any of its Equity Interests
(each, a “Restricted Payment”); provided, however, that the foregoing shall not
operate to prevent:

(i) Reserved;

 

105



--------------------------------------------------------------------------------

(ii) the making of dividends or distributions by the Borrower:

(A) to Holdings in an amount necessary to discharge the tax liabilities
attributable to the assets, income or activities of the Borrower and its
Restricted Subsidiaries so long as (x) the Borrower is either no longer taxed as
a corporation or is no longer the parent entity of a consolidated (or similar)
group, in either case such that the Borrower does not have primary
responsibility for reporting and paying such tax liabilities and (y) the
ultimate recipient(s) applies the amount of any such dividend or distribution
for such purpose;

(B) to Holdings the proceeds of which shall be used by Holdings to pay (and to
make a payment to any direct or indirect parent of Holdings to enable it to pay)
(x) such entities’ operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including, without
limitation, administrative, legal, accounting and similar expenses provided by
third parties), which are reasonable and customary and incurred in the ordinary
course of business, plus (y) any reasonable and customary compensation, expense
reimbursements and indemnification claims made by directors or officers of
Holdings or any direct or indirect parent thereof attributable to the ownership
or operations of Holdings, the Borrower and its Restricted Subsidiaries;

(C) to Holdings the proceeds of which shall be used by Holdings to pay (and to
make a payment to any direct or indirect parent of Holdings to enable it to pay)
franchise taxes and other fees, taxes and expenses required to maintain the
corporate existence of Holdings and any direct or indirect parent thereof;

(D) to Holdings the proceeds of which shall be used by Holdings or any direct or
indirect parent thereof to pay fees and expenses related to any unsuccessful
equity or debt offering not prohibited by this Agreement and Public Company
Costs; and

(E) to Holdings the proceeds of which shall be used by Holdings to finance (or
to make a distribution to any direct or indirect parent thereof to finance) any
investment permitted to be made by the Borrower and its Restricted Subsidiaries
pursuant to Section 8.9; provided that (A) any such distribution to the direct
or indirect parent of Holdings shall be made substantially concurrently with the
closing or consummation of such investment and (B) Holdings or the applicable
direct or indirect parent thereof shall, immediately following the closing or
consummation thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Borrower or a Restricted Subsidiary upon
receipt thereof or (2) the merger, amalgamation or consolidation (to the extent
permitted in Section 8.10) of the Person formed or acquired into the Borrower or
a Restricted Subsidiary in order to consummate such investment otherwise
permitted by Section 8.9, in each case, in accordance with the requirements of
Section 4;

(iii) (A) the Borrower from making cash distributions to Holdings (and/or by
Holdings to any direct or indirect parent of Holdings) which are immediately
used by Holdings (or such parent of Holdings) to redeem or otherwise acquire
Equity Interests of Holdings (or such parent’s Equity Interests) or (B) the
issuance by Borrower or any Restricted Subsidiary of an unsecured note in
payment of the redemption or acquisition price of such Equity Interests, in each
case held by any future, present or former director, officer, employee, member
of management or consultant of Holdings (or any direct or indirect parent
thereof), or any of its Restricted Subsidiaries (or any of their respective
Investment

 

106



--------------------------------------------------------------------------------

Affiliates) in each case if and so long as (x) no Default or Event of Default
has occurred and is continuing or would immediately arise as a result thereof
and (y) the aggregate amount of such distributions (whether made in cash or by
the issuance of a note) made in any Fiscal Year shall not exceed $4,000,000
(such amount), with the unused amounts in any Fiscal Year being permitted to be
carried over for use in succeeding Fiscal Years, plus the aggregate proceeds of
sales or issuances of Equity Interests of Holdings (or any direct or indirect
parent thereof) and/or the aggregate principal amount of equity contributions
made to Holdings (or any direct or indirect parent thereof), in each case the
proceeds of which are used substantially contemporaneously with such
contribution to redeem such Equity Interests plus the amount of proceeds of any
key-man life insurance policies owned by or contributed to the Restricted Group;

(iv) the payment of distributions by the Borrower to Holdings, which are used by
Holdings (or to make distributions to any direct or indirect parent thereof to
enable it) to pay to its equityholders in the form of dividends on, and/or
redemptions of, existing Equity Interests using the proceeds of any sale or
issuance of Equity Interests of the Borrower (other than Disqualified Stock) or
of capital contributions made to the Borrower, in each case so long as no
Default or Event of Default has occurred and is continuing or would immediately
arise as a result thereof, as of the date of the declaration of such payment or
redemption;

(v) the payment by Borrower to Holdings (or any direct or indirect parent
thereof) to make payments to its equityholders in the form of dividends on
Equity Interests of Holdings (or such parent) in an amount up to 6.0% per annum
of the net proceeds received in any the issuance by Holdings or any direct or
indirect parent of Holdings of its common Equity Interests in any public
offering (other than a public offering pursuant to a registration statement on
Form S-8, but including any secondary offering, and including, without
limitation, the underwritten primary public offering of Parent on October 10,
2014) so long as no Default or Event of Default has occurred or would result
therefrom as of the date of declaration of such dividend and after giving effect
to such Restricted Payment;

(vi) repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) deemed to occur upon exercise of stock options, warrants or
similar rights if such Equity Interests represent a portion of the exercise
price of such options, warrants or similar rights;

(vii) payments made or expected to be made by the Borrower or any of its
Restricted Subsidiaries (or to Holdings or its direct or indirect parent to
enable it to make payments) in respect of withholding or similar taxes payable
by any future, present or former directors, officers, employees, members of
management and consultants of the Borrower (or any direct or indirect parent
thereof) or any of its Restricted Subsidiaries (or any of their respective
Investment Affiliates) and any repurchases of Equity Interests in consideration
of such payments including deemed repurchases in connection with the exercise of
stock options, warrants or similar rights;

(viii) cash payments made by the Borrower to Holdings (and/or by Holdings to any
direct or indirect parent thereof to enable it to make payments) in lieu of
fractional Equity Interests in connection with the exercise of warrants, options
or similar rights or other securities, convertible or exchangeable for Equity
Interests of the Borrower (and/or any direct or indirect parent thereof);

(ix) other Restricted Payments made by Holdings, the Borrower or its Restricted
Subsidiaries in addition to those otherwise permitted by this Section 8.12 in an
amount not to exceed the Cumulative Credit on the date of such election that the
Borrower elects to apply to this Section 8.12(ix); provided, that after giving
effect to such Restricted Payment, no Event of Default shall have occurred and
be continuing or result therefrom;

 

107



--------------------------------------------------------------------------------

(x) to the extent constituting Restricted Payments, transactions expressly
permitted by Section 8.9 (other than Section 8.9(v)), Section 8.10 (other than
Section 8.10(n)) and Section 8.15 (other than Section 8.15(n));

(xi) the Borrower and its Restricted Subsidiaries may make Restricted Payments
necessary to consummate the Transactions;

(xii) if no Default or Event of Default has occurred and is continuing or would
result therefrom at the times of the declaration and payment of such Restricted
Payment, Restricted Payments by Holdings, the Borrower or its Restricted
Subsidiaries in addition to those otherwise permitted by this Section 8.12 in an
amount not to exceed $10,000,000 minus any amounts allocated to make investments
pursuant to Section 8.9(n)(iii).

(xiii) the Borrower and its Restricted Subsidiaries may make additional
Restricted Payments so long as the Total Leverage Ratio, determined on a Pro
Forma Basis for the period of four consecutive fiscal quarters most recently
ended for which financial statements are available, would not exceed 2.50:1.00.

Section 8.13 ERISA. Except as would not reasonably be expected to have a
Material Adverse Effect, Holdings and the Borrower shall, and shall cause each
Restricted Subsidiary to, promptly pay and discharge all obligations and
liabilities arising under ERISA of a character which if unpaid or unperformed
would reasonably be expected to result in the imposition of a Lien against any
Property of any Restricted Group Company. Except as would not reasonably be
expected to have a Material Adverse Effect, Holdings and the Borrower shall, and
shall cause each Restricted Subsidiary to, promptly notify the Administrative
Agent of: (a) the occurrence of any reportable event (as defined in ERISA) with
respect to a Plan, (b) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (c) its
intention to terminate or withdraw from any Plan, and (d) the occurrence of any
material event with respect to any Plan which would result in the incurrence by
the Borrower or any Restricted Subsidiary of any material liability, fine or
penalty.

Section 8.14 Compliance with Laws. (a) Holdings and the Borrower shall, and
shall cause each Restricted Subsidiary to, comply in all respects with the
requirements of all federal, state, and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to its Property or business
operations, except for any such non-compliance, individually or in the
aggregate, that would not reasonably be expected to have a Material Adverse
Effect.

(b) Without limiting the agreements set forth in Section 8.14(a) above, Holdings
and the Borrower shall, and shall cause each Restricted Subsidiary to, at all
times, do the following to the extent the failure to do so, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect:
(i) comply with, and maintain each of the Premises in compliance with, all
applicable Environmental Laws; (ii) use commercially reasonable efforts to
ensure that each tenant and subtenant, if any, of any of the Premises or any
part thereof comply with all applicable Environmental Laws; (iii) obtain and
maintain in full force and effect all governmental approvals required by any
applicable Environmental Law for operations at each of the Premises; (iv) cure
any violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in compliance
with Environmental Law and in such quantities and in a manner reasonably
required for the ordinary course of its business; (vii) conduct at its expense
any investigation, study, sampling, testing, abatement, cleanup, removal,
remediation or other response action necessary to remove,

 

108



--------------------------------------------------------------------------------

remediate, clean up or abate any Release, or threatened Release of a Hazardous
Material as required of it by any applicable Environmental Law; (viii) abide by
and observe any restrictions on the use of the Premises imposed by any
governmental authority as set forth in a deed or other instrument affecting the
Borrower’s or any of its Restricted Subsidiaries’ interest therein;
(ix) promptly provide or otherwise make available to the Administrative Agent
any reasonably requested environmental record concerning a material
environmental matter at the Premises which the Borrower or any Restricted
Subsidiary possesses or can reasonably obtain; and (x) perform, satisfy, and
implement any operation or maintenance actions required by any governmental
authority or Environmental Law, or included in any no further action letter or
covenant not to sue issued by any governmental authority under any Environmental
Law.

(c) The Borrower shall notify the Administrative Agent in writing of and provide
any reasonably requested documents promptly upon any Authorized Representative
learning of any of the following in connection with the Borrower or any
Restricted Subsidiary or any of the Premises if such matter would reasonably be
expected to have a Material Adverse Effect: (1) any material liability for
response or corrective action, natural resource damage or other harm pursuant to
CERCLA, RCRA or any comparable state law; (2) any material Environmental Claim;
(3) any material violation of an Environmental Law or material unpermitted
Release, threatened Release or disposal of a Hazardous Material; (4) any
restriction on the ownership, occupancy, use or transferability of the Premises
arising pursuant to any Release, threatened Release or disposal of a Hazardous
Material; or (5) any environmental, natural resource, health or safety
condition.

Section 8.15 Burdensome Contracts With Affiliates. The Borrower shall not, nor
shall they permit any Restricted Subsidiary to, enter into any contract,
agreement or business arrangement involving payments in excess of $1,500,000 in
any such transaction (or series of related transactions) with any of its
Affiliates (other than with Wholly owned Restricted Subsidiaries that are
Guarantors) on terms and conditions which are less favorable to the Borrower or
such Restricted Subsidiary than those that might be obtained on an arm’s-length
basis at the time from Persons who are not such an Affiliate, provided, however,
that the foregoing restriction shall not apply to:

(a) any transactions between the Borrower and any Subsidiary Guarantor or
between any Subsidiary Guarantors, or any transaction between any Restricted
Subsidiary which is not a Subsidiary Guarantor and any other Restricted
Subsidiary which is not a Subsidiary Guarantor;

(b) the Transactions, including the payment of fees and expenses in connection
with the consummation of the Transactions;

(c) transactions (including indebtedness, investments, sales, transfers, leases
or other dispositions and Restricted Payments) among the Borrower and/or one or
more of its Restricted Subsidiaries to the extent permitted by this Section 8;

(d) employment, severance and other compensatory arrangements among Holdings (or
any direct or indirect parent thereof), the Borrower and its Restricted
Subsidiaries and their respective current or former officers, directors, members
of management, consultants and employees in the ordinary course of business and
transactions pursuant to stock option or similar plans and employee benefit
plans and arrangements;

(e) the payment of customary fees and reimbursement of reasonable out-of-pocket
costs of, and customary indemnities provided to or on behalf of, directors,
officers, members of management, consultants and employees of Holdings (or any
direct or indirect parent thereof), the Borrower and its Restricted
Subsidiaries, to the extent attributable to the existence of Holdings (or any
direct or indirect parent thereof) the ownership or operations of the Borrower
and its Restricted Subsidiaries and as determined in good faith by the board of
directors or senior management of the relevant Person;

 

109



--------------------------------------------------------------------------------

(f) the payment of fees, expenses, indemnities or other payments and
transactions, in each case pursuant to agreements in existence on the Closing
Date and set forth on Schedule 8.15 or any amendment thereto to the extent such
amendment is not materially disadvantageous to the Lenders;

(g) the payment of (A) all indemnities and expenses owed to the Permitted
Holders and each of their respective directors, officers, members of management,
managers, employees and consultants, not to exceed $1,500,000 in the aggregate
in any Fiscal Year, and (B) customary compensation made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, in each case to the
extent the same have been approved by a majority of the disinterested members of
the board of directors of the Borrower, in good faith, in each case, whether
currently due or paid in respect of accruals from prior periods; provided, that
no such fees pursuant to clause (A) above or compensation pursuant to clause
(B) above may be paid at any time an Event of Default under Section 9.1(a),
(j) or (k) shall have occurred and is continuing or would immediately thereafter
result from the making of such payment, provided, however, that any such fees or
compensation that are not paid when due as a result of this Section 8.15(g) may
accrue and are otherwise permitted to be paid in full upon the cure or waiver of
such Event of Default or at such time and to the extent as an Event of Default
would not immediately thereafter result;

(h) payments by Holdings (and any direct or indirect parent thereof), the
Borrower and/or its Restricted Subsidiaries pursuant to tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and its Restricted
Subsidiaries, in the ordinary course of business;

(i) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement which
are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the senior management of the Borrower;

(j) (i) transactions between the Borrower and any of its Restricted Subsidiaries
which are in the ordinary course of business and (ii) transactions between
Holdings and its shareholders in the ordinary course of business with respect to
the Equity Interests in Holdings, including shareholder agreements, registration
agreements and providing reimbursement and indemnities in respect thereof;

(k) any contribution by Holdings to the capital of the Borrower;

(l) the issuance of Equity Interests to any officer, director, employee, member
of management or consultant or any of their respective Investment Affiliates of
the Borrower or any of its Restricted Subsidiaries or any direct or indirect
parent of the Borrower in connection with the Transactions;

(m) the issuance or transfer of Equity Interests (other than any Disqualified
Stock) to any Permitted Holder or to any current, former or future director,
officer, manager, employee or consultant (or any Affiliate of the foregoing) of
the Borrower, any of its Restricted Subsidiaries or any direct or indirect
parent thereof;

(n) Restricted Payments permitted by Section 8.12; and

(o) issuances by the Borrower and its Restricted Subsidiaries of Equity
Interests not prohibited hereunder.

 

110



--------------------------------------------------------------------------------

Section 8.16 No Changes in Fiscal Year. The Borrower shall not permit its Fiscal
Year to end on a day other than the Sunday after the Saturday closest to
January 31 of each calendar year or change its method of determining fiscal
quarters from the method used by it on the Closing Date. The term “Fiscal Year
XXXX”, where “XXXX” is a calendar year, shall refer to the Fiscal Year of the
Borrower beginning during such calendar year.

Section 8.17 Formation of Subsidiaries; Further Assurances. (a) Promptly upon
the formation or acquisition of any Restricted Subsidiary (with any Subsidiary
Redesignation resulting in an Unrestricted Subsidiary becoming a Restricted
Subsidiary being deemed to constitute the acquisition of a Restricted
Subsidiary), and in any event no later than at the time the Borrower delivers
its written certificate pursuant to Section 8.5(A)(f) in connection with
financial statements delivered pursuant to Section 8.5(A)(a) or (b) (at which
time Schedule 6.2 shall be deemed amended to include reference to such
Restricted Subsidiary and, if such Restricted Subsidiary shall be required to
provide a Guarantee pursuant to Section 4.1, Schedule 6.14(a) shall be deemed
amended to include reference to such Subsidiary), the Borrower shall (i) provide
the Administrative Agent notice thereof and (ii) subject to Section 4.1, cause
such newly formed or acquired Restricted Subsidiary to execute a Guarantee and
such Collateral Documents as the Administrative Agent may then reasonably
require (which shall be substantially consistent with the Collateral Documents
then existing and shall be subject to the limitations set forth in Section 4.2
and Section 4.3 hereof), including, at the Borrower’s reasonable cost and
reasonable expense, such other instruments, documents, certificates, and
opinions reasonably required by the Administrative Agent in connection therewith
(subject to the limitations set forth in Sections 4.2 and 4.3 hereof and in the
Collateral Documents).

(b) Promptly upon request by the Administrative Agent and subject to the
provisions of the Collateral Documents and in any case, at the expense of the
Loan Parties, the Borrower shall, (i) correct any material defect or error that
may be discovered in any Loan Document or in the execution, acknowledgment,
filing or recordation thereof, and (ii) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent may reasonably require from time to time in order to
(A) carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any
Restricted Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of the Restricted Subsidiaries is or is to be a party, and
cause each of the Restricted Subsidiaries to do so.

Section 8.18 Change in the Nature of Business. The Borrower shall not, nor shall
it permit any of its Restricted Subsidiaries to, engage in any business or
activity (other than related, ancillary or complimentary businesses and
activities and any businesses and activities reasonably related thereto) if, as
a result, the general nature of the business of the Borrower or any Restricted
Subsidiary would be changed in any material respect from the general nature of
the business engaged in by it as of the Closing Date.

Section 8.19 Use of Proceeds. The Borrower shall use the credit extended on the
Closing Date under this Agreement solely, in respect of the Term Loans, to
finance a portion of the Transactions (including the Refinancing), to pay the
Transaction Costs and for working capital and general corporate purposes and,
with respect of the Revolving Credit Facility, for the purposes set forth in, or
otherwise permitted by, Section 1.2.

 

111



--------------------------------------------------------------------------------

Section 8.20 No Restrictions. Except as provided under the Loan Documents
(including the documents governing any New Term Loans, New Revolving Credit
Commitments, Extended Term Loans, Extended Revolving Credit Commitments,
Refinancing Term Loans and the Replacement Revolving Credit Commitments or any
documents delivered in connection with any of the foregoing or customary terms
in any documentation providing for any Permitted Refinancing thereof), the
Borrower shall not, nor shall it permit any of its Restricted Subsidiaries to,
directly or indirectly create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of the Borrower or any Restricted Subsidiary to: (a) pay dividends or make any
other distribution on any Restricted Subsidiary’s Equity Interests owned by the
Borrower or any other Restricted Subsidiary, (b) pay any indebtedness owed to
the Borrower or any other Restricted Subsidiary, (c) make loans or advances to
the Borrower or any other Restricted Subsidiary, (d) transfer any of its
Property to the Borrower or any other Restricted Subsidiary, except for
restrictions on the transfer of specific Property contained in agreements
relating to such Property, such as Capital Leases, purchase money contracts,
Intellectual Property licenses and the like, or (e) guarantee the Obligations
and/or grant Liens on its assets to the Collateral Agent as required by the Loan
Documents; provided, however, that the foregoing shall not apply to:

(a) restrictions and encumbrances existing on the Closing Date;

(b) restrictions or encumbrances on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary so long as such
restriction or encumbrance was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and such restrictions are limited to such
Restricted Subsidiary and its Subsidiaries;

(c) restrictions or encumbrances that are contained in any agreement evidencing
indebtedness of (and guarantees or pledges in respect of indebtedness of) a
Restricted Subsidiary that is not a Subsidiary Guarantor, so long as such
documentation only imposes restrictions on such Restricted Subsidiary (or
guarantor or pledgor) that is not a Subsidiary Guarantor and any of its
Restricted Subsidiaries that are not Subsidiary Guarantors and the Equity
Interests in such Persons;

(d) restrictions or encumbrances that arise in connection with any sale,
transfer, lease or other disposition permitted by Section 8.10, as to the assets
being sold, transferred or disposed of;

(e) restrictions or encumbrances that are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures not
prohibited by this Agreement so long as such restrictions or encumbrances are
applicable solely to such joint venture or the Equity Interests of such joint
venture;

(f) negative pledges and restrictions on Liens in favor of any holder of
indebtedness permitted under Section 8.7 but solely to the extent any negative
pledge relates to the property financed by or secured by such indebtedness (and,
for the avoidance of doubt, excluding in any event any indebtedness secured by a
Lien junior in priority to the Liens securing the Secured Obligations) or that
expressly permits Liens for the benefit of the Agents and the Lenders on a
senior basis without the requirement that such holders of such indebtedness be
secured by such Liens on an equal and ratable (other than in the case of pari
passu indebtedness), or junior, basis;

(g) restrictions imposed by any agreement relating to secured indebtedness
permitted pursuant to Sections 8.7 and 8.8 to the extent that such restrictions
apply only to the property or assets securing such indebtedness or to the
Restricted Subsidiaries incurring or guaranteeing such indebtedness and the
Equity Interests in such Persons;

 

112



--------------------------------------------------------------------------------

(h) customary restrictions on leases, subleases, licenses or sublicenses
otherwise permitted hereby so long as such restrictions solely relate to the
assets subject thereto;

(i) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(j) customary provisions restricting the assignment or transfer of any agreement
entered into in the ordinary course of business;

(k) customary restrictions or encumbrances that arise in connection with cash or
other deposits permitted under Section 8.8 or restrictions on cash or other
deposits imposed by customers under contracts entered into in the ordinary
course of business; and

(l) one or more agreements governing indebtedness entered into after the Closing
Date that contain encumbrances and other restrictions that are, taken as a
whole, in the good faith judgment of the Borrower, (A) no more restrictive in
any material respect with respect to the Borrower or its Restricted
Subsidiaries, taken as a whole, than those encumbrances and other restrictions
that are in effect on the Closing Date pursuant to agreements and instruments in
effect on the Closing Date or, if applicable, on the date on which such
Subsidiary became a Restricted Subsidiary pursuant to agreements and instruments
in effect on such date or (B) no more restrictive than the Loan Documents.

Section 8.21 Payments of Other Indebtedness; Modifications of Organizational
Documents and Other Documents. The Borrower shall not, nor shall it permit any
of its Restricted Subsidiaries to:

(a) amend, supplement or otherwise modify, or permit the amendment, supplement
or modification of, any of the terms or provisions contained in, or applicable
to any documents evidencing Subordinated Debt (other than Immaterial
Subordinated Debt and other than any such amendment, supplement or modification
not materially adverse to the interests of the Lenders, taken as a whole);
provided that, for purposes of clarity, it is understood and agreed that the
foregoing limitation shall not otherwise prohibit any Permitted Refinancing of
any Subordinated Debt or any other replacement, refinancing, amendment,
supplement, modification, extension, renewal, restatement, or funding, in each
case permitted under Section 8.7 in respect thereof;

(b) make any voluntary prepayment on any Subordinated Debt or effect any
voluntary redemption thereof or make any distribution, whether in cash,
property, securities or a combination thereof, on such Subordinated Debt, other
than (i) regularly scheduled payments of interest as and when due (to the extent
not prohibited by applicable subordination provisions), (ii) payment of fees,
expenses and indemnification obligations in respect thereof, (iii) payments,
prepayments, redemptions or distributions with the proceeds of, or conversions
to, securities (including Equity Interests of Holdings or any direct or indirect
parent thereof), (iv) payments required under Section 163(i) of the Code in
order to avoid any such obligations to be an “applicable high yield discount
obligation” within the meaning of Section 163(i)(l) of the Code (or any
successor provision of similar import), (v) so long as no Default or Event of
Default has occurred and is continuing or would result therefrom, payments,
prepayments, redemptions or distributions in respect of any Immaterial
Subordinated Debt, (vi) so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, other payments, prepayments,
redemptions or distributions in an amount not to exceed $5,000,000 minus any
amounts allocated to make investments pursuant to Section 8.9(n)(iv), (vii) so
long as no Event of Default has occurred and is continuing or would result
therefrom, payments, prepayments, redemptions or distributions in an amount not
to exceed the Cumulative Credit as of such date and (viii) so long as the Total
Leverage Ratio, determined on a Pro Forma Basis for the period of four
consecutive fiscal quarters most recently ended for which financial statements
are available, would not exceed 2.50:1.00; or

 

113



--------------------------------------------------------------------------------

(c) agree to any amendment, restatement, supplement or other modification to, or
waiver of, any of its organization documents in a manner that is materially
adverse to the interests of the Lenders after the Closing Date without obtaining
the prior written consent of the Required Lenders to such amendment,
restatement, supplement or other modification or waiver.

Section 8.22 Financial Covenants. (a) As of the last day of each fiscal quarter
of the Borrower (commencing with the second fiscal quarter of Fiscal Year 2015),
the Borrower shall not permit the Total Leverage Ratio to be greater than
3.50:1.00.

(b) As of the last day of each fiscal quarter of the Borrower (commencing with
the second fiscal quarter of Fiscal Year 2015), the Borrower shall not permit
the Fixed Charge Coverage Ratio to be less than 1.25:1.00.

Section 8.23 Holdings. Holdings shall not (a) create, incur, assume or suffer to
exist any Liens on any Equity Interests of the Borrower (other than Liens of the
type permitted by (x) Section 8.8(h) (but solely to the extent such Liens secure
indebtedness and other obligations incurred pursuant to, and subject to the
restrictions under, Section 8.7(a) and 8.7(o)) and (y) Section 8.8(y) and
nonconsensual Liens of the type otherwise permitted under Section 8.8), or
(b) conduct or engage in any operations or business or incur any indebtedness
other than (i) those incidental to its ownership of the Equity Interests of the
Borrower, (ii) the maintenance of its legal existence and good standing,
(iii) entering into and performing its obligations under the Loan Documents and
any Permitted Refinancing thereof, (iv) any public offering or other issuance of
its Equity Interests to the extent not triggering a Change of Control, (v) any
transaction that Holdings is expressly permitted or contemplated to enter into
or consummate under this Section 8, (vi) guaranteeing the obligations of its
Restricted Subsidiaries permitted hereunder, including under the Loan Documents
or any Permitted Refinancing thereof, (vii) participating in tax, accounting and
other administrative matters as a member of the consolidated, combined, unitary
or similar group that includes Holdings and the Borrower, (viii) holding any
cash or property received in connection with Restricted Payments made by the
Borrower and its Restricted Subsidiaries pursuant to Section 8.12 or by its
Unrestricted Subsidiaries or contributions to its capital or in exchange for the
sale or issuance of Equity Interests, (ix) providing indemnification to
directors, officers, employees, members of management and consultants and
(x) any activities incidental to any of the foregoing. If no Default exists or
would result therefrom, Holdings may merge or consolidate with any other Person;
provided, that (x) Holdings shall be the continuing or surviving corporation or
(y) if the Person formed by or surviving any such merger or consolidation is not
Holdings (any such Person, the “Successor Holdings”), (A) the Successor Holdings
shall (1) be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof and
(2) at the time such entity becomes the Successor Holdings, would comply with
the requirements of this Section 8.23 as if they had applied to the Successor
Holdings immediately prior to such time and (B) the Successor Holdings shall
expressly assume all the obligations of Holdings under this Agreement and the
other Loan Documents to which Holdings is a party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent;
provided, further that if the foregoing are satisfied, the Successor Holdings
will succeed to, and be substituted for, Holdings under this Agreement and the
other Loan Documents to which it is a party.

Section 8.24 Anti-Corruption Laws. The Borrower shall not use any part of the
proceeds of the Loans, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the FCPA.

 

114



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1 Events of Default. Any one or more of the following shall constitute
an “Event of Default” hereunder:

(a) default by any Loan Party in the payment when due of all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement), or default for a period of five
(5) Business Days in the payment when due of interest, any fee or other amount
payable hereunder or under any other Loan Document;

(b) default by any Loan Party in the observance or performance of any covenant
set forth in Sections 8.1 (with respect to the organizational existence of the
Borrower), 8.5(e)(ii), 8.7 through (and including) 8.10, 8.12, 8.15, 8.16, 8.18,
8.20 through (and including) 8.22 and 8.23 hereof;

(c) default by any Loan Party in the observance or performance of any covenant
(other than the covenants set forth in clause (b) above) or other provision
hereof or of any other Loan Document which is not remedied within thirty
(30) days after written notice thereof is given to the Borrower by the
Administrative Agent;

(d) any representation or warranty of any Loan Party made herein or in any other
Loan Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto proves untrue in any material respect as of
the date of the making or deemed making thereof;

(e) (i) any Loan Document shall for any reason not be or shall cease to be in
full force and effect against any Loan Party or is declared to be null and void
as to any Loan Party, or the Borrower or any Guarantor shall so assert in
writing; (ii) the Collateral Documents shall for any reason fail to create a
valid and perfected Lien, subject to Permitted Liens, in favor of the
Administrative Agent in any Collateral purported to be covered thereby except as
expressly permitted by the terms hereof or thereof, or the Borrower or any
Guarantor shall so assert in writing, and except as is solely due to the failure
of the Administrative Agent or any Lender to take any action within its sole
control; (iii) Holdings or any of its Restricted Subsidiaries takes any action
for the purpose of terminating, repudiating or rescinding any Loan Document
executed by it or any of its obligations thereunder except as otherwise
permitted by the Loan Documents; or (iv) any Subordinated Debt individually or
in an aggregate principal amount in excess of the Threshold Amount and permitted
hereunder or the guarantees thereof shall cease, for any reason, to be validly
subordinated to the Obligations of the Borrower and the Guarantors hereunder, as
provided in the indenture governing such Subordinated Debt, or the Borrower or
any Guarantor shall so assert in writing;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by the Borrower or any Restricted Subsidiary aggregating
in excess of the Threshold Amount, or under any indenture, agreement or other
instrument under which the same may be issued (other than, with respect to
indebtedness consisting of Hedging Liabilities, any termination event or
equivalent event pursuant to the terms of such Hedge Liabilities which (i) is
not as a result of any default thereunder by any Loan Party or any Restricted
Subsidiary and (ii) does not give the counterparty thereto the right to cause
payment thereunder of an amount in excess of the Threshold Amount, unless such
amount is timely paid when due), and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness for Borrowed Money (whether or not such maturity is in fact
accelerated), or any such Indebtedness for Borrowed Money shall not be paid when
due (whether by demand, lapse of time, acceleration or otherwise),

 

115



--------------------------------------------------------------------------------

(g) any final judgment or judgments, final writ or writs or warrant or warrants
of attachment, or any similar process or processes, shall be entered or filed
against Holdings, the Borrower or any Restricted Subsidiary, or against any of
its Property, in an aggregate amount in excess of the Threshold Amount (except
to the extent (i) fully covered (other than deductibles) by insurance pursuant
to which the insurer has not denied liability therefor in writing or (ii) fully
covered (other than deductibles) by an enforceable indemnity providing for
prompt payment from a financially sound, reputable and credit-worthy Person),
and which remains undischarged, unvacated, unbonded or unstayed for a period of
thirty (30) consecutive days;

(h) to the extent resulting in (x) a Material Adverse Effect or (y) the
imposition by the PBGC of a Lien in excess of the Threshold Amount, Holdings,
the Borrower or any Restricted Subsidiary, or any member of its Controlled
Group, shall fail to pay when due any amount or amounts which it shall have
become liable to pay to the PBGC or to a Plan under Title IV of ERISA; or notice
of intent to terminate a Plan or Plans having Unfunded Vested Liabilities, to
the extent such termination would result in either (x) a Material Adverse Effect
or (y) the imposition by the PBGC of a Lien in excess of the Threshold Amount
(collectively, a “Material Plan”), shall be filed under Title IV of ERISA by the
Borrower or any Restricted Subsidiary, or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; to the extent
resulting in either (x) a Material Adverse Effect or (y) the imposition by the
PBGC of a Lien in excess of the Threshold Amount, the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any Material Plan or to the extent resulting in a
Material Adverse Effect, a proceeding shall be instituted by a fiduciary of any
Material Plan against the Borrower or any Restricted Subsidiary, or any member
of its Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
to the extent such termination would result in either (x) a Material Adverse
Effect or (y) the imposition by the PBGC of a Lien in excess of the Threshold
Amount, a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated;

(i) any Change of Control shall occur;

(j) Holdings, the Borrower or any Restricted Subsidiary shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, (ii) not pay, or admit in writing its inability to pay, its debts
generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property or (v) institute any proceeding seeking
to have entered against it an order for relief under the United States
Bankruptcy Code to adjudicate it insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors; or

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for Holdings, the Borrower or any Restricted Subsidiary, or
any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(i) shall be instituted against Holdings, the Borrower or any
Restricted Subsidiary, and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of sixty
(60) consecutive days;

provided, that, notwithstanding anything to the contrary contained herein, no
Event of Default specified in clauses (a) through (e) above shall arise with
solely as a result of a failure of performance, inaccuracy of a representation
or warranty, breach of covenant or invalidity or impairment of a security
interest, in each case specified in or required by an Application other than by
reference to a representation, warranty, covenant, undertaking, default or
security requirement set forth in this Agreement or the Security Agreement.

 

116



--------------------------------------------------------------------------------

Section 9.2 Non-Bankruptcy Defaults. When any Event of Default other than those
described in subsection (j) or (k) of Section 9.1 hereof has occurred and is
continuing, the Administrative Agent may, and at the request of the Required
Lenders shall, by written notice to the Borrower: (a) if so directed by the
Required Lenders, terminate the remaining Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; and (c) if so directed by the
Required Lenders, demand that the Borrower immediately pay to the Administrative
Agent 103% of the full amount then available for drawing under each or any
Letter of Credit to be held as collateral pursuant to Section 9.4 hereof, and
the Borrower agrees to immediately make such payment and acknowledges and agrees
that the Lenders would not have an adequate remedy at law for failure by the
Borrower to honor any such demand and that the Administrative Agent, for the
benefit of the Lenders, shall have the right to require the Borrower to
specifically perform such undertaking whether or not any drawings or other
demands for payment have been made under any Letter of Credit. The
Administrative Agent, after giving notice to the Borrower pursuant to
Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

Section 9.3 Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof has occurred and is continuing,
then all outstanding Loans shall immediately become due and payable together
with all other amounts payable under the Loan Documents without presentment,
demand, protest or notice of any kind, the obligation of the Lenders to extend
further credit pursuant to any of the terms hereof shall immediately terminate
without presentment, demand, protest or notice of any kind, and the Borrower
shall immediately pay to the Administrative Agent 103% of the full amount then
available for drawing under all outstanding Letters of Credit to be held as
collateral pursuant to Section 9.4 hereof, the Borrower acknowledging and
agreeing that the Lenders would not have an adequate remedy at law for failure
by the Borrower to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrower to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit.

Section 9.4 Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under Section 1.9(b) or under Section 9.2 or 9.3 above, the Borrower
shall forthwith pay in cash the amount required to be so prepaid, to be held by
the Administrative Agent as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and, thereafter, to the
payment of the unpaid balance of all other Obligations (and to all Hedging
Liability and Funds Transfer, Deposit Account Liability and Foreign LCs). The
Collateral Account shall be held in the name of and subject to the exclusive
dominion and control of the Administrative Agent for the benefit of the

 

117



--------------------------------------------------------------------------------

Administrative Agent, the Lenders, and the L/C Issuer. If and when requested by
the Borrower, the Administrative Agent shall invest funds held in the Collateral
Account from time to time in direct obligations of, or obligations the principal
of and interest on which are unconditionally guaranteed by, the United States of
America with a remaining maturity of one year or less, provided that the
Administrative Agent is irrevocably authorized to sell investments held in the
Collateral Account when and as required to make payments out of the Collateral
Account for application to amounts due and owing from the Borrower to the L/C
Issuer, the Administrative Agent or the Lenders; provided, however, that if the
Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Commitments, Loans or other Obligations (other than
contingent indemnification obligations), remain outstanding, at the request of
the Borrower, the Administrative Agent shall release to the Borrower any
remaining amounts held in the Collateral Account.

Section 9.5 Notice of Default. The Administrative Agent shall give notice to the
Borrower to the extent required under Section 9.1(c) hereof promptly upon being
requested to do so by the Required Lenders and shall thereupon notify all the
Lenders thereof.

 

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1 Change in Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation or in the interpretation thereof makes it unlawful for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any credit extension
or to determine or charge interest rates based upon the Eurodollar Rate, of any
governmental authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, such Lender shall promptly give notice thereof to the Borrower
through the Administrative Agent and (i) any obligation of such Lender to issue,
make, maintain, fund or charge interest with respect to any such credit
extension or continue Eurodollar Loans or to convert Base Rate Loans to
Eurodollar Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Base Rate Loans (the interest rate on which
Base Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans and (y) if such notice asserts the illegality of
such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

118



--------------------------------------------------------------------------------

Section 10.2 Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, Eurodollar Rate. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to it in the interbank eurodollar
market for such Interest Period, or that by reason of circumstances affecting
the interbank eurodollar market adequate and reasonable means do not exist for
ascertaining the applicable Eurodollar Rate, or

(b) the Required Lenders advise the Administrative Agent that the Eurodollar
Rate as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period,

then the obligation of the Lenders to make or maintain Eurodollar Loans shall be
suspended (to the extent of the affected Eurodollar Loans or Interest Periods)
and in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent upon the instruction of the affected
Lenders revokes such notice. The Administrative Agent shall forthwith give
notice thereof to the Borrower and the Lenders, whereupon until the
Administrative Agent notifies the Borrower that the circumstances giving rise to
such suspension no longer exist, the obligations of the Lenders to make
Eurodollar Loans shall be suspended; provided, however, subject to all of the
terms and conditions of this Agreement, the Borrower may then elect to borrow
the principal amount of the affected Eurodollar Loans from such Lenders by means
of Base Rate Loans from such Lenders, which Base Rate Loans shall not be made
ratably by the Lenders but only from such affected Lenders, or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

Section 10.3 Increased Cost and Reduced Return. (a) If, on or after the Closing
Date, any Change in Law:

(i) shall subject the Administrative Agent, any Lender (or its Lending Office)
or the L/C Issuer to any tax, duty or other charge with respect to its
Eurodollar Loans, its Notes, its Letter(s) of Credit, or its Participating
Interest in any thereof, any Reimbursement Obligations owed to it or its
obligation to make Eurodollar Loans, issue a Letter of Credit, or to participate
therein (provided that this clause (i) shall not apply to (a) Indemnified Taxes
or (b) Excluded Taxes; or

(ii) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any Eurodollar Loans any such requirement included in an applicable
Eurodollar reserve percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or the L/C
Issuer or shall impose on any Lender (or its Lending Office) or the L/C Issuer
or the interbank market any other condition affecting its Eurodollar Loans, its
Notes, its Letter(s) of Credit, or its Participating Interest in any thereof,
any Reimbursement Obligation owed to it, or its obligation to make Eurodollar
Loans, or to issue a Letter of Credit, or to participate therein;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or the L/C Issuer to be material, then, within thirty (30) days after demand by
such Lender or the L/C Issuer (with a copy to the Administrative Agent), the
Borrower shall be obligated to pay to such Lender or the L/C Issuer such
additional amount or amounts as will compensate such Lender or the L/C Issuer
for such increased cost or reduction; provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to this
Section 10.3(a)

 

119



--------------------------------------------------------------------------------

for any increased costs or reductions incurred more than 180 days prior to the
date that such Lender notifies the Borrower of the change in law giving rise to
such increased costs or reductions and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such increased costs or reductions is retroactive then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof. Upon the receipt by the Borrower of such demand, the
Borrower shall have the option to immediately repay such Eurodollar Loan or
convert such Eurodollar Loan to a Base Rate Loan (in each case, subject to
Section 1.12 hereof), or cause the beneficiary of any such Letter of Credit to
terminate such Letter of Credit, in each case in order to minimize or eliminate
such increased cost or reduction.

(b) If, after the Closing Date, any Lender, the L/C Issuer or the Administrative
Agent shall have determined that any Change in Law, or compliance by any Lender
(or its Lending Office) or the L/C Issuer or any Person controlling such Lender
or the L/C Issuer with any request or directive regarding capital adequacy or
liquidity requirements (whether or not having the force of law) of any such
authority, central bank or comparable agency, has had the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s or such Person’s capital as
a consequence of its obligations hereunder to a level below that which such
Lender or the L/C Issuer or such Person could have achieved but for such Change
in Law or compliance (taking into consideration such Lender’s or the L/C
Issuer’s or such Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender or the L/C Issuer to be material, then from time to
time, within thirty (30) days after demand by such Lender or the L/C Issuer
(with a copy to the Administrative Agent), the Borrower shall pay to such Lender
or the L/C Issuer such additional amount or amounts as will compensate such
Lender or the L/C Issuer for such reduction; provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to this
Section 10.3(b) for any reduced return incurred more than 180 days prior to the
date that such Lender or the L/C Issuer notifies the Borrower of the change in
law giving rise to such reduced return and of such Lender’s or the L/C Issuer’s
intention to claim compensation therefor; provided further that, if the change
in law giving rise to such reduced return is retroactive then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(c) A certificate of a Lender or the L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
in accordance with this Section 10.3 shall be conclusive if reasonably
determined and absent manifest error. In determining such amount, such Lender or
the L/C Issuer may use any reasonable averaging and attribution methods.

(d) In the case of any request for compensation under this Section 10.3
resulting from a market disruption, (A) such circumstances must generally affect
the market in which the Loans trade and are issued and (B) such request must
have been made by, or at the direction of, Lenders constituting Required
Lenders.

Section 10.4 Lending Offices. Each Lender may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified on the appropriate
signature page hereof (each a “Lending Office”) for each type of Loan available
hereunder or at such other of its branches, offices or affiliates as it may from
time to time elect and designate in a written notice to the Borrower and the
Administrative Agent.

Section 10.5 Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to the Eurodollar Rate for such Interest Period.

 

120



--------------------------------------------------------------------------------

Section 10.6 Mitigation. Any of the Administrative Agent, any Lender or the L/C
Issuer claiming any additional amounts payable pursuant to Section 10.1,
Section 10.3, Section 13.1 or Section 13.15 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested by the Borrower or to change the jurisdiction of
its applicable lending office or take other appropriate action if the making of
such filing or change or the taking of such action would avoid the need for or
reduce the amount of any such additional amounts that may thereafter accrue or
avoid the circumstances giving rise to such exercise and would not, in the sole
determination of the Administrative Agent, such Lender or the L/C Issuer, as the
case may be, result in any additional costs, expenses not otherwise compensated
or be otherwise disadvantageous to it. Each of the Administrative Agent, each
Lender and the L/C Issuer agrees to use reasonable efforts to notify the
Borrower as promptly as practicable upon its becoming aware that circumstances
exist that would cause the Borrower to become obligated to pay additional
amounts to the Administrative Agent, such Lender or the L/C Issuer pursuant to
Section 10.1, Section 10.3, Section 13.1 or Section 13.15.

 

SECTION 11. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.

Section 11.1 Appointment and Authorization of Administrative Agent and
Collateral Agent.

(a) Each Lender and each L/C Issuer (and each other Secured Creditor that is not
a party hereto, by its acceptance of the benefits hereof and of the other Loan
Documents) hereby irrevocably designates and appoints each of the Administrative
Agent and the Collateral Agent as an agent of, as applicable, such Lender or L/C
Issuer (or such other Secured Creditor) under this Agreement and the other Loan
Documents. Each Lender and each L/C Issuer (and each other Secured Creditor that
is not a party hereto, by its acceptance of the benefits hereof and of the other
Loan Documents) irrevocably authorizes each Agent, in such capacity, through its
agents or employees, to take such actions on its behalf under the provisions of
this Agreement, the other Loan Documents and any other instrument or document
furnished pursuant hereto or thereto and to exercise such powers and perform
such duties as are delegated to such Agent by the terms of this Agreement and
the other Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article IX are solely for
the benefit of the Agents, the Lenders and the L/C Issuer, and no Loan Party
shall have rights as a third party beneficiary of any such provisions. Without
limiting the generality of the foregoing, the Agents are hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral and any rights of the Secured Creditors with respect thereto as
contemplated by and in accordance with the provisions of this Agreement and the
other Loan Documents. In performing its functions and duties hereunder, each
Agent shall act solely as an agent of the Lenders (and the other Secured
Creditors) and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for the Borrower
or any of its Subsidiaries. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Creditors, in assets in
which, in accordance with the UCC or any other applicable Legal Requirement a
security interest can be perfected by possession or control. Should any Lender
(other than the Collateral Agent) obtain possession or control of any such
Collateral, such Lender

 

121



--------------------------------------------------------------------------------

shall notify the Collateral Agent thereof, and, promptly following the
Collateral Agent’s request therefor, shall deliver such Collateral to the
Collateral Agent or otherwise deal with such Collateral in accordance with the
Collateral Agent’s instructions. The Lenders hereby (and each other Secured
Creditor, by its acceptance of the benefits hereof and of the other Loan
Documents) acknowledge and agree that the Collateral Agent may act, subject to
and in accordance with the terms of customary intercreditor agreements or
intercreditor agreements reasonably satisfactory to the Administrative Agent, if
reasonably necessary in the determination of the Administrative Agent, as the
collateral agent for the Lenders.

(c) For the avoidance of doubt, each Loan Party agrees to, and each of the
Secured Creditors by its acceptance of the benefits hereof and of the other Loan
Documents, hereby irrevocably authorizes, the Administrative Agent, at the
direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained
Section 13.13 of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured
Creditor or acquisition vehicle to take any further action, and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Creditor or
any acquisition vehicle to take any further action

(d) By its acceptance of the benefits hereof and of the other Loan Documents,
each Secured Creditor that is not a party hereto hereby (i) confirms that it has
received a copy of the Loan Documents and such other documents and information
as it has deemed appropriate to make its own decision to become a Secured
Creditor and acknowledges that it is aware of the contents of, and consents to
the terms of, the Loan Documents, (ii) agrees that it will be bound by the
provisions of the Collateral Documents, the Guarantees and Section 11 (other
than Section 11.6) and Section 13 of this Agreement (with respect to each such
Section, as if such Secured Creditor were a Lender party to this Agreement)

 

122



--------------------------------------------------------------------------------

and will perform in accordance with its terms all such obligations which by the
terms of such documents are required to be performed by it as a Secured Creditor
(or in the case of Section 11 (other than Section 11.6) and Section 13 of this
Agreement, as a Lender) and will take no actions contrary to such obligations;
and (iii) authorizes and instructs the Collateral Agent to enter into the
Collateral Documents and the Guarantees as Collateral Agent and on behalf of
such Secured Creditor.

Section 11.2 Administrative Agent in its Individual Capacity. Each person
serving as an Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not an Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the person
serving as an Agent hereunder in its individual capacity. Such person and its
Affiliates may accept deposits from, lend money to, act as financial advisor or
in any other advisory capacity for, and generally engage in any kind of business
with, Holdings, any of its Subsidiaries or any Affiliate of any of the foregoing
as if it were not an Agent hereunder and without duty to account therefor to the
Lenders or the L/C Issuer.

Section 11.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth in the Loan Documents and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that such Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that no Agent shall be required to take any action that, in
its opinion or the opinion of its counsel, may expose such Agent to liability,
or that is contrary to any Loan Document or applicable Legal Requirements
including, for the avoidance of doubt any action that may be in violation of the
automatic stay under any Insolvency Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender under any Debtor
Relief Law, and (c) except as expressly set forth in the Loan Documents, no
Agent shall have any duty to disclose or shall be liable for the failure to
disclose, any information relating to Holdings, any of its Subsidiaries or any
of their respective Affiliates that is communicated to or obtained by the person
serving as such Agent or any of its Affiliates in any capacity. No Agent shall
be liable to any other Secured Creditor for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as any Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.02, 9.03 or 13.13) or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by a
final and nonappealable judgment. No Agent shall be deemed to have knowledge of
any Default unless and until written notice thereof describing such default is
given to such Agent by Borrower, a Lender, or the L/C Issuer, and no Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 7 or elsewhere in any Loan
Document other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent. Each party to this Agreement acknowledges
and agrees that the Administrative Agent may from time to time use one or more
outside service providers for the tracking of all UCC financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Loan Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of Borrower and the other Loan
Parties.

 

123



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by any such service
provider. Neither any Agent nor any of its officers, partners, directors,
employees or agents shall be liable to the Lenders for any action taken or
omitted by any Agent under or in connection with any of the Loan Documents in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and nonappealable judgment.

Section 11.4 Reliance by Agent. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by a
proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, each
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless each Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

Section 11.5 Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Loan Document by or through, or delegate any and all such rights and
powers to, any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Affiliates. The exculpatory,
indemnification and other provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Persons of each Agent and any such
sub-agent, and shall apply, without limiting the foregoing, to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent. The Agents shall not be responsible
for the negligence or misconduct of any sub-agent except to the extent that a
court of competent jurisdiction determines in a final and nonappealable judgment
that such Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

Section 11.6 Successor Agent.

(a) Each Agent may resign as such at any time upon at least 30 days’ prior
written notice to the Lenders, the L/C Issuer and Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of
Borrower (which consent (x) shall not be unreasonably withheld or delayed and
shall not be required if an Event of Default under Section 9.1(a), (j) or
(k) has occurred and is continuing and (y) shall be deemed to have been given if
the Borrower shall not have responded (whether affirmatively, negatively or to
respond that the relevant officers of the Borrower are not then available to
make a determination) to a request for such consent within ten (10) Business
Days after such request is made), to appoint a successor Agent (which shall not
be a Disqualified Institution). If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may (but shall not be obligated to), on behalf of the Lenders and the L/C
Issuer, appoint a successor Agent, with the consent of Borrower (which consent
(x) shall not be unreasonably withheld or delayed and shall not be required if
an Event of Default under Section 9.1(a), (j) or (k) has occurred and is
continuing and (y) shall be deemed to have been given if the Borrower shall not
have responded (whether affirmatively, negatively or to respond that the
relevant officers of the Borrower are not then available to make a
determination) to a request for such consent within ten (10) Business Days after
such request is

 

124



--------------------------------------------------------------------------------

made), which may not be a Disqualified Institution and which successor shall be
a commercial banking institution organized under the laws of the United States
(or any State thereof) or a United States branch or agency of a commercial
banking institution, in each case, having combined capital and surplus of at
least $500,000,000; provided that if such retiring Agent is unable to find a
commercial banking institution that is willing to accept such appointment and
which meets the qualifications set forth above, the retiring Agent’s resignation
shall nevertheless thereupon become effective and the retiring (or retired)
Agent shall be discharged from its duties and obligations under the Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent in its capacity as collateral agent for the Secured
Creditors for perfection purposes, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed), and the Required Lenders shall assume and
perform all of the duties of the Agent under the Loan Documents until such time,
if any, as the Required Lenders appoint a successor Agent. In no event shall any
successor Administrative Agent be a Defaulting Lender.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (e) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, with the consent of
Borrower (which consent (x) shall not be unreasonably withheld or delayed and
shall not be required if an Event of Default under Section 9.1(a), (j) or
(k) has occurred and is continuing and (y) shall be deemed to have been given if
the Borrower shall not have responded (whether affirmatively, negatively or to
respond that the relevant officers of the Borrower are not then available to
make a determination) to a request for such consent within ten (10) Business
Days after such request is made), appoint a successor (which shall not be a
Disqualified Institution). If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date (except that in the
case of any collateral security held by the Administrative Agent in its capacity
as collateral agent for the Secured Creditors for perfection purposes, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed).

(c) Upon the acceptance of its appointment as an Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Loan Documents and
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the L/C Issuer directly, until such time, if any,
as the Required Lenders appoint a successor Administrative Agent as provided for
above. The fees payable by Borrower to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between Borrower and
such successor. After an Agent’s resignation hereunder, the provisions of this
Article IX and Section 13.15 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Affiliates in respect of any
actions taken or omitted to be taken by any of them while it was acting as
Agent.

Section 11.7 Non-Reliance on Agent and Other Lenders. Each Lender and the L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their respective Affiliates and based on
such documents and information as it has deemed appropriate, conducted its own
independent investigation of the financial condition and affairs of the Loan
Parties and their Subsidiaries and made its own credit analysis and decision to
enter into this Agreement. Each Lender further represents and warrants that it
has reviewed each document made available to it on the Platform in connection
with this Agreement and has acknowledged and accepted the terms and conditions

 

125



--------------------------------------------------------------------------------

applicable to the recipients thereof (including any such terms and conditions
set forth, or otherwise maintained, on the Platform with respect thereto). Each
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon any Agent or any other Lender or any of their respective
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Section 11.8 Name Agents. The parties hereto acknowledge that the Arrangers hold
such title in name only, and that such title confers no additional rights or
obligations relative to those conferred on any Lender or the L/C Issuer
hereunder.

Section 11.9 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender or L/C
Issuer an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other governmental authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or L/C Issuer because the appropriate form was not
delivered or was not properly executed or because such Lender or L/C Issuer
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, or if Administrative Agent reasonably determines that a
payment was made to a Lender or L/C Issuer pursuant to this Agreement without
deduction of applicable withholding tax from such payment, such Lender or L/C
Issuer shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including any penalties or interest and together with all expenses (including
legal expenses, allocated internal costs and out-of-pocket expenses) incurred.

Section 11.10 Lender’s Representations, Warranties and Acknowledgements.

(a) Each Lender has made its own independent investigation of the financial
condition and affairs of Holdings and its Subsidiaries in connection with Credit
Events hereunder and has made and shall continue to make its own appraisal of
the creditworthiness of Holdings and its Subsidiaries. No Agent shall have any
duty or responsibility, either initially or on a continuing basis, to make any
such investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to the Lenders. Each
Lender and L/C Issuer acknowledges that no Agent or Related Person of any Agent
has made any representation or warranty to it. Except for documents expressly
required by any Loan Document to be transmitted by an Agent to the Lenders or
L/C Issuer, no Agent shall have any duty or responsibility (either express or
implied) to provide any Lender or L/C Issuer with any credit or other
information concerning any Loan Party, including the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate of a Loan Party, that may come in to the possession
of an Agent or any of its Related Persons.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption and funding its Loan, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by any Agent, the Required Lenders
or the Lenders, as applicable, on the Closing Date.

 

126



--------------------------------------------------------------------------------

Section 11.11 Collateral Documents and Guaranty.

(a) Agents under Collateral Documents and Guaranty. Each Secured Creditor hereby
further authorizes the Administrative Agent or the Collateral Agent, as
applicable, on behalf of and for the benefit of the Secured Creditors, to be the
agent for and representative of the Secured Creditors with respect to the
Security Agreement, the Collateral and the Loan Documents; provided that neither
the Administrative Agent nor the Collateral Agent shall owe any fiduciary duty,
duty of loyalty, duty of care, duty of disclosure or any other obligation
whatsoever to any holder of Obligations with respect to any agreement governing
any Hedging Liability. Subject to Section 13.13, without further written consent
or authorization from any Secured Creditor, the Administrative Agent or the
Collateral Agent, as applicable, may execute any documents or instruments
necessary or otherwise advisable or customary to (i) in connection with a sale
or disposition of assets permitted by this Agreement, evidence the release any
Lien encumbering any item of Collateral that is the subject of such sale,
transfer, lease or other disposition of assets or to which the Required Lenders
(or such other Lenders as may be required to give such consent under
Section 13.13) have otherwise consented in accordance with Section 13.13 or
(ii) evidence the release any Guarantor from the Security Agreement pursuant to
Section 11.11 or with respect to which the Required Lenders (or such other
Lenders as may be required to give such consent under Section 13.13) have
otherwise consented in accordance with Section 13.13.

(b) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Loan Documents to the contrary notwithstanding, the Borrower, the
Administrative Agent, the Collateral Agent and each Secured Creditor hereby
agree that (i) no Secured Creditor shall have any right individually to realize
upon any of the Collateral or to enforce the Security Agreement, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Loan Documents may be exercised solely by the Administrative Agent or
the Collateral Agent, as applicable, for the benefit of the Secured Creditors in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by the Collateral Agent
for the benefit of the Secured Creditors in accordance with the terms thereof,
and (ii) in the event of a foreclosure or similar enforcement action by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition (including, without limitation, pursuant to Section 363(k),
Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code), the Collateral
Agent (or any Lender, except with respect to a “credit bid” pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code)
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities) shall be entitled, upon instructions
from the Required Lenders, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such sale or disposition, to use and apply any of the Obligations as a
credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

(c) Release of Collateral and Guarantees, Termination of Loan Documents;
Subordination.

(i) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, (a) the Collateral Agent’s security interest in any Collateral
shall be released upon, and the Collateral Agent shall (without notice to, or
vote or consent of, any Lender, or any affiliate of any Lender that is a party
to any agreement governing any Hedging Liability) take such actions as shall be
required or otherwise advisable or customary to evidence the release of its
security interest in any Collateral subject to, any sale, transfer, lease or
other disposition of such Collateral (or owned by a Guarantor that is subject to
any such sale, transfer, lease or other disposition) permitted by the Loan
Documents or to which the Required Lenders (or such other Lenders as may be
required to give such

 

127



--------------------------------------------------------------------------------

consent under Section 13.13) have consented in accordance with Section 13.13,
(b) any guarantee obligations under any Loan Document shall be released upon,
and the Collateral Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any agreement
governing any Hedging Liability) take such actions as shall be required or
otherwise advisable or customary to evidence the release of any guarantee
obligations under any Loan Document of any person subject to, any such sale,
transfer, lease or other disposition.

(ii) Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than obligations in respect of any
agreement governing any Hedging Liability) have been paid in full and all
Commitments have terminated or expired, the Collateral Agent’s security interest
in any Collateral and all guarantee obligations provided for in any Loan
Document shall be released and, upon request of the Borrower, the Collateral
Agent shall (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any agreement governing any Hedging
Liability) take such actions as shall be required or otherwise advisable or
customary to evidence the release its security interest in all Collateral, and
to release all guarantee obligations provided for in any Loan Document, whether
or not on the date of such release there may be outstanding Obligations in
respect of any agreement governing any Hedging Liability. Any such release of
guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

(iii) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent and the Collateral Agent are hereby
authorized to, and shall (without notice to, or vote or consent of, any Lender,
or any affiliate of any Lender that is a party to any agreement governing any
Hedging Liability) (a) subordinate any Lien granted to the Collateral Agent for
the benefit of the Lenders to any Liens permitted by Sections 8.8 (a), (d), (j),
(k), (o) (to the extent the relevant Lien is of the type to which the Lien of
the Administrative Agent is otherwise required to be subordinated under this
clause (c)(iii) pursuant to any of the other exceptions to Section 8.8 that are
expressly included in this clause (c)(iii)) (p)(i), (r), (s)(ii), (u)(i), (w),
(x) and (y) and (b) enter into customary subordination, collateral trust,
intercreditor and/or similar agreements reasonably satisfactory to the
Administrative Agent with respect to indebtedness that is required or permitted
to be pari passu or subordinated pursuant to Section 1.16, 1.20, 8.7 or 8.8.

(d) The Collateral Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Collateral Agent’s Lien thereon, or any certificate prepared
by any Loan Party in connection therewith, nor shall the Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 11.12 Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim. In case of the pendency of any proceeding under any Debtor Relief Laws or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on Borrower) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

 

128



--------------------------------------------------------------------------------

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under
Section 1.03, 2 or 13.15) allowed in such judicial proceeding; and

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or the L/C
Issuer in any such proceeding.

 

SECTION 12. THE GUARANTEES.

Section 12.1 The Guarantees. To induce the Lenders to provide the credit
facilities described herein and in consideration of benefits expected to accrue
to the Guarantors by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Guarantors
(including any Restricted Subsidiary executing an Additional Guarantor
Supplement in the form attached hereto as Exhibit F or such other form
reasonably acceptable to the Administrative Agent and the Borrower after the
Closing Date), hereby unconditionally and irrevocably guarantee jointly and
severally to the Administrative Agent, the Lenders and any Person that enters
into any agreement with the Borrower or any Guarantor establishing a Hedging
Liability or Funds Transfer, Deposit Account Liability and Foreign LCs, the due
and punctual payment of all present and future Obligations, Hedging Liability,
and Funds Transfer, Deposit Account Liability and Foreign LCs, including, but
not limited to, the due and punctual payment of principal of and interest on the
Loans, the Reimbursement Obligations, and the due and punctual payment of all
other Obligations now or hereafter owed by the Borrower under the Loan Documents
and the due and punctual payment of all Hedging Liability and Funds Transfer,
Deposit Account Liability and Foreign LCs, in each case as and when the same
shall become due and payable, whether at stated maturity, by acceleration, or
otherwise, according to the terms hereof and thereof (including interest which,
but for the filing of a petition in bankruptcy, would otherwise accrue on any

 

129



--------------------------------------------------------------------------------

such indebtedness, obligation, or liability) (all such obligations referred to
in clauses (x) and (y) above (other than Excluded Swap Obligations) being herein
collectively referred to as the “Guaranteed Obligations”). In case of failure by
the Borrower or other obligor punctually to pay any Guaranteed Obligations, each
Guarantor hereby unconditionally agrees to make such payment or to cause such
payment to be made punctually as and when the same shall become due and payable,
whether at stated maturity, by acceleration, or otherwise, and as if such
payment were made by the Borrower or such obligor; provided, that it is
understood and agreed that each Qualified ECP Guarantor guarantees the
obligations of each other Guarantor under this Section 12.1 (including all
Hedging Liabilities that would otherwise be deemed to be Excluded Swap
Obligations) and that each such guarantee is intended as a “guarantee” as
described under Section 1a(18) of the Commodity Exchange Act.

Section 12.2 Guarantee Unconditional. The guarantee by each Guarantor under this
Section 12 is an absolute and unconditional guaranty of payment when due, and
not of collection, by each Guarantor, jointly and severally with each other
Guarantor of the Guaranteed Obligations in each and every particular. The
obligations of each Guarantor hereunder are several from those of each other
Guarantor and are primary obligations concerning which each Guarantor is the
principal obligor.

Subject to Section 12.6, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including the existence of any claim, set-off or other right which any
Guarantor may have at any time against any other Guarantor or the Borrower, any
Agent or other Secured Creditor or any other Person, whether in connection
herewith or any unrelated transactions. Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Secured Creditor under any document evidencing or governing
the Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower or such other Loan Party.

Without limiting the generality of the foregoing, the obligations of each
Guarantor hereunder shall not be released, discharged, or otherwise affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Borrower or of any other Guarantor under this
Agreement or any other Loan Document or by operation of law or otherwise;

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer, Deposit Account Liability and Foreign LCs;

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
the Borrower, any Guarantor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of the Borrower
or of any other Guarantor contained in any Loan Document;

(d) the existence of any claim, set off, or other rights which the Borrower or
any other guarantor may have at any time against the Administrative Agent, any
Lender, or any other Person, whether or not arising in connection herewith;

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against the
Borrower, any other Guarantor, or any other Person or Property;

 

130



--------------------------------------------------------------------------------

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of the Borrower or other obligor, regardless of what obligations of
the Borrower or other obligor remain unpaid;

(g) any invalidity or unenforceability relating to or against the Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Funds
Transfer, Deposit Account Liability and Foreign LCs or any provision of
applicable law or regulation purporting to prohibit the payment by the Borrower
or other obligor or any other guarantor of the principal of or interest on any
Loan or any Reimbursement Obligation or any other amount payable under the Loan
Documents or any agreement relating to Hedging Liability or Funds Transfer,
Deposit Account Liability and Foreign LCs; or

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12 other than payment in full of the Obligations.

Section 12.3 Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired (or been cash collateralized or backed by standby letters of
credit reasonably acceptable to the applicable L/C Issuer or “grandfathered”
into any future credit facilities), all Hedging Liabilities and Funds Transfer
and Deposit Account Liabilities have been paid in full (or been cash
collateralized in a manner reasonably acceptable to the applicable counterparty)
and the principal of and interest on the Loans and all other amounts payable by
the Borrower and the Guarantors under this Agreement and all other Loan
Documents and all other Obligations have been paid in full, unless such
Guarantor is otherwise released from its obligations under this Section 12
pursuant to Section 11.11. If at any time any payment of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
by the Borrower or other obligor or any Guarantor under the Loan Documents in
respect of the Obligations is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of any Guarantor, or otherwise, each Guarantor’s obligations
under this Section 12 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time,
unless such Guarantor is otherwise released from its obligations under this
Section 12 pursuant to Section 11.11.

Section 12.4 Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Obligations, Hedging Liability, and Funds Transfer,
Deposit Account Liability and Foreign LCs shall have been paid in full (other
than contingent obligations not yet accrued and payable) and subsequent to the
termination of all the Commitments and expiration of all Letters of Credit (or
such Letters of Credit have been cash collateralized or backed by standby
letters of credit reasonably acceptable to the applicable L/C Issuer or
“grandfathered” into any future credit facilities), subject to Section 12.6. If
any amount shall be paid to a Guarantor on account of such subrogation rights at
any time prior to the later of (x) the payment in full of the Obligations,
Hedging Liability, and Funds Transfer, Deposit Account Liability and Foreign LCs
and all other amounts payable by the Borrower hereunder and the other Loan
Documents and (y) the termination of the Commitments and expiration of all
Letters of Credit (or such Letters of Credit have been cash collateralized or
backed by standby letters of credit reasonably acceptable to the applicable L/C
Issuer or “grandfathered” into any future credit facilities), such amount shall
be held in trust for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders (and their Affiliates) or be
credited and applied upon the Obligations, Hedging Liability, and Funds
Transfer, Deposit Account Liability and Foreign LCs, whether matured or
unmatured, in accordance with the terms of this Agreement.

 

131



--------------------------------------------------------------------------------

Section 12.5 Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, or any other Person against the Borrower, any Guarantor, or
any other Person.

Section 12.6 Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law. To effectuate the
foregoing intention, the Administrative Agent, the Lenders, the L/C Issuers and
the Guarantors hereby irrevocably agree that the Obligations of each Guarantor
(other than Holdings) under the guarantee set forth in this Section 12 at any
time shall be limited to the maximum amount as will result in the Obligations of
such Guarantor under the Guarantee set forth in this Section 12 not constituting
a fraudulent transfer or conveyance after giving full effect to the liability
under the Guarantee set forth in this Section 12 and its related contribution
rights set forth in the following sentence but before taking into account any
liabilities under any other guarantee by such Guarantors. To the extent that any
Guarantor shall be required hereunder to pay any portion of any guaranteed
obligation exceeding the greater of (a) the amount of the value actually
received by such Guarantor and its Restricted Subsidiaries (other than the
Borrower) from the Loans and such other obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the guaranteed obligations (excluding the amount thereof repaid by the
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all the
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date. For purposes of determining the net
worth of any Guarantor in connection with the foregoing, all guarantees of such
Guarantor other than the Guarantee under this Section 12 will be deemed to be
enforceable and payable after the Guarantee under this Section 12.

Section 12.7 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement or any other Loan
Document, or under any agreement establishing Hedging Liability or Funds
Transfer, Deposit Account Liability and Foreign LCs, is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower or such obligor, all
such amounts otherwise subject to acceleration under the terms of this Agreement
or the other Loan Documents, or under any agreement establishing Hedging
Liability or Funds Transfer, Deposit Account Liability and Foreign LCs, shall
nonetheless be payable by the Guarantors hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

Section 12.8 Benefit to Guarantors. The Borrower and the Guarantors are engaged
in related businesses and integrated to such an extent that the financial
strength and flexibility of the Borrower has a direct impact on the success of
each Guarantor. Each Guarantor will derive substantial direct and indirect
benefit from the extensions of credit hereunder.

Section 12.9 Guarantor Covenants. Each Guarantor shall take such action as the
Borrower is required by this Agreement to cause such Guarantor to take, and
shall refrain from taking such action as the Borrower is required by this
Agreement to prohibit such Guarantor from taking.

 

132



--------------------------------------------------------------------------------

SECTION 13. MISCELLANEOUS.

Section 13.1 Taxes.

(a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and
without deduction, reduction or withholding for any and all Indemnified Taxes;
provided that if the Borrower or any Guarantor shall be required by applicable
Legal Requirements to deduct any Indemnified Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions, reductions or withholdings applicable
to additional sums payable under this Section 13.1(a)) the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, receives an amount equal to
the sum it would have received had no such deductions, reductions or
withholdings been made, (ii) the Borrower or such Guarantor shall make such
deductions, reductions or withholdings, and (iii) the Borrower or such Guarantor
shall timely pay the full amount deducted or withheld to the relevant
governmental authority in accordance with applicable Legal Requirements;
provided, that if the Borrower reasonably believes that such taxes were not
correctly or legally asserted, the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, will use reasonable efforts to cooperate with the
Borrower to obtain a refund of such taxes so long as such efforts would not, in
the sole determination of the Administrative Agent, such Lender or the L/C
Issuer, as the case may be, result in any additional costs, expenses or risks or
be otherwise disadvantageous to it. If the Administrative Agent, any Lender or
the L/C Issuer pays any amount in respect of any such Indemnified Taxes, the
Borrower or such Guarantor shall reimburse the Administrative Agent, such Lender
or the L/C Issuer for that payment (plus any reasonable expenses) within 30 days
of written demand in the currency in which such payment was made, so long as
such demand has been made within 120 days after the Administrative Agent, the
applicable Lender or the L/C Issuer has made such payment. If the Borrower or
such Guarantor pays any such Indemnified Taxes, it shall deliver official tax
receipts or other official documentation evidencing that payment or copies
thereof to the Lender, the L/C Issuer or the Administrative Agent on whose
account such withholding was made (with a copy to the Administrative Agent if
not the recipient of the original) on or before the thirtieth day after payment.

(b) Each Lender or L/C Issuer that is not a United States person (as such term
is defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and
the Administrative Agent on or before the date the initial Credit Event is made
hereunder or, if later, the date such Person becomes a Lender or L/C Issuer
hereunder, two duly completed and signed originals of (i) Forms W-8BEN or
W-8BEN-E, as applicable (relating to such Lender or L/C Issuer and entitling it
to a complete exemption from or reduction of withholding under an applicable tax
treaty on amounts to be received by such Lender or L/C Issuer, including fees,
pursuant to the Loan Documents and the Obligations), Form W-8ECI (relating to
amounts to be received by such Lender or L/C Issuer, including fees, pursuant to
the Loan Documents and the Obligations), Form W-8EXP or Form W-8IMY (together
with the required attachments) of the United States Internal Revenue Service or
any subsequent versions thereof or successors thereto, and (ii) solely if such
Lender or L/C Issuer is claiming exemption from United States withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, Forms W-8BEN or W-8BEN-E, as applicable, and a certificate
of such Lender or L/C Issuer representing to the Administrative Agent and the
Borrower that such Lender or L/C Issuer is not a bank for purposes of
Section 881(c) of the Code, is not a 10-percent shareholder (within the meaning
of Section 871(h)(3)(B) of the Code) of Borrower and is not a controlled foreign
corporation related to Borrower (within the meaning of Section 864(d)(4) of the
Code), and such Lender or L/C Issuer agrees that it shall promptly notify the
Administrative Agent in the event any such representation is no longer accurate.
Each Lender or L/C Issuer that is a United States person (as such term is
defined in Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the date the initial Credit Event is made
hereunder or, if later, the date such Person becomes a Lender or L/C Issuer

 

133



--------------------------------------------------------------------------------

hereunder, two duly completed and signed copies of Form W-9 of the United States
Internal Revenue Service or any subsequent versions thereof or successors
thereto. Thereafter and from time to time each Lender or L/C Issuer shall submit
to the Borrower and the Administrative Agent such additional duly completed and
signed copies of one or the other of such documents, information and forms (or
such successor forms as shall be adopted from time to time by the relevant
United States taxing authorities) (A) upon the expiration of any previously
delivered forms, documents or information and (B) as may be (i) requested by the
Borrower or the Administrative Agent in a notice, directly or through the
Administrative Agent, to such Lender or L/C Issuer and (ii) required under then
current United States law or regulations to avoid or reduce United States
withholding taxes on payments in respect of all amounts to be received by such
Lender or L/C Issuer, including fees, pursuant to the Loan Documents or the
Obligations. Notwithstanding any other provision in Section 13.1, a Lender or
L/C Issuer shall not be required to deliver any form pursuant to this
Section 13.1(b) to the extent such Lender is not legally able to deliver it;
provided, however, for the avoidance of doubt, the inability to legally deliver
such forms shall not limit the applicability of clause (d) of the definition of
Excluded Taxes.

(c) Any Lender, L/C Issuer or Administrative Agent claiming any indemnity
payment or additional payment amounts payable pursuant to this Section 13.1
shall use reasonable efforts (consistent with legal and regulatory restrictions)
to file any certificate or document reasonably requested in writing by the
Borrower or to change the jurisdiction of its applicable lending office if the
making of such a filing or change would avoid the need for or reduce the amount
of any such indemnity payment or additional amount which may thereafter accrue,
would not require such Lender, L/C Issuer or Administrative Agent to disclose
any information such Lender, L/C Issuer or Administrative Agent deems
confidential and would not, in the sole determination of such Lender, L/C Issuer
or Administrative Agent be otherwise disadvantageous to such Lender, L/C Issuer
or Administrative Agent.

(d) Inability of Lender or L/C Issuer to Submit Forms. If any Lender or L/C
Issuer determines, as a result of any change in applicable law, regulation or
treaty, or in any official application or interpretation thereof, that it is
unable to submit to the Borrower or the Administrative Agent any form or
certificate that such Lender or L/C Issuer is obligated to submit pursuant to
subsection (b) or (g) of this Section 13.1 or that such Lender or L/C Issuer is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or L/C Issuer shall promptly notify the Borrower and the
Administrative Agent of such fact and the Lender or L/C Issuer shall to that
extent not be obligated to provide any such form or certificate and will be
entitled to withdraw or cancel any affected form or certificate, as applicable.

(e) Reimbursement. If any Lender, L/C Issuer or the Administrative Agent
determines, in good faith, that it has received a refund of any taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 13.1, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 13.1 with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses of such Lender, L/C Issuer or Administrative Agent, and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund); provided that the Borrower, upon the
request of such Lender, L/C Issuer or Administrative Agent, agree to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to such Lender, L/C Issuer or
Administrative Agent in the event such Lender, L/C Issuer or Administrative
Agent is required to repay such refund to such governmental authority. This
paragraph shall not be construed to require any Lender, L/C Issuer or
Administrative Agent to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

 

134



--------------------------------------------------------------------------------

(f) Failure to Submit Required Forms. If any of the forms or other documentation
required under subsection (b) above or subsection (g) below are not delivered to
the Administrative Agent and Borrower (or, in the case of an assignee of a
Lender or L/C Issuer which (x) is an Affiliate of such Lender, L/C Issuer or a
Related Fund of such Lender and (y) does not deliver an Assignment and
Assumption to the Administrative Agent for recordation pursuant to the last
sentence of Section 13.12(a), to the assigning Lender or L/C Issuer only) as
therein required (as modified by subsection (c)), then the Borrower and the
Administrative Agent may withhold any payment to such Lender or L/C Issuer not
providing such forms or other documentation in an amount equivalent to the
applicable withholding tax as required by applicable Legal Requirements.

(g) FATCA. If a payment made to a Lender or L/C Issuer under any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
or L/C Issuer were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or L/C Issuer shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender or L/C Issuer has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Section 13.2 No Waiver, Cumulative Remedies.

(a) No delay or failure on the part of the Administrative Agent, the L/C Issuer
or any Lender or on the part of the holder or holders of any of the Obligations
in the exercise of any power or right under any Loan Document shall operate as a
waiver thereof or as an acquiescence in any default, nor shall any single or
partial exercise of any power or right preclude any other or further exercise
thereof or the exercise of any other power or right. The rights and remedies
hereunder of the Administrative Agent, the L/C Issuer, the Lenders and of the
holder or holders of any of the Obligations are cumulative to, and not exclusive
of, any rights or remedies which any of them would otherwise have.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 13.16, or (d) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 11.6(b) and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

135



--------------------------------------------------------------------------------

Section 13.3 Non-Business Days. Unless otherwise specified herein, if any
payment or the performance of any obligation hereunder or any other Loan
Document becomes due and payable or performable as the case may be on a day
which is not a Business Day, the due date of such payment or the date of such
performance shall be extended to the next succeeding Business Day on which date
such payment shall be due and payable or such performance required. In the case
of any payment of principal falling due on a day which is not a Business Day,
interest on such principal amount shall continue to accrue during such extension
at the rate per annum then in effect, which accrued amount shall be due and
payable on the next scheduled date for the payment of interest.

Section 13.4 Documentary Taxes. The Borrower agrees to pay on demand, indemnify
and hold harmless the Administrative Agent, any Lender, the L/C Issuer and any
of their Affiliates with respect to any documentary, stamp or similar taxes
payable in respect of this Agreement or any other Loan Document, including
interest and penalties applicable thereto, in the event any such taxes are
assessed, irrespective of when such assessment is made and whether or not any
credit is then in use or available hereunder, except any such taxes imposed with
respect to an assignment. The Borrower shall deliver to the Administrative Agent
official receipts or other evidence of such payment reasonably satisfactory to
the Administrative Agent promptly after any such payment.

Section 13.5 Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in documents given pursuant hereto
or thereto shall survive the execution and delivery of this Agreement and the
other Loan Documents, and shall continue in full force and effect with respect
to the date as of which they were made as long as any credit is in use or
available hereunder. Such representations and warranties have been or will be
relied upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any extension of credit
hereunder.

Section 13.6 Survival of Indemnities. All indemnities and other provisions
relating to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including, but not limited to, Sections 1.12, 10.3, and 13.15
hereof, shall survive the termination of this Agreement and the other Loan
Documents and the payment of the Obligations or the time periods specified in
this Agreement.

Section 13.7 Sharing of Set-Off.

(a) Each Lender agrees with each other Lender party hereto that if such Lender
shall receive and retain any payment (whether by set off or application of
deposit balances or otherwise, but excluding (x) any payment obtained as
consideration for the assignment of, or sale of a participation in, any of its
Loans to any assignee or participant, or (y) any payment as otherwise expressly
provided herein, including in Sections 1.16, 1.18, 1.19, 1.20, 13.10, 13.11 and
13.12) on any of the Loans or Reimbursement Obligations in excess of its ratable
share of payments on all such Obligations then outstanding to the Lenders, then
such Lender shall purchase for cash at face value, but without recourse, ratably
from each of the other Lenders such amount of the Loans or Reimbursement
Obligations, or participations therein, held by each such other Lenders (or
interest therein) as shall be necessary to cause such Lender to share such
excess payment ratably with all the other Lenders; provided, however, that if
any such purchase is made by any Lender, and if such excess payment or part
thereof is thereafter recovered from such purchasing Lender, the related
purchases from the other Lenders shall be rescinded ratably and the purchase
price restored as to the portion of such excess payment so recovered, but
without interest. For purposes of this Section 13.7, amounts owed to or
recovered by the L/C Issuer in connection with Reimbursement Obligations in
which Lenders have been required to fund their Participating Interests shall be
treated as amounts owed to or recovered by the L/C Issuer as a Lender hereunder.

 

136



--------------------------------------------------------------------------------

(b) To the extent that any payment by or on behalf of the Borrower is made to
the Administrative Agent, the L/C Issuer or any Lender, or the Administrative
Agent, the L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuer
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

Section 13.8 Notices.

(a) Notices Generally. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by telecopy or other electronic transmission) and
shall be given to the relevant party at its address, telecopier number or e-mail
address set forth below, or such other address or telecopier number as such
party may hereafter specify by notice to the Administrative Agent and the
Borrower given by courier, by United States certified or registered mail, by
telecopy or by other telecommunication device capable of creating a written
record of such notice and its receipt. Notices to the Borrower, any Loan
Guarantor, the Administrative Agent, the L/C Issuer or the Swing Line Lender
shall be addressed to the respective address, telecopier number or email address
set forth on Schedule 13.8. Notices under the Loan Documents to the Lenders
shall be addressed to their respective addresses, telecopier numbers or e-mail
addresses set forth in its Administrative Questionnaire. Notices and other
communications sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection
(b) below, shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swingline Lender, the L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of

 

137



--------------------------------------------------------------------------------

notification that such notice or communication is available and identifying the
website address therefor; provided that, for both clauses (i) and (ii), if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Persons have any liability
to the Borrower, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service, or
through the Internet, other than for direct or actual damages resulting from the
gross negligence, bad faith or willful misconduct of Administrative Agent or its
Related Persons as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, the
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States Federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic notices, Committed Loan Notices, Letter of Credit
Applications and Swing Loan notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

138



--------------------------------------------------------------------------------

Section 13.9 Counterparts. This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, each of which shall constitute an original, and all such
counterparts taken together shall be deemed to constitute one and the same
contract. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission will be effective as
delivery of a manually executed counterpart thereof.

Section 13.10 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 13.12, (ii) by way of participation in accordance with the
provisions of Section 13.11, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section13.12(c) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in Section 13.11
and, to the extent expressly contemplated hereby, the Related Persons of each of
the Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

Section 13.11 Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and participations in L/C Obligations and
Swing Loans and/or Commitments held by such Lender at any time and from time to
time to one or more other Persons (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of a natural Person, a Defaulting Lender, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries, or a Disqualified Institutions (but only
to the extent that the list of Disqualified Institutions has been made available
to all Lenders), a “Participant”); provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further, that no such participant shall have any rights under this
Agreement except as provided in this Section 13.11, and the Administrative Agent
shall have no obligation or responsibility to such participant. Any agreement
pursuant to which such participation is granted shall provide that the granting
Lender shall retain the sole right and responsibility to exercise rights under
this Agreement and the other Loan Documents and to enforce the obligations of
the Borrower under this Agreement and the other Loan Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or postpone any fixed date for
payment of any Obligation in which such participant has an interest which
requires the consent of each affected Lender pursuant to clause (i) or (ii) of
the first proviso of Section 13.13(a) (subject to the other provisions of
Section 13.13 including clause (b) thereof). Subject to Section 13.25 hereof,
the Borrower authorizes each Lender to disclose to any participant or
prospective participant (which, for the avoidance of doubt, shall exclude any
Disqualified Institution (but only to the extent that the list of Disqualified
Institutions has been made available to all Lenders)) under this Section 13.11
any financial or other information pertaining to Holdings, any of its Restricted
Subsidiaries or Unrestricted Subsidiaries. Any party which has been granted a
participation shall be entitled to the benefits of Section 1.12, Section 10.3
and Section 13.4 hereof only to the extent of the benefits accruing to the
Lender granting the participation if such participant is not an Affiliate or
Related Fund of a Lender. Each Participant shall be entitled to the benefits of
Section 13.1 hereof as if it were a Lender; provided, however, for the avoidance
of doubt, the Borrower shall not, at any time, be obligated to pay additional
amounts pursuant to Section 13.1(a) with respect to any withholding tax that is
imposed on amounts payable to such Participant at the time it acquires a
participation in the Loans or Commitments made under this Agreement, except to
the extent

 

139



--------------------------------------------------------------------------------

that such Participant is the Participant of a Lender who was entitled to receive
such additional amounts from the Borrower. Each Lender that sells a
participation shall maintain a register on which it records the name and address
of each participant and the principal amounts of each participant’s
participating interest with respect to the Loans, Commitments or other interests
hereunder, which entries shall be conclusive absent manifest error. In the event
a participation is granted to a Person who does not satisfy the eligibility
requirements of this Section 13.11, the Borrower shall be entitled to pursue any
remedy available to it (whether at law or in equity, including specific
performance to unwind such participation) against the Lender selling the
participation and such participant.

Section 13.12 Assignments by Lenders. (a) Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans and Participating
Interest in L/C Obligations and Swing Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned and (B) in any case not described in
subsection (a)(i)(A) of this Section 13.12, the aggregate amount of the
Commitment (which for this purpose includes Loans and Participating Interest in
L/C Obligations and Swing Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the
relevant Loans and Participating Interest in L/C Obligations and Swing Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if a “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of any Class of Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of any Class of Term Loan,
unless each of the Administrative Agent and, so long as no Event of Default
under Section 9.1(a), (j) or (k) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Loans or (B) prohibit any
Lender from assigning all or a portion of its rights and obligations among the
revolving credit facility provided hereunder and any separate revolving credit
or term loan facilities provided pursuant to Section 13.13(b)(3) on a
non-pro-rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default under Section 9.1(a),
(j) or (k) has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that (i) the Borrower shall be deemed to have so consented if it
shall not have responded (whether affirmatively, negatively or to respond that
the relevant officers of the Borrower are not then available to make a
determination) to a request for such consent within ten (10) Business Days after
such request is made; provided that notwithstanding this clause (i), no consent
shall be deemed given with respect to any

 

140



--------------------------------------------------------------------------------

assignment to a Disqualified Institution and (ii) notwithstanding the preceding
clause (i), the Borrower’s rejection of any assignment to an Disqualified
Institution shall be deemed to be reasonable and the Borrower’s consent shall be
required at all times for an assignment to a Disqualified Institution;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
unfunded Term Loan Commitment or any Class of the Revolving Credit Facility if
such assignment is to a Person that is not a Lender with a Commitment in respect
of the Term Credit Facility or Revolving Credit Facility, as applicable, or an
Approved Fund with respect to such Lender or (ii) the Term Loans to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund (it being
understood and agreed that, notwithstanding the foregoing, prompt notification
to the Administrative Agent shall be required in the case of any such assignment
and the acceptance and recording by the Administrative Agent for any assignment
shall be required for the effectiveness of such assignment);

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required in respect of any Class of Revolving Credit
Facility for which such L/C Issuer has outstanding any Reimbursement
Obligations; and

(D) the consent of the relevant Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans in respect of any Class of Revolving Credit Facility for which
such Swing Line Lender has outstanding any Swing Loans.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
(unless waived or reduced by the Administrative Agent in its sole discretion) a
processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries (except in
accordance with Section 1.21), (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person (or a holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of a natural Person).

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the L/C Issuer
or any Lender hereunder (and interest accrued

 

141



--------------------------------------------------------------------------------

thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Loans in accordance
with its Revolver Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 10.3, 13.6 and 13.15 hereof with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 13.11. Each assignee shall be entitled to the benefits of Section 13.1
hereof as a Lender, but, with respect to Section 13.1(a), only to the extent
such assignee delivers the tax forms as is required pursuant to Section 13.1(b)
and (f) (as the case may be); provided, however, for the avoidance of doubt, the
Borrower shall not, at any time, be obligated to pay additional amounts pursuant
to Section 13.1(a) with respect to any withholding tax that is imposed on
amounts payable to such assignee at the time it becomes a party to this
Agreement or designates a new lending office, except to the extent that such
assignee was entitled, at the time of designation of a new lending office, to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 13.1(a) or is the assignee of a Person who was entitled
to receive such additional amounts from the Borrower.

The Borrower agrees that the list of Disqualified Institutions may be posted by
the Administrative Agent to all Lenders, and the Administrative Agent hereby
agrees to post such list to all Lenders. The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in New York, New
York, a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender (with respect to any entry relating to
such Lender’s Loans only), at any reasonable time and from time to time upon
reasonable prior notice.

 

142



--------------------------------------------------------------------------------

(c) Pledge or Grant of Security Interests. Any Lender may at any time pledge or
grant a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any such pledge or
grant to a Federal Reserve Bank (or any central bank having jurisdiction over
such Lender), but excluding any such pledge or grant to any Disqualified
Institution, and this Section 13.12 shall not apply to any such pledge or grant
of a security interest; provided that no such pledge or grant of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or secured party for such Lender as a party hereto;
provided, further, however, the right of any such pledgee or grantee (other than
any Federal Reserve Bank (or any central bank having jurisdiction over such
Lender)) to further transfer all or any portion of the rights pledged or granted
to it, whether by means of foreclosure or otherwise, shall be at all times
subject to the terms of this Agreement.

(d) Swing Line Lender. Notwithstanding anything to the contrary herein, if at
any time the Swing Line Lender assigns all of its Revolving Credit Commitments
and Revolving Loans pursuant to subsection (a) above and resigns as
Administrative Agent pursuant to Section 11.6, the Swing Line Lender may
terminate the Swing Line. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in unreimbursed amounts pursuant to Section 1.15. If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Loans pursuant to Section 1.15. Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

(e) Assignments Made in Violation. Any assignment made to any Person in
violation of this Section 13.12 shall be null and void.

Section 13.13 Amendments. (a) Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (1) the Borrower, (2) the Required Lenders, and
(3) if the rights or duties of the Administrative Agent, any L/C Issuer or any
Swing Line Lender are affected thereby, the Administrative Agent, such L/C
Issuer or the Swing Line Lender, as applicable; provided that:

(i) any amendment or waiver to any provision of this Agreement and the other
Loan Documents which (A) increases the amount of any Commitment of any Lender,
extends the termination date of any Commitment of any Lender (it being
understood that waivers or modifications of conditions precedent,
representations and warranties, covenants, Defaults, Events of Default or
mandatory prepayments shall not constitute an increase of the Commitment of a
Lender) or reinstates any

 

143



--------------------------------------------------------------------------------

Commitment terminated pursuant to Section 9.2, (B) postpones or extends the
final maturity of any Loan or of any Reimbursement Obligation or postpones or
extends the due date of any interest, mandatory prepayment or of any fee payable
hereunder, (C) reduces the amount of or postpones the date of any scheduled
payment of any principal (pursuant to Section 1.8 hereof) of or reduces the rate
of interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder (it being understood that any amendment or modification to the
financial covenant and financial definitions or waiver of any Default or Event
of Default in or under this Agreement shall not constitute a reduction in the
rate of interest or fees for the purposes of this clause (i) and that the waiver
of interest at the Default Rate pursuant to Section 1.10 or amendment to the
definition of “Default Rate” shall only require the consent of the Required
Lenders), or (D) waives any condition set forth in Section 7.2, shall require
the consent of each Lender directly and adversely affected thereby (but not the
Required Lenders);

(ii) any amendment or waiver to any provision of this Agreement or the other
Loan Documents which (A) (x) reduces any voting percentage set forth in the
definition of Required Lenders, Required Revolving Lenders or Required Initial
Class Lenders or changes the provisions of this Section 13.13 or (y) releases
all or substantially all of the value of the Guarantees or all or substantially
all of the Collateral (except as otherwise provided for in the Loan Documents),
shall require the consent of each Lender (or, in the case of the definition of
Required Revolving Lenders, each Revolver Lender) and (B) amends or waives the
provisions set forth in Section 8.22 (or the component definitions thereof) in a
manner that adversely affects (or is less advantageous to) the Lenders having
Commitments or Loans under either or both of the Initial Classes shall require,
in addition to any other vote required under this Section 13.13, the consent of
the Required Initial Class Lenders;

(iii) solely with the consent of the Required Revolving Lenders (but without the
necessity of obtaining the consent of the Required Lenders or any other Lender),
any such agreement may waive, amend or modify any condition precedent to a
Credit Event (other than the Initial Credit Event) under the Revolving Credit
Facility;

(iv) no amendment to Section 12 hereof shall be made without the consent of the
Guarantor(s) affected thereby; and

(v) any amendment or waiver to any provision of this Agreement which changes
Section 3 in a manner that would alter the pro-rata sharing of payments required
to such Lender as such within an applicable clauses first through fourth of
Section 3.1 shall require the consent of each Lender.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

144



--------------------------------------------------------------------------------

(b) Notwithstanding anything in Section 13.13(a) to the contrary,

(1) this Agreement and the other Loan Documents may be amended (or amended and
restated) with the consent of (i) the Borrower, the Administrative Agent and the
New Term Lenders and/or New Revolving Lenders (and no other Lenders) to
implement the New Term Loans and/or New Revolving Credit Commitments in
accordance with Section 1.16, (ii) the Borrower and each Extending Term Loan
Lender (and no other Lenders) in connection with any extension permitted
pursuant to Section 1.18, (iii) the Borrower and each Extending Revolving Lender
(and no other Lenders) and, if required under Section 1.19, the L/C Issuers, in
connection with any extension permitted pursuant to Section 1.19, (iv) the
Borrower and the Refinancing Term Lenders (and no other Lenders) of the
applicable Refinancing Term Loan Series providing such Refinancing Term Loans in
connection with any refinancing facilities permitted pursuant to Section 1.20(a)
and (v) the Borrower and Replacement Revolving Lenders (and no other Lenders)
providing the applicable Replacement Revolving Commitment Series in connection
with any refinancing facilities permitted pursuant to Section 1.20(b),

(2) (i) any provision of this Agreement, the other Loan Documents may be amended
or waived pursuant to an agreement or agreements in writing entered into by the
Borrower and the Administrative Agent without the consent of any other Lender to
cure or correct any ambiguity, error, omission, defect or inconsistency or to
effect administrative changes so long as such amendment or waiver does not
adversely affect the rights of any Lender or Secured Creditor in any respect and
(ii) guarantees, collateral documents, security documents and related documents
executed in connection with this Agreement may be in a customary form reasonably
determined by the Administrative Agent or Collateral Agent, as applicable, and
may be amended or waived without the consent of any Lender if such amendment or
waiver is made in order to (x) comply with local law or (y) cause such
guarantee, collateral document, security document or related document to be
consistent with this Agreement and the other Loan Documents (including to give
effect to Sections 1.16, 1.18, 1.19 and 1.20),

(3) (i) this Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(x) to add one or more additional revolving credit or term loan facilities to
this Agreement (and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof and
all related obligations and liabilities arising in connection therewith) to
share ratably (or on a subordinated basis) in the benefits of this Agreement and
the other Loan Documents with the Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof and (y) in connection with the
foregoing, to permit the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder and (ii) the Administrative Agent and the Borrower may enter into
amendments (or amendments and restatements) of any intercreditor, collateral
trust, subordination or other similar agreement without the consent of any
Lender to effectuate the foregoing provision of this clause (3)(i) or
Section 8.7(o) or Section 8.7(s).

Section 13.14 Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15 Costs and Expenses; Indemnification.

(a) The Borrower agrees to pay (i) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent and the Arrangers incurred on or
after the Closing Date within thirty (30) days of a written demand therefor,
together with backup documentation supporting such reimbursement request,
associated with the syndication of the Credit Facilities and the preparation,
negotiation, execution, delivery and administration of the Loan Documents and
any amendment,

 

145



--------------------------------------------------------------------------------

modification, waiver or consent with respect thereto (but limited, in the case
of legal fees and expenses, to the reasonable and documented fees, disbursements
and other charges of one counsel to the Administrative Agent and the Arrangers,
taken as a whole, and, (x) if necessary, of one local counsel in any relevant
material jurisdiction to such Persons, taken as a whole and (y) if reasonably
determined by any of the Administrative Agent’s or the Arrangers’ counsel that
representation of all such Persons would create a conflict of interest, of one
additional counsel to all affected Persons taken as a whole), together with any
fees and charges suffered or incurred by the Administrative Agent and the
Arrangers in connection with title insurance policies, if any, collateral filing
fees and lien searches and, after the occurrence of an Event of Default, audits
of the Collateral performed by the Administrative Agent or its agents or
representatives; and (ii) all reasonable and documented out-of-pocket costs and
expenses of the Administrative Agent, any Lender or the L/C Issuer within thirty
(30) days of a written demand therefor, together with backup documentation
supporting such reimbursement request (but limited, in the case of legal fees
and expenses, to the reasonable and documented fees, disbursements and other
charges of one counsel to the Administrative Agent and the Lenders, taken as a
whole, and, (x) if necessary, of one local counsel in any relevant material
jurisdiction to such Persons, taken as a whole and (y) if reasonably determined
by any of the Administrative Agent’s or Arrangers’ counsel that representation
of all such Persons would create a conflict of interest, of one additional
counsel to all affected Persons taken as a whole) in connection with the
enforcement of the Loan Documents. In addition to the reimbursement provisions
set forth above, the Borrower further agrees to indemnify the Arrangers, the
Administrative Agent, the L/C Issuer, each Lender, and each Related Person of
any of the foregoing Persons (each, an “Indemnified Person”) against, and hold
each Indemnified Person harmless from, all losses, claims, damages, liabilities
and expenses (limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnified Persons taken as a whole and, solely in the case of
an actual conflict of interest, one additional counsel to all affected
Indemnified Persons taken as a whole, and, if reasonably necessary, one local
counsel in any relevant material jurisdiction to such Indemnified Persons, taken
as a whole) incurred in respect of the Credit Facilities or the use or proposed
use of the proceeds of any Loan or Letter of Credit, except to the extent they
arise from the gross negligence, bad faith or willful misconduct of, or a
material breach of the Loan Documents by, such Indemnified Person (as determined
by a final, non-appealable judgment of a court of competent jurisdiction) or any
dispute solely among Indemnified Persons (other than any claims against an
Indemnified Person in its capacity as Administrative Agent or Arrangers) and not
arising out of any act or omission of the Sponsor or Holdings or any of its
Subsidiaries (including the Borrower). Notwithstanding the foregoing, (a) each
Indemnified Person shall be obligated to refund and return any and all amounts
paid by the Borrower to such indemnified Person for fees, expenses or damages to
the extent such Indemnified Person is not entitled to payment of such amounts in
accordance with the terms hereof and (b) the Borrower will only be liable
out-of-pocket costs and expenses (including legal fees, expenses and
disbursements) under this Agreement to the extent such out-of-pocket costs and
expenses are invoiced within a 90 day period for which the underlying service
giving rise to such obligation occurred (other than in the case of certain
vendor or foreign local counsel fees and disbursement, in which case, the 90 day
period may be extended as reasonably agreed to by the Borrower).

(b) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing
Line Lender or any Related Person of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Person, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total unused Commitments and Revolving Credit exposure at such time) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ percentage of aggregate unused Commitments and outstanding Loans,
in each case, under the applicable Class

 

146



--------------------------------------------------------------------------------

(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Person of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 13.22.

(c) To the fullest extent permitted by applicable law, each of the parties
hereto (and their respective Related Persons) shall not assert, and hereby
waives, and acknowledges that no other Person shall have, any claim against any
other party (or their respective Related Persons), on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof; provided, that nothing contained in
this sentence shall limit the Borrower’s indemnification obligations hereinabove
to the extent such special, indirect, consequential or punitive damages are
included in any third party claim in connection with which an Indemnified Person
is otherwise entitled to indemnification hereunder. No Indemnified Person
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnified Person through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby, other than for direct or actual damages
resulting from the gross negligence, bad faith or willful misconduct of such
Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(d) The obligations of the Borrower under this Section 13.15 shall survive the
payment and satisfaction of the Obligations and the termination of this
Agreement.

Section 13.16 Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuance of any Event of Default after obtaining
the prior written consent of the Administrative Agent, each Lender, the L/C
Issuer and each subsequent holder of any Obligation is hereby authorized by the
Borrower and such Guarantor at any time or from time to time, without notice to
the Borrower or such Guarantor or to any other Person, any such notice being
hereby expressly waived to the extent permitted by applicable law, to set off
and to appropriate and to apply any and all deposits (general or special,
including, but not limited to, indebtedness evidenced by certificates of
deposit, whether matured or unmatured, but not including trust accounts, tax
accounts and payroll accounts or any other account containing solely tax or
trust funds, and in whatever currency denominated) and any other indebtedness at
any time held or owing by that Lender, the L/C Issuer or that subsequent holder
to or for the credit or the account of the Borrower or such Guarantor, whether
or not matured, against and on account of the Obligations of the Borrower or
such Guarantor to that Lender, the L/C Issuer or that subsequent holder under
the Loan Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) that Lender, the L/C Issuer or that subsequent holder shall
have made any demand hereunder or (b) the principal of or the interest on the
Loans and other amounts due hereunder shall have become due and payable pursuant
to Section 9 and although said obligations and liabilities, or any of them, may
be contingent or unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 1.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the

 

147



--------------------------------------------------------------------------------

Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

Section 13.17 Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 13.18 Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT
AS OTHERWISE SPECIFIED THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER
AND ALL CLAIMS AND CONTROVERSIES ARISING OUT OF THE SUBJECT MATTER HEREOF AND
THEREOF WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

Section 13.19 Severability of Provisions. Any provision of any Loan Document
which is held to be illegal, invalid or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such unenforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provision in any other jurisdiction. If any such
provision is held to be illegal, invalid or unenforceable, the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provision. All rights, remedies and powers provided in this Agreement and the
other Loan Documents may be exercised only to the extent that the exercise
thereof does not violate any applicable mandatory provisions of law, and all the
provisions of this Agreement and other Loan Documents are intended to be subject
to all applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement or
the other Loan Documents invalid or unenforceable. Without limiting the
foregoing provisions of this Section 13,19, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by debtor relief laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 13.20 Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by applicable law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section 13.20 shall govern and control,
(b) no Borrower, Guarantor or endorser shall be obligated to pay any Excess
Interest, (c) any Excess Interest that the Administrative Agent or any Lender
may have received hereunder shall, at the option of the Administrative Agent, be
(i) applied as a credit against the then outstanding principal amount of
Obligations hereunder and (ii) if it exceeds such unpaid principal, refunded to
the Borrower, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower

 

148



--------------------------------------------------------------------------------

nor any Guarantor or endorser shall have any action against the Administrative
Agent or any Lender for any damages whatsoever arising out of the payment or
collection of any Excess Interest. Notwithstanding the foregoing, if for any
period of time interest on any of Borrower’s Obligations is calculated at the
Maximum Rate rather than the applicable rate under this Agreement, and
thereafter such applicable rate becomes less than the Maximum Rate, the rate of
interest payable on the Borrower’s Obligations shall remain at the Maximum Rate
until the Lenders have received the amount of interest which such Lenders would
have received during such period on the Borrower’s Obligations had the rate of
interest not been limited to the Maximum Rate during such period. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 13.21 Construction. Nothing contained herein shall be deemed or
construed to permit any act or omission which is prohibited by the terms of any
Collateral Document, the covenants and agreements contained herein being in
addition to and not in substitution for the covenants and agreements contained
in the Collateral Documents.

Section 13.22 Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and the L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or the L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and the L/C Issuer a
partnership, association, joint venture or other entity.

Section 13.23 Submission to Jurisdiction; Waiver of Jury Trial.

(a) THE BORROWER AND THE GUARANTORS HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF NEW YORK, AND OF ANY APPELLATE
COURT OF ANY THEREOF FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR
IN TORT OR OTHERWISE. THE BORROWER AND THE GUARANTORS IRREVOCABLY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT
AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT, TO THE EXTENT
PERMITTED BY LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER, ANY GUARANTOR OR THEIR RESPECTIVE PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

(b) EACH PARTY HERETO, INCLUDING THE BORROWER, THE GUARANTORS, THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS, HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN

 

149



--------------------------------------------------------------------------------

DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT, OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 13.8. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

Section 13.24 USA PATRIOT Act. Each Lender and the L/C Issuer that is subject to
the requirements of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107 56 (signed into law October 26, 2001)) (the “PATRIOT Act”) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify, and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender, or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act.

Section 13.25 Confidentiality. Each of the Administrative Agent, the Lenders and
the L/C Issuer agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (other than to any
Disqualified Institution) (a) to its and its Affiliates’ directors, officers and
employees (the “Representatives”) and agents, including accountants, legal
counsel and other advisors on a “need to know” basis (it being understood that
(i) the Persons to whom such disclosure is made will first be informed of the
confidential nature of such Information and instructed to keep such Information
confidential and, to the extent customary for a Person in such position to do
so, such Person shall have agreed to keep such Information confidential and
(ii) the Person making disclosure pursuant to this clause (a) shall be
responsible for the compliance by such Person’s Representatives having received
such disclosure with the requirements of this Section 13.25), (b) to the extent
requested by any regulatory authority (including any self-regulatory authority,
such as the National Association of Insurance Commissioners); provided that so
long as it is not prohibited, the disclosing party shall provide prompt written
notice of such to the Borrower, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; provided that so long
as it is not prohibited, the disclosing party shall provide prompt written
notice of such to the Borrower, (d) to any other party hereto, (e) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) to (A) any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement or (B) any actual or
prospective counterparty (or its Representatives and legal counsel) to any swap
or derivative transaction relating to the Borrower or any Subsidiary and its
obligations; provided, that disclosure of any such Information pursuant to this
clause (f) shall be made subject to the acknowledgment and acceptance by such
assignee or prospective assignee or participant or prospective participant or
actual or prospective counterparty that such information is being disseminated
on a confidential basis (on substantially the terms set forth in this

 

150



--------------------------------------------------------------------------------

paragraph or as is otherwise reasonably acceptable to the Borrower and the
Administrative Agent) in accordance with the standard practices of the
Administrative Agent or market standards for dissemination of such type of
Information, which shall in any event require “click through” or other
affirmative action on the part of the recipient to access such Information and
acknowledge its confidentiality obligations in respect thereof, (g) with the
prior written consent of the Borrower, (h) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 13.25, (i) to the extent such Information becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than the Borrower,
other than as a result of a breach of this Section 13.25; (j) to (x) rating
agencies if requested or required by such agencies in connection with a rating
relating to the Loans or Commitments hereunder or the Borrower or Holdings or
any Guarantor or (y) the CUSIP Service Bureau of similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, or (k) to entities
which compile and publish information about the syndicated loan market; provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (k). In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments. For purposes of this
Section 13.25, “Information” means all information received from Holdings, any
of its Subsidiaries (including its Unrestricted Subsidiaries) or from any other
Person on behalf of Holdings or any of its Subsidiaries (including its
Unrestricted Subsidiaries) relating to Holdings or any of its Subsidiaries
(including its Unrestricted Subsidiaries) or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or the L/C Issuer on a non-confidential basis prior to disclosure by
Holdings or any of its Subsidiaries or from any other Person on behalf of
Holdings or any of its Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligations to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 13.26 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders, on the other
hand, (B) each of the Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, the Arrangers and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Borrower, any other Loan
Party or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, any Arranger nor any Lender has any obligation to disclose
any of such interests to the Borrower, any other Loan Party or any of their
respective Affiliates. To the fullest extent permitted by law, each of the

 

151



--------------------------------------------------------------------------------

Borrower and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

Section 13.27 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, Swingline Loan Notices, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that, notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided further, that without limiting the foregoing, upon the request
of the Administrative Agent, any electronic signature shall be promptly followed
by such manually executed counterpart.

[SIGNATURE PAGES FOLLOW]

 

152



--------------------------------------------------------------------------------

This Credit Agreement is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written.

 

DAVE & BUSTER’S, INC., as Borrower By

/s/ Brian A. Jenkins

Name: Brian A. Jenkins Title: Senior Vice President and Chief Financial Officer
GUARANTORS: DAVE & BUSTER’S HOLDINGS, INC., as Holdings By

/s/ Brian A. Jenkins

Name: Brian A. Jenkins Title: Senior Vice President and Chief Financial Officer
DAVE & BUSTER’S I, L.P. By: DAVE & BUSTER’S, INC., as its general partner By

/s/ Brian A. Jenkins

Name: Brian A. Jenkins Title: Senior Vice President and Chief Financial Officer

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

GUARANTORS: D&B LEASING, INC. D&B MARKETING COMPANY LLC DANB TEXAS, INC. DAVE &
BUSTER’S MANAGEMENT CORPORATION, INC. DAVE & BUSTER’S OF ALASKA, INC. DAVE &
BUSTER’S OF CALIFORNIA, INC. DAVE & BUSTER’S OF COLORADO, INC. DAVE & BUSTER’S
OF CONNECTICUT, INC. DAVE & BUSTER’S OF FLORIDA, INC. DAVE & BUSTER’S OF
GEORGIA, INC. DAVE & BUSTER’S OF HAWAII, INC. DAVE & BUSTER’S OF IDAHO, INC.
DAVE & BUSTER’S OF ILLINOIS, INC. DAVE & BUSTER’S OF INDIANA, INC. DAVE &
BUSTER’S OF KANSAS, INC. DAVE & BUSTER’S OF KENTUCKY, INC. DAVE & BUSTER’S OF
LOUISIANA, INC. DAVE & BUSTER’S OF MARYLAND, INC. DAVE & BUSTER’S OF
MASSACHUSETTS, INC. DAVE & BUSTER’S OF NEBRASKA, INC. DAVE & BUSTER’S OF NEW
MEXICO, INC. DAVE & BUSTER’S OF NEW YORK, INC. DAVE & BUSTER’S OF OKLAHOMA, INC.
DAVE & BUSTER’S OF OREGON, INC. DAVE & BUSTER’S OF PENNSYLVANIA, INC. DAVE &
BUSTER’S OF PITTSBURGH, INC. DAVE & BUSTER’S OF PUERTO RICO, INC. DAVE &
BUSTER’S OF SOUTH CAROLINA, INC. DAVE & BUSTER’S OF VIRGINIA, INC. DAVE &
BUSTER’S OF WASHINGTON, INC. DAVE & BUSTER’S OF WISCONSIN, INC. TANGO
ACQUISITION, INC. TANGO LICENSE CORPORATION TANGO OF ARIZONA, INC. TANGO OF
ARUNDEL, INC. TANGO OF FARMINGDALE, INC. TANGO OF FRANKLIN, INC. TANGO OF
HOUSTON, INC. TANGO OF NORTH CAROLINA, INC. TANGO OF TENNESSEE, INC. TANGO OF
WESTBURY, INC. By:

/s/ Jay L. Tobin

Name: Jay L. Tobin Title: Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Swing Line Lender, L/C Issuer, Administrative Agent,
Collateral Agent and as a Lender By:

/s/ Robert J. Beckley

Name: Robert J. Beckley Title:   Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Robert E. Meditz

Name: Robert E. Meditz Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By:

/s/ Janet L. Wheeler

Name: Janet L. Wheeler Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. By:

/s/ Mark Piekos

Name: Mark Piekos Title:   Managing Director

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)

 



--------------------------------------------------------------------------------

CITIZENS BANK, as a Lender By:

/s/ Douglas A. Lerit

Name: Douglas A. Lerit Title:   Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:

/s/ Jeffrey Piccinelli

Name: Jeffrey Piccinelli Title:   Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

MUFG UNION BANK, NATIONAL ASSOCIATION, as a Lender By:

/s/ Edward Kramlich

Name: Edward Kramlich Title:   Director

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:

/s/ Jake Nash

Name: Jake Nash Title:   Managing Director

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

Stifel Bank & Trust, as a Lender By:

/s/ John H. Phillips

Name: John H. Phillips Title:   Executive Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation

(“Fifth Third”), as a Lender

By:

/s/ Jeffrey K. Hoffmann

Name: Jeffrey K. Hoffmann Title:   Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Lender By:

/s/ Kenneth R. Fieler

Name: Kenneth R. Fieler Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

SYNOVUS BANK, as a Lender By:

/s/ Joseph B. Keener

Name: Joseph B. Keener Title:   Senior Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)



--------------------------------------------------------------------------------

Webster Bank, N.S., as a Lender By:

/s/ Robert E. Meditz

Name: Robert E. Meditz Title:   Vice President

SIGNATURE PAGE TO CREDIT AGREEMENT (D&B REFINANCING 2015)